UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811- 05202 The Dreyfus/Laurel Funds, Inc. (Exact name of registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 10/31* Date of reporting period: July 1, 2016-June 30, 2017 * Fiscal year end is 8/31 for Dreyfus Core Equity Fund and Dreyfus Floating Rate Income Fund * Fiscal year end is 11/30 for General AMT-Free Municipal Money Market Fund and General Treasury and Agency Money Market Fund. Item 1. Proxy Voting Record The Dreyfus/Laurel Funds, Inc. General AMT-Free Municipal Money Market Fund General Treasury and Agency Money Market Fund The Funds did not hold any voting securities and accordingly did not vote any proxies during the reporting period. Dreyfus Bond Market Index Fund DREYFUS INSTITUTIONAL PREFERRED MONEY MARKET FUNDS Ticker: Security ID: 26200T208 Meeting Date: JUL 15, 2016 Meeting Type: Special Record Date: JUN 10, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Change of Fundamental For For Management Investment Policy Regarding Industry Concentration Dreyfus Core Equity Fund ABBOTT LABORATORIES Ticker: ABT Security ID: 002824100 Meeting Date: APR 28, 2017 Meeting Type: Annual Record Date: MAR 01, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Alpern For For Management 1.2 Elect Director Roxanne S. Austin For For Management 1.3 Elect Director Sally E. Blount For For Management 1.4 Elect Director Edward M. Liddy For For Management 1.5 Elect Director Nancy McKinstry For For Management 1.6 Elect Director Phebe N. Novakovic For For Management 1.7 Elect Director William A. Osborn For For Management 1.8 Elect Director Samuel C. Scott, III For For Management 1.9 Elect Director Daniel J. Starks For For Management 1.10 Elect Director Glenn F. Tilton For For Management 1.11 Elect Director Miles D. White For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Approve Omnibus Stock Plan For For Management 6 Amend Nonqualified Employee Stock For For Management Purchase Plan 7 Require Independent Board Chairman Against Against Shareholder ABBVIE INC. Ticker: ABBV Security ID: 00287Y109 Meeting Date: MAY 05, 2017 Meeting Type: Annual Record Date: MAR 08, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Alpern For For Management 1.2 Elect Director Edward M. Liddy For For Management 1.3 Elect Director Melody B. Meyer For For Management 1.4 Elect Director Frederick H. Waddell For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management 5 Report on Lobbying Payments and Policy Against Against Shareholder 6 Require Independent Board Chairman Against Against Shareholder ALTRIA GROUP, INC. Ticker: MO Security ID: 02209S103 Meeting Date: MAY 18, 2017 Meeting Type: Annual Record Date: MAR 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gerald L. Baliles For For Management 1.2 Elect Director Martin J. Barrington For For Management 1.3 Elect Director John T. Casteen, III For For Management 1.4 Elect Director Dinyar S. Devitre For For Management 1.5 Elect Director Thomas F. Farrell, II For For Management 1.6 Elect Director Debra J. Kelly-Ennis For For Management 1.7 Elect Director W. Leo Kiely, III For For Management 1.8 Elect Director Kathryn B. McQuade For For Management 1.9 Elect Director George Munoz For For Management 1.10 Elect Director Nabil Y. Sakkab For For Management 1.11 Elect Director Virginia E. Shanks For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Cease Tobacco-Related Advertising Against Against Shareholder AMERICAN EXPRESS COMPANY Ticker: AXP Security ID: 025816109 Meeting Date: MAY 01, 2017 Meeting Type: Annual Record Date: MAR 03, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Charlene Barshefsky For For Management 1b Elect Director John J. Brennan For For Management 1c Elect Director Ursula M. Burns For For Management 1d Elect Director Kenneth I. Chenault For For Management 1e Elect Director Peter Chernin For For Management 1f Elect Director Ralph de la Vega For For Management 1g Elect Director Anne L. Lauvergeon For For Management 1h Elect Director Michael O. Leavitt For For Management 1i Elect Director Theodore J. Leonsis For For Management 1j Elect Director Richard C. Levin For For Management 1k Elect Director Samuel J. Palmisano For For Management 1l Elect Director Daniel L. Vasella For For Management 1m Elect Director Robert D. Walter For For Management 1n Elect Director Ronald A. Williams For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Provide Right to Act by Written Consent Against Against Shareholder 6 Report on Gender Pay Gap Against Against Shareholder ANHEUSER-BUSCH INBEV SA Ticker: ABI Security ID: 03524A108 Meeting Date: SEP 28, 2016 Meeting Type: Special Record Date: AUG 12, 2016 # Proposal Mgt Rec Vote Cast Sponsor A.1 Approve Matters Relating to the For For Management Acquisition of SABMiller plc by Anheuser-Busch InBev SA B.2 Receive Special Board Report and None None Management Special Auditor Report Re: Item 1 B.3 Receive Information on Modifications None None Management to the Assets and Liabilities of the Merging Companies B.4 Approve Transfer of Assets and For For Management Liabilities Re: SABMILLER plc and Anheuser-Busch Inbev SA Transaction B.5 Approve Delisting Re: SABMILLER plc For For Management and Anheuser-Busch Inbev SA Transaction C.6 Authorize Implementation of Approved For For Management Resolutions and Filing of Required Documents/Formalities at Trade Registry ANHEUSER-BUSCH INBEV SA Ticker: ABI Security ID: 03524A108 Meeting Date: APR 26, 2017 Meeting Type: Annual/Special Record Date: MAR 17, 2017 # Proposal Mgt Rec Vote Cast Sponsor A1.a Receive Special Board Report None None Management A1.b Renew Authorization to Increase Share For Did Not Vote Management Capital up to 3 Percent of Issued Share Capital B1 Management Report Regarding the Old None None Management Anheuser-Busch InBev SA/NV B2 Report by the Statutory Auditor None None Management Regarding the Old AB InBev B3 Approval of the Accounts of the Old AB For Did Not Vote Management InBev B4 Approve Discharge to the Directors of For Did Not Vote Management the Old AB InBev B5 Approve Discharge of Auditors of the For Did Not Vote Management Old AB InBev B6 Receive Directors' Reports None None Management B7 Receive Auditors' Reports None None Management B8 Receive Consolidated Financial None None Management Statements and Statutory Reports (Non-Voting) B9 Adopt Financial Statements For Did Not Vote Management B10 Approve Discharge to the Directors For Did Not Vote Management B11 Approve Discharge of Auditors For Did Not Vote Management B12.a Elect M.J. Barrington as Director For Did Not Vote Management B12.b Elect W.F. Gifford Jr. as Director For Did Not Vote Management B12.c Elect A. Santo Domingo Davila as For Did Not Vote Management Director B13.a Approve Remuneration Report For Did Not Vote Management B13.b Approve Remuneration of Directors For Did Not Vote Management B13.c Approve Non-Executive Director Stock For Did Not Vote Management Option Grants C1 Authorize Implementation of Approved For Did Not Vote Management Resolutions and Filing of Required Documents/Formalities at Trade Registry APPLE INC. Ticker: AAPL Security ID: 037833100 Meeting Date: FEB 28, 2017 Meeting Type: Annual Record Date: DEC 30, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James Bell For For Management 1.2 Elect Director Tim Cook For For Management 1.3 Elect Director Al Gore For For Management 1.4 Elect Director Bob Iger For For Management 1.5 Elect Director Andrea Jung For Against Management 1.6 Elect Director Art Levinson For For Management 1.7 Elect Director Ron Sugar For For Management 1.8 Elect Director Sue Wagner For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Disclose Charitable Contributions Against Against Shareholder 6 Adopt Policy to Increase Diversity of Against Against Shareholder Senior Management and Board of Directors 7 Proxy Access Amendments Against Against Shareholder 8 Engage Outside Independent Experts for Against Against Shareholder Compensation Reforms 9 Adopt Share Retention Policy For Against Against Shareholder Senior Executives ASML HOLDING NV Ticker: ASML Security ID: N07059210 Meeting Date: APR 26, 2017 Meeting Type: Annual Record Date: MAR 29, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Discuss the Company's Business, None None Management Financial Situation and Sustainability 3 Discuss Remuneration Policy for None None Management Management Board Members 4 Adopt Financial Statements and For For Management Statutory Reports 5 Approve Discharge of Management Board For For Management 6 Approve Discharge of Supervisory Board For For Management 7 Receive Explanation on Company's None None Management Reserves and Dividend Policy 8 Approve Dividends of EUR 1.20 Per For For Management Ordinary Share 9 Amend the Remuneration Policy of the For For Management Management Board 10 Approve Performance Share Arrangement For For Management According to Remuneration Policy 11 Approve Number of Stock Options, For For Management Respectively Shares for Employees 12 Discuss Management Board Composition None None Management and Receive Information on Intended Appointment of First van Hout to Management Board 13.a Elect Pauline van der Meer Mohr to For For Management Supervisory Board 13.b Elect Carla Smits-Nusteling to For For Management Supervisory Board 13.c Elect Doug Grose to Supervisory Board For For Management 13.d Elect Wolfgang Ziebart to Supervisory For For Management Board 13.e Discussion of the Supervisory Board None None Management Profile 14 Amend Remuneration of Supervisory Board For For Management 15 Ratify KPMG as Auditors For For Management 16.a Grant Board Authority to Issue Shares For For Management Up To 5 Percent of Issued Capital 16.b Authorize Board to Exclude Preemptive For For Management Rights from Share Issuances Re: Item 16a 16.c Grant Board Authority to Issue Shares For For Management Up To 5 Percent in Case of Takeover/Merger 16.d Authorize Board to Exclude Preemptive For For Management Rights from Share Issuances Re: Item 16c 17.a Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 17.b Authorize Additional Repurchase of Up For For Management to 10 Percent of Issued Share Capital 18 Authorize Cancellation of Repurchased For For Management Shares 19 Other Business (Non-Voting) None None Management 20 Close Meeting None None Management AUTOMATIC DATA PROCESSING, INC. Ticker: ADP Security ID: 053015103 Meeting Date: NOV 08, 2016 Meeting Type: Annual Record Date: SEP 09, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Peter Bisson For For Management 1.2 Elect Director Richard T. Clark For For Management 1.3 Elect Director Eric C. Fast For For Management 1.4 Elect Director Linda R. Gooden For For Management 1.5 Elect Director Michael P. Gregoire For For Management 1.6 Elect Director R. Glenn Hubbard For For Management 1.7 Elect Director John P. Jones For For Management 1.8 Elect Director William J. Ready For For Management 1.9 Elect Director Carlos A. Rodriguez For For Management 1.10 Elect Director Sandra S. Wijnberg For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors BLACKROCK, INC. Ticker: BLK Security ID: 09247X101 Meeting Date: MAY 25, 2017 Meeting Type: Annual Record Date: MAR 30, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Abdlatif Yousef Al-Hamad For For Management 1b Elect Director Mathis Cabiallavetta For For Management 1c Elect Director Pamela Daley For For Management 1d Elect Director William S. Demchak For For Management 1e Elect Director Jessica P. Einhorn For For Management 1f Elect Director Laurence D. Fink For For Management 1g Elect Director Fabrizio Freda For For Management 1h Elect Director Murry S. Gerber For For Management 1i Elect Director James Grosfeld For For Management 1j Elect Director Robert S. Kapito For Against Management 1k Elect Director Deryck Maughan For For Management 1l Elect Director Cheryl D. Mills For For Management 1m Elect Director Gordon M. Nixon For For Management 1n Elect Director Charles H. Robbins For For Management 1o Elect Director Ivan G. Seidenberg For For Management 1p Elect Director Marco Antonio Slim Domit For For Management 1q Elect Director John S. Varley For For Management 1r Elect Director Susan L. Wagner For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Deloitte & Touche LLP as For For Management Auditors 5 Report on Proxy Voting and Executive Against Against Shareholder Compensation 6 Report on Lobbying Payments and Policy Against Against Shareholder CANADIAN PACIFIC RAILWAY LIMITED Ticker: CP Security ID: 13645T100 Meeting Date: MAY 10, 2017 Meeting Type: Annual Record Date: MAR 15, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Ratify Deloitte LLP as Auditors For For Management 2 Advisory Vote on Executive For For Management Compensation Approach 3.1 Elect Director John Baird For For Management 3.2 Elect Director Isabelle Courville For For Management 3.3 Elect Director Keith E. Creel For For Management 3.4 Elect Director Gillian (Jill) H. Denham For For Management 3.5 Elect Director William R. Fatt For For Management 3.6 Elect Director Rebecca MacDonald For For Management 3.7 Elect Director Matthew H. Paull For For Management 3.8 Elect Director Jane L. Peverett For For Management 3.9 Elect Director Andrew F. Reardon For For Management 3.10 Elect Director Gordon T. Trafton II For For Management CELGENE CORPORATION Ticker: CELG Security ID: 151020104 Meeting Date: JUN 14, 2017 Meeting Type: Annual Record Date: APR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Hugin For For Management 1.2 Elect Director Mark J. Alles For For Management 1.3 Elect Director Richard W. Barker For For Management 1.4 Elect Director Michael W. Bonney For For Management 1.5 Elect Director Michael D. Casey For Withhold Management 1.6 Elect Director Carrie S. Cox For For Management 1.7 Elect Director Michael A. Friedman For Withhold Management 1.8 Elect Director Julia A. Haller For For Management 1.9 Elect Director Gilla S. Kaplan For Withhold Management 1.10 Elect Director James J. Loughlin For For Management 1.11 Elect Director Ernest Mario For Withhold Management 2 Ratify KPMG LLP as Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management 6 Provide For Confidential Running Vote Against Against Shareholder Tallies On Executive Pay Matters CHEVRON CORPORATION Ticker: CVX Security ID: 166764100 Meeting Date: MAY 31, 2017 Meeting Type: Annual Record Date: APR 03, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Wanda M. Austin For For Management 1b Elect Director Linnet F. Deily For For Management 1c Elect Director Robert E. Denham For For Management 1d Elect Director Alice P. Gast For For Management 1e Elect Director Enrique Hernandez, Jr. For For Management 1f Elect Director Jon M. Huntsman, Jr. For For Management 1g Elect Director Charles W. Moorman, IV For For Management 1h Elect Director Dambisa F. Moyo For For Management 1i Elect Director Ronald D. Sugar For For Management 1j Elect Director Inge G. Thulin For For Management 1k Elect Director John S. Watson For For Management 1l Elect Director Michael K. Wirth For Against Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Report on Lobbying Payments and Policy Against Against Shareholder 6 Report on Risks of Doing Business in Against Against Shareholder Conflict-Affected Areas 7 Annually Assess Portfolio Impacts of None None Shareholder Policies to Meet 2-degree Scenario *Withdrawn Resolution* 8 Assess and Report on Transition to a Against Against Shareholder Low Carbon Economy 9 Require Independent Board Chairman Against Against Shareholder 10 Require Director Nominee with Against Against Shareholder Environmental Experience 11 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings CHUBB LIMITED Ticker: CB Security ID: H1467J104 Meeting Date: MAY 18, 2017 Meeting Type: Annual Record Date: MAR 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2.1 Allocate Disposable Profit For For Management 2.2 Approve Dividend Distribution From For For Management Legal Reserves Through Capital Contributions Reserve Subaccount 3 Approve Discharge of Board and Senior For For Management Management 4.1 Ratify PricewaterhouseCoopers AG For For Management (Zurich) as Auditors 4.2 Ratify PricewaterhouseCoopers LLP For For Management (United States) as Independent Registered Accounting Firm as Auditors 4.3 Ratify BDO AG (Zurich) as Special For For Management Auditors 5.1 Elect Director Evan G. Greenberg For For Management 5.2 Elect Director Robert M. Hernandez For For Management 5.3 Elect Director Michael G. Atieh For For Management 5.4 Elect Director Sheila P. Burke For For Management 5.5 Elect Director James I. Cash For For Management 5.6 Elect Director Mary Cirillo For For Management 5.7 Elect Director Michael P. Connors For For Management 5.8 Elect Director John A. Edwardson For For Management 5.9 Elect Director Leo F. Mullin For For Management 5.10 Elect Director Kimberly A. Ross For For Management 5.11 Elect Director Robert W. Scully For For Management 5.12 Elect Director Eugene B. Shanks, Jr. For For Management 5.13 Elect Director Theodore E. Shasta For For Management 5.14 Elect Director David H. Sidwell For For Management 5.15 Elect Director Olivier Steimer For For Management 5.16 Elect Director James M. Zimmerman For For Management 6 Elect Evan G. Greenberg as Board For For Management Chairman 7.1 Appoint Michael P. Connors as Member For For Management of the Compensation Committee 7.2 Appoint Mary Cirillo as Member of the For For Management Compensation Committee 7.3 Appoint Robert M. Hernandez as Member For For Management of the Compensation Committee 7.4 Appoint Robert W. Scully as Member of For For Management the Compensation Committee 7.5 Appoint James M. Zimmerman as Member For For Management of the Compensation Committee 8 Designate Homburger AG as Independent For For Management Proxy 9 Approve Qualified Employee Stock For For Management Purchase Plan 10.1 Approve the Increase in Maximum For For Management Aggregate Remuneration of Directors 10.2 Approve Remuneration of Executive For For Management Management in the Amount of USD 41 Million for Fiscal 2018 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Advisory Vote on Say on Pay Frequency One Year One Year Management 13 Transact Other Business (Voting) For Against Management COMCAST CORPORATION Ticker: CMCSA Security ID: 20030N101 Meeting Date: JUN 08, 2017 Meeting Type: Annual Record Date: MAR 16, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kenneth J. Bacon For For Management 1.2 Elect Director Madeline S. Bell For For Management 1.3 Elect Director Sheldon M. Bonovitz For For Management 1.4 Elect Director Edward D. Breen For For Management 1.5 Elect Director Gerald L. Hassell For For Management 1.6 Elect Director Jeffrey A. Honickman For For Management 1.7 Elect Director Asuka Nakahara For For Management 1.8 Elect Director David C. Novak For For Management 1.9 Elect Director Brian L. Roberts For For Management 1.10 Elect Director Johnathan A. Rodgers For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Report on Lobbying Payments and Policy Against For Shareholder 6 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share CONOCOPHILLIPS Ticker: COP Security ID: 20825C104 Meeting Date: MAY 16, 2017 Meeting Type: Annual Record Date: MAR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard L. Armitage For For Management 1b Elect Director Richard H. Auchinleck For For Management 1c Elect Director Charles E. Bunch For For Management 1d Elect Director John V. Faraci For For Management 1e Elect Director Jody L. Freeman For For Management 1f Elect Director Gay Huey Evans For For Management 1g Elect Director Ryan M. Lance For For Management 1h Elect Director Arjun N. Murti For For Management 1i Elect Director Robert A. Niblock For For Management 1j Elect Director Harald J. Norvik For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency None One Year Management 5 Report on Lobbying Payments and Policy Against Against Shareholder 6 Report on Executive Compensation Against Against Shareholder Incentives Aligned with Low Carbon Scenarios CONSTELLATION BRANDS, INC. Ticker: STZ Security ID: 21036P108 Meeting Date: JUL 20, 2016 Meeting Type: Annual Record Date: MAY 23, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jerry Fowden For For Management 1.2 Elect Director Barry A. Fromberg For For Management 1.3 Elect Director Robert L. Hanson For For Management 1.4 Elect Director Ernesto M. Hernandez For For Management 1.5 Elect Director James A. Locke, III For Withhold Management 1.6 Elect Director Daniel J. McCarthy For For Management 1.7 Elect Director Richard Sands For For Management 1.8 Elect Director Robert Sands For For Management 1.9 Elect Director Judy A. Schmeling For For Management 1.10 Elect Director Keith E. Wandell For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation DREYFUS INSTITUTIONAL PREFERRED MONEY MARKET FUNDS Ticker: Security ID: 26200T208 Meeting Date: JUL 15, 2016 Meeting Type: Special Record Date: JUN 10, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Change of Fundamental For For Management Investment Policy Regarding Industry Concentration EXXON MOBIL CORPORATION Ticker: XOM Security ID: 30231G102 Meeting Date: MAY 31, 2017 Meeting Type: Annual Record Date: APR 06, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Susan K. Avery For For Management 1.2 Elect Director Michael J. Boskin For For Management 1.3 Elect Director Angela F. Braly For For Management 1.4 Elect Director Ursula M. Burns For For Management 1.5 Elect Director Henrietta H. Fore For For Management 1.6 Elect Director Kenneth C. Frazier For For Management 1.7 Elect Director Douglas R. Oberhelman For For Management 1.8 Elect Director Samuel J. Palmisano For For Management 1.9 Elect Director Steven S. Reinemund For For Management 1.10 Elect Director William C. Weldon For For Management 1.11 Elect Director Darren W. Woods For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Require Independent Board Chairman Against For Shareholder 6 Require a Majority Vote for the Against For Shareholder Election of Directors 7 Amend Bylaws Call Special Meetings Against For Shareholder 8 Amend Bylaws to Prohibit Precatory Against Against Shareholder Proposals 9 Disclose Percentage of Females at Each Against Against Shareholder Percentile of Compensation 10 Report on Lobbying Payments and Policy Against Against Shareholder 11 Increase Return of Capital to Against Against Shareholder Shareholders in Light of Climate Change Risks 12 Report on Climate Change Policies Against Against Shareholder 13 Report on Methane Emissions Against Against Shareholder FACEBOOK, INC. Ticker: FB Security ID: 30303M102 Meeting Date: JUN 01, 2017 Meeting Type: Annual Record Date: APR 07, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Marc L. Andreessen For Withhold Management 1.2 Elect Director Erskine B. Bowles For Withhold Management 1.3 Elect Director Susan D. For Withhold Management Desmond-Hellmann 1.4 Elect Director Reed Hastings For For Management 1.5 Elect Director Jan Koum For Withhold Management 1.6 Elect Director Sheryl K. Sandberg For Withhold Management 1.7 Elect Director Peter A. Thiel For For Management 1.8 Elect Director Mark Zuckerberg For Withhold Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share 4 Report on Lobbying Payments and Policy Against Against Shareholder 5 Report on Public Policy Issues Against Against Shareholder Associated with Fake News 6 Gender Pay Gap Against Against Shareholder 7 Require Independent Board Chairman Against For Shareholder INTERCONTINENTAL EXCHANGE, INC. Ticker: ICE Security ID: 45866F104 Meeting Date: OCT 12, 2016 Meeting Type: Special Record Date: AUG 24, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Increase Authorized Common Stock For For Management INTERCONTINENTAL EXCHANGE, INC. Ticker: ICE Security ID: 45866F104 Meeting Date: MAY 19, 2017 Meeting Type: Annual Record Date: MAR 21, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Ann M. Cairns For For Management 1b Elect Director Charles R. Crisp For For Management 1c Elect Director Duriya M. Farooqui For For Management 1d Elect Director Jean-Marc Forneri For For Management 1e Elect Director The Right Hon. the Lord For For Management Hague of Richmond 1f Elect Director Fred W. Hatfield For For Management 1g Elect Director Thomas E. Noonan For For Management 1h Elect Director Frederic V. Salerno For For Management 1i Elect Director Jeffrey C. Sprecher For For Management 1j Elect Director Judith A. Sprieser For For Management 1k Elect Director Vincent Tese For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Approve Omnibus Stock Plan For For Management 5 Amend Non-Employee Director Omnibus For For Management Stock Plan 6 Amend Articles For For Management 7 Amend Bylaws For For Management 8 Ratify Ernst & Young LLP as Auditors For For Management 9 Report on Assessing Environmental, Against Against Shareholder Social and Governance Market Disclosure INTUITIVE SURGICAL, INC. Ticker: ISRG Security ID: 46120E602 Meeting Date: APR 20, 2017 Meeting Type: Annual Record Date: FEB 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Craig H. Barratt For For Management 1.2 Elect Director Michael A. Friedman For For Management 1.3 Elect Director Gary S. Guthart For For Management 1.4 Elect Director Amal M. Johnson For For Management 1.5 Elect Director Keith R. Leonard, Jr. For For Management 1.6 Elect Director Alan J. Levy For For Management 1.7 Elect Director Jami Dover Nachtsheim For For Management 1.8 Elect Director Mark J. Rubash For For Management 1.9 Elect Director Lonnie M. Smith For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 5 Amend Qualified Employee Stock For For Management Purchase Plan 6 Amend Omnibus Stock Plan For Against Management JPMORGAN CHASE & CO. Ticker: JPM Security ID: 46625H100 Meeting Date: MAY 16, 2017 Meeting Type: Annual Record Date: MAR 17, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Linda B. Bammann For For Management 1b Elect Director James A. Bell For For Management 1c Elect Director Crandall C. Bowles For For Management 1d Elect Director Stephen B. Burke For For Management 1e Elect Director Todd A. Combs For For Management 1f Elect Director James S. Crown For For Management 1g Elect Director James Dimon For For Management 1h Elect Director Timothy P. Flynn For For Management 1i Elect Director Laban P. Jackson, Jr. For For Management 1j Elect Director Michael A. Neal For For Management 1k Elect Director Lee R. Raymond For For Management 1l Elect Director William C. Weldon For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Require Independent Board Chairman Against Against Shareholder 6 Prohibit Accelerated Vesting of Awards Against Against Shareholder to Pursue Government Service 7 Clawback Amendment Against Against Shareholder 8 Report on Gender Pay Gap Against Against Shareholder 9 Provide Vote Counting to Exclude Against Against Shareholder Abstentions 10 Reduce Ownership Threshold for Against For Shareholder Shareholders to Call a Special Meeting MCDONALD'S CORPORATION Ticker: MCD Security ID: 580135101 Meeting Date: MAY 24, 2017 Meeting Type: Annual Record Date: MAR 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Lloyd Dean For For Management 1b Elect Director Stephen Easterbrook For For Management 1c Elect Director Robert Eckert For For Management 1d Elect Director Margaret Georgiadis For For Management 1e Elect Director Enrique Hernandez, Jr. For For Management 1f Elect Director Jeanne Jackson For For Management 1g Elect Director Richard Lenny For For Management 1h Elect Director John Mulligan For For Management 1i Elect Director Sheila Penrose For For Management 1j Elect Director John Rogers, Jr. For For Management 1k Elect Director Miles White For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Amend Omnibus Stock Plan For For Management 5 Ratify Ernst & Young LLP as Auditors For For Management 6 Provide Vote Counting to Exclude Against Against Shareholder Abstentions 7 Reduce Ownership Threshold for Against For Shareholder Shareholders to Call a Special Meeting 8 Issue New Series of Preferred Stock Against Against Shareholder with the Right to Elect own Director 9 Adopt Holy Land Principles Against Against Shareholder 10 Adopt Policy to Ban Non-Therapeutic Against Against Shareholder Use of Antibiotics in Meat Supply Chain 11 Assess Environmental Impact of Against Against Shareholder Polystyrene Foam Cups 12 Report on Charitable Contributions Against Against Shareholder MICROSOFT CORPORATION Ticker: MSFT Security ID: 594918104 Meeting Date: NOV 30, 2016 Meeting Type: Annual Record Date: SEP 30, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William H. Gates, lll For For Management 1.2 Elect Director Teri L. List-Stoll For For Management 1.3 Elect Director G. Mason Morfit For For Management 1.4 Elect Director Satya Nadella For For Management 1.5 Elect Director Charles H. Noski For For Management 1.6 Elect Director Helmut Panke For For Management 1.7 Elect Director Sandra E. Peterson For For Management 1.8 Elect Director Charles W. Scharf For For Management 1.9 Elect Director John W. Stanton For For Management 1.10 Elect Director John W. Thompson For For Management 1.11 Elect Director Padmasree Warrior For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors 4 Amend Right to Call Special Meeting For For Management 5 Amend Omnibus Stock Plan For For Management 6 Proxy Access Against Against Shareholder NESTLE SA Ticker: NESN Security ID: 641069406 Meeting Date: APR 06, 2017 Meeting Type: Annual Record Date: FEB 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Accept Financial Statements and For For Management Statutory Reports 1.2 Approve Remuneration Report For For Management 2 Approve Discharge of Board and Senior For For Management Management 3 Approve Allocation of Income and For For Management Dividends of CHF 2.30 per Share 4.1a Reelect Paul Bulcke as Director For For Management 4.1b Reelect Andreas Koopmann as Director For For Management 4.1c Reelect Henri de Castries as Director For For Management 4.1d Reelect Beat W. Hess as Director For For Management 4.1e Reelect Renato Fassbind as Director For For Management 4.1f Reelect Steven G. Hoch as Director For For Management 4.1g Reelect Naina Lal Kidwai as Director For For Management 4.1h Reelect Jean-Pierre Roth as Director For For Management 4.1i Reelect Ann M. Veneman as Director For For Management 4.1j Reelect Eva Cheng as Director For For Management 4.1k Reelect Ruth K. Oniang'o as Director For For Management 4.1l Reelect Patrick Aebischer as Director For For Management 4.2a Elect Ulf Mark Schneider as Director For For Management 4.2b Elect Ursula M. Burns as Director For For Management 4.3 Elect Paul Bulcke as Board Chairman For For Management 4.4a Appoint Beat W. Hess as Member of the For For Management Compensation Committee 4.4b Appoint Andreas Koopmann as Member of For For Management the Compensation Committee 4.4c Appoint Jean-Pierre Roth as Member of For For Management the Compensation Committee 4.4d Appoint Patrick Aebischer as Member of For For Management the Compensation Committee 4.5 Ratify KPMG AG as Auditors For For Management 4.6 Designate Hartmann Dreyer as For For Management Independent Proxy 5.1 Approve Remuneration of Directors in For For Management the Amount of CHF 10 Million 5.2 Approve Remuneration of Executive For For Management Committee in the Amount of CHF 60 Million 6 Transact Other Business (Voting) Against Against Management NIKE, INC. Ticker: NKE Security ID: 654106103 Meeting Date: SEP 22, 2016 Meeting Type: Annual Record Date: JUL 22, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alan B. Graf, Jr. For For Management 1.2 Elect Director Michelle A. Peluso For For Management 1.3 Elect Director Phyllis M. Wise For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Amend Qualified Employee Stock For For Management Purchase Plan 4 Report on Political Contributions Against Against Shareholder 5 Ratify PricewaterhouseCoopers LLP as For For Management Auditors OCCIDENTAL PETROLEUM CORPORATION Ticker: OXY Security ID: 674599105 Meeting Date: MAY 12, 2017 Meeting Type: Annual Record Date: MAR 14, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Spencer Abraham For For Management 1b Elect Director Howard I. Atkins For For Management 1c Elect Director Eugene L. Batchelder For For Management 1d Elect Director John E. Feick For For Management 1e Elect Director Margaret M. Foran For For Management 1f Elect Director Carlos M. Gutierrez For For Management 1g Elect Director Vicki Hollub For For Management 1h Elect Director William R. Klesse For For Management 1i Elect Director Jack B. Moore For For Management 1j Elect Director Avedick B. Poladian For For Management 1k Elect Director Elisse B. Walter For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify KPMG LLP as Auditors For For Management 5 Assess Portfolio Impacts of Policies Against Against Shareholder to Meet 2 Degree Scenario 6 Reduce Ownership Threshold for Against For Shareholder Shareholders to Call Special Meeting 7 Report on Methane Emissions and Against Against Shareholder Flaring Targets 8 Report on Political Contributions and Against Against Shareholder Expenditures ORACLE CORPORATION Ticker: ORCL Security ID: 68389X105 Meeting Date: NOV 16, 2016 Meeting Type: Annual Record Date: SEP 19, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey S. Berg For Withhold Management 1.2 Elect Director H. Raymond Bingham For Withhold Management 1.3 Elect Director Michael J. Boskin For Withhold Management 1.4 Elect Director Safra A. Catz For Withhold Management 1.5 Elect Director Bruce R. Chizen For Withhold Management 1.6 Elect Director George H. Conrades For Withhold Management 1.7 Elect Director Lawrence J. Ellison For Withhold Management 1.8 Elect Director Hector Garcia-Molina For Withhold Management 1.9 Elect Director Jeffrey O. Henley For Withhold Management 1.10 Elect Director Mark V. Hurd For Withhold Management 1.11 Elect Director Renee J. James For For Management 1.12 Elect Director Leon E. Panetta For Withhold Management 1.13 Elect Director Naomi O. Seligman For Withhold Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management 4 Report on Lobbying Payments and Policy Against Against Shareholder PEPSICO, INC. Ticker: PEP Security ID: 713448108 Meeting Date: MAY 03, 2017 Meeting Type: Annual Record Date: MAR 01, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Shona L. Brown For For Management 1b Elect Director George W. Buckley For For Management 1c Elect Director Cesar Conde For For Management 1d Elect Director Ian M. Cook For For Management 1e Elect Director Dina Dublon For For Management 1f Elect Director Rona A. Fairhead For For Management 1g Elect Director Richard W. Fisher For For Management 1h Elect Director William R. Johnson For For Management 1i Elect Director Indra K. Nooyi For For Management 1j Elect Director David C. Page For For Management 1k Elect Director Robert C. Pohlad For For Management 1l Elect Director Daniel Vasella For For Management 1m Elect Director Darren Walker For For Management 1n Elect Director Alberto Weisser For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Report on Plans to Minimize Against Against Shareholder Pesticides' Impact on Pollinators 6 Adopt Holy Land Principles Against Against Shareholder PHILIP MORRIS INTERNATIONAL INC. Ticker: PM Security ID: 718172109 Meeting Date: MAY 03, 2017 Meeting Type: Annual Record Date: MAR 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Harold Brown For For Management 1.2 Elect Director Andre Calantzopoulos For For Management 1.3 Elect Director Louis C. Camilleri For For Management 1.4 Elect Director Massimo Ferragamo For For Management 1.5 Elect Director Werner Geissler For For Management 1.6 Elect Director Jennifer Li For For Management 1.7 Elect Director Jun Makihara For For Management 1.8 Elect Director Sergio Marchionne For For Management 1.9 Elect Director Kalpana Morparia For For Management 1.10 Elect Director Lucio A. Noto For For Management 1.11 Elect Director Frederik Paulsen For For Management 1.12 Elect Director Robert B. Polet For For Management 1.13 Elect Director Stephen M. Wolf For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Approve Restricted Stock Plan For For Management 5 Approve Non-Employee Director For Against Management Restricted Stock Plan 6 Ratify PricewaterhouseCoopers SA as For For Management Auditors 7 Establish a Board Committee on Human Against Against Shareholder Rights 8 Participate in OECD Mediation for Against Against Shareholder Human Rights Violations PRAXAIR, INC. Ticker: PX Security ID: 74005P104 Meeting Date: APR 25, 2017 Meeting Type: Annual Record Date: MAR 01, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Stephen F. Angel For For Management 1b Elect Director Oscar Bernardes For For Management 1c Elect Director Nance K. Dicciani For For Management 1d Elect Director Edward G. Galante For For Management 1e Elect Director Raymond W. LeBoeuf For For Management 1f Elect Director Larry D. McVay For For Management 1g Elect Director Martin H. Richenhagen For For Management 1h Elect Director Wayne T. Smith For For Management 1i Elect Director Robert L. Wood For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Amend Omnibus Stock Plan For For Management S&P GLOBAL INC. Ticker: SPGI Security ID: 78409V104 Meeting Date: APR 26, 2017 Meeting Type: Annual Record Date: MAR 06, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Marco Alvera For For Management 1.2 Elect Director William D. Green For For Management 1.3 Elect Director Charles E. Haldeman, Jr. For For Management 1.4 Elect Director Stephanie C. Hill For For Management 1.5 Elect Director Rebecca Jacoby For For Management 1.6 Elect Director Monique F. Leroux For For Management 1.7 Elect Director Maria R. Morris For For Management 1.8 Elect Director Douglas L. Peterson For For Management 1.9 Elect Director Michael Rake For For Management 1.10 Elect Director Edward B. Rust, Jr. For For Management 1.11 Elect Director Kurt L. Schmoke For For Management 1.12 Elect Director Richard E. Thornburgh For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Ernst & Young LLP as Auditors For For Management STATE STREET CORPORATION Ticker: STT Security ID: 857477103 Meeting Date: MAY 17, 2017 Meeting Type: Annual Record Date: MAR 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Kennett F. Burnes For For Management 1b Elect Director Patrick de Saint-Aignan For For Management 1c Elect Director Lynn A. Dugle For For Management 1d Elect Director Amelia C. Fawcett For For Management 1e Elect Director William C. Freda For For Management 1f Elect Director Linda A. Hill For For Management 1g Elect Director Joseph L. Hooley For For Management 1h Elect Director Sean O'Sullivan For For Management 1i Elect Director Richard P. Sergel For For Management 1j Elect Director Gregory L. Summe For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Approve Omnibus Stock Plan For For Management 5 Ratify Ernst & Young LLP as Auditors For For Management TEXAS INSTRUMENTS INCORPORATED Ticker: TXN Security ID: 882508104 Meeting Date: APR 20, 2017 Meeting Type: Annual Record Date: FEB 21, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Ralph W. Babb, Jr. For For Management 1b Elect Director Mark A. Blinn For For Management 1c Elect Director Todd M. Bluedorn For For Management 1d Elect Director Daniel A. Carp For For Management 1e Elect Director Janet F. Clark For For Management 1f Elect Director Carrie S. Cox For For Management 1g Elect Director Jean M. Hobby For For Management 1h Elect Director Ronald Kirk For For Management 1i Elect Director Pamela H. Patsley For For Management 1j Elect Director Robert E. Sanchez For For Management 1k Elect Director Wayne R. Sanders For For Management 1l Elect Director Richard K. Templeton For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Ernst & Young LLP as Auditors For For Management THE COCA-COLA COMPANY Ticker: KO Security ID: 191216100 Meeting Date: APR 26, 2017 Meeting Type: Annual Record Date: FEB 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Herbert A. Allen For For Management 1.2 Elect Director Ronald W. Allen For For Management 1.3 Elect Director Marc Bolland For For Management 1.4 Elect Director Ana Botin For For Management 1.5 Elect Director Richard M. Daley For For Management 1.6 Elect Director Barry Diller For For Management 1.7 Elect Director Helene D. Gayle For For Management 1.8 Elect Director Alexis M. Herman For For Management 1.9 Elect Director Muhtar Kent For For Management 1.10 Elect Director Robert A. Kotick For For Management 1.11 Elect Director Maria Elena Lagomasino For For Management 1.12 Elect Director Sam Nunn For For Management 1.13 Elect Director James Quincey For For Management 1.14 Elect Director David B. Weinberg For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Ernst & Young LLP as Auditors For For Management 5 Report on Human Rights Review on Against Against Shareholder High-Risk Regions THE ESTEE LAUDER COMPANIES INC. Ticker: EL Security ID: 518439104 Meeting Date: NOV 11, 2016 Meeting Type: Annual Record Date: SEP 12, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ronald S. Lauder For For Management 1.2 Elect Director William P. Lauder For Withhold Management 1.3 Elect Director Richard D. Parsons For Withhold Management 1.4 Elect Director Lynn Forester de For For Management Rothschild 1.5 Elect Director Richard F. Zannino For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation THE PROCTER & GAMBLE COMPANY Ticker: PG Security ID: 742718109 Meeting Date: OCT 11, 2016 Meeting Type: Annual Record Date: AUG 12, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Francis S. Blake For For Management 1b Elect Director Angela F. Braly For For Management 1c Elect Director Kenneth I. Chenault For For Management 1d Elect Director Scott D. Cook For For Management 1e Elect Director Terry J. Lundgren For For Management 1f Elect Director W. James McNerney, Jr. For For Management 1g Elect Director David S. Taylor For For Management 1h Elect Director Margaret C. Whitman For For Management 1i Elect Director Patricia A. Woertz For For Management 1j Elect Director Ernesto Zedillo For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Consistency Between Against Against Shareholder Corporate Values and Political Activities 5 Report on Application of Company Against Against Shareholder Non-Discrimination Policies in States with Pro-Discrimination Laws THE WALT DISNEY COMPANY Ticker: DIS Security ID: 254687106 Meeting Date: MAR 08, 2017 Meeting Type: Annual Record Date: JAN 09, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Susan E. Arnold For For Management 1b Elect Director John S. Chen For For Management 1c Elect Director Jack Dorsey For For Management 1d Elect Director Robert A. Iger For For Management 1e Elect Director Maria Elena Lagomasino For For Management 1f Elect Director Fred H. Langhammer For For Management 1g Elect Director Aylwin B. Lewis For For Management 1h Elect Director Robert W. Matschullat For For Management 1i Elect Director Mark G. Parker For For Management 1j Elect Director Sheryl K. Sandberg For For Management 1k Elect Director Orin C. Smith For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Report on Lobbying Payments and Policy Against Against Shareholder 6 Proxy Access Bylaw Amendment Against Against Shareholder UNION PACIFIC CORPORATION Ticker: UNP Security ID: 907818108 Meeting Date: MAY 11, 2017 Meeting Type: Annual Record Date: MAR 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Andrew H. Card, Jr. For For Management 1b Elect Director Erroll B. Davis, Jr. For For Management 1c Elect Director David B. Dillon For For Management 1d Elect Director Lance M. Fritz For For Management 1e Elect Director Deborah C. Hopkins For For Management 1f Elect Director Jane H. Lute For For Management 1g Elect Director Michael R. McCarthy For For Management 1h Elect Director Michael W. McConnell For For Management 1i Elect Director Thomas F. McLarty, III For For Management 1j Elect Director Steven R. Rogel For For Management 1k Elect Director Jose H. Villarreal For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Require Independent Board Chairman Against Against Shareholder UNITED TECHNOLOGIES CORPORATION Ticker: UTX Security ID: 913017109 Meeting Date: APR 24, 2017 Meeting Type: Annual Record Date: FEB 28, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Lloyd J. Austin, III For For Management 1b Elect Director Diane M. Bryant For For Management 1c Elect Director John V. Faraci For For Management 1d Elect Director Jean-Pierre Garnier For For Management 1e Elect Director Gregory J. Hayes For For Management 1f Elect Director Edward A. Kangas For For Management 1g Elect Director Ellen J. Kullman For For Management 1h Elect Director Marshall O. Larsen For For Management 1i Elect Director Harold McGraw, III For For Management 1j Elect Director Fredric G. Reynolds For For Management 1k Elect Director Brian C. Rogers For For Management 1l Elect Director Christine Todd Whitman For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management UNITEDHEALTH GROUP INCORPORATED Ticker: UNH Security ID: 91324P102 Meeting Date: JUN 05, 2017 Meeting Type: Annual Record Date: APR 11, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director William C. Ballard, Jr. For For Management 1b Elect Director Richard T. Burke For For Management 1c Elect Director Timothy P. Flynn For For Management 1d Elect Director Stephen J. Hemsley For For Management 1e Elect Director Michele J. Hooper For For Management 1f Elect Director Rodger A. Lawson For For Management 1g Elect Director Glenn M. Renwick For For Management 1h Elect Director Kenneth I. Shine For For Management 1i Elect Director Gail R. Wilensky For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Deloitte & Touche LLP as For For Management Auditors 5 Report on Lobbying Payments and Policy Against Against Shareholder VERISIGN, INC. Ticker: VRSN Security ID: 92343E102 Meeting Date: MAY 25, 2017 Meeting Type: Annual Record Date: MAR 31, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director D. James Bidzos For For Management 1.2 Elect Director Kathleen A. Cote For For Management 1.3 Elect Director Thomas F. Frist, III For For Management 1.4 Elect Director Jamie S. Gorelick For For Management 1.5 Elect Director Roger H. Moore For For Management 1.6 Elect Director Louis A. Simpson For For Management 1.7 Elect Director Timothy Tomlinson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Amend Qualified Employee Stock For For Management Purchase Plan 5 Ratify KPMG LLP as Auditors For For Management VISA INC. Ticker: V Security ID: 92826C839 Meeting Date: JAN 31, 2017 Meeting Type: Annual Record Date: DEC 02, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Lloyd A. Carney For For Management 1b Elect Director Mary B. Cranston For For Management 1c Elect Director Francisco Javier For For Management Fernandez-Carbajal 1d Elect Director Gary A. Hoffman For For Management 1e Elect Director Alfred F. Kelly, Jr. For For Management 1f Elect Director Robert W. Matschullat For For Management 1g Elect Director Suzanne Nora Johnson For For Management 1h Elect Director John A.C. Swainson For For Management 1i Elect Director Maynard G. Webb, Jr. For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify KPMG LLP as Auditors For For Management WALGREENS BOOTS ALLIANCE, INC. Ticker: WBA Security ID: 931427108 Meeting Date: JAN 26, 2017 Meeting Type: Annual Record Date: NOV 28, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Janice M. Babiak For For Management 1b Elect Director David J. Brailer For For Management 1c Elect Director William C. Foote For For Management 1d Elect Director Ginger L. Graham For For Management 1e Elect Director John A. Lederer For For Management 1f Elect Director Dominic P. Murphy For For Management 1g Elect Director Stefano Pessina For For Management 1h Elect Director Leonard D. Schaeffer For For Management 1i Elect Director Nancy M. Schlichting For For Management 1j Elect Director James A. Skinner For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors 4 Approve Executive Incentive Bonus Plan For For Management 5 Proxy Access Against Against Shareholder 6 Approve Report on Executive Pay & Against Against Shareholder Sustainability Performance WELLS FARGO & COMPANY Ticker: WFC Security ID: 949746101 Meeting Date: APR 25, 2017 Meeting Type: Annual Record Date: MAR 01, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John D. Baker, II For For Management 1b Elect Director John S. Chen For Against Management 1c Elect Director Lloyd H. Dean For Against Management 1d Elect Director Elizabeth A. Duke For For Management 1e Elect Director Enrique Hernandez, Jr. For Against Management 1f Elect Director Donald M. James For Against Management 1g Elect Director Cynthia H. Milligan For Against Management 1h Elect Director Karen B. Peetz For For Management 1i Elect Director Federico F. Pena For Against Management 1j Elect Director James H. Quigley For For Management 1k Elect Director Stephen W. Sanger For Against Management 1l Elect Director Ronald L. Sargent For For Management 1m Elect Director Timothy J. Sloan For For Management 1n Elect Director Susan G. Swenson For Against Management 1o Elect Director Suzanne M. Vautrinot For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify KPMG LLP as Auditors For For Management 5 Review and Report on Business Standards Against For Shareholder 6 Provide for Cumulative Voting Against Against Shareholder 7 Report on Divesting Non-Core Business Against Against Shareholder 8 Report on Gender Pay Gap Against Against Shareholder 9 Report on Lobbying Payments and Policy Against Against Shareholder 10 Adopt Global Policy Regarding the Against Against Shareholder Rights of Indigenous People XILINX, INC. Ticker: XLNX Security ID: 983919101 Meeting Date: AUG 10, 2016 Meeting Type: Annual Record Date: JUN 15, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dennis Segers For For Management 1.2 Elect Director Moshe N. Gavrielov For For Management 1.3 Elect Director Saar Gillai For For Management 1.4 Elect Director Ronald S. Jankov For For Management 1.5 Elect Director Thomas H. Lee For For Management 1.6 Elect Director J. Michael Patterson For For Management 1.7 Elect Director Albert A. Pimentel For For Management 1.8 Elect Director Marshall C. Turner For For Management 1.9 Elect Director Elizabeth W. Vanderslice For For Management 2 Amend Omnibus Stock Plan For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Ratify Ernst & Young LLP as Auditors For For Management Dreyfus Disciplined Stock Fund AETNA INC. Ticker: AET Security ID: 00817Y108 Meeting Date: MAY 19, 2017 Meeting Type: Annual Record Date: MAR 17, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Fernando Aguirre For For Management 1b Elect Director Mark T. Bertolini For For Management 1c Elect Director Frank M. Clark For For Management 1d Elect Director Betsy Z. Cohen For For Management 1e Elect Director Molly J. Coye For For Management 1f Elect Director Roger N. Farah For For Management 1g Elect Director Jeffrey E. Garten For For Management 1h Elect Director Ellen M. Hancock For For Management 1i Elect Director Richard J. Harrington For For Management 1j Elect Director Edward J. Ludwig For For Management 1k Elect Director Joseph P. Newhouse For For Management 1l Elect Director Olympia J. Snowe For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency None One Year Management 6A Report on Lobbying Payments and Policy Against Against Shareholder 6B Report on Gender Pay Gap Against Against Shareholder AMAZON.COM, INC. Ticker: AMZN Security ID: 023135106 Meeting Date: MAY 23, 2017 Meeting Type: Annual Record Date: MAR 29, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Jeffrey P. Bezos For For Management 1b Elect Director Tom A. Alberg For For Management 1c Elect Director John Seely Brown For For Management 1d Elect Director Jamie S. Gorelick For For Management 1e Elect Director Daniel P. Huttenlocher For For Management 1f Elect Director Judith A. McGrath For For Management 1g Elect Director Jonathan J. Rubinstein For For Management 1h Elect Director Thomas O. Ryder For For Management 1i Elect Director Patricia Q. Stonesifer For For Management 1j Elect Director Wendell P. Weeks For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency Three One Year Management Years 5 Amend Omnibus Stock Plan For For Management 6 Report on Use of Criminal Background Against Against Shareholder Checks in Hiring 7 Include Sustainability as a Against Against Shareholder Performance Measure for Senior Executive Compensation 8 Provide Vote Counting to Exclude Against Against Shareholder Abstentions AMERICAN EXPRESS COMPANY Ticker: AXP Security ID: 025816109 Meeting Date: MAY 01, 2017 Meeting Type: Annual Record Date: MAR 03, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Charlene Barshefsky For For Management 1b Elect Director John J. Brennan For For Management 1c Elect Director Ursula M. Burns For For Management 1d Elect Director Kenneth I. Chenault For For Management 1e Elect Director Peter Chernin For For Management 1f Elect Director Ralph de la Vega For For Management 1g Elect Director Anne L. Lauvergeon For For Management 1h Elect Director Michael O. Leavitt For For Management 1i Elect Director Theodore J. Leonsis For For Management 1j Elect Director Richard C. Levin For For Management 1k Elect Director Samuel J. Palmisano For For Management 1l Elect Director Daniel L. Vasella For For Management 1m Elect Director Robert D. Walter For For Management 1n Elect Director Ronald A. Williams For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Provide Right to Act by Written Consent Against Against Shareholder 6 Report on Gender Pay Gap Against Against Shareholder AMERISOURCEBERGEN CORPORATION Ticker: ABC Security ID: 03073E105 Meeting Date: MAR 02, 2017 Meeting Type: Annual Record Date: JAN 03, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ornella Barra For For Management 1.2 Elect Director Steven H. Collis For For Management 1.3 Elect Director Douglas R. Conant For For Management 1.4 Elect Director D. Mark Durcan For For Management 1.5 Elect Director Richard W. Gochnauer For For Management 1.6 Elect Director Lon R. Greenberg For For Management 1.7 Elect Director Jane E. Henney For For Management 1.8 Elect Director Kathleen W. Hyle For For Management 1.9 Elect Director Michael J. Long For For Management 1.10 Elect Director Henry W. McGee For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Provide Directors May Be Removed With For For Management or Without Cause APPLE INC. Ticker: AAPL Security ID: 037833100 Meeting Date: FEB 28, 2017 Meeting Type: Annual Record Date: DEC 30, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James Bell For For Management 1.2 Elect Director Tim Cook For For Management 1.3 Elect Director Al Gore For For Management 1.4 Elect Director Bob Iger For For Management 1.5 Elect Director Andrea Jung For Against Management 1.6 Elect Director Art Levinson For For Management 1.7 Elect Director Ron Sugar For For Management 1.8 Elect Director Sue Wagner For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Disclose Charitable Contributions Against Against Shareholder 6 Adopt Policy to Increase Diversity of Against Against Shareholder Senior Management and Board of Directors 7 Proxy Access Amendments Against Against Shareholder 8 Engage Outside Independent Experts for Against Against Shareholder Compensation Reforms 9 Adopt Share Retention Policy For Against Against Shareholder Senior Executives APPLIED MATERIALS, INC. Ticker: AMAT Security ID: 038222105 Meeting Date: MAR 09, 2017 Meeting Type: Annual Record Date: JAN 12, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Judy Bruner For For Management 1b Elect Director Xun (Eric) Chen For For Management 1c Elect Director Aart J. de Geus For For Management 1d Elect Director Gary E. Dickerson For For Management 1e Elect Director Stephen R. Forrest For For Management 1f Elect Director Thomas J. Iannotti For For Management 1g Elect Director Alexander A. Karsner For For Management 1h Elect Director Adrianna C. Ma For For Management 1i Elect Director Dennis D. Powell For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Amend Omnibus Stock Plan For For Management 5 Amend Executive Incentive Bonus Plan For For Management 6 Ratify KPMG LLP as Auditors For For Management AT&T INC. Ticker: T Security ID: 00206R102 Meeting Date: APR 28, 2017 Meeting Type: Annual Record Date: FEB 28, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Randall L. Stephenson For For Management 1.2 Elect Director Samuel A. Di Piazza, Jr. For For Management 1.3 Elect Director Richard W. Fisher For For Management 1.4 Elect Director Scott T. Ford For For Management 1.5 Elect Director Glenn H. Hutchins For For Management 1.6 Elect Director William E. Kennard For For Management 1.7 Elect Director Michael B. McCallister For For Management 1.8 Elect Director Beth E. Mooney For For Management 1.9 Elect Director Joyce M. Roche For For Management 1.10 Elect Director Matthew K. Rose For For Management 1.11 Elect Director Cynthia B. Taylor For For Management 1.12 Elect Director Laura D'Andrea Tyson For For Management 1.13 Elect Director Geoffrey Y. Yang For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Report on Indirect Political Against Against Shareholder Contributions 6 Report on Lobbying Payments and Policy Against Against Shareholder 7 Amend Proxy Access Right Against Against Shareholder 8 Provide Right to Act by Written Consent Against Against Shareholder BANK OF AMERICA CORPORATION Ticker: BAC Security ID: 060505104 Meeting Date: APR 26, 2017 Meeting Type: Annual Record Date: MAR 02, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Sharon L. Allen For For Management 1b Elect Director Susan S. Bies For For Management 1c Elect Director Jack O. Bovender, Jr. For For Management 1d Elect Director Frank P. Bramble, Sr. For For Management 1e Elect Director Pierre J.P. de Weck For For Management 1f Elect Director Arnold W. Donald For For Management 1g Elect Director Linda P. Hudson For For Management 1h Elect Director Monica C. Lozano For For Management 1i Elect Director Thomas J. May For For Management 1j Elect Director Brian T. Moynihan For For Management 1k Elect Director Lionel L. Nowell, III For For Management 1l Elect Director Michael D. White For For Management 1m Elect Director Thomas D. Woods For For Management 1n Elect Director R. David Yost For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 5 Amend the General Clawback Policy Against Against Shareholder 6 Non-core banking operations Against Against Shareholder 7 Require Independent Board Chairman Against Against Shareholder 8 Report on Gender Pay Gap Against Against Shareholder BERKSHIRE HATHAWAY INC. Ticker: BRK.B Security ID: 084670702 Meeting Date: MAY 06, 2017 Meeting Type: Annual Record Date: MAR 08, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Warren E. Buffett For For Management 1.2 Elect Director Charles T. Munger For For Management 1.3 Elect Director Howard G. Buffett For For Management 1.4 Elect Director Stephen B. Burke For For Management 1.5 Elect Director Susan L. Decker For For Management 1.6 Elect Director William H. Gates, III For For Management 1.7 Elect Director David S. Gottesman For For Management 1.8 Elect Director Charlotte Guyman For For Management 1.9 Elect Director Thomas S. Murphy For For Management 1.10 Elect Director Ronald L. Olson For For Management 1.11 Elect Director Walter Scott, Jr. For For Management 1.12 Elect Director Meryl B. Witmer For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency Three One Year Management Years 4 Report on Political Contributions Against Against Shareholder 5 Assess and Report on Exposure to Against Against Shareholder Climate Change Risks 6 Require Divestment from Fossil Fuels Against Against Shareholder BOSTON SCIENTIFIC CORPORATION Ticker: BSX Security ID: 101137107 Meeting Date: MAY 09, 2017 Meeting Type: Annual Record Date: MAR 15, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Nelda J. Connors For For Management 1b Elect Director Charles J. Dockendorff For For Management 1c Elect Director Yoshiaki Fujimori For For Management 1d Elect Director Donna A. James For For Management 1e Elect Director Edward J. Ludwig For For Management 1f Elect Director Stephen P. MacMillan For For Management 1g Elect Director Michael F. Mahoney For For Management 1h Elect Director David J. Roux For For Management 1i Elect Director John E. Sununu For For Management 1j Elect Director Ellen M. Zane For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Ernst & Young LLP as Auditors For For Management CARDINAL HEALTH, INC. Ticker: CAH Security ID: 14149Y108 Meeting Date: NOV 03, 2016 Meeting Type: Annual Record Date: SEP 06, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David J. Anderson For For Management 1.2 Elect Director Colleen F. Arnold For For Management 1.3 Elect Director George S. Barrett For For Management 1.4 Elect Director Carrie S. Cox For For Management 1.5 Elect Director Calvin Darden For For Management 1.6 Elect Director Bruce L. Downey For For Management 1.7 Elect Director Patricia A. Hemingway For For Management Hall 1.8 Elect Director Clayton M. Jones For For Management 1.9 Elect Director Gregory B. Kenny For For Management 1.10 Elect Director Nancy Killefer For For Management 1.11 Elect Director David P. King For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation CARNIVAL CORPORATION Ticker: CCL Security ID: 143658300 Meeting Date: APR 05, 2017 Meeting Type: Annual Record Date: FEB 06, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Re-elect Micky Arison as a Director of For For Management Carnival Corporation and as a Director of Carnival plc. 2 Re-elect Jonathon Band as a Director For For Management of Carnival Corporation and as a Director of Carnival plc. 3 Elect Helen Deeble as a Director of For For Management Carnival Corporation and as a Director of Carnival plc. 4 Re-elect Arnold W. Donald as a For For Management Director of Carnival Corporation and as a Director of Carnival plc. 5 Re-elect Richard J. Glasier as a For For Management Director of Carnival Corporation and as a Director of Carnival plc. 6 Re-elect Debra Kelly-Ennis as a For For Management Director of Carnival Corporation and as a Director of Carnival plc. 7 Re-elect John Parker as a Director of For For Management Carnival Corporation and as a Director of Carnival plc. 8 Re-elect Stuart Subotnick as a For For Management Director of Carnival Corporation and as a Director of Carnival plc. 9 Re-elect Laura Weil as a Director of For For Management Carnival Corporation and as a Director of Carnival plc. 10 Re-elect Randall J. Weisenburger as a For For Management Director of Carnival Corporation and as a Director of Carnival plc. 11 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 12 Advisory Vote on Say on Pay Frequency One Year One Year Management 13 Approve Directors' Remuneration Report For For Management (in accordance with legal requirements applicable to UK companies) 14 Approve Remuneration Policy set out in For For Management Section B of Part II of the Carnival plc Directors' Remuneration Report (in accordance with legal requirements applicable to UK companies). 15 Reappoint the UK firm of For For Management PricewaterhouseCoopers LLP as independent auditors for Carnival plc and ratify the U.S. firm of PricewaterhouseCoopers LLP as the independent registered certified public accounting firm for Carnival Corporation. 16 Authorize the Audit Committee of For For Management Carnival plc to agree the remuneration of the independent auditors of Carnival plc. 17 Receive the UK Accounts and Reports of For For Management the Directors and Auditors of Carnival plc for the year ended November 30, 2016 (in accordance with legal requirements applicable to UK companies). 18 Authorize Issue of Equity with For For Management Pre-emptive Rights 19 Authorize Issue of Equity without For For Management Pre-emptive Rights 20 Authorize Share Repurchase Program For For Management CELGENE CORPORATION Ticker: CELG Security ID: 151020104 Meeting Date: JUN 14, 2017 Meeting Type: Annual Record Date: APR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Hugin For For Management 1.2 Elect Director Mark J. Alles For For Management 1.3 Elect Director Richard W. Barker For For Management 1.4 Elect Director Michael W. Bonney For For Management 1.5 Elect Director Michael D. Casey For Withhold Management 1.6 Elect Director Carrie S. Cox For For Management 1.7 Elect Director Michael A. Friedman For Withhold Management 1.8 Elect Director Julia A. Haller For For Management 1.9 Elect Director Gilla S. Kaplan For Withhold Management 1.10 Elect Director James J. Loughlin For For Management 1.11 Elect Director Ernest Mario For Withhold Management 2 Ratify KPMG LLP as Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management 6 Provide For Confidential Running Vote Against Against Shareholder Tallies On Executive Pay Matters CISCO SYSTEMS, INC. Ticker: CSCO Security ID: 17275R102 Meeting Date: DEC 12, 2016 Meeting Type: Annual Record Date: OCT 14, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Carol A. Bartz For For Management 1b Elect Director M. Michele Burns For For Management 1c Elect Director Michael D. Capellas For For Management 1d Elect Director John T. Chambers For For Management 1e Elect Director Amy L. Chang For For Management 1f Elect Director John L. Hennessy For For Management 1g Elect Director Kristina M. Johnson For For Management 1h Elect Director Roderick C. McGeary For For Management 1i Elect Director Charles H. Robbins For For Management 1j Elect Director Arun Sarin For For Management 1k Elect Director Steven M. West For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 4 Report on Lobbying Payments and Policy Against Against Shareholder 5 Report on Arab and non-Arab Employees Against Against Shareholder using EEO-1 Categories 6 Establish Board Committee on Against Against Shareholder Operations in Israeli Settlements COMCAST CORPORATION Ticker: CMCSA Security ID: 20030N101 Meeting Date: JUN 08, 2017 Meeting Type: Annual Record Date: MAR 16, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kenneth J. Bacon For For Management 1.2 Elect Director Madeline S. Bell For For Management 1.3 Elect Director Sheldon M. Bonovitz For For Management 1.4 Elect Director Edward D. Breen For For Management 1.5 Elect Director Gerald L. Hassell For For Management 1.6 Elect Director Jeffrey A. Honickman For For Management 1.7 Elect Director Asuka Nakahara For For Management 1.8 Elect Director David C. Novak For For Management 1.9 Elect Director Brian L. Roberts For For Management 1.10 Elect Director Johnathan A. Rodgers For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Report on Lobbying Payments and Policy Against For Shareholder 6 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share CONAGRA FOODS, INC. Ticker: CAG Security ID: 205887102 Meeting Date: SEP 23, 2016 Meeting Type: Annual Record Date: JUL 29, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Bradley A. Alford For For Management 1.2 Elect Director Thomas K. Brown For For Management 1.3 Elect Director Stephen G. Butler For For Management 1.4 Elect Director Sean M. Connolly For For Management 1.5 Elect Director Steven F. Goldstone For For Management 1.6 Elect Director Joie A. Gregor For For Management 1.7 Elect Director Rajive Johri For For Management 1.8 Elect Director W.G. Jurgensen For For Management 1.9 Elect Director Richard H. Lenny For For Management 1.10 Elect Director Ruth Ann Marshall For For Management 1.11 Elect Director Timothy R. McLevish For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation COSTCO WHOLESALE CORPORATION Ticker: COST Security ID: 22160K105 Meeting Date: JAN 26, 2017 Meeting Type: Annual Record Date: NOV 18, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Susan L. Decker For For Management 1.2 Elect Director Richard A. Galanti For For Management 1.3 Elect Director John W. Meisenbach For For Management 1.4 Elect Director Charles T. Munger For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management DELTA AIR LINES, INC. Ticker: DAL Security ID: 247361702 Meeting Date: JUN 30, 2017 Meeting Type: Annual Record Date: MAY 03, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Edward H. Bastian For For Management 1b Elect Director Francis S. Blake For For Management 1c Elect Director Daniel A. Carp For For Management 1d Elect Director David G. DeWalt For For Management 1e Elect Director William H. Easter, III For For Management 1f Elect Director Mickey P. Foret For For Management 1g Elect Director Jeanne P. Jackson For For Management 1h Elect Director George N. Mattson For For Management 1i Elect Director Douglas R. Ralph For For Management 1j Elect Director Sergio A.L. Rial For For Management 1k Elect Director Kathy N. Waller For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Ernst & Young LLP as Auditors For For Management DREYFUS INSTITUTIONAL PREFERRED MONEY MARKET FUNDS Ticker: Security ID: 26200T208 Meeting Date: JUL 15, 2016 Meeting Type: Special Record Date: JUN 10, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Change of Fundamental For For Management Investment Policy Regarding Industry Concentration EBAY INC. Ticker: EBAY Security ID: 278642103 Meeting Date: MAY 18, 2017 Meeting Type: Annual Record Date: MAR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Fred D. Anderson, Jr. For For Management 1b Elect Director Edward W. Barnholt For For Management 1c Elect Director Anthony J. Bates For For Management 1d Elect Director Logan D. Green For For Management 1e Elect Director Bonnie S. Hammer For For Management 1f Elect Director Kathleen C. Mitic For For Management 1g Elect Director Pierre M. Omidyar For For Management 1h Elect Director Paul S. Pressler For For Management 1i Elect Director Robert H. Swan For For Management 1j Elect Director Thomas J. Tierney For For Management 1k Elect Director Perry M. Traquina For For Management 1l Elect Director Devin N. Wenig For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 5 Provide Right to Act by Written Consent Against Against Shareholder ELI LILLY AND COMPANY Ticker: LLY Security ID: 532457108 Meeting Date: MAY 01, 2017 Meeting Type: Annual Record Date: FEB 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Michael L. Eskew For For Management 1b Elect Director William G. Kaelin, Jr. For For Management 1c Elect Director John C. Lechleiter For For Management 1d Elect Director David A. Ricks For For Management 1e Elect Director Marschall S. Runge For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Ernst & Young LLP as Auditors For For Management 5 Amend Deferred Compensation Plan For For Management 6 Report on Lobbying Payments and Policy Against Against Shareholder EOG RESOURCES, INC. Ticker: EOG Security ID: 26875P101 Meeting Date: APR 27, 2017 Meeting Type: Annual Record Date: FEB 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Janet F. Clark For For Management 1b Elect Director Charles R. Crisp For For Management 1c Elect Director Robert P. Daniels For For Management 1d Elect Director James C. Day For For Management 1e Elect Director Donald F. Textor For For Management 1f Elect Director William R. Thomas For For Management 1g Elect Director Frank G. Wisner For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Increase Authorized Common Stock For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management FACEBOOK, INC. Ticker: FB Security ID: 30303M102 Meeting Date: JUN 01, 2017 Meeting Type: Annual Record Date: APR 07, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Marc L. Andreessen For Withhold Management 1.2 Elect Director Erskine B. Bowles For Withhold Management 1.3 Elect Director Susan D. For Withhold Management Desmond-Hellmann 1.4 Elect Director Reed Hastings For For Management 1.5 Elect Director Jan Koum For Withhold Management 1.6 Elect Director Sheryl K. Sandberg For Withhold Management 1.7 Elect Director Peter A. Thiel For For Management 1.8 Elect Director Mark Zuckerberg For Withhold Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share 4 Report on Lobbying Payments and Policy Against Against Shareholder 5 Report on Public Policy Issues Against Against Shareholder Associated with Fake News 6 Gender Pay Gap Against Against Shareholder 7 Require Independent Board Chairman Against For Shareholder FIRSTENERGY CORP. Ticker: FE Security ID: 337932107 Meeting Date: MAY 16, 2017 Meeting Type: Annual Record Date: MAR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul T. Addison For For Management 1.2 Elect Director Michael J. Anderson For For Management 1.3 Elect Director William T. Cottle For For Management 1.4 Elect Director Steven J. Demetriou For For Management 1.5 Elect Director Julia L. Johnson For For Management 1.6 Elect Director Charles E. Jones For For Management 1.7 Elect Director Donald T. Misheff For For Management 1.8 Elect Director Thomas N. Mitchell For For Management 1.9 Elect Director James F. O'Neil, III For For Management 1.10 Elect Director Christopher D. Pappas For For Management 1.11 Elect Director Luis A. Reyes For For Management 1.12 Elect Director George M. Smart For For Management 1.13 Elect Director Jerry Sue Thornton For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Increase Authorized Common Stock For For Management 6 Eliminate Supermajority Vote For For Management Requirement 7 Adopt Majority Voting for Uncontested For For Management Election of Directors 8 Provide Proxy Access Right For For Management 9 Report on Lobbying Payments and Policy Against Against Shareholder 10 Assess Portfolio Impacts of Policies Against Against Shareholder to Meet 2 Degree Scenario 11 Adopt Simple Majority Vote Against For Shareholder FORTINET, INC. Ticker: FTNT Security ID: 34959E109 Meeting Date: JUN 23, 2017 Meeting Type: Annual Record Date: APR 28, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael Xie For Against Management 1.2 Elect Director William H. Neukom For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management HONEYWELL INTERNATIONAL INC. Ticker: HON Security ID: 438516106 Meeting Date: APR 24, 2017 Meeting Type: Annual Record Date: FEB 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Darius Adamczyk For For Management 1B Elect Director William S. Ayer For For Management 1C Elect Director Kevin Burke For For Management 1D Elect Director Jaime Chico Pardo For For Management 1E Elect Director David M. Cote For For Management 1F Elect Director D. Scott Davis For For Management 1G Elect Director Linnet F. Deily For For Management 1H Elect Director Judd Gregg For For Management 1I Elect Director Clive Hollick For For Management 1J Elect Director Grace D. Lieblein For For Management 1K Elect Director George Paz For For Management 1L Elect Director Bradley T. Sheares For For Management 1M Elect Director Robin L. Washington For For Management 2 Advisory Vote on Say on Pay Frequency One Year One Year Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Deloitte & Touche LLP as For For Management Auditors 5 Require Independent Board Chairman Against Against Shareholder 6 Political Lobbying Disclosure Against Against Shareholder JPMORGAN CHASE & CO. Ticker: JPM Security ID: 46625H100 Meeting Date: MAY 16, 2017 Meeting Type: Annual Record Date: MAR 17, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Linda B. Bammann For For Management 1b Elect Director James A. Bell For For Management 1c Elect Director Crandall C. Bowles For For Management 1d Elect Director Stephen B. Burke For For Management 1e Elect Director Todd A. Combs For For Management 1f Elect Director James S. Crown For For Management 1g Elect Director James Dimon For For Management 1h Elect Director Timothy P. Flynn For For Management 1i Elect Director Laban P. Jackson, Jr. For For Management 1j Elect Director Michael A. Neal For For Management 1k Elect Director Lee R. Raymond For For Management 1l Elect Director William C. Weldon For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Require Independent Board Chairman Against Against Shareholder 6 Prohibit Accelerated Vesting of Awards Against Against Shareholder to Pursue Government Service 7 Clawback Amendment Against Against Shareholder 8 Report on Gender Pay Gap Against Against Shareholder 9 Provide Vote Counting to Exclude Against Against Shareholder Abstentions 10 Reduce Ownership Threshold for Against For Shareholder Shareholders to Call a Special Meeting KELLOGG COMPANY Ticker: K Security ID: 487836108 Meeting Date: APR 28, 2017 Meeting Type: Annual Record Date: MAR 01, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John Bryant For For Management 1.2 Elect Director Stephanie Burns For For Management 1.3 Elect Director Richard Dreiling For For Management 1.4 Elect Director La June Montgomery For For Management Tabron 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 5 Approve Omnibus Stock Plan For For Management 6 Amend Proxy Access Right Against Against Shareholder L3 TECHNOLOGIES INC. Ticker: LLL Security ID: 502413107 Meeting Date: MAY 09, 2017 Meeting Type: Annual Record Date: MAR 13, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Claude R. Canizares For For Management 1b Elect Director Thomas A. Corcoran For For Management 1c Elect Director Ann E. Dunwoody For For Management 1d Elect Director Lewis Kramer For For Management 1e Elect Director Robert B. Millard For For Management 1f Elect Director Lloyd W. Newton For For Management 1g Elect Director Vincent Pagano, Jr. For For Management 1h Elect Director H. Hugh Shelton For For Management 1i Elect Director Arthur L. Simon For For Management 1j Elect Director Michael T. Strianese For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Eliminate Supermajority Vote For For Management Requirement 4 Amend Executive Incentive Bonus Plan For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Advisory Vote on Say on Pay Frequency One Year One Year Management LAMAR ADVERTISING COMPANY Ticker: LAMR Security ID: 512816109 Meeting Date: MAY 25, 2017 Meeting Type: Annual Record Date: MAR 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John Maxwell Hamilton For For Management 1.2 Elect Director John E. Koerner, III For For Management 1.3 Elect Director Stephen P. Mumblow For For Management 1.4 Elect Director Thomas V. Reifenheiser For For Management 1.5 Elect Director Anna Reilly For For Management 1.6 Elect Director Kevin P. Reilly, Jr. For For Management 1.7 Elect Director Wendell Reilly For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency Three One Year Management Years 4 Ratify KPMG LLP as Auditors For For Management MEDTRONIC PLC Ticker: MDT Security ID: G5960L103 Meeting Date: DEC 09, 2016 Meeting Type: Annual Record Date: OCT 11, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard H. Anderson For For Management 1b Elect Director Craig Arnold For For Management 1c Elect Director Scott C. Donnelly For For Management 1d Elect Director Randall J. Hogan, III For For Management 1e Elect Director Omar Ishrak For For Management 1f Elect Director Shirley Ann Jackson For For Management 1g Elect Director Michael O. Leavitt For For Management 1h Elect Director James T. Lenehan For For Management 1i Elect Director Elizabeth G. Nabel For For Management 1j Elect Director Denise M. O'Leary For For Management 1k Elect Director Kendall J. Powell For For Management 1l Elect Director Robert C. Pozen For For Management 1m Elect Director Preetha Reddy For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Proxy Access Right For For Management 5a Amend Articles of Association For For Management 5b Amend Memorandum of Association For For Management 6 Amend Articles to Clarify the Board's For For Management Sole Authority to Determine its Size Within the Fixed Limits MERCK & CO., INC. Ticker: MRK Security ID: 58933Y105 Meeting Date: MAY 23, 2017 Meeting Type: Annual Record Date: MAR 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Leslie A. Brun For For Management 1b Elect Director Thomas R. Cech For For Management 1c Elect Director Pamela J. Craig For For Management 1d Elect Director Kenneth C. Frazier For For Management 1e Elect Director Thomas H. Glocer For For Management 1f Elect Director Rochelle B. Lazarus For For Management 1g Elect Director John H. Noseworthy For For Management 1h Elect Director Carlos E. Represas For For Management 1i Elect Director Paul B. Rothman For For Management 1j Elect Director Patricia F. Russo For For Management 1k Elect Director Craig B. Thompson For For Management 1l Elect Director Wendell P. Weeks For For Management 1m Elect Director Peter C. Wendell For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 5 Require Independent Board Chairman Against Against Shareholder 6 Adopt Holy Land Principles Against Against Shareholder 7 Report on Risks of Doing Business in Against Against Shareholder Conflict-Affected Areas 8 Report on Board Oversight of Product Against Against Shareholder Safety and Quality MICROCHIP TECHNOLOGY INCORPORATED Ticker: MCHP Security ID: 595017104 Meeting Date: AUG 15, 2016 Meeting Type: Annual Record Date: JUN 21, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Steve Sanghi For For Management 1.2 Elect Director Matthew W. Chapman For For Management 1.3 Elect Director L.B. Day For For Management 1.4 Elect Director Esther L. Johnson For For Management 1.5 Elect Director Wade F. Meyercord For For Management 2 Amend Executive Incentive Bonus Plan For For Management 3 Ratify Ernst & Young LLP as Auditors For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation MOLSON COORS BREWING COMPANY Ticker: TAP Security ID: 60871R209 Meeting Date: MAY 17, 2017 Meeting Type: Annual Record Date: MAR 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Roger G. Eaton For For Management 1.2 Elect Director Charles M. Herington For For Management 1.3 Elect Director H. Sanford Riley For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation NEWELL BRANDS INC. Ticker: NWL Security ID: 651229106 Meeting Date: MAY 09, 2017 Meeting Type: Annual Record Date: MAR 17, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Ian G.H. Ashken For For Management 1b Elect Director Thomas E. Clarke For For Management 1c Elect Director Kevin C. Conroy For For Management 1d Elect Director Scott S. Cowen For For Management 1e Elect Director Michael T. Cowhig For For Management 1f Elect Director Domenico De Sole For For Management 1g Elect Director Martin E. Franklin For For Management 1h Elect Director Ros L'Esperance For For Management 1i Elect Director Michael B. Polk For For Management 1j Elect Director Steven J. Strobel For For Management 1k Elect Director Michael A. Todman For For Management 1l Elect Director Raymond G. Viault For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management NEWMONT MINING CORPORATION Ticker: NEM Security ID: 651639106 Meeting Date: APR 20, 2017 Meeting Type: Annual Record Date: FEB 21, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gregory H. Boyce For For Management 1.2 Elect Director Bruce R. Brook For For Management 1.3 Elect Director J. Kofi Bucknor For For Management 1.4 Elect Director Vincent A. Calarco For For Management 1.5 Elect Director Joseph A. Carrabba For For Management 1.6 Elect Director Noreen Doyle For For Management 1.7 Elect Director Gary J. Goldberg For For Management 1.8 Elect Director Veronica M. Hagen For For Management 1.9 Elect Director Jane Nelson For For Management 1.10 Elect Director Julio M. Quintana For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Report on Human Rights Risk Assessment Against Against Shareholder Process NRG YIELD, INC. Ticker: NYLD.A Security ID: 62942X405 Meeting Date: APR 25, 2017 Meeting Type: Annual Record Date: MAR 03, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mauricio Gutierrez For For Management 1.2 Elect Director John F. Chlebowski For For Management 1.3 Elect Director Kirkland B. Andrews For For Management 1.4 Elect Director John Chillemi For For Management 1.5 Elect Director Brian R. Ford For For Management 1.6 Elect Director Ferrell P. McClean For For Management 1.7 Elect Director Christopher S. Sotos For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Ratify KPMG LLP as Auditors For For Management OCCIDENTAL PETROLEUM CORPORATION Ticker: OXY Security ID: 674599105 Meeting Date: MAY 12, 2017 Meeting Type: Annual Record Date: MAR 14, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Spencer Abraham For For Management 1b Elect Director Howard I. Atkins For For Management 1c Elect Director Eugene L. Batchelder For For Management 1d Elect Director John E. Feick For For Management 1e Elect Director Margaret M. Foran For For Management 1f Elect Director Carlos M. Gutierrez For For Management 1g Elect Director Vicki Hollub For For Management 1h Elect Director William R. Klesse For For Management 1i Elect Director Jack B. Moore For For Management 1j Elect Director Avedick B. Poladian For For Management 1k Elect Director Elisse B. Walter For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify KPMG LLP as Auditors For For Management 5 Assess Portfolio Impacts of Policies Against Against Shareholder to Meet 2 Degree Scenario 6 Reduce Ownership Threshold for Against For Shareholder Shareholders to Call Special Meeting 7 Report on Methane Emissions and Against Against Shareholder Flaring Targets 8 Report on Political Contributions and Against Against Shareholder Expenditures OMNICOM GROUP INC. Ticker: OMC Security ID: 681919106 Meeting Date: MAY 25, 2017 Meeting Type: Annual Record Date: APR 05, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John D. Wren For For Management 1.2 Elect Director Bruce Crawford For For Management 1.3 Elect Director Alan R. Batkin For For Management 1.4 Elect Director Mary C. Choksi For For Management 1.5 Elect Director Robert Charles Clark For For Management 1.6 Elect Director Leonard S. Coleman, Jr. For For Management 1.7 Elect Director Susan S. Denison For For Management 1.8 Elect Director Deborah J. Kissire For For Management 1.9 Elect Director John R. Murphy For For Management 1.10 Elect Director John R. Purcell For For Management 1.11 Elect Director Linda Johnson Rice For For Management 1.12 Elect Director Valerie M. Williams For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify KPMG LLP as Auditors For For Management ORACLE CORPORATION Ticker: ORCL Security ID: 68389X105 Meeting Date: NOV 16, 2016 Meeting Type: Annual Record Date: SEP 19, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey S. Berg For Withhold Management 1.2 Elect Director H. Raymond Bingham For Withhold Management 1.3 Elect Director Michael J. Boskin For Withhold Management 1.4 Elect Director Safra A. Catz For Withhold Management 1.5 Elect Director Bruce R. Chizen For Withhold Management 1.6 Elect Director George H. Conrades For Withhold Management 1.7 Elect Director Lawrence J. Ellison For Withhold Management 1.8 Elect Director Hector Garcia-Molina For Withhold Management 1.9 Elect Director Jeffrey O. Henley For Withhold Management 1.10 Elect Director Mark V. Hurd For Withhold Management 1.11 Elect Director Renee J. James For For Management 1.12 Elect Director Leon E. Panetta For Withhold Management 1.13 Elect Director Naomi O. Seligman For Withhold Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management 4 Report on Lobbying Payments and Policy Against Against Shareholder PACKAGING CORPORATION OF AMERICA Ticker: PKG Security ID: 695156109 Meeting Date: MAY 16, 2017 Meeting Type: Annual Record Date: MAR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Cheryl K. Beebe For For Management 1.2 Elect Director Duane C. Farrington For For Management 1.3 Elect Director Hasan Jameel For For Management 1.4 Elect Director Mark W. Kowlzan For For Management 1.5 Elect Director Robert C. Lyons For For Management 1.6 Elect Director Thomas P. Maurer For For Management 1.7 Elect Director Samuel M. Mencoff For For Management 1.8 Elect Director Roger B. Porter For For Management 1.9 Elect Director Thomas S. Souleles For For Management 1.10 Elect Director Paul T. Stecko For For Management 1.11 Elect Director James D. Woodrum For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify KPMG LLP as Auditors For For Management PHILLIPS 66 Ticker: PSX Security ID: 718546104 Meeting Date: MAY 03, 2017 Meeting Type: Annual Record Date: MAR 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director William R. Loomis, Jr. For For Management 1b Elect Director Glenn F. Tilton For For Management 1c Elect Director Marna C. Whittington For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PRUDENTIAL FINANCIAL, INC. Ticker: PRU Security ID: 744320102 Meeting Date: MAY 09, 2017 Meeting Type: Annual Record Date: MAR 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas J. Baltimore, Jr. For For Management 1.2 Elect Director Gilbert F. Casellas For For Management 1.3 Elect Director Mark B. Grier For Against Management 1.4 Elect Director Martina Hund-Mejean For For Management 1.5 Elect Director Karl J. Krapek For For Management 1.6 Elect Director Peter R. Lighte For For Management 1.7 Elect Director George Paz For For Management 1.8 Elect Director Sandra Pianalto For For Management 1.9 Elect Director Christine A. Poon For For Management 1.10 Elect Director Douglas A. Scovanner For For Management 1.11 Elect Director John R. Strangfeld For For Management 1.12 Elect Director Michael A. Todman For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Require Independent Board Chairman Against Against Shareholder QUANTA SERVICES, INC. Ticker: PWR Security ID: 74762E102 Meeting Date: MAY 24, 2017 Meeting Type: Annual Record Date: MAR 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Earl C. (Duke) Austin, For For Management Jr. 1.2 Elect Director Doyle N. Beneby For For Management 1.3 Elect Director J. Michal Conaway For For Management 1.4 Elect Director Vincent D. Foster For For Management 1.5 Elect Director Bernard Fried For For Management 1.6 Elect Director Worthing F. Jackman For For Management 1.7 Elect Director David M. McClanahan For For Management 1.8 Elect Director Margaret B. Shannon For For Management 1.9 Elect Director Pat Wood, III For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors RAYTHEON COMPANY Ticker: RTN Security ID: 755111507 Meeting Date: MAY 25, 2017 Meeting Type: Annual Record Date: APR 04, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Tracy A. Atkinson For For Management 1b Elect Director Robert E. Beauchamp For For Management 1c Elect Director Vernon E. Clark For For Management 1d Elect Director Stephen J. Hadley For For Management 1e Elect Director Thomas A. Kennedy For For Management 1f Elect Director Letitia A. Long For For Management 1g Elect Director George R. Oliver For For Management 1h Elect Director Dinesh C. Paliwal For For Management 1i Elect Director William R. Spivey For For Management 1j Elect Director James A. Winnefeld, Jr. For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Approve Executive Incentive Bonus Plan For For Management 5 Ratify PricewaterhouseCoopers LLP as For For Management Auditors SCHLUMBERGER LIMITED Ticker: SLB Security ID: 806857108 Meeting Date: APR 05, 2017 Meeting Type: Annual Record Date: FEB 15, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Peter L.S. Currie For For Management 1b Elect Director Miguel M. Galuccio For For Management 1c Elect Director V. Maureen Kempston For For Management Darkes 1d Elect Director Paal Kibsgaard For For Management 1e Elect Director Nikolay Kudryavtsev For For Management 1f Elect Director Helge Lund For For Management 1g Elect Director Michael E. Marks For For Management 1h Elect Director Indra K. Nooyi For For Management 1i Elect Director Lubna S. Olayan For For Management 1j Elect Director Leo Rafael Reif For For Management 1k Elect Director Tore I. Sandvold For For Management 1l Elect Director Henri Seydoux For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Adopt and Approve Financials and For For Management Dividends 5 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 6 Approve Omnibus Stock Plan For For Management 7 Amend Employee Stock Purchase Plan For For Management SERVICENOW, INC. Ticker: NOW Security ID: 81762P102 Meeting Date: JUN 13, 2017 Meeting Type: Annual Record Date: APR 18, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John J. Donahoe For For Management 1b Elect Director Charles H. Giancarlo For For Management 1c Elect Director Anita M. Sands For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors SPLUNK INC. Ticker: SPLK Security ID: 848637104 Meeting Date: JUN 08, 2017 Meeting Type: Annual Record Date: APR 13, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John Connors For For Management 1b Elect Director Patricia Morrison For For Management 1c Elect Director Stephen Newberry For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation SQUARE, INC. Ticker: SQ Security ID: 852234103 Meeting Date: JUN 14, 2017 Meeting Type: Annual Record Date: APR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Roelof Botha For For Management 1.2 Elect Director Jim McKelvey For For Management 1.3 Elect Director Ruth Simmons For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management SUNTRUST BANKS, INC. Ticker: STI Security ID: 867914103 Meeting Date: APR 25, 2017 Meeting Type: Annual Record Date: FEB 15, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dallas S. Clement For For Management 1.2 Elect Director Paul R. Garcia For For Management 1.3 Elect Director M. Douglas Ivester For For Management 1.4 Elect Director Kyle Prechtl Legg For For Management 1.5 Elect Director Donna S. Morea For For Management 1.6 Elect Director David M. Ratcliffe For For Management 1.7 Elect Director William H. Rogers, Jr. For For Management 1.8 Elect Director Agnes Bundy Scanlan For For Management 1.9 Elect Director Frank P. Scruggs, Jr. For For Management 1.10 Elect Director Bruce L. Tanner For For Management 1.11 Elect Director Thomas R. Watjen For For Management 1.12 Elect Director Phail Wynn, Jr. For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Ernst & Young LLP as Auditors For For Management SYNCHRONY FINANCIAL Ticker: SYF Security ID: 87165B103 Meeting Date: MAY 18, 2017 Meeting Type: Annual Record Date: MAR 23, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Margaret M. Keane For For Management 1b Elect Director Paget L. Alves For For Management 1c Elect Director Arthur W. Coviello, Jr. For For Management 1d Elect Director William W. Graylin For For Management 1e Elect Director Roy A. Guthrie For For Management 1f Elect Director Richard C. Hartnack For For Management 1g Elect Director Jeffrey G. Naylor For For Management 1h Elect Director Laurel J. Richie For For Management 1i Elect Director Olympia J. Snowe For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify KPMG LLP as Auditors For For Management TERADATA CORPORATION Ticker: TDC Security ID: 88076W103 Meeting Date: APR 19, 2017 Meeting Type: Annual Record Date: FEB 22, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Nancy E. Cooper For For Management 1b Elect Director Daniel R. Fishback For For Management 1c Elect Director David E. Kepler For For Management 1d Elect Director William S. Stavropoulos For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors TESLA MOTORS, INC. Ticker: TSLA Security ID: 88160R101 Meeting Date: NOV 17, 2016 Meeting Type: Special Record Date: SEP 23, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with Merger For For Management 2 Adjourn Meeting For For Management TEXAS INSTRUMENTS INCORPORATED Ticker: TXN Security ID: 882508104 Meeting Date: APR 20, 2017 Meeting Type: Annual Record Date: FEB 21, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Ralph W. Babb, Jr. For For Management 1b Elect Director Mark A. Blinn For For Management 1c Elect Director Todd M. Bluedorn For For Management 1d Elect Director Daniel A. Carp For For Management 1e Elect Director Janet F. Clark For For Management 1f Elect Director Carrie S. Cox For For Management 1g Elect Director Jean M. Hobby For For Management 1h Elect Director Ronald Kirk For For Management 1i Elect Director Pamela H. Patsley For For Management 1j Elect Director Robert E. Sanchez For For Management 1k Elect Director Wayne R. Sanders For For Management 1l Elect Director Richard K. Templeton For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Ernst & Young LLP as Auditors For For Management THE DOW CHEMICAL COMPANY Ticker: DOW Security ID: 260543103 Meeting Date: JUL 20, 2016 Meeting Type: Special Record Date: JUN 02, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For For Management 3 Advisory Vote on Golden Parachutes For For Management THE DOW CHEMICAL COMPANY Ticker: DOW Security ID: 260543103 Meeting Date: MAY 11, 2017 Meeting Type: Annual Record Date: MAR 15, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Ajay Banga For For Management 1b Elect Director Jacqueline K. Barton For For Management 1c Elect Director James A. Bell For For Management 1d Elect Director Richard K. Davis For For Management 1e Elect Director Jeff M. Fettig For For Management 1f Elect Director Andrew N. Liveris For For Management 1g Elect Director Mark Loughridge For For Management 1h Elect Director Raymond J. Milchovich For For Management 1i Elect Director Robert S. (Steve) Miller For For Management 1j Elect Director Paul Polman For For Management 1k Elect Director Dennis H. Reilley For For Management 1l Elect Director James M. Ringler For For Management 1m Elect Director Ruth G. Shaw For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management THE GOLDMAN SACHS GROUP, INC. Ticker: GS Security ID: 38141G104 Meeting Date: APR 28, 2017 Meeting Type: Annual Record Date: FEB 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Lloyd C. Blankfein For For Management 1b Elect Director M. Michele Burns For For Management 1c Elect Director Mark A. Flaherty For For Management 1d Elect Director William W. George For For Management 1e Elect Director James A. Johnson For Against Management 1f Elect Director Ellen J. Kullman For For Management 1g Elect Director Lakshmi N. Mittal For For Management 1h Elect Director Adebayo O. Ogunlesi For For Management 1i Elect Director Peter Oppenheimer For For Management 1j Elect Director David A. Viniar For For Management 1k Elect Director Mark O. Winkelman For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors THE GOODYEAR TIRE & RUBBER COMPANY Ticker: GT Security ID: 382550101 Meeting Date: APR 10, 2017 Meeting Type: Annual Record Date: FEB 15, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director William J. Conaty For For Management 1b Elect Director James A. Firestone For For Management 1c Elect Director Werner Geissler For For Management 1d Elect Director Peter S. Hellman For For Management 1e Elect Director Laurette T. Koellner For For Management 1f Elect Director Richard J. Kramer For For Management 1g Elect Director W. Alan McCollough For For Management 1h Elect Director John E. McGlade For For Management 1i Elect Director Michael J. Morell For For Management 1j Elect Director Roderick A. Palmore For For Management 1k Elect Director Stephanie A. Streeter For For Management 1l Elect Director Thomas H. Weidemeyer For For Management 1m Elect Director Michael R. Wessel For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Approve Omnibus Stock Plan For For Management 5 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 6 Require Independent Board Chairman Against Against Shareholder THE HARTFORD FINANCIAL SERVICES GROUP, INC. Ticker: HIG Security ID: 416515104 Meeting Date: MAY 17, 2017 Meeting Type: Annual Record Date: MAR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Robert B. Allardice, III For For Management 1b Elect Director Trevor Fetter For For Management 1c Elect Director Kathryn A. Mikells For For Management 1d Elect Director Michael G. Morris For For Management 1e Elect Director Thomas A. Renyi For For Management 1f Elect Director Julie G. Richardson For For Management 1g Elect Director Teresa Wynn Roseborough For For Management 1h Elect Director Virginia P. Ruesterholz For For Management 1i Elect Director Charles B. Strauss For For Management 1j Elect Director Christopher J. Swift For For Management 1k Elect Director H. Patrick Swygert For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THE HOME DEPOT, INC. Ticker: HD Security ID: 437076102 Meeting Date: MAY 18, 2017 Meeting Type: Annual Record Date: MAR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Gerard J. Arpey For For Management 1b Elect Director Ari Bousbib For For Management 1c Elect Director Jeffery H. Boyd For For Management 1d Elect Director Gregory D. Brenneman For For Management 1e Elect Director J. Frank Brown For For Management 1f Elect Director Albert P. Carey For For Management 1g Elect Director Armando Codina For For Management 1h Elect Director Helena B. Foulkes For For Management 1i Elect Director Linda R. Gooden For For Management 1j Elect Director Wayne M. Hewett For For Management 1k Elect Director Karen L. Katen For For Management 1l Elect Director Craig A. Menear For For Management 1m Elect Director Mark Vadon For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Prepare Employment Diversity Report Against Against Shareholder and Report on Diversity Policies 6 Adopt Proxy Statement Reporting on Against Against Shareholder Political Contributions and Advisory Vote 7 Amend Articles/Bylaws/Charter - Call Against For Shareholder Special Meetings THE PRICELINE GROUP INC. Ticker: PCLN Security ID: 741503403 Meeting Date: JUN 08, 2017 Meeting Type: Annual Record Date: APR 13, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Timothy M. Armstrong For For Management 1.2 Elect Director Jeffery H. Boyd For For Management 1.3 Elect Director Jan L. Docter For For Management 1.4 Elect Director Jeffrey E. Epstein For For Management 1.5 Elect Director Glenn D. Fogel For For Management 1.6 Elect Director James M. Guyette For For Management 1.7 Elect Director Robert J. Mylod, Jr. For For Management 1.8 Elect Director Charles H. Noski For For Management 1.9 Elect Director Nancy B. Peretsman For For Management 1.10 Elect Director Thomas E. Rothman For For Management 1.11 Elect Director Craig W. Rydin For For Management 1.12 Elect Director Lynn M. Vojvodich For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Reduce Ownership Threshold for Against For Shareholder Shareholders to Call Special Meeting TIME WARNER INC. Ticker: TWX Security ID: 887317303 Meeting Date: FEB 15, 2017 Meeting Type: Special Record Date: JAN 03, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Advisory Vote on Golden Parachutes For For Management 3 Adjourn Meeting For For Management TIME WARNER INC. Ticker: TWX Security ID: 887317303 Meeting Date: JUN 15, 2017 Meeting Type: Annual Record Date: APR 19, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director William P. Barr For For Management 1b Elect Director Jeffrey L. Bewkes For For Management 1c Elect Director Robert C. Clark For Against Management 1d Elect Director Mathias Dopfner For For Management 1e Elect Director Jessica P. Einhorn For For Management 1f Elect Director Carlos M. Gutierrez For For Management 1g Elect Director Fred Hassan For For Management 1h Elect Director Paul D. Wachter For For Management 1i Elect Director Deborah C. Wright For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management ULTA BEAUTY, INC. Ticker: ULTA Security ID: 90384S303 Meeting Date: JUN 01, 2017 Meeting Type: Annual Record Date: APR 03, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michelle L. Collins For For Management 1.2 Elect Director Dennis K. Eck For For Management 1.3 Elect Director Charles J. Philippin For For Management 1.4 Elect Director Vanessa A. Wittman For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management UNITED TECHNOLOGIES CORPORATION Ticker: UTX Security ID: 913017109 Meeting Date: APR 24, 2017 Meeting Type: Annual Record Date: FEB 28, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Lloyd J. Austin, III For For Management 1b Elect Director Diane M. Bryant For For Management 1c Elect Director John V. Faraci For For Management 1d Elect Director Jean-Pierre Garnier For For Management 1e Elect Director Gregory J. Hayes For For Management 1f Elect Director Edward A. Kangas For For Management 1g Elect Director Ellen J. Kullman For For Management 1h Elect Director Marshall O. Larsen For For Management 1i Elect Director Harold McGraw, III For For Management 1j Elect Director Fredric G. Reynolds For For Management 1k Elect Director Brian C. Rogers For For Management 1l Elect Director Christine Todd Whitman For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management UNITEDHEALTH GROUP INCORPORATED Ticker: UNH Security ID: 91324P102 Meeting Date: JUN 05, 2017 Meeting Type: Annual Record Date: APR 11, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director William C. Ballard, Jr. For For Management 1b Elect Director Richard T. Burke For For Management 1c Elect Director Timothy P. Flynn For For Management 1d Elect Director Stephen J. Hemsley For For Management 1e Elect Director Michele J. Hooper For For Management 1f Elect Director Rodger A. Lawson For For Management 1g Elect Director Glenn M. Renwick For For Management 1h Elect Director Kenneth I. Shine For For Management 1i Elect Director Gail R. Wilensky For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Deloitte & Touche LLP as For For Management Auditors 5 Report on Lobbying Payments and Policy Against Against Shareholder UNITI GROUP INC. Ticker: UNIT Security ID: 91325V108 Meeting Date: MAY 11, 2017 Meeting Type: Annual Record Date: MAR 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Jennifer S. Banner For For Management 1b Elect Director Scott G. Bruce For For Management 1c Elect Director Francis X. ('Skip') For For Management Frantz 1d Elect Director Andrew Frey For For Management 1e Elect Director Kenneth A. Gunderman For For Management 1f Elect Director David L. Solomon For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors VALERO ENERGY CORPORATION Ticker: VLO Security ID: 91913Y100 Meeting Date: MAY 03, 2017 Meeting Type: Annual Record Date: MAR 07, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director H. Paulett Eberhart For For Management 1b Elect Director Joseph W. Gorder For For Management 1c Elect Director Kimberly S. Greene For For Management 1d Elect Director Deborah P. Majoras For For Management 1e Elect Director Donald L. Nickles For For Management 1f Elect Director Philip J. Pfeiffer For For Management 1g Elect Director Robert A. Profusek For For Management 1h Elect Director Susan Kaufman Purcell For For Management 1i Elect Director Stephen M. Waters For For Management 1j Elect Director Randall J. Weisenburger For For Management 1k Elect Director Rayford Wilkins, Jr. For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management VODAFONE GROUP PLC Ticker: VOD Security ID: 92857W308 Meeting Date: JUL 29, 2016 Meeting Type: Annual Record Date: JUN 21, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Re-elect Gerard Kleisterlee as Director For For Management 3 Re-elect Vittorio Colao as Director For For Management 4 Re-elect Nick Read as Director For For Management 5 Re-elect Sir Crispin Davis as Director For For Management 6 Re-elect Dr Mathias Dopfner as Director For For Management 7 Re-elect Dame Clara Furse as Director For For Management 8 Re-elect Valerie Gooding as Director For For Management 9 Re-elect Renee James as Director For For Management 10 Re-elect Samuel Jonah as Director For For Management 11 Re-elect Nick Land as Director For For Management 12 Elect David Nish as Director For For Management 13 Re-elect Philip Yea as Director For For Management 14 Approve Final Dividend For For Management 15 Approve Remuneration Report For For Management 16 Reappoint PricewaterhouseCoopers LLP For For Management as Auditors 17 Authorise the Audit and Risk Committee For For Management to Fix Remuneration of Auditors 18 Authorise Issue of Equity with For For Management Pre-emptive Rights 19 Authorise Issue of Equity without For For Management Pre-emptive Rights 20 Authorise Issue of Equity without For For Management Pre-emptive Rights 21 Authorise Market Purchase of Ordinary For For Management Shares 22 Authorise EU Political Donations and For For Management Expenditure 23 Authorise the Company to Call General For For Management Meeting with Two Weeks' Notice VOYA FINANCIAL, INC. Ticker: VOYA Security ID: 929089100 Meeting Date: MAY 25, 2017 Meeting Type: Annual Record Date: MAR 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Lynne Biggar For For Management 1b Elect Director Jane P. Chwick For For Management 1c Elect Director Ruth Ann M. Gillis For For Management 1d Elect Director J. Barry Griswell For For Management 1e Elect Director Frederick S. Hubbell For For Management 1f Elect Director Rodney O. Martin, Jr. For For Management 1g Elect Director Byron H. Pollitt, Jr. For For Management 1h Elect Director Joseph V. Tripodi For For Management 1i Elect Director Deborah C. Wright For For Management 1j Elect Director David Zwiener For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management VULCAN MATERIALS COMPANY Ticker: VMC Security ID: 929160109 Meeting Date: MAY 12, 2017 Meeting Type: Annual Record Date: MAR 15, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director O. B. Grayson Hall, Jr. For For Management 1b Elect Director James T. Prokopanko For For Management 1c Elect Director David P. Steiner For For Management 1d Elect Director Kathleen Wilson-Thompson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Deloitte & Touche LLP as For For Management Auditors WALGREENS BOOTS ALLIANCE, INC. Ticker: WBA Security ID: 931427108 Meeting Date: JAN 26, 2017 Meeting Type: Annual Record Date: NOV 28, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Janice M. Babiak For For Management 1b Elect Director David J. Brailer For For Management 1c Elect Director William C. Foote For For Management 1d Elect Director Ginger L. Graham For For Management 1e Elect Director John A. Lederer For For Management 1f Elect Director Dominic P. Murphy For For Management 1g Elect Director Stefano Pessina For For Management 1h Elect Director Leonard D. Schaeffer For For Management 1i Elect Director Nancy M. Schlichting For For Management 1j Elect Director James A. Skinner For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors 4 Approve Executive Incentive Bonus Plan For For Management 5 Proxy Access Against Against Shareholder 6 Approve Report on Executive Pay & Against Against Shareholder Sustainability Performance Dreyfus Floating Rate Income Fund DREYFUS INSTITUTIONAL PREFERRED MONEY MARKET FUNDS Ticker: Security ID: 26200T208 Meeting Date: JUL 15, 2016 Meeting Type: Special Record Date: JUN 10, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Change of Fundamental For For Management Investment Policy Regarding Industry Concentration Dreyfus Institutional S&P 500 Stock Index Fund 3M COMPANY Ticker: MMM Security ID: 88579Y101 Meeting Date: MAY 09, 2017 Meeting Type: Annual Record Date: MAR 14, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Sondra L. Barbour For For Management 1b Elect Director Thomas "Tony" K. Brown For For Management 1c Elect Director Vance D. Coffman For For Management 1d Elect Director David B. Dillon For For Management 1e Elect Director Michael L. Eskew For For Management 1f Elect Director Herbert L. Henkel For For Management 1g Elect Director Muhtar Kent For For Management 1h Elect Director Edward M. Liddy For For Management 1i Elect Director Gregory R. Page For For Management 1j Elect Director Inge G. Thulin For For Management 1k Elect Director Patricia A. Woertz For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Adopt Holy Land Principles Against Against Shareholder ABBOTT LABORATORIES Ticker: ABT Security ID: 002824100 Meeting Date: APR 28, 2017 Meeting Type: Annual Record Date: MAR 01, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Alpern For For Management 1.2 Elect Director Roxanne S. Austin For For Management 1.3 Elect Director Sally E. Blount For For Management 1.4 Elect Director Edward M. Liddy For For Management 1.5 Elect Director Nancy McKinstry For For Management 1.6 Elect Director Phebe N. Novakovic For For Management 1.7 Elect Director William A. Osborn For For Management 1.8 Elect Director Samuel C. Scott, III For For Management 1.9 Elect Director Daniel J. Starks For For Management 1.10 Elect Director Glenn F. Tilton For For Management 1.11 Elect Director Miles D. White For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Approve Omnibus Stock Plan For For Management 6 Amend Nonqualified Employee Stock For For Management Purchase Plan 7 Require Independent Board Chairman Against Against Shareholder ABBVIE INC. Ticker: ABBV Security ID: 00287Y109 Meeting Date: MAY 05, 2017 Meeting Type: Annual Record Date: MAR 08, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Alpern For For Management 1.2 Elect Director Edward M. Liddy For For Management 1.3 Elect Director Melody B. Meyer For For Management 1.4 Elect Director Frederick H. Waddell For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management 5 Report on Lobbying Payments and Policy Against Against Shareholder 6 Require Independent Board Chairman Against Against Shareholder ACCENTURE PLC Ticker: ACN Security ID: G1151C101 Meeting Date: FEB 10, 2017 Meeting Type: Annual Record Date: DEC 12, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Jaime Ardila For For Management 1b Elect Director Charles H. Giancarlo For For Management 1c Elect Director Herbert Hainer For For Management 1d Elect Director William L. Kimsey For For Management 1e Elect Director Marjorie Magner For For Management 1f Elect Director Nancy McKinstry For For Management 1g Elect Director Pierre Nanterme For For Management 1h Elect Director Gilles C. Pelisson For For Management 1i Elect Director Paula A. Price For For Management 1j Elect Director Arun Sarin For For Management 1k Elect Director Frank K. Tang For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Approve KPMG LLP as Auditors and For For Management Authorize Board to Fix Their Remuneration 5 Authorize Issuance of Equity or For For Management Equity-Linked Securities with Preemptive Rights 6 Authorize Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights 7 Determine the Price Range at which For For Management Accenture Plc can Re-issue Shares that it Acquires as Treasury Stock ACTIVISION BLIZZARD, INC. Ticker: ATVI Security ID: 00507V109 Meeting Date: JUN 01, 2017 Meeting Type: Annual Record Date: APR 07, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert Corti For Against Management 1.2 Elect Director Hendrik Hartong, III For For Management 1.3 Elect Director Brian G. Kelly For Against Management 1.4 Elect Director Robert A. Kotick For Against Management 1.5 Elect Director Barry Meyer For For Management 1.6 Elect Director Robert Morgado For Against Management 1.7 Elect Director Peter Nolan For For Management 1.8 Elect Director Casey Wasserman For For Management 1.9 Elect Director Elaine Wynn For Against Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors ACUITY BRANDS, INC. Ticker: AYI Security ID: 00508Y102 Meeting Date: JAN 06, 2017 Meeting Type: Annual Record Date: NOV 11, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director W. Patrick Battle For For Management 1.2 Elect Director Gordon D. Harnett For For Management 1.3 Elect Director Robert F. McCullough For For Management 1.4 Elect Director Dominic J. Pileggi For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management 5 Approve Dividend Increase Against Against Shareholder ADOBE SYSTEMS INCORPORATED Ticker: ADBE Security ID: 00724F101 Meeting Date: APR 12, 2017 Meeting Type: Annual Record Date: FEB 14, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Amy Banse For For Management 1b Elect Director Edward Barnholt For For Management 1c Elect Director Robert Burgess For For Management 1d Elect Director Frank Calderoni For For Management 1e Elect Director James Daley For For Management 1f Elect Director Laura Desmond For For Management 1g Elect Director Charles Geschke For For Management 1h Elect Director Shantanu Narayen For For Management 1i Elect Director Daniel Rosensweig For For Management 1j Elect Director John Warnock For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify KPMG LLP as Auditors For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management ADVANCE AUTO PARTS, INC. Ticker: AAP Security ID: 00751Y106 Meeting Date: MAY 17, 2017 Meeting Type: Annual Record Date: MAR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John F. Bergstrom For For Management 1.2 Elect Director John C. Brouillard For For Management 1.3 Elect Director Brad W. Buss For For Management 1.4 Elect Director Fiona P. Dias For For Management 1.5 Elect Director John F. Ferraro For For Management 1.6 Elect Director Thomas R. Greco For For Management 1.7 Elect Director Adriana Karaboutis For For Management 1.8 Elect Director Eugene I. Lee, Jr. For For Management 1.9 Elect Director William S. Oglesby For For Management 1.10 Elect Director Reuben E. Slone For For Management 1.11 Elect Director Jeffrey C. Smith For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Amend Executive Incentive Bonus Plan For For Management 5 Ratify Deloitte & Touche LLP as For For Management Auditors 6 Reduce Ownership Threshold for For For Management Shareholders to Call Special Meeting AETNA INC. Ticker: AET Security ID: 00817Y108 Meeting Date: MAY 19, 2017 Meeting Type: Annual Record Date: MAR 17, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Fernando Aguirre For For Management 1b Elect Director Mark T. Bertolini For For Management 1c Elect Director Frank M. Clark For For Management 1d Elect Director Betsy Z. Cohen For For Management 1e Elect Director Molly J. Coye For For Management 1f Elect Director Roger N. Farah For For Management 1g Elect Director Jeffrey E. Garten For For Management 1h Elect Director Ellen M. Hancock For For Management 1i Elect Director Richard J. Harrington For For Management 1j Elect Director Edward J. Ludwig For For Management 1k Elect Director Joseph P. Newhouse For For Management 1l Elect Director Olympia J. Snowe For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency None One Year Management 6A Report on Lobbying Payments and Policy Against Against Shareholder 6B Report on Gender Pay Gap Against Against Shareholder AFFILIATED MANAGERS GROUP, INC. Ticker: AMG Security ID: 008252108 Meeting Date: JUN 13, 2017 Meeting Type: Annual Record Date: APR 17, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Samuel T. Byrne For For Management 1b Elect Director Dwight D. Churchill For For Management 1c Elect Director Glenn Earle For For Management 1d Elect Director Niall Ferguson For For Management 1e Elect Director Sean M. Healey For For Management 1f Elect Director Tracy P. Palandjian For For Management 1g Elect Director Patrick T. Ryan For For Management 1h Elect Director Jide J. Zeitlin For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Provide Directors May Be Removed With For For Management or Without Cause 5 Ratify PricewaterhouseCoopers LLP as For For Management Auditors AFLAC INCORPORATED Ticker: AFL Security ID: 001055102 Meeting Date: MAY 01, 2017 Meeting Type: Annual Record Date: FEB 22, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Daniel P. Amos For For Management 1b Elect Director Paul S. Amos, II For Against Management 1c Elect Director W. Paul Bowers For For Management 1d Elect Director Kriss Cloninger, III For Against Management 1e Elect Director Toshihiko Fukuzawa For For Management 1f Elect Director Elizabeth J. Hudson For For Management 1g Elect Director Douglas W. Johnson For For Management 1h Elect Director Robert B. Johnson For For Management 1i Elect Director Thomas J. Kenny For For Management 1j Elect Director Charles B. Knapp For For Management 1k Elect Director Karole F. Lloyd For For Management 1l Elect Director Joseph L. Moskowitz For For Management 1m Elect Director Barbara K. Rimer For For Management 1n Elect Director Melvin T. Stith For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify KPMG LLP as Auditors For For Management 5 Amend Omnibus Stock Plan For For Management 6 Amend Executive Incentive Bonus Plan For For Management AGILENT TECHNOLOGIES, INC. Ticker: A Security ID: 00846U101 Meeting Date: MAR 15, 2017 Meeting Type: Annual Record Date: JAN 17, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Heidi Kunz For For Management 1.2 Elect Director Sue H. Rataj For For Management 1.3 Elect Director George A. Scangos For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors AIR PRODUCTS AND CHEMICALS, INC. Ticker: APD Security ID: 009158106 Meeting Date: JAN 26, 2017 Meeting Type: Annual Record Date: NOV 30, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Susan K. Carter For For Management 1b Elect Director Charles I. Cogut For For Management 1c Elect Director Seifollah (Seifi) For For Management Ghasemi 1d Elect Director Chadwick C. Deaton For For Management 1e Elect Director David H. Y. Ho For For Management 1f Elect Director Margaret G. McGlynn For For Management 1g Elect Director Edward L. Monser For For Management 1h Elect Director Matthew H. Paull For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify KPMG LLP as Auditors For For Management AKAMAI TECHNOLOGIES, INC. Ticker: AKAM Security ID: 00971T101 Meeting Date: MAY 17, 2017 Meeting Type: Annual Record Date: MAR 22, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Monte Ford For For Management 1.2 Elect Director Frederic Salerno For For Management 1.3 Elect Director Bernardus Verwaayen For For Management 2 Amend Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Ratify PricewaterhouseCoopers LLP as For For Management Auditors ALASKA AIR GROUP, INC. Ticker: ALK Security ID: 011659109 Meeting Date: MAY 04, 2017 Meeting Type: Annual Record Date: MAR 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Patricia M. Bedient For For Management 1b Elect Director Marion C. Blakey For For Management 1c Elect Director Phyllis J. Campbell For For Management 1d Elect Director Dhiren R. Fonseca For For Management 1e Elect Director Jessie J. Knight, Jr. For For Management 1f Elect Director Dennis F. Madsen For For Management 1g Elect Director Helvi K. Sandvik For For Management 1h Elect Director J. Kenneth Thompson For For Management 1i Elect Director Bradley D. Tilden For For Management 1j Elect Director Eric K. Yeaman For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Increase Authorized Common Stock For For Management 5 Ratify KPMG LLP as Auditors For For Management 6 Amend Proxy Access Right Against Against Shareholder ALBEMARLE CORPORATION Ticker: ALB Security ID: 012653101 Meeting Date: MAY 12, 2017 Meeting Type: Annual Record Date: MAR 13, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 2 Advisory Vote on Say on Pay Frequency One Year One Year Management 3.1 Elect Director Jim W. Nokes For For Management 3.2 Elect Director William H. Hernandez For For Management 3.3 Elect Director Luther C. Kissam, IV For For Management 3.4 Elect Director Douglas L. Maine For For Management 3.5 Elect Director J. Kent Masters For For Management 3.6 Elect Director James J. O'Brien For For Management 3.7 Elect Director Barry W. Perry For For Management 3.8 Elect Director Gerald A. Steiner For For Management 3.9 Elect Director Harriett Tee Taggart For For Management 3.10 Elect Director Alejandro Wolff For For Management 4 Approve Omnibus Stock Plan For For Management 5 Adopt Majority Voting for Uncontested For For Management Election of Directors 6 Ratify PricewaterhouseCoopers LLP as For For Management Auditors ALCOA INC. Ticker: AA Security ID: 013817101 Meeting Date: OCT 05, 2016 Meeting Type: Special Record Date: AUG 03, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Reverse Stock Split For For Management 2 Amend Articles For For Management ALEXANDRIA REAL ESTATE EQUITIES, INC. Ticker: ARE Security ID: 015271109 Meeting Date: MAY 09, 2017 Meeting Type: Annual Record Date: MAR 31, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joel S. Marcus For For Management 1.2 Elect Director Steven R. Hash For For Management 1.3 Elect Director John L. Atkins, III For For Management 1.4 Elect Director James P. Cain For For Management 1.5 Elect Director Maria C. Freire For For Management 1.6 Elect Director Richard H. Klein For For Management 1.7 Elect Director James H. Richardson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Increase Authorized Common Stock For For Management 5 Ratify Ernst & Young LLP as Auditors For For Management ALEXION PHARMACEUTICALS, INC. Ticker: ALXN Security ID: 015351109 Meeting Date: MAY 10, 2017 Meeting Type: Annual Record Date: MAR 14, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Felix J. Baker For For Management 1.2 Elect Director David R. Brennan For For Management 1.3 Elect Director M. Michele Burns For For Management 1.4 Elect Director Christopher J. Coughlin For For Management 1.5 Elect Director Ludwig N. Hantson For For Management 1.6 Elect Director John T. Mollen For For Management 1.7 Elect Director R. Douglas Norby For For Management 1.8 Elect Director Alvin S. Parven For For Management 1.9 Elect Director Andreas Rummelt For For Management 1.10 Elect Director Ann M. Veneman For For Management 2 Approve Omnibus Stock Plan For For Management 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management 6 Provide For Confidential Running Vote Against Against Shareholder Tallies On Executive Pay Matters ALLEGION PLC Ticker: ALLE Security ID: G0176J109 Meeting Date: JUN 07, 2017 Meeting Type: Annual Record Date: APR 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Michael J. Chesser For For Management 1b Elect Director Carla Cico For For Management 1c Elect Director Kirk S. Hachigian For For Management 1d Elect Director David D. Petratis For For Management 1e Elect Director Dean I. Schaffer For For Management 1f Elect Director Martin E. Welch, III For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve PricewaterhouseCoopers as For For Management Auditors and Authorize Board to Fix Their Remuneration ALLERGAN PLC Ticker: AGN Security ID: G0177J108 Meeting Date: MAY 04, 2017 Meeting Type: Annual Record Date: MAR 08, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Nesli Basgoz For For Management 1b Elect Director Paul M. Bisaro For For Management 1c Elect Director James H. Bloem For For Management 1d Elect Director Christopher W. Bodine For For Management 1e Elect Director Adriane M. Brown For For Management 1f Elect Director Christopher J. Coughlin For For Management 1g Elect Director Catherine M. Klema For For Management 1h Elect Director Peter J. McDonnell For For Management 1i Elect Director Patrick J. O'Sullivan For For Management 1j Elect Director Brenton L. Saunders For For Management 1k Elect Director Ronald R. Taylor For For Management 1l Elect Director Fred G. Weiss For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 5 Amend Executive Incentive Bonus Plan For For Management 6 Require Independent Board Chairman Against Against Shareholder ALLIANCE DATA SYSTEMS CORPORATION Ticker: ADS Security ID: 018581108 Meeting Date: JUN 07, 2017 Meeting Type: Annual Record Date: APR 07, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Bruce K. Anderson For For Management 1.2 Elect Director Roger H. Ballou For For Management 1.3 Elect Director Kelly J. Barlow For For Management 1.4 Elect Director D. Keith Cobb For For Management 1.5 Elect Director E. Linn Draper, Jr. For For Management 1.6 Elect Director Edward J. Heffernan For For Management 1.7 Elect Director Kenneth R. Jensen For For Management 1.8 Elect Director Robert A. Minicucci For For Management 1.9 Elect Director Timothy J. Theriault For For Management 1.10 Elect Director Laurie A. Tucker For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Deloitte & Touche LLP as For For Management Auditors ALLIANT ENERGY CORPORATION Ticker: LNT Security ID: 018802108 Meeting Date: MAY 23, 2017 Meeting Type: Annual Record Date: MAR 29, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Patrick E. Allen For For Management 1.2 Elect Director Patricia L. Kampling For For Management 1.3 Elect Director Singleton B. McAllister For For Management 1.4 Elect Director Susan D. Whiting For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Deloitte & Touche LLP as For For Management Auditors 5 Report on Lobbying Payments and Against Against Shareholder Political Contributions ALPHABET INC. Ticker: GOOGL Security ID: 02079K305 Meeting Date: JUN 07, 2017 Meeting Type: Annual Record Date: APR 19, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Larry Page For For Management 1.2 Elect Director Sergey Brin For Withhold Management 1.3 Elect Director Eric E. Schmidt For For Management 1.4 Elect Director L. John Doerr For For Management 1.5 Elect Director Roger W. Ferguson, Jr. For For Management 1.6 Elect Director Diane B. Greene For Withhold Management 1.7 Elect Director John L. Hennessy For For Management 1.8 Elect Director Ann Mather For Withhold Management 1.9 Elect Director Alan R. Mulally For For Management 1.10 Elect Director Paul S. Otellini For Withhold Management 1.11 Elect Director K. Ram Shriram For For Management 1.12 Elect Director Shirley M. Tilghman For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency Three One Year Management Years 6 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share 7 Report on Lobbying Payments and Policy Against For Shareholder 8 Report on Political Contributions Against For Shareholder 9 Report on Gender Pay Gap Against For Shareholder 10 Report on Charitable Contributions Against Against Shareholder 11 Adopt Holy Land Principles Against Against Shareholder 12 Report on Fake News Against Against Shareholder ALTRIA GROUP, INC. Ticker: MO Security ID: 02209S103 Meeting Date: MAY 18, 2017 Meeting Type: Annual Record Date: MAR 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gerald L. Baliles For For Management 1.2 Elect Director Martin J. Barrington For For Management 1.3 Elect Director John T. Casteen, III For For Management 1.4 Elect Director Dinyar S. Devitre For For Management 1.5 Elect Director Thomas F. Farrell, II For For Management 1.6 Elect Director Debra J. Kelly-Ennis For For Management 1.7 Elect Director W. Leo Kiely, III For For Management 1.8 Elect Director Kathryn B. McQuade For For Management 1.9 Elect Director George Munoz For For Management 1.10 Elect Director Nabil Y. Sakkab For For Management 1.11 Elect Director Virginia E. Shanks For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Cease Tobacco-Related Advertising Against Against Shareholder AMAZON.COM, INC. Ticker: AMZN Security ID: 023135106 Meeting Date: MAY 23, 2017 Meeting Type: Annual Record Date: MAR 29, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Jeffrey P. Bezos For For Management 1b Elect Director Tom A. Alberg For For Management 1c Elect Director John Seely Brown For For Management 1d Elect Director Jamie S. Gorelick For For Management 1e Elect Director Daniel P. Huttenlocher For For Management 1f Elect Director Judith A. McGrath For For Management 1g Elect Director Jonathan J. Rubinstein For For Management 1h Elect Director Thomas O. Ryder For For Management 1i Elect Director Patricia Q. Stonesifer For For Management 1j Elect Director Wendell P. Weeks For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency Three One Year Management Years 5 Amend Omnibus Stock Plan For For Management 6 Report on Use of Criminal Background Against Against Shareholder Checks in Hiring 7 Include Sustainability as a Against Against Shareholder Performance Measure for Senior Executive Compensation 8 Provide Vote Counting to Exclude Against Against Shareholder Abstentions AMEREN CORPORATION Ticker: AEE Security ID: 023608102 Meeting Date: APR 27, 2017 Meeting Type: Annual Record Date: FEB 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Warner L. Baxter For For Management 1b Elect Director Catherine S. Brune For For Management 1c Elect Director J. Edward Coleman For For Management 1d Elect Director Ellen M. Fitzsimmons For For Management 1e Elect Director Rafael Flores For For Management 1f Elect Director Walter J. Galvin For For Management 1g Elect Director Richard J. Harshman For For Management 1h Elect Director Gayle P. W. Jackson For For Management 1i Elect Director James C. Johnson For For Management 1j Elect Director Steven H. Lipstein For For Management 1k Elect Director Stephen R. Wilson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 5 Report Analyzing Renewable Energy Against Against Shareholder Adoption 6 Assess Impact of a 2 Degree Scenario Against Against Shareholder 7 Report on Coal Combustion Residual and Against Against Shareholder Water Impacts AMERICAN AIRLINES GROUP INC. Ticker: AAL Security ID: 02376R102 Meeting Date: JUN 14, 2017 Meeting Type: Annual Record Date: APR 17, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director James F. Albaugh For For Management 1b Elect Director Jeffrey D. Benjamin For For Management 1c Elect Director John T. Cahill For For Management 1d Elect Director Michael J. Embler For For Management 1e Elect Director Matthew J. Hart For For Management 1f Elect Director Alberto Ibarguen For For Management 1g Elect Director Richard C. Kraemer For For Management 1h Elect Director Susan D. Kronick For For Management 1i Elect Director Martin H. Nesbitt For For Management 1j Elect Director Denise M. O'Leary For For Management 1k Elect Director W. Douglas Parker For For Management 1l Elect Director Ray M. Robinson For For Management 1m Elect Director Richard P. Schifter For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Require Independent Board Chairman Against Against Shareholder AMERICAN ELECTRIC POWER COMPANY, INC. Ticker: AEP Security ID: 025537101 Meeting Date: APR 25, 2017 Meeting Type: Annual Record Date: FEB 28, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Nicholas K. Akins For For Management 1.2 Elect Director David J. Anderson For For Management 1.3 Elect Director J. Barnie Beasley, Jr. For For Management 1.4 Elect Director Ralph D. Crosby, Jr. For For Management 1.5 Elect Director Linda A. Goodspeed For For Management 1.6 Elect Director Thomas E. Hoaglin For For Management 1.7 Elect Director Sandra Beach Lin For For Management 1.8 Elect Director Richard C. Notebaert For For Management 1.9 Elect Director Lionel L. Nowell, III For For Management 1.10 Elect Director Stephen S. Rasmussen For For Management 1.11 Elect Director Oliver G. Richard, III For For Management 1.12 Elect Director Sara Martinez Tucker For For Management 2 Amend Executive Incentive Bonus Plan For For Management 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management AMERICAN EXPRESS COMPANY Ticker: AXP Security ID: 025816109 Meeting Date: MAY 01, 2017 Meeting Type: Annual Record Date: MAR 03, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Charlene Barshefsky For For Management 1b Elect Director John J. Brennan For For Management 1c Elect Director Ursula M. Burns For For Management 1d Elect Director Kenneth I. Chenault For For Management 1e Elect Director Peter Chernin For For Management 1f Elect Director Ralph de la Vega For For Management 1g Elect Director Anne L. Lauvergeon For For Management 1h Elect Director Michael O. Leavitt For For Management 1i Elect Director Theodore J. Leonsis For For Management 1j Elect Director Richard C. Levin For For Management 1k Elect Director Samuel J. Palmisano For For Management 1l Elect Director Daniel L. Vasella For For Management 1m Elect Director Robert D. Walter For For Management 1n Elect Director Ronald A. Williams For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Provide Right to Act by Written Consent Against Against Shareholder 6 Report on Gender Pay Gap Against Against Shareholder AMERICAN INTERNATIONAL GROUP, INC. Ticker: AIG Security ID: 026874784 Meeting Date: JUN 28, 2017 Meeting Type: Annual Record Date: MAY 08, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director W. Don Cornwell For For Management 1b Elect Director Brian Duperreault For For Management 1c Elect Director Peter R. Fisher For For Management 1d Elect Director John H. Fitzpatrick For For Management 1e Elect Director William G. Jurgensen For For Management 1f Elect Director Christopher S. Lynch For For Management 1g Elect Director Samuel J. Merksamer For For Management 1h Elect Director Henry S. Miller For For Management 1i Elect Director Linda A. Mills For For Management 1j Elect Director Suzanne Nora Johnson For For Management 1k Elect Director Ronald A. Rittenmeyer For For Management 1l Elect Director Douglas M. Steenland For For Management 1m Elect Director Theresa M. Stone For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Securities Transfer Restrictions For For Management 4 Ratify NOL Rights Plan (NOL Pill) For For Management 5 Ratify PricewaterhouseCoopers LLP as For For Management Auditors AMERICAN TOWER CORPORATION Ticker: AMT Security ID: 03027X100 Meeting Date: MAY 31, 2017 Meeting Type: Annual Record Date: APR 05, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Gustavo Lara Cantu For For Management 1b Elect Director Raymond P. Dolan For For Management 1c Elect Director Robert D. Hormats For For Management 1d Elect Director Craig Macnab For For Management 1e Elect Director JoAnn A. Reed For For Management 1f Elect Director Pamela D.A. Reeve For For Management 1g Elect Director David E. Sharbutt For For Management 1h Elect Director James D. Taiclet, Jr. For For Management 1i Elect Director Samme L. Thompson For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management AMERICAN WATER WORKS COMPANY, INC. Ticker: AWK Security ID: 030420103 Meeting Date: MAY 12, 2017 Meeting Type: Annual Record Date: MAR 16, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Julie A. Dobson For For Management 1b Elect Director Paul J. Evanson For For Management 1c Elect Director Martha Clark Goss For For Management 1d Elect Director Veronica M. Hagen For For Management 1e Elect Director Julia L. Johnson For For Management 1f Elect Director Karl F. Kurz For For Management 1g Elect Director George MacKenzie For For Management 1h Elect Director Susan N. Story For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Approve Omnibus Stock Plan For For Management 5 Approve Nonqualified Employee Stock For For Management Purchase Plan 6 Ratify PricewaterhouseCoopers LLP as For For Management Auditors AMERIPRISE FINANCIAL, INC. Ticker: AMP Security ID: 03076C106 Meeting Date: APR 26, 2017 Meeting Type: Annual Record Date: FEB 28, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director James M. Cracchiolo For For Management 1b Elect Director Dianne Neal Blixt For For Management 1c Elect Director Amy DiGeso For For Management 1d Elect Director Lon R. Greenberg For For Management 1e Elect Director Siri S. Marshall For For Management 1f Elect Director Jeffrey Noddle For For Management 1g Elect Director H. Jay Sarles For For Management 1h Elect Director Robert F. Sharpe, Jr. For For Management 1i Elect Director Christopher J. Williams For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors AMERISOURCEBERGEN CORPORATION Ticker: ABC Security ID: 03073E105 Meeting Date: MAR 02, 2017 Meeting Type: Annual Record Date: JAN 03, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ornella Barra For For Management 1.2 Elect Director Steven H. Collis For For Management 1.3 Elect Director Douglas R. Conant For For Management 1.4 Elect Director D. Mark Durcan For For Management 1.5 Elect Director Richard W. Gochnauer For For Management 1.6 Elect Director Lon R. Greenberg For For Management 1.7 Elect Director Jane E. Henney For For Management 1.8 Elect Director Kathleen W. Hyle For For Management 1.9 Elect Director Michael J. Long For For Management 1.10 Elect Director Henry W. McGee For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Provide Directors May Be Removed With For For Management or Without Cause AMETEK, INC. Ticker: AME Security ID: 031100100 Meeting Date: MAY 09, 2017 Meeting Type: Annual Record Date: MAR 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas A. Amato For For Management 1.2 Elect Director Anthony J. Conti For For Management 1.3 Elect Director Frank S. Hermance For For Management 1.4 Elect Director Gretchen W. McClain For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Ernst & Young LLP as Auditors For For Management AMGEN INC. Ticker: AMGN Security ID: 031162100 Meeting Date: MAY 19, 2017 Meeting Type: Annual Record Date: MAR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1. Elect Director David Baltimore For For Management 1.2 Elect Director Robert A. Bradway For For Management 1.3 Elect Director Francois de Carbonnel For For Management 1.4 Elect Director Robert A. Eckert For For Management 1.5 Elect Director Greg C. Garland For For Management 1.6 Elect Director Fred Hassan For For Management 1.7 Elect Director Rebecca M. Henderson For For Management 1.8 Elect Director Frank C. Herringer For For Management 1.9 Elect Director Charles M. Holley, Jr. For For Management 1.10 Elect Director Tyler Jacks For For Management 1.11 Elect Director Ellen J. Kullman For For Management 1.12 Elect Director Ronald D. Sugar For For Management 1.13 Elect Director R. Sanders Williams For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Provide Vote Counting to Exclude Against Against Shareholder Abstentions AMPHENOL CORPORATION Ticker: APH Security ID: 032095101 Meeting Date: MAY 18, 2017 Meeting Type: Annual Record Date: MAR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ronald P. Badie For For Management 1.2 Elect Director Stanley L. Clark For For Management 1.3 Elect Director David P. Falck For For Management 1.4 Elect Director Edward G. Jepsen For For Management 1.5 Elect Director Martin H. Loeffler For For Management 1.6 Elect Director John R. Lord For For Management 1.7 Elect Director R. Adam Norwitt For For Management 1.8 Elect Director Diana G. Reardon For Against Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Approve Stock Option Plan For For Management ANADARKO PETROLEUM CORPORATION Ticker: APC Security ID: 032511107 Meeting Date: MAY 10, 2017 Meeting Type: Annual Record Date: MAR 14, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Anthony R. Chase For For Management 1b Elect Director David E. Constable For For Management 1c Elect Director H. Paulett Eberhart For For Management 1d Elect Director Claire S. Farley For For Management 1e Elect Director Peter J. Fluor For For Management 1f Elect Director Richard L. George For For Management 1g Elect Director Joseph W. Gorder For For Management 1h Elect Director John R. Gordon For For Management 1i Elect Director Sean Gourley For For Management 1j Elect Director Mark C. McKinley For For Management 1k Elect Director Eric D. Mullins For For Management 1l Elect Director R. A. Walker For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management ANALOG DEVICES, INC. Ticker: ADI Security ID: 032654105 Meeting Date: MAR 08, 2017 Meeting Type: Annual Record Date: JAN 09, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Ray Stata For For Management 1b Elect Director Vincent Roche For For Management 1c Elect Director James A. Champy For For Management 1d Elect Director Bruce R. Evans For For Management 1e Elect Director Edward H. Frank For For Management 1f Elect Director Mark M. Little For For Management 1g Elect Director Neil Novich For For Management 1h Elect Director Kenton J. Sicchitano For For Management 1i Elect Director Lisa T. Su For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Ernst & Young LLP as Auditors For For Management ANTHEM, INC. Ticker: ANTM Security ID: 036752103 Meeting Date: MAY 18, 2017 Meeting Type: Annual Record Date: MAR 17, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director R. Kerry Clark For For Management 1b Elect Director Robert L. Dixon, Jr. For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Amend Bylaws For For Management 6 Approve Omnibus Stock Plan For For Management AON PLC Ticker: AON Security ID: G0408V102 Meeting Date: JUN 23, 2017 Meeting Type: Annual Record Date: APR 25, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lester B. Knight For For Management 1.2 Elect Director Gregory C. Case For For Management 1.3 Elect Director Jin-Yong Cai For For Management 1.4 Elect Director Fulvio Conti For For Management 1.5 Elect Director Cheryl A. Francis For For Management 1.6 Elect Director J. Michael Losh For For Management 1.7 Elect Director Robert S. Morrison For For Management 1.8 Elect Director Richard B. Myers For For Management 1.9 Elect Director Richard C. Notebaert For Against Management 1.10 Elect Director Gloria Santona For For Management 1.11 Elect Director Carolyn Y. Woo For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Approve Remuneration Policy For For Management 5 Advisory Vote to Ratify Directors' For For Management Remuneration Report 6 Accept Financial Statements and For For Management Statutory Reports 7 Ratify Ernst & Young LLP as Aon's For For Management Auditors 8 Ratify Ernst & Young LLP as Aon's U.K. For For Management Statutory Auditor 9 Authorize Board to Fix Remuneration of For For Management Auditors 10 Authorise Shares for Market Purchase For For Management 11 Issue of Equity or Equity-Linked For For Management Securities with Pre-emptive Rights 12 Issue of Equity or Equity-Linked For For Management Securities without Pre-emptive Rights 13 Approve Political Donations For For Management APACHE CORPORATION Ticker: APA Security ID: 037411105 Meeting Date: MAY 11, 2017 Meeting Type: Annual Record Date: MAR 13, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Annell R. Bay For For Management 2 Elect Director John J. Christmann, IV For For Management 3 Elect Director Chansoo Joung For For Management 4 Elect Director William C. Montgomery For For Management 5 Elect Director Amy H. Nelson For For Management 6 Elect Director Daniel W. Rabun For For Management 7 Elect Director Peter A. Ragauss For For Management 8 Ratify Ernst & Young LLP as Auditors For For Management 9 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 10 Advisory Vote on Say on Pay Frequency One Year One Year Management APARTMENT INVESTMENT AND MANAGEMENT COMPANY Ticker: AIV Security ID: 03748R101 Meeting Date: APR 25, 2017 Meeting Type: Annual Record Date: FEB 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Terry Considine For For Management 1.2 Elect Director Thomas L. Keltner For For Management 1.3 Elect Director J. Landis Martin For For Management 1.4 Elect Director Robert A. Miller For For Management 1.5 Elect Director Kathleen M. Nelson For For Management 1.6 Elect Director Michael A. Stein For For Management 1.7 Elect Director Nina A. Tran For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management APPLE INC. Ticker: AAPL Security ID: 037833100 Meeting Date: FEB 28, 2017 Meeting Type: Annual Record Date: DEC 30, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James Bell For For Management 1.2 Elect Director Tim Cook For For Management 1.3 Elect Director Al Gore For For Management 1.4 Elect Director Bob Iger For For Management 1.5 Elect Director Andrea Jung For Against Management 1.6 Elect Director Art Levinson For For Management 1.7 Elect Director Ron Sugar For For Management 1.8 Elect Director Sue Wagner For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Disclose Charitable Contributions Against Against Shareholder 6 Adopt Policy to Increase Diversity of Against Against Shareholder Senior Management and Board of Directors 7 Proxy Access Amendments Against Against Shareholder 8 Engage Outside Independent Experts for Against Against Shareholder Compensation Reforms 9 Adopt Share Retention Policy For Against Against Shareholder Senior Executives APPLIED MATERIALS, INC. Ticker: AMAT Security ID: 038222105 Meeting Date: MAR 09, 2017 Meeting Type: Annual Record Date: JAN 12, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Judy Bruner For For Management 1b Elect Director Xun (Eric) Chen For For Management 1c Elect Director Aart J. de Geus For For Management 1d Elect Director Gary E. Dickerson For For Management 1e Elect Director Stephen R. Forrest For For Management 1f Elect Director Thomas J. Iannotti For For Management 1g Elect Director Alexander A. Karsner For For Management 1h Elect Director Adrianna C. Ma For For Management 1i Elect Director Dennis D. Powell For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Amend Omnibus Stock Plan For For Management 5 Amend Executive Incentive Bonus Plan For For Management 6 Ratify KPMG LLP as Auditors For For Management ARCHER-DANIELS-MIDLAND COMPANY Ticker: ADM Security ID: 039483102 Meeting Date: MAY 04, 2017 Meeting Type: Annual Record Date: MAR 13, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alan L. Boeckmann For For Management 1.2 Elect Director Terrell K. Crews For For Management 1.3 Elect Director Pierre Dufour For For Management 1.4 Elect Director Donald E. Felsinger For For Management 1.5 Elect Director Suzan F. Harrison For For Management 1.6 Elect Director Juan R. Luciano For For Management 1.7 Elect Director Patrick J. Moore For Against Management 1.8 Elect Director Francisco J. Sanchez For For Management 1.9 Elect Director Debra A. Sandler For For Management 1.10 Elect Director Daniel T. Shih For For Management 1.11 Elect Director Kelvin R. Westbrook For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management ARCONIC INC. Ticker: ARNC Security ID: 03965L100 Meeting Date: MAY 25, 2017 Meeting Type: Proxy Contest Record Date: MAR 01, 2017 # Proposal Mgt Rec Vote Cast Sponsor Management Proxy (White Proxy Card) None 1.1 Elect Director Amy E. Alving For Did Not Vote Management 1.2 Elect Director David P. Hess For Did Not Vote Management 1.3 Elect Director James 'Jim' F. Albaugh For Did Not Vote Management 1.4 Elect Director Ulrich "Rick" Schmidt For Did Not Vote Management 1.5 Elect Director Janet C. Wolfenbarger For Did Not Vote Management 2 Ratify PricewaterhouseCoopers LLP as For Did Not Vote Management Auditors 3 Advisory Vote to Ratify Named For Did Not Vote Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year Did Not Vote Management 5 Eliminate Supermajority Vote For Did Not Vote Management Requirement for Amendments to the Articles of Incorporation Regarding Anti-Greenmail 6 Eliminate Supermajority Vote For Did Not Vote Management Requirement for Amendments to the Articles of Incorporation Regarding Removal of Directors 7 Eliminate Supermajority Vote For Did Not Vote Management Requirement for Removal of Directors 8 Declassify the Board of Directors For Did Not Vote Management 9 Eliminate Supermajority Vote For Did Not Vote Shareholder Requirement # Proposal Diss Rec Vote Cast Sponsor Dissident Proxy (Blue Proxy Card) None 1.1 Elect Director Christopher L. Ayers For For Shareholder 1.2 Elect Director Elmer L. Doty For For Shareholder 1.3 Elect Director Bernd F. Kessler For Withhold Shareholder 1.4 Elect Director Patrice E. Merrin For For Shareholder 1.5 Elect Director Ulrich "Rick" Schmidt For For Shareholder 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named None For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Eliminate Supermajority Vote For For Management Requirement for Amendments to the Articles of Incorporation Regarding Anti-Greenmail 6 Eliminate Supermajority Vote For For Management Requirement for Amendments to the Articles of Incorporation Regarding Removal of Directors 7 Eliminate Supermajority Vote For For Management Requirement for Removal of Directors 8 Declassify the Board of Directors For For Management 9 Eliminate Supermajority Vote For For Shareholder Requirement ARTHUR J. GALLAGHER & CO. Ticker: AJG Security ID: 363576109 Meeting Date: MAY 16, 2017 Meeting Type: Annual Record Date: MAR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Sherry S. Barrat For For Management 1b Elect Director William L. Bax For For Management 1c Elect Director D. John Coldman For For Management 1d Elect Director Frank E. English, Jr. For For Management 1e Elect Director J. Patrick Gallagher, For For Management Jr. 1f Elect Director Elbert O. Hand For For Management 1g Elect Director David S. Johnson For For Management 1h Elect Director Kay W. McCurdy For For Management 1i Elect Director Ralph J. Nicoletti For For Management 1j Elect Director Norman L. Rosenthal For For Management 2 Approve Omnibus Stock Plan For For Management 3 Ratify Ernst & Young LLP as Auditors For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management ASSURANT, INC. Ticker: AIZ Security ID: 04621X108 Meeting Date: MAY 11, 2017 Meeting Type: Annual Record Date: MAR 17, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Elaine D. Rosen For For Management 1b Elect Director Howard L. Carver For For Management 1c Elect Director Juan N. Cento For For Management 1d Elect Director Alan B. Colberg For For Management 1e Elect Director Elyse Douglas For For Management 1f Elect Director Lawrence V. Jackson For For Management 1g Elect Director Charles J. Koch For For Management 1h Elect Director Jean-Paul L. Montupet For For Management 1i Elect Director Paul J. Reilly For For Management 1j Elect Director Robert W. Stein For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Approve Omnibus Stock Plan For For Management 6 Eliminate Supermajority Vote For For Management Requirement AT&T INC. Ticker: T Security ID: 00206R102 Meeting Date: APR 28, 2017 Meeting Type: Annual Record Date: FEB 28, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Randall L. Stephenson For For Management 1.2 Elect Director Samuel A. Di Piazza, Jr. For For Management 1.3 Elect Director Richard W. Fisher For For Management 1.4 Elect Director Scott T. Ford For For Management 1.5 Elect Director Glenn H. Hutchins For For Management 1.6 Elect Director William E. Kennard For For Management 1.7 Elect Director Michael B. McCallister For For Management 1.8 Elect Director Beth E. Mooney For For Management 1.9 Elect Director Joyce M. Roche For For Management 1.10 Elect Director Matthew K. Rose For For Management 1.11 Elect Director Cynthia B. Taylor For For Management 1.12 Elect Director Laura D'Andrea Tyson For For Management 1.13 Elect Director Geoffrey Y. Yang For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Report on Indirect Political Against Against Shareholder Contributions 6 Report on Lobbying Payments and Policy Against Against Shareholder 7 Amend Proxy Access Right Against Against Shareholder 8 Provide Right to Act by Written Consent Against Against Shareholder AUTODESK, INC. Ticker: ADSK Security ID: 052769106 Meeting Date: JUN 14, 2017 Meeting Type: Annual Record Date: APR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Carl Bass For For Management 1b Elect Director Crawford W. Beveridge For For Management 1c Elect Director Jeff Clarke For For Management 1d Elect Director Scott Ferguson For For Management 1e Elect Director Thomas Georgens For For Management 1f Elect Director Richard (Rick) S. Hill For For Management 1g Elect Director Mary T. McDowell For For Management 1h Elect Director Lorrie M. Norrington For For Management 1i Elect Director Betsy Rafael For For Management 1j Elect Director Stacy J. Smith For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Amend Qualified Employee Stock For For Management Purchase Plan 6 Amend Omnibus Stock Plan For For Management AUTOMATIC DATA PROCESSING, INC. Ticker: ADP Security ID: 053015103 Meeting Date: NOV 08, 2016 Meeting Type: Annual Record Date: SEP 09, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Peter Bisson For For Management 1.2 Elect Director Richard T. Clark For For Management 1.3 Elect Director Eric C. Fast For For Management 1.4 Elect Director Linda R. Gooden For For Management 1.5 Elect Director Michael P. Gregoire For For Management 1.6 Elect Director R. Glenn Hubbard For For Management 1.7 Elect Director John P. Jones For For Management 1.8 Elect Director William J. Ready For For Management 1.9 Elect Director Carlos A. Rodriguez For For Management 1.10 Elect Director Sandra S. Wijnberg For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors AUTONATION, INC. Ticker: AN Security ID: 05329W102 Meeting Date: APR 19, 2017 Meeting Type: Annual Record Date: FEB 21, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mike Jackson For For Management 1.2 Elect Director Rick L. Burdick For For Management 1.3 Elect Director Tomago Collins For For Management 1.4 Elect Director David B. Edelson For For Management 1.5 Elect Director Karen C. Francis For For Management 1.6 Elect Director Robert R. Grusky For For Management 1.7 Elect Director Kaveh Khosrowshahi For For Management 1.8 Elect Director Michael Larson For For Management 1.9 Elect Director G. Mike Mikan For For Management 1.10 Elect Director Alison H. Rosenthal For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency Three One Year Management Years 5 Approve Omnibus Stock Plan For For Management AUTOZONE, INC. Ticker: AZO Security ID: 053332102 Meeting Date: DEC 14, 2016 Meeting Type: Annual Record Date: OCT 17, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Douglas H. Brooks For For Management 1.2 Elect Director Linda A. Goodspeed For For Management 1.3 Elect Director Sue E. Gove For For Management 1.4 Elect Director Earl G. Graves, Jr. For For Management 1.5 Elect Director Enderson Guimaraes For For Management 1.6 Elect Director J. R. Hyde, III For For Management 1.7 Elect Director D. Bryan Jordan For For Management 1.8 Elect Director W. Andrew McKenna For For Management 1.9 Elect Director George R. Mrkonic, Jr. For For Management 1.10 Elect Director Luis P. Nieto For For Management 1.11 Elect Director William C. Rhodes, III For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Amend Nonqualified Employee Stock For For Management Purchase Plan 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation AVALONBAY COMMUNITIES, INC. Ticker: AVB Security ID: 053484101 Meeting Date: MAY 18, 2017 Meeting Type: Annual Record Date: MAR 06, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Glyn F. Aeppel For For Management 1b Elect Director Terry S. Brown For For Management 1c Elect Director Alan B. Buckelew For For Management 1d Elect Director Ronald L. Havner, Jr. For Against Management 1e Elect Director Richard J. Lieb For For Management 1f Elect Director Timothy J. Naughton For For Management 1g Elect Director Peter S. Rummell For For Management 1h Elect Director H. Jay Sarles For For Management 1i Elect Director Susan Swanezy For For Management 1j Elect Director W. Edward Walter For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management AVERY DENNISON CORPORATION Ticker: AVY Security ID: 053611109 Meeting Date: APR 27, 2017 Meeting Type: Annual Record Date: FEB 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Bradley A. Alford For For Management 1b Elect Director Anthony K. Anderson For For Management 1c Elect Director Peter K. Barker For For Management 1d Elect Director Mitchell R. Butier For For Management 1e Elect Director Ken C. Hicks For For Management 1f Elect Director Andres A. Lopez For For Management 1g Elect Director David E.I. Pyott For For Management 1h Elect Director Dean A. Scarborough For For Management 1i Elect Director Patrick T. Siewert For For Management 1j Elect Director Julia A. Stewart For For Management 1k Elect Director Martha N. Sullivan For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Approve Omnibus Stock Plan For For Management 5 Ratify PricewaterhouseCoopers LLP as For For Management Auditors BAKER HUGHES INCORPORATED Ticker: BHI Security ID: 057224107 Meeting Date: APR 27, 2017 Meeting Type: Annual Record Date: MAR 03, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Gregory D. Brenneman For For Management 1b Elect Director Clarence P. Cazalot, Jr. For For Management 1c Elect Director Martin S. Craighead For For Management 1d Elect Director William H. Easter, III For For Management 1e Elect Director Lynn L. Elsenhans For For Management 1f Elect Director Anthony G. Fernandes For For Management 1g Elect Director Claire W. Gargalli For For Management 1h Elect Director Pierre H. Jungels For For Management 1i Elect Director James A. Lash For For Management 1j Elect Director J. Larry Nichols For For Management 1k Elect Director James W. Stewart For For Management 1l Elect Director Charles L. Watson For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Deloitte & Touche LLP as For For Management Auditors 5 Provide Vote Counting to Exclude Against Against Shareholder Abstentions BAKER HUGHES INCORPORATED Ticker: BHI Security ID: 057224107 Meeting Date: JUN 30, 2017 Meeting Type: Special Record Date: MAY 25, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For For Management 3 Advisory Vote on Golden Parachutes For Against Management 4 Approve Omnibus Stock Plan For For Management 5 Approve Material Terms of the For For Management Executive Officer Performance Goals BALL CORPORATION Ticker: BLL Security ID: 058498106 Meeting Date: APR 26, 2017 Meeting Type: Annual Record Date: MAR 01, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John A. Hayes For Withhold Management 1.2 Elect Director George M. Smart For Withhold Management 1.3 Elect Director Theodore M. Solso For Withhold Management 1.4 Elect Director Stuart A. Taylor, II For Withhold Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management BANK OF AMERICA CORPORATION Ticker: BAC Security ID: 060505104 Meeting Date: APR 26, 2017 Meeting Type: Annual Record Date: MAR 02, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Sharon L. Allen For For Management 1b Elect Director Susan S. Bies For For Management 1c Elect Director Jack O. Bovender, Jr. For For Management 1d Elect Director Frank P. Bramble, Sr. For For Management 1e Elect Director Pierre J.P. de Weck For For Management 1f Elect Director Arnold W. Donald For For Management 1g Elect Director Linda P. Hudson For For Management 1h Elect Director Monica C. Lozano For For Management 1i Elect Director Thomas J. May For For Management 1j Elect Director Brian T. Moynihan For For Management 1k Elect Director Lionel L. Nowell, III For For Management 1l Elect Director Michael D. White For For Management 1m Elect Director Thomas D. Woods For For Management 1n Elect Director R. David Yost For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 5 Amend the General Clawback Policy Against Against Shareholder 6 Non-core banking operations Against Against Shareholder 7 Require Independent Board Chairman Against Against Shareholder 8 Report on Gender Pay Gap Against Against Shareholder BAXTER INTERNATIONAL INC. Ticker: BAX Security ID: 071813109 Meeting Date: MAY 02, 2017 Meeting Type: Annual Record Date: MAR 09, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Jose (Joe) E. Almeida For For Management 1b Elect Director Thomas F. Chen For For Management 1c Elect Director John D. Forsyth For For Management 1d Elect Director Munib Islam For For Management 1e Elect Director Michael F. Mahoney For For Management 1f Elect Director Carole J. Shapazian For For Management 1g Elect Director Thomas T. Stallkamp For For Management 1h Elect Director Albert P.L. Stroucken For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 5 Amend Proxy Access Right Against Against Shareholder BB&T CORPORATION Ticker: BBT Security ID: 054937107 Meeting Date: APR 25, 2017 Meeting Type: Annual Record Date: FEB 15, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jennifer S. Banner For For Management 1.2 Elect Director K. David Boyer, Jr. For For Management 1.3 Elect Director Anna R. Cablik For For Management 1.4 Elect Director James A. Faulkner For Against Management 1.5 Elect Director I. Patricia Henry For For Management 1.6 Elect Director Eric C. Kendrick For Against Management 1.7 Elect Director Kelly S. King For For Management 1.8 Elect Director Louis B. Lynn For For Management 1.9 Elect Director Charles A. Patton For For Management 1.10 Elect Director Nido R. Qubein For Against Management 1.11 Elect Director William J. Reuter For For Management 1.12 Elect Director Tollie W. Rich, Jr. For For Management 1.13 Elect Director Christine Sears For For Management 1.14 Elect Director Thomas E. Skains For For Management 1.15 Elect Director Thomas N. Thompson For Against Management 1.16 Elect Director Stephen T. Williams For Against Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Amend Omnibus Stock Plan For For Management 6 Reduce Supermajority Vote Requirement Against For Shareholder BECTON, DICKINSON AND COMPANY Ticker: BDX Security ID: 075887109 Meeting Date: JAN 24, 2017 Meeting Type: Annual Record Date: DEC 02, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Basil L. Anderson For For Management 1.2 Elect Director Catherine M. Burzik For For Management 1.3 Elect Director R. Andrew Eckert For For Management 1.4 Elect Director Vincent A. Forlenza For For Management 1.5 Elect Director Claire M. Fraser For For Management 1.6 Elect Director Christopher Jones For For Management 1.7 Elect Director Marshall O. Larsen For For Management 1.8 Elect Director Gary A. Mecklenburg For For Management 1.9 Elect Director James F. Orr For For Management 1.10 Elect Director Willard J. Overlock, Jr. For For Management 1.11 Elect Director Claire Pomeroy For For Management 1.12 Elect Director Rebecca W. Rimel For For Management 1.13 Elect Director Bertram L. Scott For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency None One Year Management 5 Require Independent Board Chairman Against Against Shareholder BED BATH & BEYOND INC. Ticker: BBBY Security ID: 075896100 Meeting Date: JUL 01, 2016 Meeting Type: Annual Record Date: MAY 06, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Warren Eisenberg For For Management 1b Elect Director Leonard Feinstein For For Management 1c Elect Director Steven H. Temares For For Management 1d Elect Director Dean S. Adler For Against Management 1e Elect Director Stanley F. Barshay For Against Management 1f Elect Director Geraldine T. Elliott For For Management 1g Elect Director Klaus Eppler For For Management 1h Elect Director Patrick R. Gaston For For Management 1i Elect Director Jordan Heller For For Management 1j Elect Director Victoria A. Morrison For Against Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Proxy Access Against For Shareholder 5 Adopt Share Retention Policy For Against Against Shareholder Senior Executives 6 Submit Severance Agreement Against For Shareholder (Change-in-Control) to Shareholder Vote BED BATH & BEYOND INC. Ticker: BBBY Security ID: 075896100 Meeting Date: JUN 29, 2017 Meeting Type: Annual Record Date: MAY 05, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Warren Eisenberg For For Management 1b Elect Director Leonard Feinstein For For Management 1c Elect Director Steven H. Temares For For Management 1d Elect Director Dean S. Adler For Against Management 1e Elect Director Stanley F. Barshay For Against Management 1f Elect Director Klaus Eppler For For Management 1g Elect Director Patrick R. Gaston For For Management 1h Elect Director Jordan Heller For For Management 1i Elect Director Victoria A. Morrison For Against Management 1j Elect Director Virginia P. Ruesterholz For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Amend Omnibus Stock Plan For For Management BERKSHIRE HATHAWAY INC. Ticker: BRK.B Security ID: 084670702 Meeting Date: MAY 06, 2017 Meeting Type: Annual Record Date: MAR 08, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Warren E. Buffett For For Management 1.2 Elect Director Charles T. Munger For For Management 1.3 Elect Director Howard G. Buffett For For Management 1.4 Elect Director Stephen B. Burke For For Management 1.5 Elect Director Susan L. Decker For For Management 1.6 Elect Director William H. Gates, III For For Management 1.7 Elect Director David S. Gottesman For For Management 1.8 Elect Director Charlotte Guyman For For Management 1.9 Elect Director Thomas S. Murphy For For Management 1.10 Elect Director Ronald L. Olson For For Management 1.11 Elect Director Walter Scott, Jr. For For Management 1.12 Elect Director Meryl B. Witmer For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency Three One Year Management Years 4 Report on Political Contributions Against Against Shareholder 5 Assess and Report on Exposure to Against Against Shareholder Climate Change Risks 6 Require Divestment from Fossil Fuels Against Against Shareholder BEST BUY CO., INC. Ticker: BBY Security ID: 086516101 Meeting Date: JUN 13, 2017 Meeting Type: Annual Record Date: APR 17, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Lisa M. Caputo For For Management 1b Elect Director J. Patrick Doyle For For Management 1c Elect Director Russell P. Fradin For For Management 1d Elect Director Kathy J. Higgins Victor For For Management 1e Elect Director Hubert Joly For For Management 1f Elect Director David W. Kenny For For Management 1g Elect Director Karen A. McLoughlin For For Management 1h Elect Director Thomas L. "Tommy" For For Management Millner 1i Elect Director Claudia F. Munce For For Management 1j Elect Director Gerard R. Vittecoq For For Management 2 Ratify Deloitte & Touche, LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Amend Omnibus Stock Plan For For Management BIOGEN INC. Ticker: BIIB Security ID: 09062X103 Meeting Date: JUN 07, 2017 Meeting Type: Annual Record Date: APR 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Alexander J. Denner For For Management 1b Elect Director Caroline D. Dorsa For For Management 1c Elect Director Nancy L. Leaming For For Management 1d Elect Director Richard C. Mulligan For For Management 1e Elect Director Robert W. Pangia For For Management 1f Elect Director Stelios Papadopoulos For For Management 1g Elect Director Brian S. Posner For For Management 1h Elect Director Eric K. Rowinsky For For Management 1i Elect Director Lynn Schenk For For Management 1j Elect Director Stephen A. Sherwin For For Management 1k Elect Director Michel Vounatsos For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Approve Omnibus Stock Plan For For Management BLACKROCK, INC. Ticker: BLK Security ID: 09247X101 Meeting Date: MAY 25, 2017 Meeting Type: Annual Record Date: MAR 30, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Abdlatif Yousef Al-Hamad For For Management 1b Elect Director Mathis Cabiallavetta For For Management 1c Elect Director Pamela Daley For For Management 1d Elect Director William S. Demchak For For Management 1e Elect Director Jessica P. Einhorn For For Management 1f Elect Director Laurence D. Fink For For Management 1g Elect Director Fabrizio Freda For For Management 1h Elect Director Murry S. Gerber For For Management 1i Elect Director James Grosfeld For For Management 1j Elect Director Robert S. Kapito For Against Management 1k Elect Director Deryck Maughan For For Management 1l Elect Director Cheryl D. Mills For For Management 1m Elect Director Gordon M. Nixon For For Management 1n Elect Director Charles H. Robbins For For Management 1o Elect Director Ivan G. Seidenberg For For Management 1p Elect Director Marco Antonio Slim Domit For For Management 1q Elect Director John S. Varley For For Management 1r Elect Director Susan L. Wagner For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Deloitte & Touche LLP as For For Management Auditors 5 Report on Proxy Voting and Executive Against Against Shareholder Compensation 6 Report on Lobbying Payments and Policy Against Against Shareholder BORGWARNER INC. Ticker: BWA Security ID: 099724106 Meeting Date: APR 26, 2017 Meeting Type: Annual Record Date: MAR 01, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Jan Carlson For For Management 1b Elect Director Dennis C. Cuneo For For Management 1c Elect Director Michael S. Hanley For For Management 1d Elect Director Roger A. Krone For For Management 1e Elect Director John R. McKernan, Jr. For For Management 1f Elect Director Alexis P. Michas For For Management 1g Elect Director Vicki L. Sato For For Management 1h Elect Director Richard O. Schaum For For Management 1i Elect Director Thomas T. Stallkamp For For Management 1j Elect Director James R. Verrier For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 5 Provide Right to Act by Written Consent Against Against Shareholder BOSTON PROPERTIES, INC. Ticker: BXP Security ID: 101121101 Meeting Date: MAY 23, 2017 Meeting Type: Annual Record Date: MAR 29, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Bruce W. Duncan For For Management 1.2 Elect Director Karen E. Dykstra For For Management 1.3 Elect Director Carol B. Einiger For For Management 1.4 Elect Director Jacob A. Frenkel For Against Management 1.5 Elect Director Joel I. Klein For For Management 1.6 Elect Director Douglas T. Linde For Against Management 1.7 Elect Director Matthew J. Lustig For For Management 1.8 Elect Director Alan J. Patricof For For Management 1.9 Elect Director Owen D. Thomas For For Management 1.10 Elect Director Martin Turchin For For Management 1.11 Elect Director David A. Twardock For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors BOSTON SCIENTIFIC CORPORATION Ticker: BSX Security ID: 101137107 Meeting Date: MAY 09, 2017 Meeting Type: Annual Record Date: MAR 15, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Nelda J. Connors For For Management 1b Elect Director Charles J. Dockendorff For For Management 1c Elect Director Yoshiaki Fujimori For For Management 1d Elect Director Donna A. James For For Management 1e Elect Director Edward J. Ludwig For For Management 1f Elect Director Stephen P. MacMillan For For Management 1g Elect Director Michael F. Mahoney For For Management 1h Elect Director David J. Roux For For Management 1i Elect Director John E. Sununu For For Management 1j Elect Director Ellen M. Zane For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Ernst & Young LLP as Auditors For For Management BRISTOL-MYERS SQUIBB COMPANY Ticker: BMY Security ID: 110122108 Meeting Date: MAY 02, 2017 Meeting Type: Annual Record Date: MAR 14, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Peter J. Arduini For For Management 1B Elect Director Robert J. Bertolini For For Management 1C Elect Director Giovanni Caforio For For Management 1D Elect Director Matthew W. Emmens For For Management 1E Elect Director Laurie H. Glimcher For For Management 1F Elect Director Michael Grobstein For For Management 1G Elect Director Alan J. Lacy For For Management 1H Elect Director Dinesh C. Paliwal For For Management 1I Elect Director Theodore R. Samuels For For Management 1J Elect Director Gerald L. Storch For For Management 1K Elect Director Vicki L. Sato For Against Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Amend Omnibus Stock Plan For For Management 5 Amend Omnibus Stock Plan For For Management 6 Ratify Deloitte & Touche LLP as For For Management Auditors 7 Reduce Ownership Threshold for Against For Shareholder Shareholders to Call Special Meeting BROADCOM LIMITED Ticker: AVGO Security ID: Y09827109 Meeting Date: APR 05, 2017 Meeting Type: Annual Record Date: FEB 08, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Hock E. Tan For For Management 1b Elect Director James V. Diller For For Management 1c Elect Director Lewis C. Eggebrecht For For Management 1d Elect Director Kenneth Y. Hao For For Management 1e Elect Director Eddy W. Hartenstein For For Management 1f Elect Director Check Kian Low For For Management 1g Elect Director Donald Macleod For For Management 1h Elect Director Peter J. Marks For For Management 1i Elect Director Henry Samueli For Against Management 2 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 3 Approve Issuance of Shares with or For For Management without Preemptive Rights 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management C. R. BARD, INC. Ticker: BCR Security ID: 067383109 Meeting Date: APR 19, 2017 Meeting Type: Annual Record Date: FEB 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David M. Barrett For For Management 1.2 Elect Director Robert M. Davis For For Management 1.3 Elect Director Herbert L. Henkel For For Management 1.4 Elect Director John C. Kelly For For Management 1.5 Elect Director David F. Melcher For For Management 1.6 Elect Director Gail K. Naughton For For Management 1.7 Elect Director Timothy M. Ring For For Management 1.8 Elect Director Tommy G. Thompson For For Management 1.9 Elect Director John H. Weiland For Against Management 1.10 Elect Director Anthony Welters For For Management 1.11 Elect Director Tony L. White For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management C.H. ROBINSON WORLDWIDE, INC. Ticker: CHRW Security ID: 12541W209 Meeting Date: MAY 11, 2017 Meeting Type: Annual Record Date: MAR 15, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Scott P. Anderson For For Management 1.2 Elect Director Robert Ezrilov For For Management 1.3 Elect Director Wayne M. Fortun For For Management 1.4 Elect Director Mary J. Steele Guilfoile For For Management 1.5 Elect Director Jodee A. Kozlak For For Management 1.6 Elect Director Brian P. Short For For Management 1.7 Elect Director James B. Stake For For Management 1.8 Elect Director John P. Wiehoff For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Deloitte & Touche LLP as For For Management Auditors 5 ***Withdrawn Resolution*** Report on None None Shareholder Greenhouse Gas Emissions Disclosure CA, INC. Ticker: CA Security ID: 12673P105 Meeting Date: AUG 03, 2016 Meeting Type: Annual Record Date: JUN 06, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Jens Alder For For Management 1B Elect Director Raymond J. Bromark For For Management 1C Elect Director Michael P. Gregoire For For Management 1D Elect Director Rohit Kapoor For For Management 1E Elect Director Jeffrey G. Katz For For Management 1F Elect Director Kay Koplovitz For For Management 1G Elect Director Christopher B. Lofgren For For Management 1H Elect Director Richard Sulpizio For For Management 1I Elect Director Laura S. Unger For For Management 1J Elect Director Arthur F. Weinbach For For Management 1K Elect Director Renato (Ron) Zambonini For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Amend Shareholder Rights Plan (Poison For Against Management Pill) CABOT OIL & GAS CORPORATION Ticker: COG Security ID: 127097103 Meeting Date: MAY 03, 2017 Meeting Type: Annual Record Date: MAR 13, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Dorothy M. Ables For For Management 1B Elect Director Rhys J. Best For For Management 1C Elect Director Robert S. Boswell For For Management 1D Elect Director Dan O. Dinges For For Management 1E Elect Director Robert Kelley For For Management 1F Elect Director W. Matt Ralls For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management CAMPBELL SOUP COMPANY Ticker: CPB Security ID: 134429109 Meeting Date: NOV 16, 2016 Meeting Type: Annual Record Date: SEP 19, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Bennett Dorrance For For Management 1.2 Elect Director Randall W. Larrimore For For Management 1.3 Elect Director Marc B. Lautenbach For For Management 1.4 Elect Director Mary Alice Dorrance For For Management Malone 1.5 Elect Director Sara Mathew For For Management 1.6 Elect Director Keith R. McLoughlin For For Management 1.7 Elect Director Denise M. Morrison For For Management 1.8 Elect Director Charles R. Perrin For For Management 1.9 Elect Director Nick Shreiber For For Management 1.10 Elect Director Tracey T. Travis For For Management 1.11 Elect Director Archbold D. van Beuren For For Management 1.12 Elect Director Les C. Vinney For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CAPITAL ONE FINANCIAL CORPORATION Ticker: COF Security ID: 14040H105 Meeting Date: MAY 04, 2017 Meeting Type: Annual Record Date: MAR 13, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Richard D. Fairbank For For Management 1B Elect Director Ann Fritz Hackett For For Management 1C Elect Director Lewis Hay, III For For Management 1D Elect Director Benjamin P. Jenkins, III For For Management 1E Elect Director Peter Thomas Killalea For For Management 1F Elect Director Pierre E. Leroy For For Management 1G Elect Director Peter E. Raskind For For Management 1H Elect Director Mayo A. Shattuck, III For For Management 1I Elect Director Bradford H. Warner For For Management 1J Elect Director Catherine G. West For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Amend Nonqualified Employee Stock For For Management Purchase Plan 6 Provide Right to Act by Written Consent Against Against Shareholder CARDINAL HEALTH, INC. Ticker: CAH Security ID: 14149Y108 Meeting Date: NOV 03, 2016 Meeting Type: Annual Record Date: SEP 06, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David J. Anderson For For Management 1.2 Elect Director Colleen F. Arnold For For Management 1.3 Elect Director George S. Barrett For For Management 1.4 Elect Director Carrie S. Cox For For Management 1.5 Elect Director Calvin Darden For For Management 1.6 Elect Director Bruce L. Downey For For Management 1.7 Elect Director Patricia A. Hemingway For For Management Hall 1.8 Elect Director Clayton M. Jones For For Management 1.9 Elect Director Gregory B. Kenny For For Management 1.10 Elect Director Nancy Killefer For For Management 1.11 Elect Director David P. King For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation CARMAX, INC. Ticker: KMX Security ID: 143130102 Meeting Date: JUN 26, 2017 Meeting Type: Annual Record Date: APR 21, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ronald E. Blaylock For Against Management 1.2 Elect Director Sona Chawla For For Management 1.3 Elect Director Alan B. Colberg For For Management 1.4 Elect Director Thomas J. Folliard For For Management 1.5 Elect Director Jeffrey E. Garten For For Management 1.6 Elect Director Shira Goodman For Against Management 1.7 Elect Director W. Robert Grafton For Against Management 1.8 Elect Director Edgar H. Grubb For For Management 1.9 Elect Director William D. Nash For For Management 1.10 Elect Director Marcella Shinder For For Management 1.11 Elect Director John T. Standley For For Management 1.12 Elect Director Mitchell D. Steenrod For For Management 1.13 Elect Director William R. Tiefel For Against Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Amend Executive Incentive Bonus Plan For For Management 6 Report on Political Contributions Against Against Shareholder CARNIVAL CORPORATION Ticker: CCL Security ID: 143658300 Meeting Date: APR 05, 2017 Meeting Type: Annual Record Date: FEB 06, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Re-elect Micky Arison as a Director of For For Management Carnival Corporation and as a Director of Carnival plc. 2 Re-elect Jonathon Band as a Director For For Management of Carnival Corporation and as a Director of Carnival plc. 3 Elect Helen Deeble as a Director of For For Management Carnival Corporation and as a Director of Carnival plc. 4 Re-elect Arnold W. Donald as a For For Management Director of Carnival Corporation and as a Director of Carnival plc. 5 Re-elect Richard J. Glasier as a For For Management Director of Carnival Corporation and as a Director of Carnival plc. 6 Re-elect Debra Kelly-Ennis as a For For Management Director of Carnival Corporation and as a Director of Carnival plc. 7 Re-elect John Parker as a Director of For For Management Carnival Corporation and as a Director of Carnival plc. 8 Re-elect Stuart Subotnick as a For For Management Director of Carnival Corporation and as a Director of Carnival plc. 9 Re-elect Laura Weil as a Director of For For Management Carnival Corporation and as a Director of Carnival plc. 10 Re-elect Randall J. Weisenburger as a For For Management Director of Carnival Corporation and as a Director of Carnival plc. 11 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 12 Advisory Vote on Say on Pay Frequency One Year One Year Management 13 Approve Directors' Remuneration Report For For Management (in accordance with legal requirements applicable to UK companies) 14 Approve Remuneration Policy set out in For For Management Section B of Part II of the Carnival plc Directors' Remuneration Report (in accordance with legal requirements applicable to UK companies). 15 Reappoint the UK firm of For For Management PricewaterhouseCoopers LLP as independent auditors for Carnival plc and ratify the U.S. firm of PricewaterhouseCoopers LLP as the independent registered certified public accounting firm for Carnival Corporation. 16 Authorize the Audit Committee of For For Management Carnival plc to agree the remuneration of the independent auditors of Carnival plc. 17 Receive the UK Accounts and Reports of For For Management the Directors and Auditors of Carnival plc for the year ended November 30, 2016 (in accordance with legal requirements applicable to UK companies). 18 Authorize Issue of Equity with For For Management Pre-emptive Rights 19 Authorize Issue of Equity without For For Management Pre-emptive Rights 20 Authorize Share Repurchase Program For For Management CATERPILLAR INC. Ticker: CAT Security ID: 149123101 Meeting Date: JUN 14, 2017 Meeting Type: Annual Record Date: APR 17, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David L. Calhoun For For Management 1.2 Elect Director Daniel M. Dickinson For For Management 1.3 Elect Director Juan Gallardo For For Management 1.4 Elect Director Jesse J. Greene, Jr. For For Management 1.5 Elect Director Jon M. Huntsman, Jr. For For Management 1.6 Elect Director Dennis A. Muilenburg For For Management 1.7 Elect Director William A. Osborn For For Management 1.8 Elect Director Debra L. Reed For For Management 1.9 Elect Director Edward B. Rust, Jr. For For Management 1.10 Elect Director Susan C. Schwab For For Management 1.11 Elect Director Jim Umpleby For For Management 1.12 Elect Director Miles D. White For For Management 1.13 Elect Director Rayford Wilkins, Jr. For For Management 2 Ratify PricewaterhouseCoopers as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Amend Omnibus Stock Plan For For Management 6 Report on Lobbying Payments and Policy Against Against Shareholder 7 Reduce Ownership Threshold for Against For Shareholder Shareholders to Call Special Meeting 8 Report on Lobbying Priorities Against Against Shareholder 9 Include Sustainability as a Against Against Shareholder Performance Measure for Senior Executive Compensation 10 Amend Compensation Clawback Policy Against Against Shareholder 11 Require Independent Board Chairman Against Against Shareholder CBOE HOLDINGS, INC. Ticker: CBOE Security ID: 12503M108 Meeting Date: MAY 18, 2017 Meeting Type: Annual Record Date: MAR 21, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Edward T. Tilly For For Management 1.2 Elect Director James R. Boris For For Management 1.3 Elect Director Frank E. English, Jr. For For Management 1.4 Elect Director William M. Farrow, III For For Management 1.5 Elect Director Edward J. Fitzpatrick For For Management 1.6 Elect Director Janet P. Froetscher For For Management 1.7 Elect Director Jill R. Goodman For For Management 1.8 Elect Director Christopher T. Mitchell For For Management 1.9 Elect Director Roderick A. Palmore For For Management 1.10 Elect Director Joseph P. Ratterman For For Management 1.11 Elect Director Michael L. Richter For For Management 1.12 Elect Director Samuel K. Skinner For For Management 1.13 Elect Director Carole E. Stone For For Management 1.14 Elect Director Eugene S. Sunshine For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Deloitte & Touche LLP as For For Management Auditors CBRE GROUP, INC. Ticker: CBG Security ID: 12504L109 Meeting Date: MAY 19, 2017 Meeting Type: Annual Record Date: MAR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Brandon B. Boze For Against Management 1b Elect Director Beth F. Cobert For For Management 1c Elect Director Curtis F. Feeny For Against Management 1d Elect Director Bradford M. Freeman For Against Management 1e Elect Director Christopher T. Jenny For Against Management 1f Elect Director Gerardo I. Lopez For Against Management 1g Elect Director Frederic V. Malek For Against Management 1h Elect Director Paula R. Reynolds For For Management 1i Elect Director Robert E. Sulentic For For Management 1j Elect Director Laura D. Tyson For For Management 1k Elect Director Ray Wirta For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Approve Omnibus Stock Plan For For Management CELGENE CORPORATION Ticker: CELG Security ID: 151020104 Meeting Date: JUN 14, 2017 Meeting Type: Annual Record Date: APR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Hugin For For Management 1.2 Elect Director Mark J. Alles For For Management 1.3 Elect Director Richard W. Barker For For Management 1.4 Elect Director Michael W. Bonney For For Management 1.5 Elect Director Michael D. Casey For Withhold Management 1.6 Elect Director Carrie S. Cox For For Management 1.7 Elect Director Michael A. Friedman For Withhold Management 1.8 Elect Director Julia A. Haller For For Management 1.9 Elect Director Gilla S. Kaplan For Withhold Management 1.10 Elect Director James J. Loughlin For For Management 1.11 Elect Director Ernest Mario For Withhold Management 2 Ratify KPMG LLP as Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management 6 Provide For Confidential Running Vote Against Against Shareholder Tallies On Executive Pay Matters CENTENE CORPORATION Ticker: CNC Security ID: 15135B101 Meeting Date: APR 25, 2017 Meeting Type: Annual Record Date: FEB 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Michael F. Neidorff For For Management 1B Elect Director Robert K. Ditmore For For Management 1C Elect Director Richard A. Gephardt For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Ratify KPMG LLP as Auditors For For Management CENTERPOINT ENERGY, INC. Ticker: CNP Security ID: 15189T107 Meeting Date: APR 27, 2017 Meeting Type: Annual Record Date: MAR 01, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Milton Carroll For For Management 1b Elect Director Michael P. Johnson For For Management 1c Elect Director Janiece M. Longoria For For Management 1d Elect Director Scott J. McLean For For Management 1e Elect Director Theodore F. Pound For For Management 1f Elect Director Scott M. Prochazka For For Management 1g Elect Director Susan O. Rheney For For Management 1h Elect Director Phillip R. Smith For For Management 1i Elect Director John W. Somerhalder, II For For Management 1j Elect Director Peter S. Wareing For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management CENTURYLINK, INC. Ticker: CTL Security ID: 156700106 Meeting Date: MAR 16, 2017 Meeting Type: Special Record Date: JAN 25, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with Merger For For Management 2 Adjourn Meeting For For Management CENTURYLINK, INC. Ticker: CTL Security ID: 156700106 Meeting Date: MAY 24, 2017 Meeting Type: Annual Record Date: APR 07, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Martha H. Bejar For For Management 1.2 Elect Director Virginia Boulet For For Management 1.3 Elect Director Peter C. Brown For For Management 1.4 Elect Director W. Bruce Hanks For For Management 1.5 Elect Director Mary L. Landrieu For For Management 1.6 Elect Director Harvey P. Perry For For Management 1.7 Elect Director Glen F. Post, III For For Management 1.8 Elect Director Michael J. Roberts For For Management 1.9 Elect Director Laurie A. Siegel For For Management 2 Ratify KPMG LLP as Auditors For For Management 3a Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3b Advisory Vote on Say on Pay Frequency One Year One Year Management 4a Adopt Share Retention Policy For Against Against Shareholder Senior Executives 4b Report on Lobbying Payments and Policy Against Against Shareholder 4c Report on Lobbying Payments and Policy Against Against Shareholder CERNER CORPORATION Ticker: CERN Security ID: 156782104 Meeting Date: MAY 24, 2017 Meeting Type: Annual Record Date: MAR 29, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Julie L. Gerberding For For Management 1b Elect Director Neal L. Patterson For Against Management 1c Elect Director William D. Zollars For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management CF INDUSTRIES HOLDINGS, INC. Ticker: CF Security ID: 125269100 Meeting Date: MAY 12, 2017 Meeting Type: Annual Record Date: MAR 21, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Robert C. Arzbaecher For For Management 1b Elect Director William Davisson For For Management 1c Elect Director Stephen A. Furbacher For For Management 1d Elect Director Stephen J. Hagge For For Management 1e Elect Director John D. Johnson For For Management 1f Elect Director Robert G. Kuhbach For For Management 1g Elect Director Anne P. Noonan For For Management 1h Elect Director Edward A. Schmitt For For Management 1i Elect Director Theresa E. Wagler For For Management 1j Elect Director W. Anthony Will For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify KPMG LLP as Auditors For For Management CHARTER COMMUNICATIONS, INC. Ticker: CHTR Security ID: 16119P108 Meeting Date: APR 25, 2017 Meeting Type: Annual Record Date: FEB 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director W. Lance Conn For Against Management 1b Elect Director Kim C. Goodman For For Management 1c Elect Director Craig A. Jacobson For For Management 1d Elect Director Gregory B. Maffei For Against Management 1e Elect Director John C. Malone For Against Management 1f Elect Director John D. Markley, Jr. For For Management 1g Elect Director David C. Merritt For For Management 1h Elect Director Steven A. Miron For Against Management 1i Elect Director Balan Nair For For Management 1j Elect Director Michael Newhouse For For Management 1k Elect Director Mauricio Ramos For Against Management 1l Elect Director Thomas M. Rutledge For For Management 1m Elect Director Eric L. Zinterhofer For Against Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency Three One Year Management Years 4 Ratify KPMG LLP as Auditors For For Management 5 Adopt Proxy Access Right Against For Shareholder CHESAPEAKE ENERGY CORPORATION Ticker: CHK Security ID: 165167107 Meeting Date: MAY 19, 2017 Meeting Type: Annual Record Date: MAR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Gloria R. Boyland For For Management 1b Elect Director Luke R. Corbett For For Management 1c Elect Director Archie W. Dunham For For Management 1d Elect Director Robert D. Lawler For For Management 1e Elect Director R. Brad Martin For For Management 1f Elect Director Merrill A. ('Pete') For For Management Miller, Jr. 1g Elect Director Thomas L. Ryan For For Management 2 Increase Authorized Common Stock For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Ratify PricewaterhouseCoopers LLP as For For Management Auditors CHEVRON CORPORATION Ticker: CVX Security ID: 166764100 Meeting Date: MAY 31, 2017 Meeting Type: Annual Record Date: APR 03, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Wanda M. Austin For For Management 1b Elect Director Linnet F. Deily For For Management 1c Elect Director Robert E. Denham For For Management 1d Elect Director Alice P. Gast For For Management 1e Elect Director Enrique Hernandez, Jr. For For Management 1f Elect Director Jon M. Huntsman, Jr. For For Management 1g Elect Director Charles W. Moorman, IV For For Management 1h Elect Director Dambisa F. Moyo For For Management 1i Elect Director Ronald D. Sugar For For Management 1j Elect Director Inge G. Thulin For For Management 1k Elect Director John S. Watson For For Management 1l Elect Director Michael K. Wirth For Against Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Report on Lobbying Payments and Policy Against Against Shareholder 6 Report on Risks of Doing Business in Against Against Shareholder Conflict-Affected Areas 7 Annually Assess Portfolio Impacts of None None Shareholder Policies to Meet 2-degree Scenario *Withdrawn Resolution* 8 Assess and Report on Transition to a Against Against Shareholder Low Carbon Economy 9 Require Independent Board Chairman Against Against Shareholder 10 Require Director Nominee with Against Against Shareholder Environmental Experience 11 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings CHIPOTLE MEXICAN GRILL, INC. Ticker: CMG Security ID: 169656105 Meeting Date: MAY 25, 2017 Meeting Type: Annual Record Date: MAR 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Albert S. Baldocchi For For Management 1.2 Elect Director Paul T. Cappuccio For For Management 1.3 Elect Director Steve Ells For For Management 1.4 Elect Director Neil W. Flanzraich For For Management 1.5 Elect Director Robin Hickenlooper For For Management 1.6 Elect Director Kimbal Musk For For Management 1.7 Elect Director Ali Namvar For For Management 1.8 Elect Director Matthew H. Paull For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Ernst & Young LLP as Auditors For For Management 5 Reduce Ownership Threshold for Against For Shareholder Shareholders to Call Special Meeting CHUBB LIMITED Ticker: CB Security ID: H1467J104 Meeting Date: MAY 18, 2017 Meeting Type: Annual Record Date: MAR 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2.1 Allocate Disposable Profit For For Management 2.2 Approve Dividend Distribution From For For Management Legal Reserves Through Capital Contributions Reserve Subaccount 3 Approve Discharge of Board and Senior For For Management Management 4.1 Ratify PricewaterhouseCoopers AG For For Management (Zurich) as Auditors 4.2 Ratify PricewaterhouseCoopers LLP For For Management (United States) as Independent Registered Accounting Firm as Auditors 4.3 Ratify BDO AG (Zurich) as Special For For Management Auditors 5.1 Elect Director Evan G. Greenberg For For Management 5.2 Elect Director Robert M. Hernandez For For Management 5.3 Elect Director Michael G. Atieh For For Management 5.4 Elect Director Sheila P. Burke For For Management 5.5 Elect Director James I. Cash For For Management 5.6 Elect Director Mary Cirillo For For Management 5.7 Elect Director Michael P. Connors For For Management 5.8 Elect Director John A. Edwardson For For Management 5.9 Elect Director Leo F. Mullin For For Management 5.10 Elect Director Kimberly A. Ross For For Management 5.11 Elect Director Robert W. Scully For For Management 5.12 Elect Director Eugene B. Shanks, Jr. For For Management 5.13 Elect Director Theodore E. Shasta For For Management 5.14 Elect Director David H. Sidwell For For Management 5.15 Elect Director Olivier Steimer For For Management 5.16 Elect Director James M. Zimmerman For For Management 6 Elect Evan G. Greenberg as Board For For Management Chairman 7.1 Appoint Michael P. Connors as Member For For Management of the Compensation Committee 7.2 Appoint Mary Cirillo as Member of the For For Management Compensation Committee 7.3 Appoint Robert M. Hernandez as Member For For Management of the Compensation Committee 7.4 Appoint Robert W. Scully as Member of For For Management the Compensation Committee 7.5 Appoint James M. Zimmerman as Member For For Management of the Compensation Committee 8 Designate Homburger AG as Independent For For Management Proxy 9 Approve Qualified Employee Stock For For Management Purchase Plan 10.1 Approve the Increase in Maximum For For Management Aggregate Remuneration of Directors 10.2 Approve Remuneration of Executive For For Management Management in the Amount of USD 41 Million for Fiscal 2018 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Advisory Vote on Say on Pay Frequency One Year One Year Management 13 Transact Other Business (Voting) For Against Management CHURCH & DWIGHT CO., INC. Ticker: CHD Security ID: 171340102 Meeting Date: MAY 04, 2017 Meeting Type: Annual Record Date: MAR 07, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director James R. Craigie For For Management 1b Elect Director Robert D. LeBlanc For For Management 1c Elect Director Janet S. Vergis For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Approve Executive Incentive Bonus Plan For For Management 5 Increase Authorized Common Stock For For Management 6 Ratify Deloitte & Touche LLP as For For Management Auditors CIGNA CORPORATION Ticker: CI Security ID: 125509109 Meeting Date: APR 26, 2017 Meeting Type: Annual Record Date: FEB 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David M. Cordani For For Management 1.2 Elect Director Eric J. Foss For For Management 1.3 Elect Director Isaiah Harris, Jr. For For Management 1.4 Elect Director Jane E. Henney For For Management 1.5 Elect Director Roman Martinez, IV For For Management 1.6 Elect Director Donna F. Zarcone For For Management 1.7 Elect Director William D. Zollars For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Amend Omnibus Stock Plan For For Management 5 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 6 Adopt Proxy Access Right Against For Shareholder CIMAREX ENERGY CO. Ticker: XEC Security ID: 171798101 Meeting Date: MAY 11, 2017 Meeting Type: Annual Record Date: MAR 15, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David A. Hentschel For For Management 1.2 Elect Director Thomas E. Jorden For For Management 1.3 Elect Director Floyd R. Price For For Management 1.4 Elect Director Frances M. Vallejo For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify KPMG LLP as Auditors For For Management CINCINNATI FINANCIAL CORPORATION Ticker: CINF Security ID: 172062101 Meeting Date: MAY 06, 2017 Meeting Type: Annual Record Date: MAR 07, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William F. Bahl For For Management 1.2 Elect Director Gregory T. Bier For For Management 1.3 Elect Director Linda W. Clement-Holmes For For Management 1.4 Elect Director Dirk J. Debbink For For Management 1.5 Elect Director Steven J. Johnston For For Management 1.6 Elect Director Kenneth C. Lichtendahl For For Management 1.7 Elect Director W. Rodney McMullen For For Management 1.8 Elect Director David P. Osborn For For Management 1.9 Elect Director Gretchen W. Price For For Management 1.10 Elect Director Thomas R. Schiff For Against Management 1.11 Elect Director Douglas S. Skidmore For For Management 1.12 Elect Director Kenneth W. Stecher For Against Management 1.13 Elect Director John F. Steele, Jr. For For Management 1.14 Elect Director Larry R. Webb For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management CINTAS CORPORATION Ticker: CTAS Security ID: 172908105 Meeting Date: OCT 18, 2016 Meeting Type: Annual Record Date: AUG 19, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Gerald S. Adolph For For Management 1b Elect Director John F. Barrett For For Management 1c Elect Director Melanie W. Barstad For For Management 1d Elect Director Robert E. Coletti For For Management 1e Elect Director Richard T. Farmer For For Management 1f Elect Director Scott D. Farmer For For Management 1g Elect Director James J. Johnson For For Management 1h Elect Director Joseph Scaminace For For Management 1i Elect Director Ronald W. Tysoe For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For Against Management 4 Ratify Ernst & Young LLP as Auditors For For Management CISCO SYSTEMS, INC. Ticker: CSCO Security ID: 17275R102 Meeting Date: DEC 12, 2016 Meeting Type: Annual Record Date: OCT 14, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Carol A. Bartz For For Management 1b Elect Director M. Michele Burns For For Management 1c Elect Director Michael D. Capellas For For Management 1d Elect Director John T. Chambers For For Management 1e Elect Director Amy L. Chang For For Management 1f Elect Director John L. Hennessy For For Management 1g Elect Director Kristina M. Johnson For For Management 1h Elect Director Roderick C. McGeary For For Management 1i Elect Director Charles H. Robbins For For Management 1j Elect Director Arun Sarin For For Management 1k Elect Director Steven M. West For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 4 Report on Lobbying Payments and Policy Against Against Shareholder 5 Report on Arab and non-Arab Employees Against Against Shareholder using EEO-1 Categories 6 Establish Board Committee on Against Against Shareholder Operations in Israeli Settlements CITIGROUP INC. Ticker: C Security ID: 172967424 Meeting Date: APR 25, 2017 Meeting Type: Annual Record Date: FEB 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Michael L. Corbat For For Management 1b Elect Director Ellen M. Costello For For Management 1c Elect Director Duncan P. Hennes For For Management 1d Elect Director Peter B. Henry For For Management 1e Elect Director Franz B. Humer For For Management 1f Elect Director Renee J. James For For Management 1g Elect Director Eugene M. McQuade For For Management 1h Elect Director Michael E. O'Neill For For Management 1i Elect Director Gary M. Reiner For For Management 1j Elect Director Anthony M. Santomero For For Management 1k Elect Director Diana L. Taylor For For Management 1l Elect Director William S. Thompson, Jr. For For Management 1m Elect Director James S. Turley For For Management 1n Elect Director Deborah C. Wright For For Management 1o Elect Director Ernesto Zedillo Ponce For For Management de Leon 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Demonstrate No Gender Pay Gap Against Against Shareholder 6 Appoint a Stockholder Value Committee Against Against Shareholder 7 Report on Lobbying Payments and Policy Against Against Shareholder 8 Claw-back of Payments under Against Against Shareholder Restatements 9 Limit/Prohibit Accelerated Vesting of Against Against Shareholder Awards CITIZENS FINANCIAL GROUP, INC. Ticker: CFG Security ID: 174610105 Meeting Date: APR 27, 2017 Meeting Type: Annual Record Date: MAR 03, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Bruce Van Saun For For Management 1.2 Elect Director Mark Casady For For Management 1.3 Elect Director Christine M. Cumming For For Management 1.4 Elect Director Anthony Di Iorio For For Management 1.5 Elect Director William P. Hankowsky For For Management 1.6 Elect Director Howard W. Hanna, III For For Management 1.7 Elect Director Leo I. "Lee" Higdon For For Management 1.8 Elect Director Charles J. "Bud" Koch For For Management 1.9 Elect Director Arthur F. Ryan For For Management 1.10 Elect Director Shivan S. Subramaniam For For Management 1.11 Elect Director Wendy A. Watson For For Management 1.12 Elect Director Marita Zuraitis For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors CITRIX SYSTEMS, INC. Ticker: CTXS Security ID: 177376100 Meeting Date: JUN 22, 2017 Meeting Type: Annual Record Date: APR 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Robert M. Calderoni For For Management 1b Elect Director Nanci E. Caldwell For For Management 1c Elect Director Jesse A. Cohn For For Management 1d Elect Director Robert D. Daleo For For Management 1e Elect Director Murray J. Demo For For Management 1f Elect Director Peter J. Sacripanti For For Management 1g Elect Director Graham V. Smith For For Management 1h Elect Director Godfrey R. Sullivan For For Management 1i Elect Director Kirill Tatarinov For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Ernst & Young LLP as Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management CME GROUP INC. Ticker: CME Security ID: 12572Q105 Meeting Date: MAY 24, 2017 Meeting Type: Annual Record Date: MAR 29, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Terrence A. Duffy For For Management 1b Elect Director Timothy S. Bitsberger For For Management 1c Elect Director Charles P. Carey For For Management 1d Elect Director Dennis H. Chookaszian For For Management 1e Elect Director Ana Dutra For For Management 1f Elect Director Martin J. Gepsman For For Management 1g Elect Director Larry G. Gerdes For For Management 1h Elect Director Daniel R. Glickman For For Management 1i Elect Director Leo Melamed For For Management 1j Elect Director Alex J. Pollock For For Management 1k Elect Director John F. Sandner For For Management 1l Elect Director Terry L. Savage For For Management 1m Elect Director William R. Shepard For For Management 1n Elect Director Dennis A. Suskind For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Amend Executive Incentive Bonus Plan For For Management 6 Amend Omnibus Stock Plan For For Management CMS ENERGY CORPORATION Ticker: CMS Security ID: 125896100 Meeting Date: MAY 05, 2017 Meeting Type: Annual Record Date: MAR 07, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Jon E. Barfield For For Management 1b Elect Director Deborah H. Butler For For Management 1c Elect Director Kurt L. Darrow For For Management 1d Elect Director Stephen E. Ewing For For Management 1e Elect Director William D. Harvey For For Management 1f Elect Director Philip R. Lochner, Jr. For For Management 1g Elect Director Patricia K. Poppe For For Management 1h Elect Director John G. Russell For For Management 1i Elect Director Myrna M. Soto For For Management 1j Elect Director John G. Sznewajs For For Management 1k Elect Director Laura H. Wright For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Report on Political Contributions Against Against Shareholder 5 Ratify PricewaterhouseCoopers LLP as For For Management Auditors COACH, INC. Ticker: COH Security ID: 189754104 Meeting Date: NOV 10, 2016 Meeting Type: Annual Record Date: SEP 12, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Election Director David Denton For For Management 1b Election Director Andrea Guerra For For Management 1c Election Director Susan Kropf For For Management 1d Election Director Annabelle Yu Long For For Management 1e Election Director Victor Luis For For Management 1f Election Director Ivan Menezes For For Management 1g Election Director William Nuti For For Management 1h Election Director Stephanie Tilenius For For Management 1i Election Director Jide Zeitlin For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Amend Qualified Employee Stock For For Management Purchase Plan 6 Create Feasibility Plan for Net-Zero Against Against Shareholder GHG Emissions COGNIZANT TECHNOLOGY SOLUTIONS CORPORATION Ticker: CTSH Security ID: 192446102 Meeting Date: JUN 06, 2017 Meeting Type: Annual Record Date: APR 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Zein Abdalla For For Management 1b Elect Director Betsy S. Atkins For For Management 1c Elect Director Maureen Breakiron-Evans For For Management 1d Elect Director Jonathan Chadwick For For Management 1e Elect Director John M. Dineen For For Management 1f Elect Director Francisco D'Souza For For Management 1g Elect Director John N. Fox, Jr. For For Management 1h Elect Director John E. Klein For For Management 1i Elect Director Leo S. Mackay, Jr. For For Management 1j Elect Director Michael Patsalos-Fox For Against Management 1k Elect Director Robert E. Weissman For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Approve Omnibus Stock Plan For For Management 5 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 6 Eliminate Supermajority Vote For For Shareholder Requirement 7 Provide Right to Act by Written Consent Against Against Shareholder COLGATE-PALMOLIVE COMPANY Ticker: CL Security ID: 194162103 Meeting Date: MAY 12, 2017 Meeting Type: Annual Record Date: MAR 13, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Charles A. Bancroft For For Management 1b Elect Director John P. Bilbrey For For Management 1c Elect Director John T. Cahill For For Management 1d Elect Director Ian Cook For For Management 1e Elect Director Helene D. Gayle For For Management 1f Elect Director Ellen M. Hancock For For Management 1g Elect Director C. Martin Harris For For Management 1h Elect Director Lorrie M. Norrington For For Management 1i Elect Director Michael B. Polk For For Management 1j Elect Director Stephen I. Sadove For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Reduce Ownership Threshold for Against For Shareholder Shareholders to Call Special Meeting COMCAST CORPORATION Ticker: CMCSA Security ID: 20030N101 Meeting Date: JUN 08, 2017 Meeting Type: Annual Record Date: MAR 16, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kenneth J. Bacon For For Management 1.2 Elect Director Madeline S. Bell For For Management 1.3 Elect Director Sheldon M. Bonovitz For For Management 1.4 Elect Director Edward D. Breen For For Management 1.5 Elect Director Gerald L. Hassell For For Management 1.6 Elect Director Jeffrey A. Honickman For For Management 1.7 Elect Director Asuka Nakahara For For Management 1.8 Elect Director David C. Novak For For Management 1.9 Elect Director Brian L. Roberts For For Management 1.10 Elect Director Johnathan A. Rodgers For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Report on Lobbying Payments and Policy Against For Shareholder 6 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share COMERICA INCORPORATED Ticker: CMA Security ID: 200340107 Meeting Date: APR 25, 2017 Meeting Type: Annual Record Date: FEB 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ralph W. Babb, Jr. For For Management 1.2 Elect Director Michael E. Collins For For Management 1.3 Elect Director Roger A. Cregg For For Management 1.4 Elect Director T. Kevin DeNicola For For Management 1.5 Elect Director Jacqueline P. Kane For For Management 1.6 Elect Director Richard G. Lindner For For Management 1.7 Elect Director Alfred A. Piergallini For For Management 1.8 Elect Director Robert S. Taubman For For Management 1.9 Elect Director Reginald M. Turner, Jr. For For Management 1.10 Elect Director Nina G. Vaca For For Management 1.11 Elect Director Michael G. Van de Ven For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management CONAGRA FOODS, INC. Ticker: CAG Security ID: 205887102 Meeting Date: SEP 23, 2016 Meeting Type: Annual Record Date: JUL 29, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Bradley A. Alford For For Management 1.2 Elect Director Thomas K. Brown For For Management 1.3 Elect Director Stephen G. Butler For For Management 1.4 Elect Director Sean M. Connolly For For Management 1.5 Elect Director Steven F. Goldstone For For Management 1.6 Elect Director Joie A. Gregor For For Management 1.7 Elect Director Rajive Johri For For Management 1.8 Elect Director W.G. Jurgensen For For Management 1.9 Elect Director Richard H. Lenny For For Management 1.10 Elect Director Ruth Ann Marshall For For Management 1.11 Elect Director Timothy R. McLevish For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CONCHO RESOURCES INC. Ticker: CXO Security ID: 20605P101 Meeting Date: MAY 17, 2017 Meeting Type: Annual Record Date: MAR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Timothy A. Leach For For Management 1.2 Elect Director William H. Easter, III For For Management 1.3 Elect Director John P. Surma For For Management 2 Ratify Grant Thornton LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management CONOCOPHILLIPS Ticker: COP Security ID: 20825C104 Meeting Date: MAY 16, 2017 Meeting Type: Annual Record Date: MAR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard L. Armitage For For Management 1b Elect Director Richard H. Auchinleck For For Management 1c Elect Director Charles E. Bunch For For Management 1d Elect Director John V. Faraci For For Management 1e Elect Director Jody L. Freeman For For Management 1f Elect Director Gay Huey Evans For For Management 1g Elect Director Ryan M. Lance For For Management 1h Elect Director Arjun N. Murti For For Management 1i Elect Director Robert A. Niblock For For Management 1j Elect Director Harald J. Norvik For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency None One Year Management 5 Report on Lobbying Payments and Policy Against Against Shareholder 6 Report on Executive Compensation Against Against Shareholder Incentives Aligned with Low Carbon Scenarios CONSOLIDATED EDISON, INC. Ticker: ED Security ID: 209115104 Meeting Date: MAY 15, 2017 Meeting Type: Annual Record Date: MAR 21, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Vincent A. Calarco For For Management 1b Elect Director George Campbell, Jr. For For Management 1c Elect Director Michael J. Del Giudice For For Management 1d Elect Director Ellen V. Futter For For Management 1e Elect Director John F. Killian For For Management 1f Elect Director John McAvoy For For Management 1g Elect Director Armando J. Olivera For For Management 1h Elect Director Michael W. Ranger For For Management 1i Elect Director Linda S. Sanford For For Management 1j Elect Director L. Frederick Sutherland For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management CONSTELLATION BRANDS, INC. Ticker: STZ Security ID: 21036P108 Meeting Date: JUL 20, 2016 Meeting Type: Annual Record Date: MAY 23, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jerry Fowden For For Management 1.2 Elect Director Barry A. Fromberg For For Management 1.3 Elect Director Robert L. Hanson For For Management 1.4 Elect Director Ernesto M. Hernandez For For Management 1.5 Elect Director James A. Locke, III For Withhold Management 1.6 Elect Director Daniel J. McCarthy For For Management 1.7 Elect Director Richard Sands For For Management 1.8 Elect Director Robert Sands For For Management 1.9 Elect Director Judy A. Schmeling For For Management 1.10 Elect Director Keith E. Wandell For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CORNING INCORPORATED Ticker: GLW Security ID: 219350105 Meeting Date: APR 27, 2017 Meeting Type: Annual Record Date: FEB 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Donald W. Blair For For Management 1.2 Elect Director Stephanie A. Burns For For Management 1.3 Elect Director John A. Canning, Jr. For For Management 1.4 Elect Director Richard T. Clark For For Management 1.5 Elect Director Robert F. Cummings, Jr. For For Management 1.6 Elect Director Deborah A. Henretta For For Management 1.7 Elect Director Daniel P. Huttenlocher For For Management 1.8 Elect Director Kurt M. Landgraf For For Management 1.9 Elect Director Kevin J. Martin For For Management 1.10 Elect Director Deborah D. Rieman For For Management 1.11 Elect Director Hansel E. Tookes, II For For Management 1.12 Elect Director Wendell P. Weeks For For Management 1.13 Elect Director Mark S. Wrighton For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 5 Amend Omnibus Stock Plan For For Management COSTCO WHOLESALE CORPORATION Ticker: COST Security ID: 22160K105 Meeting Date: JAN 26, 2017 Meeting Type: Annual Record Date: NOV 18, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Susan L. Decker For For Management 1.2 Elect Director Richard A. Galanti For For Management 1.3 Elect Director John W. Meisenbach For For Management 1.4 Elect Director Charles T. Munger For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management CROWN CASTLE INTERNATIONAL CORP. Ticker: CCI Security ID: 22822V101 Meeting Date: MAY 18, 2017 Meeting Type: Annual Record Date: MAR 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director P. Robert Bartolo For For Management 1b Elect Director Jay A. Brown For For Management 1c Elect Director Cindy Christy For For Management 1d Elect Director Ari Q. Fitzgerald For For Management 1e Elect Director Robert E. Garrison, II For For Management 1f Elect Director Lee W. Hogan For For Management 1g Elect Director Edward C. Hutcheson, Jr. For For Management 1h Elect Director J. Landis Martin For For Management 1i Elect Director Robert F. McKenzie For For Management 1j Elect Director Anthony J. Melone For For Management 1k Elect Director W. Benjamin Moreland For Against Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Adopt Proxy Access Right Against For Shareholder CSRA INC. Ticker: CSRA Security ID: 12650T104 Meeting Date: AUG 09, 2016 Meeting Type: Annual Record Date: JUN 13, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Keith B. Alexander For For Management 1b Elect Director Sanju K. Bansal For For Management 1c Elect Director Michele A. Flournoy For For Management 1d Elect Director Mark A. Frantz For For Management 1e Elect Director Nancy Killefer For For Management 1f Elect Director Craig Martin For For Management 1g Elect Director Sean O'Keefe For For Management 1h Elect Director Lawrence B. Prior, III For For Management 1i Elect Director Michael E. Ventling For For Management 1j Elect Director Billie I. Williamson For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Amend Omnibus Stock Plan For For Management CSX CORPORATION Ticker: CSX Security ID: 126408103 Meeting Date: JUN 05, 2017 Meeting Type: Proxy Contest Record Date: APR 17, 2017 # Proposal Mgt Rec Vote Cast Sponsor Management Proxy (White Proxy Card) None 1a Elect Director Donna M. Alvarado For For Management 1b Elect Director John B. Breaux For For Management 1c Elect Director Pamela L. Carter For For Management 1d Elect Director Steven T. Halverson For For Management 1e Elect Director E. Hunter Harrison For For Management 1f Elect Director Paul C. Hilal For For Management 1g Elect Director Edward J. Kelly, III For For Management 1h Elect Director John D. McPherson For For Management 1i Elect Director David M. Moffett For For Management 1j Elect Director Dennis H. Reilley For For Management 1k Elect Director Linda H. Riefler For For Management 1l Elect Director J. Steven Whisler For For Management 1m Elect Director John J. Zillmer For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Advisory Vote on Reimbursement None For Management Arrangement in Connection with Retention of E. Hunter Harrison as CEO # Proposal Diss Rec Vote Cast Sponsor Dissident Proxy (Gold Proxy Card) None 1a Elect Director Donna M. Alvarado For Did Not Vote Shareholder 1b Elect Director John B. Breaux For Did Not Vote Shareholder 1c Elect Director Pamela L. Carter For Did Not Vote Shareholder 1d Elect Director Steven T. Halverson For Did Not Vote Shareholder 1e Elect Director E. Hunter Harrison For Did Not Vote Shareholder 1f Elect Director Paul C. Hilal For Did Not Vote Shareholder 1g Elect Director Edward J. Kelly, III For Did Not Vote Shareholder 1h Elect Director John D. McPherson For Did Not Vote Shareholder 1i Elect Director David M. Moffett For Did Not Vote Shareholder 1j Elect Director Dennis H. Reilley For Did Not Vote Shareholder 1k Elect Director Linda H. Riefler For Did Not Vote Shareholder 1l Elect Director J. Steven Whisler For Did Not Vote Shareholder 1m Elect Director John J. Zillmer For Did Not Vote Shareholder 2 Ratify Ernst & Young LLP as Auditors For Did Not Vote Management 3 Advisory Vote to Ratify Named For Did Not Vote Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year Did Not Vote Management 5 Advisory Vote on Reimbursement For Did Not Vote Management Arrangement in Connection with Retention of E. Hunter Harrison as CEO CUMMINS INC. Ticker: CMI Security ID: 231021106 Meeting Date: MAY 09, 2017 Meeting Type: Annual Record Date: MAR 07, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director N. Thomas Linebarger For For Management 2 Elect Director Robert J. Bernhard For For Management 3 Elect Director Franklin R. Chang Diaz For For Management 4 Elect Director Bruno V. Di Leo Allen For For Management 5 Elect Director Stephen B. Dobbs For For Management 6 Elect Director Robert K. Herdman For For Management 7 Elect Director Alexis M. Herman For For Management 8 Elect Director Thomas J. Lynch For For Management 9 Elect Director William I. Miller For For Management 10 Elect Director Georgia R. Nelson For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Advisory Vote on Say on Pay Frequency One Year One Year Management 13 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 14 Amend Omnibus Stock Plan For For Management 15 Provide Proxy Access Right For For Management 16 Amend Proxy Access Right Against Against Shareholder CVS HEALTH CORPORATION Ticker: CVS Security ID: 126650100 Meeting Date: MAY 10, 2017 Meeting Type: Annual Record Date: MAR 14, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard M. Bracken For For Management 1b Elect Director C. David Brown, II For For Management 1c Elect Director Alecia A. DeCoudreaux For For Management 1d Elect Director Nancy-Ann M. DeParle For For Management 1e Elect Director David W. Dorman For For Management 1f Elect Director Anne M. Finucane For For Management 1g Elect Director Larry J. Merlo For For Management 1h Elect Director Jean-Pierre Millon For For Management 1i Elect Director Mary L. Schapiro For For Management 1j Elect Director Richard J. Swift For For Management 1k Elect Director William C. Weldon For For Management 1l Elect Director Tony L. White For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Approve Omnibus Stock Plan For For Management 6 Reduce Ownership Threshold for Against For Shareholder Shareholders to Call Special Meeting 7 Report on Pay Disparity Against Against Shareholder 8 Adopt Quantitative Renewable Energy Against Against Shareholder Goals D.R. HORTON, INC. Ticker: DHI Security ID: 23331A109 Meeting Date: JAN 19, 2017 Meeting Type: Annual Record Date: NOV 28, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Donald R. Horton For For Management 1b Elect Director Barbara K. Allen For For Management 1c Elect Director Brad S. Anderson For For Management 1d Elect Director Michael R. Buchanan For For Management 1e Elect Director Michael W. Hewatt For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors DANAHER CORPORATION Ticker: DHR Security ID: 235851102 Meeting Date: MAY 09, 2017 Meeting Type: Annual Record Date: MAR 13, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Donald J. Ehrlich For Against Management 1.2 Elect Director Linda Hefner Filler For For Management 1.3 Elect Director Robert J. Hugin For For Management 1.4 Elect Director Thomas P. Joyce, Jr. For For Management 1.5 Elect Director Teri List-Stoll For Against Management 1.6 Elect Director Walter G. Lohr, Jr. For For Management 1.7 Elect Director Mitchell P. Rales For Against Management 1.8 Elect Director Steven M. Rales For Against Management 1.9 Elect Director John T. Schwieters For Against Management 1.10 Elect Director Alan G. Spoon For For Management 1.11 Elect Director Raymond C. Stevens For For Management 1.12 Elect Director Elias A. Zerhouni For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Amend Executive Incentive Bonus Plan For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Advisory Vote on Say on Pay Frequency One Year One Year Management 7 Report on Goals to Reduce Greenhouse Against Against Shareholder Gas Emissions DARDEN RESTAURANTS, INC. Ticker: DRI Security ID: 237194105 Meeting Date: SEP 29, 2016 Meeting Type: Annual Record Date: AUG 01, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Margaret Shan Atkins For For Management 1.2 Elect Director Jean M. Birch For For Management 1.3 Elect Director Bradley D. Blum For For Management 1.4 Elect Director James P. Fogarty For For Management 1.5 Elect Director Cynthia T. Jamison For For Management 1.6 Elect Director Eugene I. (Gene) Lee, For For Management Jr. 1.7 Elect Director William S. Simon For For Management 1.8 Elect Director Charles M. (Chuck) For For Management Sonsteby 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management 4 Adopt a Policy to Phase Out Against Against Shareholder Non-Therapeutic Use of Antibiotics in the Meat Supply Chain DAVITA INC. Ticker: DVA Security ID: 23918K108 Meeting Date: JUN 16, 2017 Meeting Type: Annual Record Date: APR 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Pamela M. Arway For For Management 1b Elect Director Charles G. Berg For Against Management 1c Elect Director Carol Anthony ("John") For For Management Davidson 1d Elect Director Barbara J. Desoer For For Management 1e Elect Director Pascal Desroches For For Management 1f Elect Director Paul J. Diaz For For Management 1g Elect Director Peter T. Grauer For Against Management 1h Elect Director John M. Nehra For For Management 1i Elect Director William L. Roper For For Management 1j Elect Director Kent J. Thiry For For Management 1k Elect Director Phyllis R. Yale For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management DEERE & COMPANY Ticker: DE Security ID: 244199105 Meeting Date: FEB 22, 2017 Meeting Type: Annual Record Date: DEC 30, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Samuel R. Allen For For Management 1b Elect Director Crandall C. Bowles For For Management 1c Elect Director Vance D. Coffman For For Management 1d Elect Director Alan C. Heuberger For For Management 1e Elect Director Dipak C. Jain For For Management 1f Elect Director Michael O. Johanns For For Management 1g Elect Director Clayton M. Jones For For Management 1h Elect Director Brian M. Krzanich For For Management 1i Elect Director Gregory R. Page For For Management 1j Elect Director Sherry M. Smith For For Management 1k Elect Director Dmitri L. Stockton For For Management 1l Elect Director Sheila G. Talton For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Deloitte & Touche LLP as For For Management Auditors 5 Provide Right to Act by Written Consent Against Against Shareholder DELPHI AUTOMOTIVE PLC Ticker: DLPH Security ID: G27823106 Meeting Date: APR 27, 2017 Meeting Type: Annual Record Date: FEB 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Joseph S. Cantie For For Management 2 Elect Director Kevin P. Clark For For Management 3 Elect Director Gary L. Cowger For For Management 4 Elect Director Nicholas M. Donofrio For For Management 5 Elect Director Mark P. Frissora For For Management 6 Elect Director Rajiv L. Gupta For For Management 7 Elect Director Sean O. Mahoney For For Management 8 Elect Director Timothy M. Manganello For For Management 9 Elect Director Ana G. Pinczuk For For Management 10 Elect Director Thomas W. Sidlik For For Management 11 Elect Director Bernd Wiedemann For For Management 12 Elect Director Lawrence A. Zimmerman For For Management 13 Ratify Ernst & Young LLP as Auditors For For Management and Authorize Board to Fix Their Remuneration 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation DELTA AIR LINES, INC. Ticker: DAL Security ID: 247361702 Meeting Date: JUN 30, 2017 Meeting Type: Annual Record Date: MAY 03, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Edward H. Bastian For For Management 1b Elect Director Francis S. Blake For For Management 1c Elect Director Daniel A. Carp For For Management 1d Elect Director David G. DeWalt For For Management 1e Elect Director William H. Easter, III For For Management 1f Elect Director Mickey P. Foret For For Management 1g Elect Director Jeanne P. Jackson For For Management 1h Elect Director George N. Mattson For For Management 1i Elect Director Douglas R. Ralph For For Management 1j Elect Director Sergio A.L. Rial For For Management 1k Elect Director Kathy N. Waller For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Ernst & Young LLP as Auditors For For Management DENTSPLY SIRONA INC. Ticker: XRAY Security ID: 24906P109 Meeting Date: MAY 24, 2017 Meeting Type: Annual Record Date: MAR 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Michael C. Alfano For For Management 1b Elect Director David K. Beecken For For Management 1c Elect Director Eric K. Brandt For For Management 1d Elect Director Michael J. Coleman For For Management 1e Elect Director Willie A. Deese For For Management 1f Elect Director Thomas Jetter For For Management 1g Elect Director Arthur D. Kowaloff For For Management 1h Elect Director Harry M. Jansen For For Management Kraemer, Jr. 1i Elect Director Francis J. Lunger For For Management 1j Elect Director Jeffrey T. Slovin For For Management 1k Elect Director Bret W. Wise For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management DEVON ENERGY CORPORATION Ticker: DVN Security ID: 25179M103 Meeting Date: JUN 07, 2017 Meeting Type: Annual Record Date: APR 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Barbara M. Baumann For For Management 1.2 Elect Director John E. Bethancourt For For Management 1.3 Elect Director David A. Hager For For Management 1.4 Elect Director Robert H. Henry For For Management 1.5 Elect Director Michael M. Kanovsky For For Management 1.6 Elect Director Robert A. Mosbacher, Jr. For For Management 1.7 Elect Director Duane C. Radtke For For Management 1.8 Elect Director Mary P. Ricciardello For For Management 1.9 Elect Director John Richels For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify KPMG LLP as Auditors For For Management 5 Amend Executive Incentive Bonus Plan For For Management 6 Approve Omnibus Stock Plan For For Management 7 Review Public Policy Advocacy on Against Against Shareholder Climate Change 8 Annually Assess Portfolio Impacts of Against Against Shareholder Policies to Meet 2 Degree Scenario 9 Report on Lobbying Payments and Policy Against For Shareholder 10 Report on Using Oil and Gas Reserve Against Against Shareholder Metrics for Named Executive's Compensation DIGITAL REALTY TRUST, INC. Ticker: DLR Security ID: 253868103 Meeting Date: MAY 08, 2017 Meeting Type: Annual Record Date: MAR 14, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Dennis E. Singleton For For Management 1b Elect Director Laurence A. Chapman For For Management 1c Elect Director Kathleen Earley For For Management 1d Elect Director Kevin J. Kennedy For For Management 1e Elect Director William G. LaPerch For For Management 1f Elect Director Afshin Mohebbi For For Management 1g Elect Director Mark R. Patterson For For Management 1h Elect Director A. William Stein For For Management 1i Elect Director Robert H. Zerbst For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management DISCOVER FINANCIAL SERVICES Ticker: DFS Security ID: 254709108 Meeting Date: MAY 11, 2017 Meeting Type: Annual Record Date: MAR 13, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey S. Aronin For For Management 1.2 Elect Director Mary K. Bush For For Management 1.3 Elect Director Gregory C. Case For For Management 1.4 Elect Director Candace H. Duncan For For Management 1.5 Elect Director Joseph F. Eazor For For Management 1.6 Elect Director Cynthia A. Glassman For For Management 1.7 Elect Director Richard H. Lenny For For Management 1.8 Elect Director Thomas G. Maheras For For Management 1.9 Elect Director Michael H. Moskow For For Management 1.10 Elect Director David W. Nelms For For Management 1.11 Elect Director Mark A. Thierer For For Management 1.12 Elect Director Lawrence A. Weinbach For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Deloitte & Touche LLP as For For Management Auditors DISCOVERY COMMUNICATIONS, INC. Ticker: DISCA Security ID: 25470F104 Meeting Date: MAY 18, 2017 Meeting Type: Annual Record Date: MAR 23, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert R. Bennett For Withhold Management 1.2 Elect Director John C. Malone For Withhold Management 1.3 Elect Director David M. Zaslav For Withhold Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency Three One Year Management Years 5 Assess Feasibility of Including Against Against Shareholder Sustainability as a Performance Measure for Senior Executive Compensation 6 Report on Steps Taken to Increase Against For Shareholder Board Diversity DISH NETWORK CORPORATION Ticker: DISH Security ID: 25470M109 Meeting Date: MAY 01, 2017 Meeting Type: Annual Record Date: MAR 15, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director George R. Brokaw For For Management 1.2 Elect Director James DeFranco For Withhold Management 1.3 Elect Director Cantey M. Ergen For For Management 1.4 Elect Director Charles W. Ergen For For Management 1.5 Elect Director Steven R. Goodbarn For For Management 1.6 Elect Director Charles M. Lillis For For Management 1.7 Elect Director Afshin Mohebbi For For Management 1.8 Elect Director David K. Moskowitz For Withhold Management 1.9 Elect Director Tom A. Ortolf For For Management 1.10 Elect Director Carl E. Vogel For Withhold Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency Three One Year Management Years DOLLAR GENERAL CORPORATION Ticker: DG Security ID: 256677105 Meeting Date: MAY 31, 2017 Meeting Type: Annual Record Date: MAR 23, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Warren F. Bryant For For Management 1b Elect Director Michael M. Calbert For For Management 1c Elect Director Sandra B. Cochran For For Management 1d Elect Director Patricia D. Fili-Krushel For For Management 1e Elect Director Paula A. Price For For Management 1f Elect Director William C. Rhodes, III For For Management 1g Elect Director David B. Rickard For For Management 1h Elect Director Todd J. Vasos For For Management 2 Amend Omnibus Stock Plan For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency Three One Year Management Years 6 Ratify Ernst & Young LLP as Auditors For For Management DOLLAR TREE, INC. Ticker: DLTR Security ID: 256746108 Meeting Date: JUN 15, 2017 Meeting Type: Annual Record Date: APR 13, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Arnold S. Barron For For Management 1.2 Elect Director Gregory M. Bridgeford For For Management 1.3 Elect Director Macon F. Brock, Jr. For For Management 1.4 Elect Director Mary Anne Citrino For For Management 1.5 Elect Director H. Ray Compton For For Management 1.6 Elect Director Conrad M. Hall For For Management 1.7 Elect Director Lemuel E. Lewis For For Management 1.8 Elect Director Bob Sasser For For Management 1.9 Elect Director Thomas A. Saunders, III For For Management 1.10 Elect Director Thomas E. Whiddon For For Management 1.11 Elect Director Carl P. Zeithaml For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify KPMG LLP as Auditors For For Management DOMINION RESOURCES, INC. Ticker: D Security ID: 25746U109 Meeting Date: MAY 10, 2017 Meeting Type: Annual Record Date: MAR 03, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William P. Barr For For Management 1.2 Elect Director Helen E. Dragas For For Management 1.3 Elect Director James O. Ellis, Jr. For For Management 1.4 Elect Director Thomas F. Farrell, II For For Management 1.5 Elect Director John W. Harris For For Management 1.6 Elect Director Ronald W. Jibson For For Management 1.7 Elect Director Mark J. Kington For For Management 1.8 Elect Director Joseph M. Rigby For For Management 1.9 Elect Director Pamela J. Royal For For Management 1.10 Elect Director Robert H. Spilman, Jr. For For Management 1.11 Elect Director Susan N. Story For For Management 1.12 Elect Director Michael E. Szymanczyk For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Change Company Name to Dominion For For Management Energy, Inc. 6 Report on Lobbying Payments and Policy Against Against Shareholder 7 Require Director Nominee with Against Against Shareholder Environmental Experience 8 Assess Portfolio Impacts of Policies Against Against Shareholder to Meet 2 Degree Scenario 9 Report on Methane Emissions Management Against Against Shareholder and Reduction Targets DOVER CORPORATION Ticker: DOV Security ID: 260003108 Meeting Date: MAY 05, 2017 Meeting Type: Annual Record Date: MAR 23, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Peter T. Francis For For Management 1b Elect Director Kristiane C. Graham For For Management 1c Elect Director Michael F. Johnston For For Management 1d Elect Director Robert A. Livingston For For Management 1e Elect Director Richard K. Lochridge For For Management 1f Elect Director Eric A. Spiegel For For Management 1g Elect Director Michael B. Stubbs For For Management 1h Elect Director Richard J. Tobin For For Management 1i Elect Director Stephen M. Todd For For Management 1j Elect Director Stephen K. Wagner For For Management 1k Elect Director Keith E. Wandell For For Management 1l Elect Director Mary A. Winston For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Amend Omnibus Stock Plan For For Management 6 Amend Executive Incentive Bonus Plan For For Management 7 Amend Charter to Remove Article 15 For For Management Amendment Provision 8 Amend Charter to Remove Article 16 For For Management Amendment Provision DR PEPPER SNAPPLE GROUP, INC. Ticker: DPS Security ID: 26138E109 Meeting Date: MAY 18, 2017 Meeting Type: Annual Record Date: MAR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David E. Alexander For For Management 1b Elect Director Antonio Carrillo For For Management 1c Elect Director Jose M. Gutierrez For For Management 1d Elect Director Pamela H. Patsley For For Management 1e Elect Director Ronald G. Rogers For For Management 1f Elect Director Wayne R. Sanders For For Management 1g Elect Director Dunia A. Shive For For Management 1h Elect Director M. Anne Szostak For For Management 1i Elect Director Larry D. Young For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Report on Plans to Minimize Against Against Shareholder Pesticides' Impact on Pollinators DREYFUS INSTITUTIONAL PREFERRED MONEY MARKET FUNDS Ticker: Security ID: 26200T208 Meeting Date: JUL 15, 2016 Meeting Type: Special Record Date: JUN 10, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Change of Fundamental For For Management Investment Policy Regarding Industry Concentration DTE ENERGY COMPANY Ticker: DTE Security ID: 233331107 Meeting Date: MAY 04, 2017 Meeting Type: Annual Record Date: MAR 07, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gerard M. Anderson For For Management 1.2 Elect Director David A. Brandon For For Management 1.3 Elect Director W. Frank Fountain, Jr. For For Management 1.4 Elect Director Charles G. McClure, Jr. For For Management 1.5 Elect Director Gail J. McGovern For For Management 1.6 Elect Director Mark A. Murray For For Management 1.7 Elect Director James B. Nicholson For For Management 1.8 Elect Director Charles W. Pryor, Jr. For For Management 1.9 Elect Director Josue Robles, Jr. For For Management 1.10 Elect Director Ruth G. Shaw For For Management 1.11 Elect Director David A. Thomas For For Management 1.12 Elect Director James H. Vandenberghe For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Assess Portfolio Impacts of Policies Against Against Shareholder to Meet 2 Degree Scenario DUKE ENERGY CORPORATION Ticker: DUK Security ID: 26441C204 Meeting Date: MAY 04, 2017 Meeting Type: Annual Record Date: MAR 06, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael J. Angelakis For For Management 1.2 Elect Director Michael G. Browning For For Management 1.3 Elect Director Theodore F. Craver, Jr. For For Management 1.4 Elect Director Daniel R. DiMicco For For Management 1.5 Elect Director John H. Forsgren For For Management 1.6 Elect Director Lynn J. Good For For Management 1.7 Elect Director John T. Herron For For Management 1.8 Elect Director James B. Hyler, Jr. For For Management 1.9 Elect Director William E. Kennard For For Management 1.10 Elect Director E. Marie McKee For For Management 1.11 Elect Director Charles W. Moorman, IV For For Management 1.12 Elect Director Carlos A. Saladrigas For For Management 1.13 Elect Director Thomas E. Skains For For Management 1.14 Elect Director William E. Webster, Jr. For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Eliminate Supermajority Vote For For Management Requirement 6 Report on Lobbying Expenses Against Against Shareholder 7 Assess Portfolio Impacts of Policies Against Against Shareholder to Meet 2 Degree Scenario 8 Report on the Public Health Risk of Against Against Shareholder Dukes Energy's Coal Use E*TRADE FINANCIAL CORPORATION Ticker: ETFC Security ID: 269246401 Meeting Date: MAY 11, 2017 Meeting Type: Annual Record Date: MAR 13, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard J. Carbone For For Management 1b Elect Director James P. Healy For For Management 1c Elect Director Kevin T. Kabat For For Management 1d Elect Director Frederick W. Kanner For For Management 1e Elect Director James Lam For For Management 1f Elect Director Rodger A. Lawson For For Management 1g Elect Director Shelley B. Leibowitz For For Management 1h Elect Director Karl A. Roessner For For Management 1i Elect Director Rebecca Saeger For For Management 1j Elect Director Joseph L. Sclafani For For Management 1k Elect Director Gary H. Stern For For Management 1l Elect Director Donna L. Weaver For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Deloitte & Touche LLP as For For Management Auditors E. I. DU PONT DE NEMOURS AND COMPANY Ticker: DD Security ID: 263534109 Meeting Date: JUL 20, 2016 Meeting Type: Special Record Date: JUN 02, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For For Management 3 Advisory Vote on Golden Parachutes For For Management E. I. DU PONT DE NEMOURS AND COMPANY Ticker: DD Security ID: 263534109 Meeting Date: MAY 24, 2017 Meeting Type: Annual Record Date: MAR 28, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Lamberto Andreotti For For Management 1b Elect Director Edward D. Breen For For Management 1c Elect Director Robert A. Brown For For Management 1d Elect Director Alexander M. Cutler For For Management 1e Elect Director Eleuthere I. du Pont For For Management 1f Elect Director James L. Gallogly For For Management 1g Elect Director Marillyn A. Hewson For For Management 1h Elect Director Lois D. Juliber For For Management 1i Elect Director Lee M. Thomas For For Management 1j Elect Director Patrick J. Ward For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Report on Pay Disparity Against Against Shareholder 6 Report on Accident Risk Reduction Against Against Shareholder Efforts EASTMAN CHEMICAL COMPANY Ticker: EMN Security ID: 277432100 Meeting Date: MAY 04, 2017 Meeting Type: Annual Record Date: MAR 15, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Humberto P. Alfonso For For Management 1.2 Elect Director Gary E. Anderson For For Management 1.3 Elect Director Brett D. Begemann For For Management 1.4 Elect Director Michael P. Connors For For Management 1.5 Elect Director Mark J. Costa For For Management 1.6 Elect Director Stephen R. Demeritt For For Management 1.7 Elect Director Robert M. Hernandez For For Management 1.8 Elect Director Julie F. Holder For For Management 1.9 Elect Director Renee J. Hornbaker For For Management 1.10 Elect Director Lewis M. Kling For For Management 1.11 Elect Director James J. O'Brien For For Management 1.12 Elect Director David W. Raisbeck For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Approve Omnibus Stock Plan For For Management 5 Ratify PricewaterhouseCoopers LLP as For For Management Auditors EATON CORPORATION PLC Ticker: ETN Security ID: G29183103 Meeting Date: APR 26, 2017 Meeting Type: Annual Record Date: FEB 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Craig Arnold For For Management 1b Elect Director Todd M. Bluedorn For Against Management 1c Elect Director Christopher M. Connor For For Management 1d Elect Director Michael J. Critelli For For Management 1e Elect Director Richard H. Fearon For For Management 1f Elect Director Charles E. Golden For For Management 1g Elect Director Arthur E. Johnson For For Management 1h Elect Director Deborah L. McCoy For For Management 1i Elect Director Gregory R. Page For For Management 1j Elect Director Sandra Pianalto For For Management 1k Elect Director Gerald B. Smith For For Management 1l Elect Director Dorothy C. Thompson For For Management 2 Provide Proxy Access Right For For Management 3 Amend Articles of Association For For Management regarding Bringing Shareholder Business and Making Director Nominations at an Annual General Meeting 4 Approve Ernst & Young LLP as Auditors For For Management and Authorize Board to Fix Their Remuneration 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Advisory Vote on Say on Pay Frequency One Year One Year Management 7 Authorize Issue of Equity with For For Management Pre-emptive Rights 8 Authorize Issue of Equity without For For Management Pre-emptive Rights 9 Approval of Overseas Market Purchases For For Management of the Company Shares EBAY INC. Ticker: EBAY Security ID: 278642103 Meeting Date: MAY 18, 2017 Meeting Type: Annual Record Date: MAR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Fred D. Anderson, Jr. For For Management 1b Elect Director Edward W. Barnholt For For Management 1c Elect Director Anthony J. Bates For For Management 1d Elect Director Logan D. Green For For Management 1e Elect Director Bonnie S. Hammer For For Management 1f Elect Director Kathleen C. Mitic For For Management 1g Elect Director Pierre M. Omidyar For For Management 1h Elect Director Paul S. Pressler For For Management 1i Elect Director Robert H. Swan For For Management 1j Elect Director Thomas J. Tierney For For Management 1k Elect Director Perry M. Traquina For For Management 1l Elect Director Devin N. Wenig For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 5 Provide Right to Act by Written Consent Against Against Shareholder ECOLAB INC. Ticker: ECL Security ID: 278865100 Meeting Date: MAY 04, 2017 Meeting Type: Annual Record Date: MAR 07, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Douglas M. Baker, Jr. For For Management 1b Elect Director Barbara J. Beck For For Management 1c Elect Director Leslie S. Biller For For Management 1d Elect Director Carl M. Casale For For Management 1e Elect Director Stephen I. Chazen For For Management 1f Elect Director Jeffrey M. Ettinger For For Management 1g Elect Director Arthur J. Higgins For For Management 1h Elect Director Michael Larson For For Management 1i Elect Director David W. MacLennan For For Management 1j Elect Director Tracy B. McKibben For For Management 1k Elect Director Victoria J. Reich For For Management 1l Elect Director Suzanne M. Vautrinot For For Management 1m Elect Director John J. Zillmer For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management EDISON INTERNATIONAL Ticker: EIX Security ID: 281020107 Meeting Date: APR 27, 2017 Meeting Type: Annual Record Date: MAR 03, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Vanessa C.L. Chang For For Management 1.2 Elect Director Louis Hernandez, Jr. For For Management 1.3 Elect Director James T. Morris For For Management 1.4 Elect Director Pedro J. Pizarro For For Management 1.5 Elect Director Linda G. Stuntz For For Management 1.6 Elect Director William P. Sullivan For For Management 1.7 Elect Director Ellen O. Tauscher For For Management 1.8 Elect Director Peter J. Taylor For For Management 1.9 Elect Director Brett White For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Amend Proxy Access Right Against Against Shareholder EDWARDS LIFESCIENCES CORPORATION Ticker: EW Security ID: 28176E108 Meeting Date: MAY 11, 2017 Meeting Type: Annual Record Date: MAR 17, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Michael A. Mussallem For For Management 1b Elect Director Kieran T. Gallahue For For Management 1c Elect Director Leslie S. Heisz For For Management 1d Elect Director William J. Link For For Management 1e Elect Director Steven R. Loranger For For Management 1f Elect Director Martha H. Marsh For For Management 1g Elect Director Wesley W. von Schack For For Management 1h Elect Director Nicholas J. Valeriani For For Management 2 Advisory Vote on Say on Pay Frequency One Year One Year Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Amend Qualified Employee Stock For For Management Purchase Plan 6 Ratify PricewaterhouseCoopers LLP as For For Management Auditors ELECTRONIC ARTS INC. Ticker: EA Security ID: 285512109 Meeting Date: JUL 28, 2016 Meeting Type: Annual Record Date: JUN 06, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Leonard S. Coleman For For Management 1b Elect Director Jay C. Hoag For For Management 1c Elect Director Jeffrey T. Huber For For Management 1d Elect Director Vivek Paul For For Management 1e Elect Director Lawrence F. Probst, III For For Management 1f Elect Director Talbott Roche For For Management 1g Elect Director Richard A. Simonson For For Management 1h Elect Director Luis A. Ubinas For For Management 1i Elect Director Denise F. Warren For For Management 1j Elect Director Andrew Wilson For For Management 2 Amend Executive Incentive Bonus Plan For For Management 3 Amend Omnibus Stock Plan For For Management 4 Amend Qualified Employee Stock For For Management Purchase Plan 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Ratify KPMG LLP as Auditors For For Management ELI LILLY AND COMPANY Ticker: LLY Security ID: 532457108 Meeting Date: MAY 01, 2017 Meeting Type: Annual Record Date: FEB 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Michael L. Eskew For For Management 1b Elect Director William G. Kaelin, Jr. For For Management 1c Elect Director John C. Lechleiter For For Management 1d Elect Director David A. Ricks For For Management 1e Elect Director Marschall S. Runge For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Ernst & Young LLP as Auditors For For Management 5 Amend Deferred Compensation Plan For For Management 6 Report on Lobbying Payments and Policy Against Against Shareholder EMC CORPORATION Ticker: EMC Security ID: 268648102 Meeting Date: JUL 19, 2016 Meeting Type: Special Record Date: MAY 13, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Advisory Vote on Golden Parachutes For For Management 3 Adjourn Meeting For For Management EMERSON ELECTRIC CO. Ticker: EMR Security ID: 291011104 Meeting Date: FEB 07, 2017 Meeting Type: Annual Record Date: NOV 29, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director D.N. Farr For For Management 1.2 Elect Director W.R. Johnson For For Management 1.3 Elect Director M.S. Levatich For For Management 1.4 Elect Director J.W. Prueher For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify KPMG LLP as Auditors For For Management 5 Require Independent Board Chairman Against Against Shareholder 6 Report on Political Contributions Against Against Shareholder 7 Report on Lobbying Payments and Policy Against Against Shareholder 8 Adopt Quantitative Company-wide GHG Against Against Shareholder Goals ENTERGY CORPORATION Ticker: ETR Security ID: 29364G103 Meeting Date: MAY 05, 2017 Meeting Type: Annual Record Date: MAR 07, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Maureen Scannell Bateman For For Management 1b Elect Director Patrick J. Condon For For Management 1c Elect Director Leo P. Denault For For Management 1d Elect Director Kirkland H. Donald For For Management 1e Elect Director Philip L. Frederickson For For Management 1f Elect Director Alexis M. Herman For For Management 1g Elect Director Donald C. Hintz For For Management 1h Elect Director Stuart L. Levenick For For Management 1i Elect Director Blanche Lambert Lincoln For For Management 1j Elect Director Karen A. Puckett For For Management 1k Elect Director W. J. 'Billy' Tauzin For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Deloitte & Touche LLP as For For Management Auditors 5 Report on Distributed Renewable Against Against Shareholder Generation Resources ENVISION HEALTHCARE CORPORATION Ticker: EVHC Security ID: 29414D100 Meeting Date: MAY 25, 2017 Meeting Type: Annual Record Date: MAR 29, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Carol J. Burt For For Management 1.2 Elect Director Christopher A. Holden For For Management 1.3 Elect Director Cynthia S. Miller For For Management 1.4 Elect Director Ronald A. Williams For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Deloitte & Touche LLP as For For Management Auditors EOG RESOURCES, INC. Ticker: EOG Security ID: 26875P101 Meeting Date: APR 27, 2017 Meeting Type: Annual Record Date: FEB 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Janet F. Clark For For Management 1b Elect Director Charles R. Crisp For For Management 1c Elect Director Robert P. Daniels For For Management 1d Elect Director James C. Day For For Management 1e Elect Director Donald F. Textor For For Management 1f Elect Director William R. Thomas For For Management 1g Elect Director Frank G. Wisner For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Increase Authorized Common Stock For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management EQT CORPORATION Ticker: EQT Security ID: 26884L109 Meeting Date: APR 19, 2017 Meeting Type: Annual Record Date: FEB 08, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Vicky A. Bailey For For Management 1.2 Elect Director Philip G. Behrman For For Management 1.3 Elect Director Kenneth M. Burke For For Management 1.4 Elect Director A. Bray Cary, Jr. For For Management 1.5 Elect Director Margaret K. Dorman For For Management 1.6 Elect Director David L. Porges For For Management 1.7 Elect Director James E. Rohr For For Management 1.8 Elect Director Steven T. Schlotterbeck For For Management 1.9 Elect Director Stephen A. Thorington For For Management 1.10 Elect Director Lee T. Todd, Jr. For For Management 1.11 Elect Director Christine J. Toretti For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Ernst & Young LLP as Auditors For For Management EQUIFAX INC. Ticker: EFX Security ID: 294429105 Meeting Date: MAY 04, 2017 Meeting Type: Annual Record Date: MAR 01, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Robert D. Daleo For For Management 1b Elect Director Walter W. Driver, Jr. For For Management 1c Elect Director Mark L. Feidler For For Management 1d Elect Director G. Thomas Hough For For Management 1e Elect Director L. Phillip Humann For For Management 1f Elect Director Robert D. Marcus For For Management 1g Elect Director Siri S. Marshall For For Management 1h Elect Director John A. McKinley For For Management 1i Elect Director Richard F. Smith For For Management 1j Elect Director Elane B. Stock For For Management 1k Elect Director Mark B. Templeton For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Ernst & Young LLP as Auditors For For Management 5 Report on Political Contributions Against Against Shareholder EQUINIX, INC. Ticker: EQIX Security ID: 29444U700 Meeting Date: MAY 31, 2017 Meeting Type: Annual Record Date: APR 05, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas Bartlett For For Management 1.2 Elect Director Nanci Caldwell For For Management 1.3 Elect Director Gary Hromadko For For Management 1.4 Elect Director John Hughes For For Management 1.5 Elect Director Scott Kriens For For Management 1.6 Elect Director William Luby For For Management 1.7 Elect Director Irving Lyons, III For For Management 1.8 Elect Director Christopher Paisley For For Management 1.9 Elect Director Stephen Smith For For Management 1.10 Elect Director Peter Van Camp For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Re-approve Material Terms for For For Management Long-Term Incentive Performance Awards 5 Ratify PricewaterhouseCoopers LLP as For For Management Auditors EQUITY RESIDENTIAL Ticker: EQR Security ID: 29476L107 Meeting Date: JUN 15, 2017 Meeting Type: Annual Record Date: MAR 31, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John W. Alexander For Withhold Management 1.2 Elect Director Charles L. Atwood For For Management 1.3 Elect Director Linda Walker Bynoe For For Management 1.4 Elect Director Connie K. Duckworth For For Management 1.5 Elect Director Mary Kay Haben For For Management 1.6 Elect Director Bradley A. Keywell For For Management 1.7 Elect Director John E. Neal For Withhold Management 1.8 Elect Director David J. Neithercut For Withhold Management 1.9 Elect Director Mark S. Shapiro For For Management 1.10 Elect Director Gerald A. Spector For For Management 1.11 Elect Director Stephen E. Sterrett For For Management 1.12 Elect Director Samuel Zell For Withhold Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Provide Shareholders the Right to Against For Shareholder Amend Bylaws ESSEX PROPERTY TRUST, INC. Ticker: ESS Security ID: 297178105 Meeting Date: MAY 16, 2017 Meeting Type: Annual Record Date: FEB 28, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Keith R. Guericke For For Management 1.2 Elect Director Irving F. Lyons, III For Withhold Management 1.3 Elect Director George M. Marcus For For Management 1.4 Elect Director Gary P. Martin For For Management 1.5 Elect Director Issie N. Rabinovitch For For Management 1.6 Elect Director Thomas E. Robinson For For Management 1.7 Elect Director Michael J. Schall For For Management 1.8 Elect Director Byron A. Scordelis For For Management 1.9 Elect Director Janice L. Sears For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management EVERSOURCE ENERGY Ticker: ES Security ID: 30040W108 Meeting Date: MAY 03, 2017 Meeting Type: Annual Record Date: MAR 06, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John S. Clarkeson For For Management 1.2 Elect Director Cotton M. Cleveland For For Management 1.3 Elect Director Sanford Cloud, Jr. For For Management 1.4 Elect Director James S. DiStasio For For Management 1.5 Elect Director Francis A. Doyle For For Management 1.6 Elect Director Charles K. Gifford For For Management 1.7 Elect Director James J. Judge For For Management 1.8 Elect Director Paul A. La Camera For For Management 1.9 Elect Director Kenneth R. Leibler For For Management 1.10 Elect Director William C. Van Faasen For For Management 1.11 Elect Director Frederica M. Williams For For Management 1.12 Elect Director Dennis R. Wraase For For Management 2 Provide Proxy Access Right For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Amend Omnibus Stock Plan For For Management 6 Ratify Deloitte & Touche LLP as For For Management Auditors EXELON CORPORATION Ticker: EXC Security ID: 30161N101 Meeting Date: APR 25, 2017 Meeting Type: Annual Record Date: MAR 03, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Anthony K. Anderson For For Management 1b Elect Director Ann C. Berzin For For Management 1c Elect Director Christopher M. Crane For For Management 1d Elect Director Yves C. de Balmann For For Management 1e Elect Director Nicholas DeBenedictis For For Management 1f Elect Director Nancy L. Gioia For For Management 1g Elect Director Linda P. Jojo For For Management 1h Elect Director Paul L. Joskow For For Management 1i Elect Director Robert J. Lawless For For Management 1j Elect Director Richard W. Mies For For Management 1k Elect Director John W. Rogers, Jr. For For Management 1l Elect Director Mayo A. Shattuck, III For For Management 1m Elect Director Stephen D. Steinour For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management EXPEDIA, INC. Ticker: EXPE Security ID: 30212P303 Meeting Date: SEP 14, 2016 Meeting Type: Annual Record Date: AUG 09, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Susan C. Athey For For Management 1b Elect Director A. George 'Skip' Battle For For Management 1c Elect Director Pamela L. Coe For For Management 1d Elect Director Barry Diller For For Management 1e Elect Director Jonathan L. Dolgen For For Management 1f Elect Director Craig A. Jacobson For For Management 1g Elect Director Victor A. Kaufman For For Management 1h Elect Director Peter M. Kern For For Management 1i Elect Director Dara Khosrowshahi For For Management 1j Elect Director John C. Malone For For Management 1k Elect Director Scott Rudin For For Management 1l Elect Director Christopher W. Shean For For Management 1m Elect Director Alexander Von For For Management Furstenberg 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Ernst & Young LLP as Auditors For For Management EXPEDIA, INC. Ticker: EXPE Security ID: 30212P303 Meeting Date: JUN 13, 2017 Meeting Type: Annual Record Date: APR 17, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Susan C. Athey For For Management 1b Elect Director A. George "Skip" Battle For For Management 1c Elect Director Chelsea Clinton For For Management 1d Elect Director Pamela L. Coe For For Management 1e Elect Director Barry Diller For For Management 1f Elect Director Jonathan L. Dolgen For For Management 1g Elect Director Craig A. Jacobson For For Management 1h Elect Director Victor A. Kaufman For For Management 1i Elect Director Peter M. Kern For For Management 1j Elect Director Dara Khosrowshahi For For Management 1k Elect Director John C. Malone For Withhold Management 1l Elect Director Scott Rudin For For Management 1m Elect Director Christopher W. Shean For For Management 1n Elect Director Alexander von For For Management Furstenberg 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency Three Three Years Management Years 4 Ratify Ernst & Young LLP as Auditors For For Management 5 Report on Political Contributions and Against Against Shareholder Expenditures EXPEDITORS INTERNATIONAL OF WASHINGTON, INC. Ticker: EXPD Security ID: 302130109 Meeting Date: MAY 02, 2017 Meeting Type: Annual Record Date: MAR 07, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert R. Wright For For Management 1.2 Elect Director Glenn M. Alger For For Management 1.3 Elect Director James M. DuBois For For Management 1.4 Elect Director Mark A. Emmert For Against Management 1.5 Elect Director Diane H. Gulyas For For Management 1.6 Elect Director Dan P. Kourkoumelis For For Management 1.7 Elect Director Richard B. McCune For For Management 1.8 Elect Director Alain Monie For For Management 1.9 Elect Director Jeffrey S. Musser For For Management 1.10 Elect Director Liane J. Pelletier For For Management 1.11 Elect Director Tay Yoshitani For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Approve Omnibus Stock Plan For For Management 5 Ratify KPMG LLP as Auditors For For Management 6 Link Executive Compensation to Against Against Shareholder Sustainability Performance EXPRESS SCRIPTS HOLDING COMPANY Ticker: ESRX Security ID: 30219G108 Meeting Date: MAY 11, 2017 Meeting Type: Annual Record Date: MAR 13, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Maura C. Breen For For Management 1b Elect Director William J. DeLaney For For Management 1c Elect Director Elder Granger For For Management 1d Elect Director Nicholas J. LaHowchic For For Management 1e Elect Director Thomas P. Mac Mahon For For Management 1f Elect Director Frank Mergenthaler For For Management 1g Elect Director Woodrow A. Myers, Jr. For For Management 1h Elect Director Roderick A. Palmore For For Management 1i Elect Director George Paz For For Management 1j Elect Director William L. Roper For For Management 1k Elect Director Seymour Sternberg For For Management 1l Elect Director Timothy Wentworth For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Require Independent Board Chairman Against Against Shareholder 6 Report on Gender Pay Gap Against Against Shareholder EXTRA SPACE STORAGE INC. Ticker: EXR Security ID: 30225T102 Meeting Date: MAY 18, 2017 Meeting Type: Annual Record Date: MAR 22, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kenneth M. Woolley For For Management 1.2 Elect Director Joseph D. Margolis For For Management 1.3 Elect Director Roger B. Porter For For Management 1.4 Elect Director Spencer F. Kirk For For Management 1.5 Elect Director Dennis J. Letham For For Management 1.6 Elect Director Diane Olmstead For For Management 1.7 Elect Director K. Fred Skousen For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management EXXON MOBIL CORPORATION Ticker: XOM Security ID: 30231G102 Meeting Date: MAY 31, 2017 Meeting Type: Annual Record Date: APR 06, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Susan K. Avery For For Management 1.2 Elect Director Michael J. Boskin For For Management 1.3 Elect Director Angela F. Braly For For Management 1.4 Elect Director Ursula M. Burns For For Management 1.5 Elect Director Henrietta H. Fore For For Management 1.6 Elect Director Kenneth C. Frazier For For Management 1.7 Elect Director Douglas R. Oberhelman For For Management 1.8 Elect Director Samuel J. Palmisano For For Management 1.9 Elect Director Steven S. Reinemund For For Management 1.10 Elect Director William C. Weldon For For Management 1.11 Elect Director Darren W. Woods For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Require Independent Board Chairman Against For Shareholder 6 Require a Majority Vote for the Against For Shareholder Election of Directors 7 Amend Bylaws Call Special Meetings Against For Shareholder 8 Amend Bylaws to Prohibit Precatory Against Against Shareholder Proposals 9 Disclose Percentage of Females at Each Against Against Shareholder Percentile of Compensation 10 Report on Lobbying Payments and Policy Against Against Shareholder 11 Increase Return of Capital to Against Against Shareholder Shareholders in Light of Climate Change Risks 12 Report on Climate Change Policies Against Against Shareholder 13 Report on Methane Emissions Against Against Shareholder F5 NETWORKS, INC. Ticker: FFIV Security ID: 315616102 Meeting Date: MAR 09, 2017 Meeting Type: Annual Record Date: JAN 06, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director A. Gary Ames For For Management 1b Elect Director Sandra E. Bergeron For For Management 1c Elect Director Deborah L. Bevier For For Management 1d Elect Director Jonathan C. Chadwick For For Management 1e Elect Director Michael L. Dreyer For For Management 1f Elect Director Alan J. Higginson For For Management 1g Elect Director Peter S. Klein For For Management 1h Elect Director John McAdam For For Management 1i Elect Director Stephen M. Smith For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management FACEBOOK, INC. Ticker: FB Security ID: 30303M102 Meeting Date: JUN 01, 2017 Meeting Type: Annual Record Date: APR 07, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Marc L. Andreessen For Withhold Management 1.2 Elect Director Erskine B. Bowles For Withhold Management 1.3 Elect Director Susan D. For Withhold Management Desmond-Hellmann 1.4 Elect Director Reed Hastings For For Management 1.5 Elect Director Jan Koum For Withhold Management 1.6 Elect Director Sheryl K. Sandberg For Withhold Management 1.7 Elect Director Peter A. Thiel For For Management 1.8 Elect Director Mark Zuckerberg For Withhold Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share 4 Report on Lobbying Payments and Policy Against Against Shareholder 5 Report on Public Policy Issues Against Against Shareholder Associated with Fake News 6 Gender Pay Gap Against Against Shareholder 7 Require Independent Board Chairman Against For Shareholder FASTENAL COMPANY Ticker: FAST Security ID: 311900104 Meeting Date: APR 25, 2017 Meeting Type: Annual Record Date: FEB 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Willard D. Oberton For For Management 1b Elect Director Michael J. Ancius For For Management 1c Elect Director Michael J. Dolan For For Management 1d Elect Director Stephen L. Eastman For For Management 1e Elect Director Daniel L. Florness For For Management 1f Elect Director Rita J. Heise For For Management 1g Elect Director Darren R. Jackson For For Management 1h Elect Director Daniel L. Johnson For For Management 1i Elect Director Scott A. Satterlee For For Management 1j Elect Director Reyne K. Wisecup For Against Management 2 Ratify KPMG LLP as Auditors For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management FEDERAL REALTY INVESTMENT TRUST Ticker: FRT Security ID: 313747206 Meeting Date: MAY 03, 2017 Meeting Type: Annual Record Date: MAR 14, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jon E. Bortz For For Management 1.2 Elect Director David W. Faeder For For Management 1.3 Elect Director Elizabeth I. Holland For For Management 1.4 Elect Director Gail P. Steinel For For Management 1.5 Elect Director Warren M. Thompson For For Management 1.6 Elect Director Joseph S. Vassalluzzo For For Management 1.7 Elect Director Donald C. Wood For For Management 2 Ratify Grant Thornton LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management FEDEX CORPORATION Ticker: FDX Security ID: 31428X106 Meeting Date: SEP 26, 2016 Meeting Type: Annual Record Date: AUG 01, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James L. Barksdale For For Management 1.2 Elect Director John A. Edwardson For For Management 1.3 Elect Director Marvin R. Ellison For For Management 1.4 Elect Director John C. ("Chris") Inglis For For Management 1.5 Elect Director Kimberly A. Jabal For For Management 1.6 Elect Director Shirley Ann Jackson For For Management 1.7 Elect Director R. Brad Martin For For Management 1.8 Elect Director Joshua Cooper Ramo For For Management 1.9 Elect Director Susan C. Schwab For For Management 1.10 Elect Director Frederick W. Smith For For Management 1.11 Elect Director David P. Steiner For For Management 1.12 Elect Director Paul S. Walsh For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management 4 Report on Lobbying Payments and Policy Against Against Shareholder 5 Exclude Abstentions from Vote Counts Against Against Shareholder 6 Adopt Holy Land Principles Against Against Shareholder 7 Report Application of Company Against Against Shareholder Non-Discrimination Policies in States With Pro-Discrimination Laws FIDELITY NATIONAL INFORMATION SERVICES, INC. Ticker: FIS Security ID: 31620M106 Meeting Date: MAY 31, 2017 Meeting Type: Annual Record Date: APR 03, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Ellen R. Alemany For For Management 1b Elect Director Thomas M. Hagerty For Against Management 1c Elect Director Keith W. Hughes For For Management 1d Elect Director David K. Hunt For Against Management 1e Elect Director Stephan A. James For For Management 1f Elect Director Frank R. Martire For For Management 1g Elect Director Leslie M. Muma For For Management 1h Elect Director Gary A. Norcross For For Management 1i Elect Director James B. Stallings, Jr. For Against Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management 4 Advisory Vote on Say on Pay Frequency One Year One Year Management FIFTH THIRD BANCORP Ticker: FITB Security ID: 316773100 Meeting Date: APR 18, 2017 Meeting Type: Annual Record Date: FEB 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Nicholas K. Akins For For Management 1.2 Elect Director B. Evan Bayh, III For For Management 1.3 Elect Director Jorge L. Benitez For For Management 1.4 Elect Director Katherine B. Blackburn For For Management 1.5 Elect Director Jerry W. Burris For For Management 1.6 Elect Director Emerson L. Brumback For For Management 1.7 Elect Director Greg D. Carmichael For For Management 1.8 Elect Director Gary R. Heminger For For Management 1.9 Elect Director Jewell D. Hoover For For Management 1.10 Elect Director Eileen A. Mallesch For For Management 1.11 Elect Director Michael B. McCallister For For Management 1.12 Elect Director Marsha C. Williams For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Approve Omnibus Stock Plan For For Management FIRSTENERGY CORP. Ticker: FE Security ID: 337932107 Meeting Date: MAY 16, 2017 Meeting Type: Annual Record Date: MAR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul T. Addison For For Management 1.2 Elect Director Michael J. Anderson For For Management 1.3 Elect Director William T. Cottle For For Management 1.4 Elect Director Steven J. Demetriou For For Management 1.5 Elect Director Julia L. Johnson For For Management 1.6 Elect Director Charles E. Jones For For Management 1.7 Elect Director Donald T. Misheff For For Management 1.8 Elect Director Thomas N. Mitchell For For Management 1.9 Elect Director James F. O'Neil, III For For Management 1.10 Elect Director Christopher D. Pappas For For Management 1.11 Elect Director Luis A. Reyes For For Management 1.12 Elect Director George M. Smart For For Management 1.13 Elect Director Jerry Sue Thornton For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Increase Authorized Common Stock For For Management 6 Eliminate Supermajority Vote For For Management Requirement 7 Adopt Majority Voting for Uncontested For For Management Election of Directors 8 Provide Proxy Access Right For For Management 9 Report on Lobbying Payments and Policy Against Against Shareholder 10 Assess Portfolio Impacts of Policies Against Against Shareholder to Meet 2 Degree Scenario 11 Adopt Simple Majority Vote Against For Shareholder FISERV, INC. Ticker: FISV Security ID: 337738108 Meeting Date: MAY 24, 2017 Meeting Type: Annual Record Date: MAR 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alison Davis For For Management 1.2 Elect Director John Y. Kim For For Management 1.3 Elect Director Dennis F. Lynch For For Management 1.4 Elect Director Denis J. O'Leary For For Management 1.5 Elect Director Glenn M. Renwick For For Management 1.6 Elect Director Kim M. Robak For For Management 1.7 Elect Director JD Sherman For For Management 1.8 Elect Director Doyle R. Simons For For Management 1.9 Elect Director Jeffery W. Yabuki For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Deloitte & Touche LLP as For For Management Auditors 5 Amend Proxy Access Right Against Against Shareholder FLIR SYSTEMS, INC. Ticker: FLIR Security ID: 302445101 Meeting Date: APR 21, 2017 Meeting Type: Annual Record Date: FEB 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John D. Carter For For Management 1b Elect Director William W. Crouch For For Management 1c Elect Director Catherine A. Halligan For For Management 1d Elect Director Earl R. Lewis For For Management 1e Elect Director Angus L. Macdonald For For Management 1f Elect Director Michael T. Smith For For Management 1g Elect Director Cathy A. Stauffer For For Management 1h Elect Director Andrew C. Teich For For Management 1i Elect Director John W. Wood, Jr. For For Management 1j Elect Director Steven E. Wynne For For Management 2 Amend Executive Incentive Bonus Plan For For Management 3 Ratify KPMG LLP as Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management FLOWSERVE CORPORATION Ticker: FLS Security ID: 34354P105 Meeting Date: MAY 18, 2017 Meeting Type: Annual Record Date: MAR 23, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director R. Scott Rowe For For Management 1.2 Elect Director Leif E. Darner For For Management 1.3 Elect Director Gayla J. Delly For For Management 1.4 Elect Director Roger L. Fix For For Management 1.5 Elect Director John R. Friedery For For Management 1.6 Elect Director Joe E. Harlan For For Management 1.7 Elect Director Rick J. Mills For For Management 1.8 Elect Director David E. Roberts For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 5 Proxy Access Reform Against Against Shareholder 6 Elect Director Ruby Chandy For For Management FLUOR CORPORATION Ticker: FLR Security ID: 343412102 Meeting Date: MAY 04, 2017 Meeting Type: Annual Record Date: MAR 07, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Peter K. Barker For For Management 1B Elect Director Alan M. Bennett For For Management 1C Elect Director Rosemary T. Berkery For For Management 1D Elect Director Peter J. Fluor For For Management 1E Elect Director James T. Hackett For Against Management 1F Elect Director Samuel J. Locklear, III For For Management 1G Elect Director Deborah D. McWhinney For For Management 1H Elect Director Armando J. Olivera For For Management 1I Elect Director Joseph W. Prueher For For Management 1J Elect Director Matthew K. Rose For For Management 1K Elect Director David T. Seaton For For Management 1L Elect Director Nader H. Sultan For For Management 1M Elect Director Lynn C. Swann For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Approve Omnibus Stock Plan For For Management 5 Ratify Ernst & Young LLP as Auditors For For Management 6 Adopt Quantitative Company-wide GHG Against Against Shareholder Goals FMC CORPORATION Ticker: FMC Security ID: 302491303 Meeting Date: APR 25, 2017 Meeting Type: Annual Record Date: FEB 28, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Pierre Brondeau For For Management 1b Elect Director Eduardo E. Cordeiro For For Management 1c Elect Director G. Peter D'Aloia For For Management 1d Elect Director C. Scott Greer For For Management 1e Elect Director K'Lynne Johnson For For Management 1f Elect Director Dirk A. Kempthorne For For Management 1g Elect Director Paul J. Norris For For Management 1h Elect Director Margareth Ovrum For For Management 1i Elect Director Robert C. Pallash For For Management 1j Elect Director William H. Powell For For Management 1k Elect Director Vincent R. Volpe, Jr. For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Amend Omnibus Stock Plan For For Management FMC TECHNOLOGIES, INC. Ticker: FTI Security ID: 30249U101 Meeting Date: DEC 05, 2016 Meeting Type: Special Record Date: OCT 18, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For For Management 3 Advisory Vote on Golden Parachutes For Against Management 4 Advisory Vote on Say on Pay Frequency One Year One Year Management FOOT LOCKER, INC. Ticker: FL Security ID: 344849104 Meeting Date: MAY 17, 2017 Meeting Type: Annual Record Date: MAR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Maxine Clark For For Management 1b Elect Director Alan D. Feldman For For Management 1c Elect Director Jarobin Gilbert, Jr. For For Management 1d Elect Director Richard A. Johnson For For Management 1e Elect Director Guillermo G. Marmol For For Management 1f Elect Director Matthew M. McKenna For For Management 1g Elect Director Steven Oakland For For Management 1h Elect Director Ulice Payne, Jr. For For Management 1i Elect Director Cheryl Nido Turpin For For Management 1j Elect Director Kimberly Underhill For For Management 1k Elect Director Dona D. Young For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Adopt Majority Voting for Uncontested For For Management Election of Directors 4 Amend Executive Incentive Bonus Plan For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation FORD MOTOR COMPANY Ticker: F Security ID: 345370860 Meeting Date: MAY 11, 2017 Meeting Type: Annual Record Date: MAR 15, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Stephen G. Butler For For Management 1b Elect Director Kimberly A. Casiano For For Management 1c Elect Director Anthony F. Earley, Jr. For For Management 1d Elect Director Mark Fields For For Management 1e Elect Director Edsel B. Ford, II For Against Management 1f Elect Director William Clay Ford, Jr. For For Management 1g Elect Director William W. Helman, IV For For Management 1h Elect Director Jon M. Huntsman, Jr. For For Management 1i Elect Director William E. Kennard For For Management 1j Elect Director John C. Lechleiter For For Management 1k Elect Director Ellen R. Marram For For Management 1l Elect Director John L. Thornton For For Management 1m Elect Director Lynn M. Vojvodich For For Management 1n Elect Director John S. Weinberg For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share 6 Report on Lobbying Payments and Policy Against Against Shareholder FORTIVE CORPORATION Ticker: FTV Security ID: 34959J108 Meeting Date: JUN 06, 2017 Meeting Type: Annual Record Date: APR 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Kate Mitchell For For Management 1B Elect Director Israel Ruiz For For Management 2 Ratify Ernst and Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Declassify the Board of Directors For For Management FORTUNE BRANDS HOME & SECURITY, INC. Ticker: FBHS Security ID: 34964C106 Meeting Date: MAY 02, 2017 Meeting Type: Annual Record Date: MAR 03, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director A. D. David Mackay For For Management 1b Elect Director David M. Thomas For For Management 1c Elect Director Norman H. Wesley For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation FRANKLIN RESOURCES, INC. Ticker: BEN Security ID: 354613101 Meeting Date: FEB 15, 2017 Meeting Type: Annual Record Date: DEC 19, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Peter K. Barker For For Management 1b Elect Director Mariann Byerwalter For For Management 1c Elect Director Charles E. Johnson For For Management 1d Elect Director Gregory E. Johnson For For Management 1e Elect Director Rupert H. Johnson, Jr. For For Management 1f Elect Director Mark C. Pigott For For Management 1g Elect Director Chutta Ratnathicam For For Management 1h Elect Director Laura Stein For For Management 1i Elect Director Seth H. Waugh For For Management 1j Elect Director Geoffrey Y. Yang For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency Three One Year Management Years 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 5 Report on Climate Change Position and Against Against Shareholder Proxy Voting 6 Report on Executive Pay and Proxy Against Against Shareholder Voting FREEPORT-MCMORAN INC. Ticker: FCX Security ID: 35671D857 Meeting Date: JUN 06, 2017 Meeting Type: Annual Record Date: APR 11, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard C. Adkerson For For Management 1.2 Elect Director Gerald J. Ford For For Management 1.3 Elect Director Lydia H. Kennard For For Management 1.4 Elect Director Andrew Langham For For Management 1.5 Elect Director Jon C. Madonna For For Management 1.6 Elect Director Courtney Mather For For Management 1.7 Elect Director Dustan E. McCoy For For Management 1.8 Elect Director Frances Fragos Townsend For For Management 2 RatifyErnst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management FRONTIER COMMUNICATIONS CORPORATION Ticker: FTR Security ID: 35906A108 Meeting Date: MAY 10, 2017 Meeting Type: Annual Record Date: MAR 13, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Leroy T. Barnes, Jr. For For Management 1b Elect Director Peter C.B. Bynoe For For Management 1c Elect Director Diana S. Ferguson For For Management 1d Elect Director Edward Fraioli For For Management 1e Elect Director Daniel J. McCarthy For For Management 1f Elect Director Pamela D.A. Reeve For For Management 1g Elect Director Virginia P. Ruesterholz For For Management 1h Elect Director Howard L. Schrott For For Management 1i Elect Director Mark Shapiro For For Management 1j Elect Director Myron A. Wick, III For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Approve Omnibus Stock Plan For For Management 5 Approve Reverse Stock Split For For Management 6 Ratify KPMG LLP as Auditors For For Management GAP INC. Ticker: GPS Security ID: 364760108 Meeting Date: MAY 17, 2017 Meeting Type: Annual Record Date: MAR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Robert J. Fisher For For Management 1b Elect Director William S. Fisher For For Management 1c Elect Director Tracy Gardner For For Management 1d Elect Director Brian Goldner For For Management 1e Elect Director Isabella D. Goren For For Management 1f Elect Director Bob L. Martin For For Management 1g Elect Director Jorge P. Montoya For For Management 1h Elect Director Arthur Peck For For Management 1i Elect Director Mayo A. Shattuck, III For For Management 1j Elect Director Katherine Tsang For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Amend Qualified Employee Stock For For Management Purchase Plan 6 Adopt Guidelines for Country Selection Against Against Shareholder GARMIN LTD. Ticker: GRMN Security ID: H2906T109 Meeting Date: JUN 09, 2017 Meeting Type: Annual Record Date: APR 13, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Consolidated Financial For For Management Statements and Statutory Reports 2 Accept Financial Statements and For For Management Statutory Reports 3 Approve Dividends For For Management 4 Approve Discharge of Board and Senior For For Management Management 5.1 Elect Director Donald H. Eller For For Management 5.2 Elect Director Joseph J. Hartnett For For Management 5.3 Elect Director Min H. Kao For For Management 5.4 Elect Director Charles W. Peffer For For Management 5.5 Elect Director Clifton A. Pemble For For Management 5.6 Elect Director Rebecca R. Tilden For For Management 6 Elect Min H. Kao as Board Chairman For For Management 7.1 Appoint Donald H. Eller as Member of For For Management the Compensation Committee 7.2 Appoint Joseph J. Hartnett as Member For For Management of the Compensation Committee 7.3 Appoint Charles W. Peffer as Member of For For Management the Compensation Committee 7.4 Appoint Rebecca R. Tilden as Member of For For Management the Compensation Committee 8 Designate Reiss + Preuss LLP as For For Management Independent Proxy 9 Ratify Ernst & Young LLP as Auditors For For Management 10 Approve Fiscal Year 2018 Maximum For For Management Aggregate Compensation for the Executive Management 11 Approve Maximum Aggregate Compensation For For Management for the Board of Directors for the Period Between the 2017 AGM and the 2018 AGM 12 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 13 Advisory Vote on Say on Pay Frequency One Year One Year Management GENERAL DYNAMICS CORPORATION Ticker: GD Security ID: 369550108 Meeting Date: MAY 03, 2017 Meeting Type: Annual Record Date: MAR 06, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Nicholas D. Chabraja For For Management 1b Elect Director James S. Crown For For Management 1c Elect Director Rudy F. deLeon For For Management 1d Elect Director John M. Keane For For Management 1e Elect Director Lester L. Lyles For For Management 1f Elect Director Mark M. Malcolm For For Management 1g Elect Director Phebe N. Novakovic For For Management 1h Elect Director William A. Osborn For For Management 1i Elect Director Catherine B. Reynolds For For Management 1j Elect Director Laura J. Schumacher For For Management 1k Elect Director Peter A. Wall For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Amend Omnibus Stock Plan For For Management GENERAL ELECTRIC COMPANY Ticker: GE Security ID: 369604103 Meeting Date: APR 26, 2017 Meeting Type: Annual Record Date: FEB 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Sebastien M. Bazin For For Management 2 Elect Director W. Geoffrey Beattie For For Management 3 Elect Director John J. Brennan For For Management 4 Elect Director Francisco D'Souza For For Management 5 Elect Director Marijn E. Dekkers For For Management 6 Elect Director Peter B. Henry For For Management 7 Elect Director Susan J. Hockfield For For Management 8 Elect Director Jeffrey R. Immelt For For Management 9 Elect Director Andrea Jung For For Management 10 Elect Director Robert W. Lane For For Management 11 Elect Director Risa Lavizzo-Mourey For For Management 12 Elect Director Rochelle B. Lazarus For For Management 13 Elect Director Lowell C. McAdam For For Management 14 Elect Director Steven M. Mollenkopf For For Management 15 Elect Director James J. Mulva For For Management 16 Elect Director James E. Rohr For For Management 17 Elect Director Mary L. Schapiro For For Management 18 Elect Director James S. Tisch For For Management 19 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 20 Advisory Vote on Say on Pay Frequency One Year One Year Management 21 Amend Omnibus Stock Plan For For Management 22 Approve Material Terms of Senior For For Management Officer Performance Goals 23 Ratify KPMG LLP as Auditors For For Management 24 Report on Lobbying Payments and Policy Against Against Shareholder 25 Require Independent Board Chairman Against Against Shareholder 26 Restore or Provide for Cumulative Against Against Shareholder Voting 27 Report on Charitable Contributions Against Against Shareholder GENERAL MILLS, INC. Ticker: GIS Security ID: 370334104 Meeting Date: SEP 27, 2016 Meeting Type: Annual Record Date: JUL 29, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Bradbury H. Anderson For For Management 1b Elect Director R. Kerry Clark For For Management 1c Elect Director David M. Cordani For For Management 1d Elect Director Roger W. Ferguson, Jr. For For Management 1e Elect Director Henrietta H. Fore For For Management 1f Elect Director Maria G. Henry For For Management 1g Elect Director Heidi G. Miller For For Management 1h Elect Director Steve Odland For For Management 1i Elect Director Kendall J. Powell For For Management 1j Elect Director Robert L. Ryan For For Management 1k Elect Director Eric D. Sprunk For For Management 1l Elect Director Dorothy A. Terrell For For Management 1m Elect Director Jorge A. Uribe For For Management 2 Approve Non-Employee Director Omnibus For For Management Stock Plan 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify KPMG LLP as Auditors For For Management GENERAL MOTORS COMPANY Ticker: GM Security ID: 37045V100 Meeting Date: JUN 06, 2017 Meeting Type: Proxy Contest Record Date: APR 07, 2017 # Proposal Mgt Rec Vote Cast Sponsor Management Proxy (White Proxy Card) None 1.1 Elect Director Joseph J. Ashton For For Management 1.2 Elect Director Mary T. Barra For For Management 1.3 Elect Director Linda R. Gooden For For Management 1.4 Elect Director Joseph Jimenez For For Management 1.5 Elect Director Jane L. Mendillo For For Management 1.6 Elect Director Michael G. Mullen For For Management 1.7 Elect Director James J. Mulva For For Management 1.8 Elect Director Patricia F. Russo For For Management 1.9 Elect Director Thomas M. Schoewe For For Management 1.10 Elect Director Theodore M. Solso For For Management 1.11 Elect Director Carol M. Stephenson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Executive Incentive Bonus Plan For For Management 4 Approve Omnibus Stock Plan For For Management 5 Ratify Deloitte & Touche LLP as For For Management Auditors 6 Require Independent Board Chairman Against Against Shareholder 7 Creation of Dual-Class Common Stock Against Against Shareholder # Proposal Diss Rec Vote Cast Sponsor Dissident Proxy (Green Proxy Card) None 1.1 Elect Directors Leo Hindery, Jr. For Did Not Vote Shareholder 1.2 Elect Director Vinit Sethi For Did Not Vote Shareholder 1.3 Elect Director William N. Thorndike, For Did Not Vote Shareholder Jr. 1.4 Management Nominee Joseph J. Ashton For Did Not Vote Shareholder 1.5 Management Nominee Mary T. Barra For Did Not Vote Shareholder 1.6 Management Nominee Linda R. Gooden For Did Not Vote Shareholder 1.7 Management Nominee Joseph Jimenez For Did Not Vote Shareholder 1.8 Management Nominee James J. Mulva For Did Not Vote Shareholder 1.9 Management Nominee Patricia F. Russo For Did Not Vote Shareholder 1.10 Management Nominee Thomas M. Schoewe For Did Not Vote Shareholder 1.11 Management Nominee Theodore M. Solso For Did Not Vote Shareholder 2 Advisory Vote to Ratify Named For Did Not Vote Management Executive Officers' Compensation 3 Approve Executive Incentive Bonus Plan For Did Not Vote Management 4 Approve Omnibus Stock Plan For Did Not Vote Management 5 Ratify Deloitte & Touche LLP as For Did Not Vote Management Auditors 6 Require Independent Board Chairman Against Did Not Vote Shareholder 7 Creation of Dual-Class Common Stock For Did Not Vote Shareholder GENUINE PARTS COMPANY Ticker: GPC Security ID: 372460105 Meeting Date: APR 24, 2017 Meeting Type: Annual Record Date: FEB 14, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Elizabeth W. Camp For For Management 1.2 Elect Director Paul D. Donahue For For Management 1.3 Elect Director Gary P. Fayard For For Management 1.4 Elect Director Thomas C. Gallagher For For Management 1.5 Elect Director John R. Holder For For Management 1.6 Elect Director Donna W. Hyland For For Management 1.7 Elect Director John D. Johns For For Management 1.8 Elect Director Robert C. 'Robin' For For Management Loudermilk, Jr. 1.9 Elect Director Wendy B. Needham For For Management 1.10 Elect Director Jerry W. Nix For For Management 1.11 Elect Director E. Jenner Wood, III For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Ernst & Young LLP as Auditors For For Management GGP INC. Ticker: GGP Security ID: 36174X101 Meeting Date: MAY 17, 2017 Meeting Type: Annual Record Date: MAR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard B. Clark For For Management 1b Elect Director Mary Lou Fiala For For Management 1c Elect Director J. Bruce Flatt For For Management 1d Elect Director Janice R. Fukakusa For For Management 1e Elect Director John K. Haley For For Management 1f Elect Director Daniel B. Hurwitz For For Management 1g Elect Director Brian W. Kingston For For Management 1h Elect Director Christina M. Lofgren For For Management 1i Elect Director Sandeep Mathrani For For Management 2 Advisory Vote on Say on Pay Frequency One Year One Year Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Deloitte & Touche LLP as For For Management Auditors 5 Provide Directors May Be Removed With For For Management or Without Cause 6 Adopt Proxy Access Right Against For Shareholder GILEAD SCIENCES, INC. Ticker: GILD Security ID: 375558103 Meeting Date: MAY 10, 2017 Meeting Type: Annual Record Date: MAR 16, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John F. Cogan For For Management 1b Elect Director Kelly A. Kramer For For Management 1c Elect Director Kevin E. Lofton For For Management 1d Elect Director John C. Martin For For Management 1e Elect Director John F. Milligan For For Management 1f Elect Director Nicholas G. Moore For For Management 1g Elect Director Richard J. Whitley For For Management 1h Elect Director Gayle E. Wilson For For Management 1i Elect Director Per Wold-Olsen For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management 6 Provide Right to Act by Written Consent Against Against Shareholder 7 Require Independent Board Chairman Against Against Shareholder GLOBAL PAYMENTS INC. Ticker: GPN Security ID: 37940X102 Meeting Date: SEP 28, 2016 Meeting Type: Annual Record Date: JUL 28, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert H.B. Baldwin, Jr. For For Management 1.2 Elect Director Mitchell L. Hollin For For Management 1.3 Elect Director Ruth Ann Marshall For For Management 1.4 Elect Director John M. Partridge For For Management 1.5 Elect Director Jeffrey S. Sloan For For Management 2 Amend Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Deloitte & Touche LLP as For For Management Auditors GLOBAL PAYMENTS INC. Ticker: GPN Security ID: 37940X102 Meeting Date: MAY 03, 2017 Meeting Type: Annual Record Date: MAR 03, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John G. Bruno For For Management 1.2 Elect Director Jeffrey S. Sloan For For Management 1.3 Elect Director William B. Plummer For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Deloitte & Touche LLP as For For Management Auditors H&R BLOCK, INC. Ticker: HRB Security ID: 093671105 Meeting Date: SEP 08, 2016 Meeting Type: Annual Record Date: JUL 08, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Angela N. Archon For For Management 1b Elect Director Paul J. Brown For For Management 1c Elect Director William C. Cobb For For Management 1d Elect Director Robert A. Gerard For For Management 1e Elect Director Richard A. Johnson For For Management 1f Elect Director David Baker Lewis For For Management 1g Elect Director Victoria J. Reich For For Management 1h Elect Director Bruce C. Rohde For For Management 1i Elect Director Tom D. Seip For For Management 1j Elect Director Christianna Wood For For Management 1k Elect Director James F. Wright For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Proxy Access Against Against Shareholder HALLIBURTON COMPANY Ticker: HAL Security ID: 406216101 Meeting Date: MAY 17, 2017 Meeting Type: Annual Record Date: MAR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Abdulaziz F. Al Khayyal For For Management 1b Elect Director William E. Albrecht For For Management 1c Elect Director Alan M. Bennett For For Management 1d Elect Director James R. Boyd For For Management 1e Elect Director Milton Carroll For For Management 1f Elect Director Nance K. Dicciani For For Management 1g Elect Director Murry S. Gerber For For Management 1h Elect Director Jose C. Grubisich For For Management 1i Elect Director David J. Lesar For For Management 1j Elect Director Robert A. Malone For For Management 1k Elect Director J. Landis Martin For For Management 1l Elect Director Jeffrey A. Miller For For Management 1m Elect Director Debra L. Reed For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Amend Omnibus Stock Plan For For Management HANESBRANDS INC. Ticker: HBI Security ID: 410345102 Meeting Date: APR 25, 2017 Meeting Type: Annual Record Date: FEB 14, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Gerald W. Evans, Jr. For For Management 1b Elect Director Bobby J. Griffin For For Management 1c Elect Director James C. Johnson For For Management 1d Elect Director Jessica T. Mathews For For Management 1e Elect Director Franck J. Moison For For Management 1f Elect Director Robert F. Moran For For Management 1g Elect Director Ronald L. Nelson For For Management 1h Elect Director Richard A. Noll For For Management 1i Elect Director David V. Singer For For Management 1j Elect Director Ann E. Ziegler For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management HARLEY-DAVIDSON, INC. Ticker: HOG Security ID: 412822108 Meeting Date: APR 29, 2017 Meeting Type: Annual Record Date: FEB 23, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Troy Alstead For For Management 1.2 Elect Director R. John Anderson For For Management 1.3 Elect Director Michael J. Cave For For Management 1.4 Elect Director Allan Golston For For Management 1.5 Elect Director Matthew S. Levatich For For Management 1.6 Elect Director Sara L. Levinson For For Management 1.7 Elect Director N. Thomas Linebarger For For Management 1.8 Elect Director Brian R. Niccol For For Management 1.9 Elect Director Maryrose T. Sylvester For For Management 1.10 Elect Director Jochen Zeitz For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Ernst & Young LLP as Auditors For For Management HARMAN INTERNATIONAL INDUSTRIES, INCORPORATED Ticker: HAR Security ID: 413086109 Meeting Date: DEC 06, 2016 Meeting Type: Annual Record Date: OCT 11, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Adriane M. Brown For For Management 1b Elect Director John W. Diercksen For For Management 1c Elect Director Ann McLaughlin Korologos For For Management 1d Elect Director Robert Nail For For Management 1e Elect Director Dinesh C. Paliwal For For Management 1f Elect Director Abraham N. Reichental For For Management 1g Elect Director Kenneth M. Reiss For For Management 1h Elect Director Hellene S. Runtagh For For Management 1i Elect Director Frank S. Sklarsky For For Management 1j Elect Director Gary G. Steel For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Provide Directors May Be Removed With For For Management or Without Cause 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation HARMAN INTERNATIONAL INDUSTRIES, INCORPORATED Ticker: HAR Security ID: 413086109 Meeting Date: FEB 17, 2017 Meeting Type: Special Record Date: JAN 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Advisory Vote on Golden Parachutes For Against Management 3 Adjourn Meeting For For Management HARRIS CORPORATION Ticker: HRS Security ID: 413875105 Meeting Date: OCT 28, 2016 Meeting Type: Annual Record Date: SEP 02, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director James F. Albaugh For For Management 1b Elect Director William M. Brown For For Management 1c Elect Director Peter W. Chiarelli For For Management 1d Elect Director Thomas A. Dattilo For For Management 1e Elect Director Roger B. Fradin For For Management 1f Elect Director Terry D. Growcock For For Management 1g Elect Director Lewis Hay, III For For Management 1h Elect Director Vyomesh I. Joshi For For Management 1i Elect Director Leslie F. Kenne For For Management 1j Elect Director James C. Stoffel For For Management 1k Elect Director Gregory T. Swienton For For Management 1l Elect Director Hansel E. Tookes, II For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management HASBRO, INC. Ticker: HAS Security ID: 418056107 Meeting Date: MAY 18, 2017 Meeting Type: Annual Record Date: MAR 22, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kenneth A. Bronfin For For Management 1.2 Elect Director Michael R. Burns For For Management 1.3 Elect Director Hope Cochran For For Management 1.4 Elect Director Crispin H. Davis For For Management 1.5 Elect Director Lisa Gersh For For Management 1.6 Elect Director Brian D. Goldner For For Management 1.7 Elect Director Alan G. Hassenfeld For For Management 1.8 Elect Director Tracy A. Leinbach For For Management 1.9 Elect Director Edward M. Philip For For Management 1.10 Elect Director Richard S. Stoddart For For Management 1.11 Elect Director Mary Beth West For For Management 1.12 Elect Director Linda K. Zecher For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Amend Omnibus Stock Plan For For Management 5 Amend Executive Incentive Bonus Plan For For Management 6 Ratify KPMG LLP as Auditors For For Management HCA HOLDINGS, INC. Ticker: HCA Security ID: 40412C101 Meeting Date: APR 27, 2017 Meeting Type: Annual Record Date: MAR 07, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director R. Milton Johnson For For Management 1b Elect Director Robert J. Dennis For For Management 1c Elect Director Nancy-Ann DeParle For For Management 1d Elect Director Thomas F. Frist, III For For Management 1e Elect Director William R. Frist For For Management 1f Elect Director Charles O. Holliday, Jr. For For Management 1g Elect Director Ann H. Lamont For For Management 1h Elect Director Jay O. Light For For Management 1i Elect Director Geoffrey G. Meyers For For Management 1j Elect Director Wayne J. Riley For For Management 1k Elect Director John W. Rowe For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Call Special Meeting For For Management 5 Shareholders may Call Special Meetings Against For Shareholder HCP, INC. Ticker: HCP Security ID: 40414L109 Meeting Date: APR 27, 2017 Meeting Type: Annual Record Date: MAR 08, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Brian G. Cartwright For For Management 1b Elect Director Christine N. Garvey For Against Management 1c Elect Director David B. Henry For For Management 1d Elect Director Thomas M. Herzog For For Management 1e Elect Director James P. Hoffmann For For Management 1f Elect Director Michael D. McKee For For Management 1g Elect Director Peter L. Rhein For For Management 1h Elect Director Joseph P. Sullivan For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management HELMERICH & PAYNE, INC. Ticker: HP Security ID: 423452101 Meeting Date: MAR 01, 2017 Meeting Type: Annual Record Date: JAN 06, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Randy A. Foutch For Against Management 1b Elect Director Hans Helmerich For For Management 1c Elect Director John W. Lindsay For For Management 1d Elect Director Paula Marshall For For Management 1e Elect Director Thomas A. Petrie For For Management 1f Elect Director Donald F. Robillard, Jr. For For Management 1g Elect Director Edward B. Rust, Jr. For For Management 1h Elect Director John D. Zeglis For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency None One Year Management HENRY SCHEIN, INC. Ticker: HSIC Security ID: 806407102 Meeting Date: MAY 31, 2017 Meeting Type: Annual Record Date: APR 03, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Barry J. Alperin For For Management 1b Elect Director Lawrence S. Bacow For For Management 1c Elect Director Gerald A. Benjamin For Against Management 1d Elect Director Stanley M. Bergman For For Management 1e Elect Director James P. Breslawski For Against Management 1f Elect Director Paul Brons For For Management 1g Elect Director Joseph L. Herring For For Management 1h Elect Director Donald J. Kabat For For Management 1i Elect Director Kurt P. Kuehn For For Management 1j Elect Director Philip A. Laskawy For Against Management 1k Elect Director Mark E. Mlotek For Against Management 1l Elect Director Steven Paladino For Against Management 1m Elect Director Carol Raphael For For Management 1n Elect Director E. Dianne Rekow For For Management 1o Elect Director Bradley T. Sheares For For Management 2 Amend Executive Incentive Bonus Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Ratify BDO USA, LLP as Auditors For For Management HESS CORPORATION Ticker: HES Security ID: 42809H107 Meeting Date: JUN 07, 2017 Meeting Type: Annual Record Date: APR 19, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Rodney F. Chase For For Management 1.2 Elect Director Terrence J. Checki For For Management 1.3 Elect Director Leonard S. Coleman, Jr. For For Management 1.4 Elect Director John B. Hess For For Management 1.5 Elect Director Edith E. Holiday For For Management 1.6 Elect Director Risa Lavizzo-Mourey For For Management 1.7 Elect Director Marc S. Lipschultz For For Management 1.8 Elect Director David McManus For For Management 1.9 Elect Director Kevin O. Meyers For For Management 1.10 Elect Director James H. Quigley For For Management 1.11 Elect Director Fredric G. Reynolds For For Management 1.12 Elect Director William G. Schrader For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Ernst & Young LLP as Auditors For For Management 5 Approve Omnibus Stock Plan For For Management 6 Report on Plans to Address Stranded Against Against Shareholder Carbon Asset Risks HEWLETT PACKARD ENTERPRISE COMPANY Ticker: HPE Security ID: 42824C109 Meeting Date: MAR 22, 2017 Meeting Type: Annual Record Date: JAN 23, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Daniel Ammann For For Management 1b Elect Director Marc L. Andreessen For For Management 1c Elect Director Michael J. Angelakis For For Management 1d Elect Director Leslie A. Brun For For Management 1e Elect Director Pamela L. Carter For For Management 1f Elect Director Klaus Kleinfeld For For Management 1g Elect Director Raymond J. Lane For For Management 1h Elect Director Ann M. Livermore For For Management 1i Elect Director Raymond E. Ozzie For For Management 1j Elect Director Gary M. Reiner For For Management 1k Elect Director Patricia F. Russo For For Management 1l Elect Director Lip-Bu Tan For For Management 1m Elect Director Margaret C. Whitman For For Management 1n Elect Director Mary Agnes Wilderotter For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management HOLOGIC, INC. Ticker: HOLX Security ID: 436440101 Meeting Date: MAR 08, 2017 Meeting Type: Annual Record Date: JAN 09, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Christopher J. Coughlin For For Management 1.2 Elect Director Sally W. Crawford For For Management 1.3 Elect Director Scott T. Garrett For For Management 1.4 Elect Director Lawrence M. Levy For For Management 1.5 Elect Director Stephen P. MacMillan For For Management 1.6 Elect Director Christiana Stamoulis For For Management 1.7 Elect Director Elaine S. Ullian For For Management 1.8 Elect Director Amy M. Wendell For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Adopt Majority Voting for Uncontested For For Management Election of Directors 5 Ratify Ernst & Young LLP as Auditors For For Management HONEYWELL INTERNATIONAL INC. Ticker: HON Security ID: 438516106 Meeting Date: APR 24, 2017 Meeting Type: Annual Record Date: FEB 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Darius Adamczyk For For Management 1B Elect Director William S. Ayer For For Management 1C Elect Director Kevin Burke For For Management 1D Elect Director Jaime Chico Pardo For For Management 1E Elect Director David M. Cote For For Management 1F Elect Director D. Scott Davis For For Management 1G Elect Director Linnet F. Deily For For Management 1H Elect Director Judd Gregg For For Management 1I Elect Director Clive Hollick For For Management 1J Elect Director Grace D. Lieblein For For Management 1K Elect Director George Paz For For Management 1L Elect Director Bradley T. Sheares For For Management 1M Elect Director Robin L. Washington For For Management 2 Advisory Vote on Say on Pay Frequency One Year One Year Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Deloitte & Touche LLP as For For Management Auditors 5 Require Independent Board Chairman Against Against Shareholder 6 Political Lobbying Disclosure Against Against Shareholder HORMEL FOODS CORPORATION Ticker: HRL Security ID: 440452100 Meeting Date: JAN 31, 2017 Meeting Type: Annual Record Date: DEC 02, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Gary C. Bhojwani For For Management 1b Elect Director Terrell K. Crews For For Management 1c Elect Director Jeffrey M. Ettinger For For Management 1d Elect Director Glenn S. Forbes For For Management 1e Elect Director Stephen M. Lacy For For Management 1f Elect Director John L. Morrison For For Management 1g Elect Director Elsa A. Murano For For Management 1h Elect Director Robert C. Nakasone For For Management 1i Elect Director Susan K. Nestegard For For Management 1j Elect Director Dakota A. Pippins For For Management 1k Elect Director Christopher J. For For Management Policinski 1l Elect Director Sally J. Smith For For Management 1m Elect Director James P. Snee For For Management 1n Elect Director Steven A. White For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Provide Vote Counting to Exclude Against Against Shareholder Abstentions HOST HOTELS & RESORTS, INC. Ticker: HST Security ID: 44107P104 Meeting Date: MAY 11, 2017 Meeting Type: Annual Record Date: MAR 16, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mary L. Baglivo For For Management 1.2 Elect Director Sheila C. Bair For For Management 1.3 Elect Director Sandeep L. Mathrani For For Management 1.4 Elect Director Ann McLaughlin Korologos For For Management 1.5 Elect Director Richard E. Marriott For For Management 1.6 Elect Director John B. Morse, Jr. For For Management 1.7 Elect Director Walter C. Rakowich For For Management 1.8 Elect Director James F. Risoleo For For Management 1.9 Elect Director Gordon H. Smith For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management HP INC. Ticker: HPQ Security ID: 40434L105 Meeting Date: APR 17, 2017 Meeting Type: Annual Record Date: FEB 16, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Aida M. Alvarez For For Management 1b Elect Director Shumeet Banerji For For Management 1c Elect Director Carl Bass For For Management 1d Elect Director Robert R. Bennett For For Management 1e Elect Director Charles V. Bergh For For Management 1f Elect Director Stacy Brown-Philpot For For Management 1g Elect Director Stephanie A. Burns For For Management 1h Elect Director Mary Anne Citrino For For Management 1i Elect Director Stacey Mobley For For Management 1j Elect Director Subra Suresh For For Management 1k Elect Director Dion J. Weisler For For Management 1l Elect Director Margaret C. Whitman For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management HUMANA INC. Ticker: HUM Security ID: 444859102 Meeting Date: APR 20, 2017 Meeting Type: Annual Record Date: FEB 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Kurt J. Hilzinger For For Management 1b Elect Director Bruce D. Broussard For For Management 1c Elect Director Frank A. D'Amelio For For Management 1d Elect Director W. Roy Dunbar For For Management 1e Elect Director David A. Jones, Jr. For For Management 1f Elect Director William J. McDonald For For Management 1g Elect Director William E. Mitchell For For Management 1h Elect Director David B. Nash For For Management 1i Elect Director James J. O'Brien For For Management 1j Elect Director Marissa T. Peterson For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Adopt Proxy Access Right Against For Shareholder HUNTINGTON BANCSHARES INCORPORATED Ticker: HBAN Security ID: 446150104 Meeting Date: APR 20, 2017 Meeting Type: Annual Record Date: FEB 15, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lizabeth Ardisana For For Management 1.2 Elect Director Ann B. "Tanny" Crane For For Management 1.3 Elect Director Robert S. Cubbin For For Management 1.4 Elect Director Steven G. Elliott For For Management 1.5 Elect Director Michael J. Endres For For Management 1.6 Elect Director Gina D. France For For Management 1.7 Elect Director J. Michael Hochschwender For For Management 1.8 Elect Director Chris Inglis For For Management 1.9 Elect Director Peter J. Kight For For Management 1.10 Elect Director Jonathan A. Levy For For Management 1.11 Elect Director Eddie R. Munson For For Management 1.12 Elect Director Richard W. Neu For For Management 1.13 Elect Director David L. Porteous For For Management 1.14 Elect Director Kathleen H. Ransier For For Management 1.15 Elect Director Stephen D. Steinour For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management IDEXX LABORATORIES, INC. Ticker: IDXX Security ID: 45168D104 Meeting Date: MAY 03, 2017 Meeting Type: Annual Record Date: MAR 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Rebecca M. Henderson For For Management 1b Elect Director Lawrence D. Kingsley For For Management 1c Elect Director Sophie V. Vandebroek For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management ILLINOIS TOOL WORKS INC. Ticker: ITW Security ID: 452308109 Meeting Date: MAY 05, 2017 Meeting Type: Annual Record Date: MAR 07, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Daniel J. Brutto For For Management 1b Elect Director Susan Crown For For Management 1c Elect Director James W. Griffith For For Management 1d Elect Director Jay L. Henderson For For Management 1e Elect Director Richard H. Lenny For For Management 1f Elect Director E. Scott Santi For For Management 1g Elect Director James A. Skinner For For Management 1h Elect Director David B. Smith, Jr. For For Management 1i Elect Director Pamela B. Strobel For For Management 1j Elect Director Kevin M. Warren For For Management 1k Elect Director Anre D. Williams For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Provide Right to Act by Written Consent Against Against Shareholder ILLUMINA, INC. Ticker: ILMN Security ID: 452327109 Meeting Date: MAY 30, 2017 Meeting Type: Annual Record Date: APR 07, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Caroline D. Dorsa For For Management 1b Elect Director Robert S. Epstein For For Management 1c Elect Director Philip W. Schiller For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Eliminate Supermajority Vote For For Management Requirement INCYTE CORPORATION Ticker: INCY Security ID: 45337C102 Meeting Date: MAY 26, 2017 Meeting Type: Annual Record Date: APR 07, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Julian C. Baker For For Management 1.2 Elect Director Jean-Jacques Bienaime For For Management 1.3 Elect Director Paul A. Brooke For For Management 1.4 Elect Director Paul J. Clancy For For Management 1.5 Elect Director Wendy L. Dixon For For Management 1.6 Elect Director Paul A. Friedman For For Management 1.7 Elect Director Herve Hoppenot For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Ernst & Young LLP as Auditors For For Management INGERSOLL-RAND PLC Ticker: IR Security ID: G47791101 Meeting Date: JUN 08, 2017 Meeting Type: Annual Record Date: APR 11, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Ann C. Berzin For For Management 1b Elect Director John Bruton For For Management 1c Elect Director Jared L. Cohon For For Management 1d Elect Director Gary D. Forsee For For Management 1e Elect Director Linda P. Hudson For For Management 1f Elect Director Michael W. Lamach For For Management 1g Elect Director Myles P. Lee For For Management 1h Elect Director John P. Surma For For Management 1i Elect Director Richard J. Swift For For Management 1j Elect Director Tony L. White For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 5 Renew Directors' Authority to Issue For For Management Shares 6 Renew Directors' Authority to Issue For For Management Shares for Cash 7 Authorize Reissuance of Repurchased For For Management Shares INTEL CORPORATION Ticker: INTC Security ID: 458140100 Meeting Date: MAY 18, 2017 Meeting Type: Annual Record Date: MAR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Charlene Barshefsky For For Management 1b Elect Director Aneel Bhusri For For Management 1c Elect Director Andy D. Bryant For Against Management 1d Elect Director Reed E. Hundt For For Management 1e Elect Director Omar Ishrak For For Management 1f Elect Director Brian M. Krzanich For For Management 1g Elect Director Tsu-Jae King Liu For For Management 1h Elect Director David S. Pottruck For For Management 1i Elect Director Gregory D. Smith For For Management 1j Elect Director Frank D. Yeary For For Management 1k Elect Director David B. Yoffie For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Advisory Vote on Say on Pay Frequency One Year One Year Management 6 Political Contributions Disclosure Against Against Shareholder 7 Provide Vote Counting to Exclude Against Against Shareholder Abstentions INTERCONTINENTAL EXCHANGE, INC. Ticker: ICE Security ID: 45866F104 Meeting Date: OCT 12, 2016 Meeting Type: Special Record Date: AUG 24, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Increase Authorized Common Stock For For Management INTERCONTINENTAL EXCHANGE, INC. Ticker: ICE Security ID: 45866F104 Meeting Date: MAY 19, 2017 Meeting Type: Annual Record Date: MAR 21, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Ann M. Cairns For For Management 1b Elect Director Charles R. Crisp For For Management 1c Elect Director Duriya M. Farooqui For For Management 1d Elect Director Jean-Marc Forneri For For Management 1e Elect Director The Right Hon. the Lord For For Management Hague of Richmond 1f Elect Director Fred W. Hatfield For For Management 1g Elect Director Thomas E. Noonan For For Management 1h Elect Director Frederic V. Salerno For For Management 1i Elect Director Jeffrey C. Sprecher For For Management 1j Elect Director Judith A. Sprieser For For Management 1k Elect Director Vincent Tese For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Approve Omnibus Stock Plan For For Management 5 Amend Non-Employee Director Omnibus For For Management Stock Plan 6 Amend Articles For For Management 7 Amend Bylaws For For Management 8 Ratify Ernst & Young LLP as Auditors For For Management 9 Report on Assessing Environmental, Against Against Shareholder Social and Governance Market Disclosure INTERNATIONAL BUSINESS MACHINES CORPORATION Ticker: IBM Security ID: 459200101 Meeting Date: APR 25, 2017 Meeting Type: Annual Record Date: FEB 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kenneth I. Chenault For For Management 1.2 Elect Director Michael L. Eskew For For Management 1.3 Elect Director David N. Farr For For Management 1.4 Elect Director Mark Fields For For Management 1.5 Elect Director Alex Gorsky For For Management 1.6 Elect Director Shirley Ann Jackson For For Management 1.7 Elect Director Andrew N. Liveris For For Management 1.8 Elect Director W. James McNerney, Jr. For For Management 1.9 Elect Director Hutham S. Olayan For For Management 1.10 Elect Director James W. Owens For For Management 1.11 Elect Director Virginia M. Rometty For For Management 1.12 Elect Director Sidney Taurel For For Management 1.13 Elect Director Peter R. Voser For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Report on Lobbying Payments and Policy Against Against Shareholder 6 Reduce Ownership Threshold for Against For Shareholder Shareholders to Call Special Meeting 7 Adopt Proxy Access Right Against For Shareholder INTERNATIONAL FLAVORS & FRAGRANCES INC. Ticker: IFF Security ID: 459506101 Meeting Date: MAY 03, 2017 Meeting Type: Annual Record Date: MAR 08, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Marcello V. Bottoli For For Management 1b Elect Director Linda Buck For For Management 1c Elect Director Michael L. Ducker For For Management 1d Elect Director David R. Epstein For For Management 1e Elect Director Roger W. Ferguson, Jr. For For Management 1f Elect Director John F. Ferraro For For Management 1g Elect Director Andreas Fibig For For Management 1h Elect Director Christina Gold For For Management 1i Elect Director Henry W. Howell, Jr. For For Management 1j Elect Director Katherine M. Hudson For For Management 1k Elect Director Dale F. Morrison For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Amend Omnibus Stock Plan For For Management INTERNATIONAL PAPER COMPANY Ticker: IP Security ID: 460146103 Meeting Date: MAY 08, 2017 Meeting Type: Annual Record Date: MAR 14, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David J. Bronczek For For Management 1b Elect Director William J. Burns For For Management 1c Elect Director Ahmet C. Dorduncu For For Management 1d Elect Director Ilene S. Gordon For For Management 1e Elect Director Jay L. Johnson For For Management 1f Elect Director Stacey J. Mobley For For Management 1g Elect Director Kathryn D. Sullivan For For Management 1h Elect Director Mark S. Sutton For For Management 1i Elect Director John L. Townsend, III For For Management 1j Elect Director William G. Walter For For Management 1k Elect Director J. Steven Whisler For For Management 1l Elect Director Ray G. Young For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Pro-rata Vesting of Equity Awards Against Against Shareholder INTUIT INC. Ticker: INTU Security ID: 461202103 Meeting Date: JAN 19, 2017 Meeting Type: Annual Record Date: NOV 21, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Eve Burton For For Management 1b Elect Director Scott D. Cook For For Management 1c Elect Director Richard L. Dalzell For For Management 1d Elect Director Diane B. Greene For For Management 1e Elect Director Suzanne Nora Johnson For For Management 1f Elect Director Dennis D. Powell For For Management 1g Elect Director Brad D. Smith For For Management 1h Elect Director Raul Vazquez For For Management 1i Elect Director Jeff Weiner For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation INTUITIVE SURGICAL, INC. Ticker: ISRG Security ID: 46120E602 Meeting Date: APR 20, 2017 Meeting Type: Annual Record Date: FEB 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Craig H. Barratt For For Management 1.2 Elect Director Michael A. Friedman For For Management 1.3 Elect Director Gary S. Guthart For For Management 1.4 Elect Director Amal M. Johnson For For Management 1.5 Elect Director Keith R. Leonard, Jr. For For Management 1.6 Elect Director Alan J. Levy For For Management 1.7 Elect Director Jami Dover Nachtsheim For For Management 1.8 Elect Director Mark J. Rubash For For Management 1.9 Elect Director Lonnie M. Smith For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 5 Amend Qualified Employee Stock For For Management Purchase Plan 6 Amend Omnibus Stock Plan For Against Management INVESCO LTD. Ticker: IVZ Security ID: G491BT108 Meeting Date: MAY 11, 2017 Meeting Type: Annual Record Date: MAR 13, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sarah E. Beshar For For Management 1.2 Elect Director Joseph R. Canion For For Management 1.3 Elect Director Martin L. Flanagan For For Management 1.4 Elect Director C. Robert Henrikson For For Management 1.5 Elect Director Ben F. Johnson, III For For Management 1.6 Elect Director Denis Kessler For For Management 1.7 Elect Director Nigel Sheinwald For For Management 1.8 Elect Director G. Richard Wagoner, Jr. For For Management 1.9 Elect Director Phoebe A. Wood For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Provide Proxy Access Right For For Management 5 Ratify PricewaterhouseCoopers LLP as For For Management Auditors IRON MOUNTAIN INCORPORATED Ticker: IRM Security ID: 46284V101 Meeting Date: MAY 24, 2017 Meeting Type: Annual Record Date: APR 04, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Jennifer Allerton For For Management 1b Elect Director Ted R. Antenucci For For Management 1c Elect Director Pamela M. Arway For For Management 1d Elect Director Clarke H. Bailey For For Management 1e Elect Director Neil Chatfield For For Management 1f Elect Director Kent P. Dauten For For Management 1g Elect Director Paul F. Deninger For For Management 1h Elect Director Per-Kristian Halvorsen For For Management 1i Elect Director William L. Meaney For For Management 1j Elect Director Wendy J. Murdock For For Management 1k Elect Director Walter C. Rakowich For For Management 1l Elect Director Alfred J. Verrecchia For For Management 2 Amend Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Ratify Deloitte & Touche LLP as For For Management Auditors J.B. HUNT TRANSPORT SERVICES, INC. Ticker: JBHT Security ID: 445658107 Meeting Date: APR 20, 2017 Meeting Type: Annual Record Date: FEB 14, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Douglas G. Duncan For For Management 1.2 Elect Director Francesca M. Edwardson For For Management 1.3 Elect Director Wayne Garrison For For Management 1.4 Elect Director Sharilyn S. Gasaway For For Management 1.5 Elect Director Gary C. George For For Management 1.6 Elect Director J. Bryan Hunt, Jr. For For Management 1.7 Elect Director Coleman H. Peterson For For Management 1.8 Elect Director John N. Roberts, III For For Management 1.9 Elect Director James L. Robo For For Management 1.10 Elect Director Kirk Thompson For For Management 2 Amend Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Ratify Ernst & Young LLP as Auditors For For Management 6 Report on Political Contributions Against Against Shareholder JACOBS ENGINEERING GROUP INC. Ticker: JEC Security ID: 469814107 Meeting Date: JAN 19, 2017 Meeting Type: Annual Record Date: NOV 23, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Joseph R. Bronson For For Management 1b Elect Director Juan Jose Suarez Coppel For For Management 1c Elect Director Robert C. Davidson, Jr. For Against Management 1d Elect Director Steven J. Demetriou For For Management 1e Elect Director Ralph E. Eberhart For For Management 1f Elect Director Dawne S. Hickton For For Management 1g Elect Director Linda Fayne Levinson For For Management 1h Elect Director Peter J. Robertson For For Management 1i Elect Director Christopher M.T. For For Management Thompson 2 Amend Nonqualified Employee Stock For For Management Purchase Plan 3 Amend Nonqualified Employee Stock For For Management Purchase Plan 4 Ratify Ernst & Young LLP as Auditors For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Advisory Vote on Say on Pay Frequency One Year One Year Management JOHNSON & JOHNSON Ticker: JNJ Security ID: 478160104 Meeting Date: APR 27, 2017 Meeting Type: Annual Record Date: FEB 28, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Mary C. Beckerle For For Management 1b Elect Director D. Scott Davis For For Management 1c Elect Director Ian E. L. Davis For For Management 1d Elect Director Alex Gorsky For For Management 1e Elect Director Mark B. McClellan For For Management 1f Elect Director Anne M. Mulcahy For For Management 1g Elect Director William D. Perez For For Management 1h Elect Director Charles Prince For For Management 1i Elect Director A. Eugene Washington For For Management 1j Elect Director Ronald A. Williams For For Management 2 Advisory Vote on Say on Pay Frequency One Year One Year Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 6 Require Independent Board Chairman Against For Shareholder JOHNSON CONTROLS INTERNATIONAL PLC Ticker: JCI Security ID: G51502105 Meeting Date: MAR 08, 2017 Meeting Type: Annual Record Date: JAN 04, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David P. Abney For For Management 1b Elect Director Natalie A. Black For For Management 1c Elect Director Michael E. Daniels For For Management 1d Elect Director Brian Duperreault For For Management 1e Elect Director Jeffrey A. Joerres For For Management 1f Elect Director Alex A. Molinaroli For For Management 1g Elect Director George R. Oliver For For Management 1h Elect Director Juan Pablo del Valle For For Management Perochena 1i Elect Director Jurgen Tinggren For For Management 1j Elect Director Mark Vergnano For For Management 1k Elect Director R. David Yost For For Management 2a Ratify PricewaterhouseCoopers LLP as For For Management Auditors 2b Authorize Board to Fix Remuneration of For For Management Auditors 3 Authorize Market Purchases of Company For For Management shares 4 Determine Price Range for Reissuance For For Management of Treasury Shares 5 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 6 Advisory Vote on Say on Pay Frequency One Year One Year Management 7 Amend Omnibus Stock Plan For For Management 8 Approve the Directors' Authority to For For Management Allot Shares 9 Approve the Disapplication of For For Management Statutory Pre-Emption Rights JOHNSON CONTROLS, INC. Ticker: JCI Security ID: 478366107 Meeting Date: AUG 17, 2016 Meeting Type: Special Record Date: JUN 27, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For For Management 3 Advisory Vote on Golden Parachutes For Against Management JPMORGAN CHASE & CO. Ticker: JPM Security ID: 46625H100 Meeting Date: MAY 16, 2017 Meeting Type: Annual Record Date: MAR 17, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Linda B. Bammann For For Management 1b Elect Director James A. Bell For For Management 1c Elect Director Crandall C. Bowles For For Management 1d Elect Director Stephen B. Burke For For Management 1e Elect Director Todd A. Combs For For Management 1f Elect Director James S. Crown For For Management 1g Elect Director James Dimon For For Management 1h Elect Director Timothy P. Flynn For For Management 1i Elect Director Laban P. Jackson, Jr. For For Management 1j Elect Director Michael A. Neal For For Management 1k Elect Director Lee R. Raymond For For Management 1l Elect Director William C. Weldon For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Require Independent Board Chairman Against Against Shareholder 6 Prohibit Accelerated Vesting of Awards Against Against Shareholder to Pursue Government Service 7 Clawback Amendment Against Against Shareholder 8 Report on Gender Pay Gap Against Against Shareholder 9 Provide Vote Counting to Exclude Against Against Shareholder Abstentions 10 Reduce Ownership Threshold for Against For Shareholder Shareholders to Call a Special Meeting JUNIPER NETWORKS, INC. Ticker: JNPR Security ID: 48203R104 Meeting Date: MAY 25, 2017 Meeting Type: Annual Record Date: MAR 31, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Robert M. Calderoni For For Management 1b Election Director Gary Daichendt For For Management 1c Election Director Kevin DeNuccio For For Management 1d Election Director James Dolce For For Management 1e Election Director Mercedes Johnson For For Management 1f Election Director Scott Kriens For For Management 1g Election Director Rahul Merchant For For Management 1h Election Director Rami Rahim For For Management 1i Election Director William R. Stensrud For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Amend Qualified Employee Stock For For Management Purchase Plan 5 Eliminate Supermajority Vote For For Management Requirement 6 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 7 Advisory Vote on Say on Pay Frequency One Year One Year Management 8 Report on Annual Disclosure of EEO-1 Against Against Shareholder Data KANSAS CITY SOUTHERN Ticker: KSU Security ID: 485170302 Meeting Date: MAY 04, 2017 Meeting Type: Annual Record Date: MAR 06, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lu M. Cordova For For Management 1.2 Elect Director Robert J. Druten For For Management 1.3 Elect Director Terrence P. Dunn For For Management 1.4 Elect Director Antonio O. Garza, Jr. For For Management 1.5 Elect Director David Garza-Santos For For Management 1.6 Elect Director Thomas A. McDonnell For For Management 1.7 Elect Director Patrick J. Ottensmeyer For For Management 1.8 Elect Director Rodney E. Slater For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Approve Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management 6 Amend Proxy Access Right Against Against Shareholder KELLOGG COMPANY Ticker: K Security ID: 487836108 Meeting Date: APR 28, 2017 Meeting Type: Annual Record Date: MAR 01, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John Bryant For For Management 1.2 Elect Director Stephanie Burns For For Management 1.3 Elect Director Richard Dreiling For For Management 1.4 Elect Director La June Montgomery For For Management Tabron 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 5 Approve Omnibus Stock Plan For For Management 6 Amend Proxy Access Right Against Against Shareholder KEYCORP Ticker: KEY Security ID: 493267108 Meeting Date: MAY 18, 2017 Meeting Type: Annual Record Date: MAR 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Austin A. Adams For For Management 1.2 Elect Director Bruce D. Broussard For For Management 1.3 Elect Director Charles P. Cooley For For Management 1.4 Elect Director Gary M. Crosby For For Management 1.5 Elect Director Alexander M. Cutler For For Management 1.6 Elect Director H. James Dallas For For Management 1.7 Elect Director Elizabeth R. Gile For For Management 1.8 Elect Director Ruth Ann M. Gillis For For Management 1.9 Elect Director William G. Gisel, Jr. For For Management 1.10 Elect Director Carlton L. Highsmith For For Management 1.11 Elect Director Richard J. Hipple For For Management 1.12 Elect Director Kristen L. Manos For For Management 1.13 Elect Director Beth E. Mooney For For Management 1.14 Elect Director Demos Parneros For For Management 1.15 Elect Director Barbara R. Snyder For For Management 1.16 Elect Director David K. Wilson For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Require Independent Board Chairman Against Against Shareholder KIMBERLY-CLARK CORPORATION Ticker: KMB Security ID: 494368103 Meeting Date: APR 20, 2017 Meeting Type: Annual Record Date: FEB 21, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John F. Bergstrom For For Management 1.2 Elect Director Abelardo E. Bru For For Management 1.3 Elect Director Robert W. Decherd For For Management 1.4 Elect Director Thomas J. Falk For For Management 1.5 Elect Director Fabian T. Garcia For For Management 1.6 Elect Director Michael D. Hsu For For Management 1.7 Elect Director Mae C. Jemison For For Management 1.8 Elect Director James M. Jenness For For Management 1.9 Elect Director Nancy J. Karch For For Management 1.10 Elect Director Christa S. Quarles For For Management 1.11 Elect Director Ian C. Read For For Management 1.12 Elect Director Marc J. Shapiro For For Management 1.13 Elect Director Michael D. White For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management KIMCO REALTY CORPORATION Ticker: KIM Security ID: 49446R109 Meeting Date: APR 25, 2017 Meeting Type: Annual Record Date: MAR 06, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Milton Cooper For For Management 1b Elect Director Philip E. Coviello For For Management 1c Elect Director Richard G. Dooley For For Management 1d Elect Director Conor C. Flynn For For Management 1e Elect Director Joe Grills For For Management 1f Elect Director Frank Lourenso For For Management 1g Elect Director Colombe M. Nicholas For For Management 1h Elect Director Mary Hogan Preusse For For Management 1i Elect Director Richard B. Saltzman For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors KINDER MORGAN, INC. Ticker: KMI Security ID: 49456B101 Meeting Date: MAY 10, 2017 Meeting Type: Annual Record Date: MAR 13, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard D. Kinder For For Management 1.2 Elect Director Steven J. Kean For For Management 1.3 Elect Director Kimberly A. Dang For Against Management 1.4 Elect Director Ted A. Gardner For For Management 1.5 Elect Director Anthony W. Hall, Jr. For For Management 1.6 Elect Director Gary L. Hultquist For For Management 1.7 Elect Director Ronald L. Kuehn, Jr. For For Management 1.8 Elect Director Deborah A. Macdonald For For Management 1.9 Elect Director Michael C. Morgan For For Management 1.10 Elect Director Arthur C. Reichstetter For For Management 1.11 Elect Director Fayez Sarofim For For Management 1.12 Elect Director C. Park Shaper For For Management 1.13 Elect Director William A. Smith For For Management 1.14 Elect Director Joel V. Staff For For Management 1.15 Elect Director Robert F. Vagt For For Management 1.16 Elect Director Perry M. Waughtal For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Adopt Proxy Access Right Against For Shareholder 4 Report on Methane Emissions Against For Shareholder 5 Report on Annual Sustainability Against For Shareholder 6 Report on Capital Expenditure Strategy Against Against Shareholder with Respect to Climate Change Policy KLA-TENCOR CORPORATION Ticker: KLAC Security ID: 482480100 Meeting Date: NOV 02, 2016 Meeting Type: Annual Record Date: SEP 14, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Edward W. Barnholt For For Management 1.2 Elect Director Robert M. Calderoni For For Management 1.3 Elect Director John T. Dickson For For Management 1.4 Elect Director Emiko Higashi For For Management 1.5 Elect Director Kevin J. Kennedy For For Management 1.6 Elect Director Gary B. Moore For For Management 1.7 Elect Director Kiran M. Patel For For Management 1.8 Elect Director Robert A. Rango For For Management 1.9 Elect Director Richard P. Wallace For For Management 1.10 Elect Director David C. Wang For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation KOHL'S CORPORATION Ticker: KSS Security ID: 500255104 Meeting Date: MAY 10, 2017 Meeting Type: Annual Record Date: MAR 08, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Peter Boneparth For For Management 1b Elect Director Steven A. Burd For For Management 1c Elect Director Kevin Mansell For For Management 1d Elect Director Jonas Prising For For Management 1e Elect Director John E. Schlifske For For Management 1f Elect Director Adrianne Shapira For For Management 1g Elect Director Frank V. Sica For For Management 1h Elect Director Stephanie A. Streeter For For Management 1i Elect Director Nina G. Vaca For For Management 1j Elect Director Stephen E. Watson For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Approve Omnibus Stock Plan For For Management 6 Require Independent Board Chairman Against Against Shareholder L BRANDS, INC. Ticker: LB Security ID: 501797104 Meeting Date: MAY 18, 2017 Meeting Type: Annual Record Date: MAR 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Donna A. James For For Management 1.2 Elect Director Jeffrey H. Miro For For Management 1.3 Elect Director Michael G. Morris For For Management 1.4 Elect Director Raymond Zimmerman For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Reduce Supermajority Vote Requirement Against For Shareholder L3 TECHNOLOGIES INC. Ticker: LLL Security ID: 502413107 Meeting Date: MAY 09, 2017 Meeting Type: Annual Record Date: MAR 13, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Claude R. Canizares For For Management 1b Elect Director Thomas A. Corcoran For For Management 1c Elect Director Ann E. Dunwoody For For Management 1d Elect Director Lewis Kramer For For Management 1e Elect Director Robert B. Millard For For Management 1f Elect Director Lloyd W. Newton For For Management 1g Elect Director Vincent Pagano, Jr. For For Management 1h Elect Director H. Hugh Shelton For For Management 1i Elect Director Arthur L. Simon For For Management 1j Elect Director Michael T. Strianese For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Eliminate Supermajority Vote For For Management Requirement 4 Amend Executive Incentive Bonus Plan For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Advisory Vote on Say on Pay Frequency One Year One Year Management LABORATORY CORPORATION OF AMERICA HOLDINGS Ticker: LH Security ID: 50540R409 Meeting Date: MAY 11, 2017 Meeting Type: Annual Record Date: MAR 14, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Kerrii B. Anderson For For Management 1b Elect Director Jean-Luc Belingard For For Management 1c Elect Director D. Gary Gilliland For For Management 1d Elect Director David P. King For For Management 1e Elect Director Garheng Kong For For Management 1f Elect Director Robert E. Mittelstaedt, For For Management Jr. 1g Elect Director Peter M. Neupert For For Management 1h Elect Director Richelle P. Parham For For Management 1i Elect Director Adam H. Schechter For For Management 1j Elect Director R. Sanders Williams For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 5 Report on Zika Virus Controls for Against Against Shareholder Primates and Employees LAM RESEARCH CORPORATION Ticker: LRCX Security ID: 512807108 Meeting Date: NOV 09, 2016 Meeting Type: Annual Record Date: SEP 13, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Martin B. Anstice For For Management 1.2 Elect Director Eric K. Brandt For For Management 1.3 Elect Director Michael R. Cannon For For Management 1.4 Elect Director Youssef A. El-Mansy For For Management 1.5 Elect Director Christine A. Heckart For For Management 1.6 Elect Director Catherine P. Lego For For Management 1.7 Elect Director Stephen G. Newberry For For Management 1.8 Elect Director Abhijit Y. Talwalkar For For Management 1.9 Elect Director Lih Shyng (Rick L.) Tsai For For Management 2.10 Elect Director John T. Dickson - None None Management Withdrawn Resolution 2.11 Elect Director Gary B. Moore - None None Management Withdrawn Resolution 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Ernst & Young LLP as Auditors For For Management LEGG MASON, INC. Ticker: LM Security ID: 524901105 Meeting Date: JUL 26, 2016 Meeting Type: Annual Record Date: MAY 26, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert E. Angelica For For Management 1.2 Elect Director Carol Anthony 'John' For For Management Davidson 1.3 Elect Director Barry W. Huff For For Management 1.4 Elect Director Dennis M. Kass For For Management 1.5 Elect Director Cheryl Gordon Krongard For For Management 1.6 Elect Director John V. Murphy For For Management 1.7 Elect Director John H. Myers For For Management 1.8 Elect Director W. Allen Reed For For Management 1.9 Elect Director Margaret Milner For For Management Richardson 1.10 Elect Director Kurt L. Schmoke For For Management 1.11 Elect Director Joseph A. Sullivan For For Management 2 Amend Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors LEGGETT & PLATT, INCORPORATED Ticker: LEG Security ID: 524660107 Meeting Date: MAY 09, 2017 Meeting Type: Annual Record Date: MAR 03, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Robert E. Brunner For For Management 1b Elect Director Robert G. Culp, III For For Management 1c Elect Director R. Ted Enloe, III For For Management 1d Elect Director Manuel A. Fernandez For For Management 1e Elect Director Matthew C. Flanigan For Against Management 1f Elect Director Karl G. Glassman For For Management 1g Elect Director Joseph W. McClanathan For For Management 1h Elect Director Judy C. Odom For For Management 1i Elect Director Phoebe A. Wood For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management LENNAR CORPORATION Ticker: LEN Security ID: 526057104 Meeting Date: APR 18, 2017 Meeting Type: Annual Record Date: FEB 21, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Irving Bolotin For For Management 1.2 Elect Director Steven L. Gerard For Withhold Management 1.3 Elect Director Theron I. 'Tig' Gilliam For Withhold Management 1.4 Elect Director Sherrill W. Hudson For Withhold Management 1.5 Elect Director Sidney Lapidus For For Management 1.6 Elect Director Teri P. McClure For Withhold Management 1.7 Elect Director Stuart Miller For For Management 1.8 Elect Director Armando Olivera For For Management 1.9 Elect Director Donna Shalala For For Management 1.10 Elect Director Jeffrey Sonnenfeld For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share LEUCADIA NATIONAL CORPORATION Ticker: LUK Security ID: 527288104 Meeting Date: MAY 25, 2017 Meeting Type: Annual Record Date: MAR 30, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Linda L. Adamany For For Management 1.2 Elect Director Robert D. Beyer For For Management 1.3 Elect Director Francisco L. Borges For For Management 1.4 Elect Director W. Patrick Campbell For For Management 1.5 Elect Director Brian P. Friedman For For Management 1.6 Elect Director Richard B. Handler For For Management 1.7 Elect Director Robert E. Joyal For For Management 1.8 Elect Director Jeffrey C. Keil For For Management 1.9 Elect Director Michael T. O'Kane For For Management 1.10 Elect Director Stuart H. Reese For For Management 1.11 Elect Director Joseph S. Steinberg For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Deloitte & Touche LLP as For For Management Auditors LEVEL 3 COMMUNICATIONS, INC. Ticker: LVLT Security ID: 52729N308 Meeting Date: MAR 16, 2017 Meeting Type: Special Record Date: JAN 25, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Advisory Vote on Golden Parachutes For For Management 3 Adjourn Meeting For For Management LEVEL 3 COMMUNICATIONS, INC. Ticker: LVLT Security ID: 52729N308 Meeting Date: MAY 25, 2017 Meeting Type: Annual Record Date: MAR 31, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director James O. Ellis, Jr. For For Management 1b Elect Director Jeff K. Storey For For Management 1c Elect Director Kevin P. Chilton For For Management 1d Elect Director Steven T. Clontz For For Management 1e Elect Director Irene M. Esteves For For Management 1f Elect Director T. Michael Glenn For For Management 1g Elect Director Spencer B. Hays For For Management 1h Elect Director Michael J. Mahoney For For Management 1i Elect Director Kevin W. Mooney For For Management 1j Elect Director Peter Seah Lim Huat For For Management 1k Elect Director Peter Van Oppen For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify KPMG LLP as Auditors For For Management LINCOLN NATIONAL CORPORATION Ticker: LNC Security ID: 534187109 Meeting Date: MAY 26, 2017 Meeting Type: Annual Record Date: MAR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Deirdre P. Connelly For For Management 1.2 Elect Director William H. Cunningham For For Management 1.3 Elect Director Dennis R. Glass For For Management 1.4 Elect Director George W. Henderson, III For For Management 1.5 Elect Director Eric G. Johnson For For Management 1.6 Elect Director Gary C. Kelly For For Management 1.7 Elect Director M. Leanne Lachman For For Management 1.8 Elect Director Michael F. Mee For For Management 1.9 Elect Director Patrick S. Pittard For For Management 1.10 Elect Director Isaiah Tidwell For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5a Eliminate Supermajority Vote For For Management Requirement for Existing Preferred Stock and Bylaw Amendments 5b Eliminate Supermajority Vote For For Management Requirement to Remove Directors 5c Eliminate Supermajority Vote For For Management Requirement for Business Combinations LINEAR TECHNOLOGY CORPORATION Ticker: LLTC Security ID: 535678106 Meeting Date: OCT 18, 2016 Meeting Type: Annual Record Date: SEP 07, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Advisory Vote on Golden Parachutes For Against Management 3a Elect Director Robert H. Swanson, Jr. For For Management 3b Elect Director Lothar Maier For For Management 3c Elect Director Arthur C. Agnos For For Management 3d Elect Director John J. Gordon For For Management 3e Elect Director David S. Lee For Against Management 3f Elect Director Richard M. Moley For Against Management 3g Elect Director Thomas S. Volpe For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 5 Ratify Ernst & Young LLP as Auditors For For Management 6 Adjourn Meeting For For Management LKQ CORPORATION Ticker: LKQ Security ID: 501889208 Meeting Date: MAY 08, 2017 Meeting Type: Annual Record Date: MAR 16, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Sukhpal Singh Ahluwalia For Against Management 1b Elect Director A. Clinton Allen For For Management 1c Elect Director Robert M. Hanser For For Management 1d Elect Director Joseph M. Holsten For For Management 1e Elect Director Blythe J. McGarvie For For Management 1f Elect Director Paul M. Meister For For Management 1g Elect Director John F. O Brien For For Management 1h Elect Director Guhan Subramanian For For Management 1i Elect Director William M. Webster, IV For For Management 1j Elect Director Dominick Zarcone For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management LOCKHEED MARTIN CORPORATION Ticker: LMT Security ID: 539830109 Meeting Date: APR 27, 2017 Meeting Type: Annual Record Date: FEB 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Daniel F. Akerson For For Management 1b Elect Director Nolan D. Archibald For For Management 1c Elect Director Rosalind G. Brewer For For Management 1d Elect Director David B. Burritt For For Management 1e Elect Director Bruce A. Carlson For For Management 1f Elect Director James O. Ellis, Jr. For For Management 1g Elect Director Thomas J. Falk For For Management 1h Elect Director Ilene S. Gordon For For Management 1i Elect Director Marillyn A. Hewson For For Management 1j Elect Director James M. Loy For For Management 1k Elect Director Joseph W. Ralston For For Management 1l Elect Director Anne Stevens For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Adopt Holy Land Principles Against Against Shareholder LOEWS CORPORATION Ticker: L Security ID: 540424108 Meeting Date: MAY 09, 2017 Meeting Type: Annual Record Date: MAR 16, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Lawrence S. Bacow For For Management 1b Elect Director Ann E. Berman For For Management 1c Elect Director Joseph L. Bower For For Management 1d Elect Director Charles D. Davidson For For Management 1e Elect Director Charles M. Diker For For Management 1f Elect Director Jacob A. Frenkel For For Management 1g Elect Director Paul J. Fribourg For For Management 1h Elect Director Walter L. Harris For For Management 1i Elect Director Philip A. Laskawy For For Management 1j Elect Director Ken Miller For For Management 1k Elect Director Andrew H. Tisch For For Management 1l Elect Director James S. Tisch For For Management 1m Elect Director Jonathan M. Tisch For For Management 1n Elect Director Anthony Welters For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Deloitte & Touche LLP as For For Management Auditors LOWE'S COMPANIES, INC. Ticker: LOW Security ID: 548661107 Meeting Date: JUN 02, 2017 Meeting Type: Annual Record Date: MAR 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Raul Alvarez For For Management 1.2 Elect Director Angela F. Braly For For Management 1.3 Elect Director Sandra B. Cochran For For Management 1.4 Elect Director Laurie Z. Douglas For For Management 1.5 Elect Director Richard W. Dreiling For For Management 1.6 Elect Director Robert L. Johnson For For Management 1.7 Elect Director Marshall O. Larsen For For Management 1.8 Elect Director James H. Morgan For For Management 1.9 Elect Director Robert A. Niblock For For Management 1.10 Elect Director Bertram L. Scott For For Management 1.11 Elect Director Eric C. Wiseman For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Deloitte & Touche LLP as For For Management Auditors 5 Assess Climate Benefits and Against Against Shareholder Feasibility of Adopting Quantitative Renewable Production Goals LYONDELLBASELL INDUSTRIES N.V. Ticker: LYB Security ID: N53745100 Meeting Date: MAY 24, 2017 Meeting Type: Annual Record Date: APR 26, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Robert G. Gwin For For Management 1b Elect Director Jacques Aigrain For For Management 1c Elect Director Lincoln Benet For For Management 1d Elect Director Jagjeet S. Bindra For For Management 1e Elect Director Robin Buchanan For For Management 1f Elect Director Stephen F. Cooper For For Management 1g Elect Director Nance K. Dicciani For For Management 1h Elect Director Claire S. Farley For For Management 1i Elect Director Isabella D. Goren For For Management 1j Elect Director Bruce A. Smith For For Management 1k Elect Director Rudy van der Meer For For Management 2 Adoption of Dutch Statutory Annual For For Management Accounts 3 Approve Discharge of Management Board For For Management 4 Approve Discharge of Supervisory Board For For Management 5 Ratify PricewaterhouseCoopers For For Management Accountants N.V. as Auditors 6 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 7 Approve Dividends of EUR 0.85 Per Share For For Management 8 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 9 Advisory Vote on Say on Pay Frequency One Year One Year Management 10 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 11 Amend Omnibus Stock Plan For For Management M&T BANK CORPORATION Ticker: MTB Security ID: 55261F104 Meeting Date: APR 18, 2017 Meeting Type: Annual Record Date: FEB 28, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Brent D. Baird For For Management 1.2 Elect Director C. Angela Bontempo For For Management 1.3 Elect Director Robert T. Brady For For Management 1.4 Elect Director T. Jefferson For For Management Cunningham, III 1.5 Elect Director Gary N. Geisel For For Management 1.6 Elect Director Richard A. Grossi For For Management 1.7 Elect Director John D. Hawke, Jr. For For Management 1.8 Elect Director Newton P.S. Merrill For For Management 1.9 Elect Director Melinda R. Rich For For Management 1.10 Elect Director Robert E. Sadler, Jr. For For Management 1.11 Elect Director Denis J. Salamone For For Management 1.12 Elect Director David S. Scharfstein For For Management 1.13 Elect Director Herbert L. Washington For For Management 1.14 Elect Director Robert G. Wilmers For For Management 2 Advisory Vote on Say on Pay Frequency One Year One Year Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors MACY'S, INC. Ticker: M Security ID: 55616P104 Meeting Date: MAY 19, 2017 Meeting Type: Annual Record Date: MAR 23, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Francis S. Blake For For Management 1b Elect Director John A. Bryant For For Management 1c Elect Director Deirdre P. Connelly For For Management 1d Elect Director Jeff Gennette For For Management 1e Elect Director Leslie D. Hale For For Management 1f Elect Director William H. Lenehan For For Management 1g Elect Director Sara Levinson For For Management 1h Elect Director Terry J. Lundgren For For Management 1i Elect Director Joyce M. Roche For For Management 1j Elect Director Paul C. Varga For For Management 1k Elect Director Marna C. Whittington For For Management 1l Elect Director Annie Young-Scrivner For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Amend Executive Incentive Bonus Plan For For Management MALLINCKRODT PLC Ticker: MNK Security ID: G5785G107 Meeting Date: MAR 01, 2017 Meeting Type: Annual Record Date: JAN 04, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Melvin D. Booth For For Management 1b Elect Director David R. Carlucci For For Management 1c Elect Director J. Martin Carroll For For Management 1d Elect Director Diane H. Gulyas For For Management 1e Elect Director JoAnn A. Reed For For Management 1f Elect Director Angus C. Russell For For Management 1g Elect Director Virgil D. Thompson - None None Management Withdrawn Resolution 1h Elect Director Mark C. Trudeau For For Management 1i Elect Director Kneeland C. Youngblood For For Management 1j Elect Director Joseph A. Zaccagnino For For Management 2 Approve Deloitte & Touche LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Authorize Share Repurchase up to 10 For For Management Percent of Issued Share Capital 5 Determine Price Range for Reissuance For For Management of Treasury Shares 6a Amend Memorandum of Association For For Management 6b Amend Articles of Association For For Management 7 Approve Reduction in Share Capital For For Management MARATHON OIL CORPORATION Ticker: MRO Security ID: 565849106 Meeting Date: MAY 31, 2017 Meeting Type: Annual Record Date: APR 03, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Gaurdie E. Banister, Jr. For For Management 1b Elect Director Gregory H. Boyce For For Management 1c Elect Director Chadwick C. Deaton For For Management 1d Elect Director Marcela E. Donadio For For Management 1e Elect Director Philip Lader For For Management 1f Elect Director Michael E. J. Phelps For For Management 1g Elect Director Dennis H. Reilley For For Management 1h Elect Director Lee M. Tillman For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management MARATHON PETROLEUM CORPORATION Ticker: MPC Security ID: 56585A102 Meeting Date: APR 26, 2017 Meeting Type: Annual Record Date: FEB 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Steven A. Davis For For Management 1b Elect Director Gary R. Heminger For For Management 1c Elect Director J. Michael Stice For For Management 1d Elect Director John P. Surma For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Report on Environmental and Human Against Against Shareholder Rights Due Diligence 6 Report on Strategy for Aligning with 2 Against Against Shareholder Degree Scenario 7 Adopt Simple Majority Vote Against For Shareholder MARRIOTT INTERNATIONAL, INC. Ticker: MAR Security ID: 571903202 Meeting Date: MAY 05, 2017 Meeting Type: Annual Record Date: MAR 13, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director J.W. Marriott, Jr. For For Management 1.2 Elect Director Mary K. Bush For For Management 1.3 Elect Director Bruce W. Duncan For For Management 1.4 Elect Director Deborah Marriott For For Management Harrison 1.5 Elect Director Frederick A. 'Fritz' For For Management Henderson 1.6 Elect Director Eric Hippeau For For Management 1.7 Elect Director Lawrence W. Kellner For For Management 1.8 Elect Director Debra L. Lee For For Management 1.9 Elect Director Aylwin B. Lewis For For Management 1.10 Elect Director George Munoz For For Management 1.11 Elect Director Steven S. Reinemund For For Management 1.12 Elect Director W. Mitt Romney For For Management 1.13 Elect Director Susan C. Schwab For For Management 1.14 Elect Director Arne M. Sorenson For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Adopt Holy Land Principles Against Against Shareholder MARSH & MCLENNAN COMPANIES, INC. Ticker: MMC Security ID: 571748102 Meeting Date: MAY 18, 2017 Meeting Type: Annual Record Date: MAR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Anthony K. Anderson For For Management 1b Elect Director Oscar Fanjul For For Management 1c Elect Director Daniel S. Glaser For For Management 1d Elect Director H. Edward Hanway For For Management 1e Elect Director Deborah C. Hopkins For For Management 1f Elect Director Elaine La Roche For For Management 1g Elect Director Steven A. Mills For For Management 1h Elect Director Bruce P. Nolop For For Management 1i Elect Director Marc D. Oken For For Management 1j Elect Director Morton O. Schapiro For For Management 1k Elect Director Lloyd M. Yates For For Management 1l Elect Director R. David Yost For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Deloitte & Touche LLP as For For Management Auditors 5 Adopt Holy Land Principles Against Against Shareholder MARTIN MARIETTA MATERIALS, INC. Ticker: MLM Security ID: 573284106 Meeting Date: MAY 18, 2017 Meeting Type: Annual Record Date: MAR 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sue W. Cole For For Management 1.2 Elect Director Michael J. Quillen For For Management 1.3 Elect Director John J. Koraleski For For Management 1.4 Elect Director Stephen P. Zelnak, Jr. For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Adopt Proxy Access Right Against For Shareholder MASCO CORPORATION Ticker: MAS Security ID: 574599106 Meeting Date: MAY 12, 2017 Meeting Type: Annual Record Date: MAR 17, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Keith J. Allman For For Management 1b Elect Director J. Michael Losh For For Management 1c Elect Director Christopher A. O'Herlihy For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors MASTERCARD INCORPORATED Ticker: MA Security ID: 57636Q104 Meeting Date: JUN 27, 2017 Meeting Type: Annual Record Date: APR 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard Haythornthwaite For For Management 1b Elect Director Ajay Banga For For Management 1c Elect Director Silvio Barzi For For Management 1d Elect Director David R. Carlucci For For Management 1e Elect Director Steven J. Freiberg For For Management 1f Elect Director Julius Genachowski For For Management 1g Elect Director Merit E. Janow For For Management 1h Elect Director Nancy J. Karch For For Management 1i Elect Director Oki Matsumoto For For Management 1j Elect Director Rima Qureshi For For Management 1k Elect Director Jose Octavio Reyes For For Management Lagunes 1l Elect Director Jackson Tai For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Amend Omnibus Stock Plan For For Management 5 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 6 Report on Gender Pay Gap Against Against Shareholder MATTEL, INC. Ticker: MAT Security ID: 577081102 Meeting Date: MAY 19, 2017 Meeting Type: Annual Record Date: MAR 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Michael J. Dolan For For Management 1b Elect Director Trevor A. Edwards For For Management 1c Elect Director Frances D. Fergusson For For Management 1d Elect Director Margaret H. Georgiadis For For Management 1e Elect Director Ann Lewnes For For Management 1f Elect Director Dominic Ng For For Management 1g Elect Director Vasant M. Prabhu For For Management 1h Elect Director Dean A. Scarborough For For Management 1i Elect Director Christopher A. Sinclair For For Management 1j Elect Director Dirk Van de Put For For Management 1k Elect Director Kathy White Loyd For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Approve Executive Incentive Bonus Plan For For Management MCDONALD'S CORPORATION Ticker: MCD Security ID: 580135101 Meeting Date: MAY 24, 2017 Meeting Type: Annual Record Date: MAR 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Lloyd Dean For For Management 1b Elect Director Stephen Easterbrook For For Management 1c Elect Director Robert Eckert For For Management 1d Elect Director Margaret Georgiadis For For Management 1e Elect Director Enrique Hernandez, Jr. For For Management 1f Elect Director Jeanne Jackson For For Management 1g Elect Director Richard Lenny For For Management 1h Elect Director John Mulligan For For Management 1i Elect Director Sheila Penrose For For Management 1j Elect Director John Rogers, Jr. For For Management 1k Elect Director Miles White For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Amend Omnibus Stock Plan For For Management 5 Ratify Ernst & Young LLP as Auditors For For Management 6 Provide Vote Counting to Exclude Against Against Shareholder Abstentions 7 Reduce Ownership Threshold for Against For Shareholder Shareholders to Call a Special Meeting 8 Issue New Series of Preferred Stock Against Against Shareholder with the Right to Elect own Director 9 Adopt Holy Land Principles Against Against Shareholder 10 Adopt Policy to Ban Non-Therapeutic Against Against Shareholder Use of Antibiotics in Meat Supply Chain 11 Assess Environmental Impact of Against Against Shareholder Polystyrene Foam Cups 12 Report on Charitable Contributions Against Against Shareholder MCKESSON CORPORATION Ticker: MCK Security ID: 58155Q103 Meeting Date: JUL 27, 2016 Meeting Type: Annual Record Date: MAY 31, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Andy D. Bryant For For Management 1b Elect Director Wayne A. Budd For For Management 1c Elect Director N. Anthony Coles For For Management 1d Elect Director John H. Hammergren For For Management 1e Elect Director M. Christine Jacobs For For Management 1f Elect Director Donald R. Knauss For For Management 1g Elect Director Marie L. Knowles For For Management 1h Elect Director Edward A. Mueller For For Management 1i Elect Director Susan R. Salka For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Pro-rata Vesting of Equity Awards Against Against Shareholder 5 Report on Political Contributions Against Against Shareholder MEAD JOHNSON NUTRITION COMPANY Ticker: MJN Security ID: 582839106 Meeting Date: MAY 31, 2017 Meeting Type: Special Record Date: APR 13, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For For Management 3 Advisory Vote on Golden Parachutes For Against Management MEDTRONIC PLC Ticker: MDT Security ID: G5960L103 Meeting Date: DEC 09, 2016 Meeting Type: Annual Record Date: OCT 11, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard H. Anderson For For Management 1b Elect Director Craig Arnold For For Management 1c Elect Director Scott C. Donnelly For For Management 1d Elect Director Randall J. Hogan, III For For Management 1e Elect Director Omar Ishrak For For Management 1f Elect Director Shirley Ann Jackson For For Management 1g Elect Director Michael O. Leavitt For For Management 1h Elect Director James T. Lenehan For For Management 1i Elect Director Elizabeth G. Nabel For For Management 1j Elect Director Denise M. O'Leary For For Management 1k Elect Director Kendall J. Powell For For Management 1l Elect Director Robert C. Pozen For For Management 1m Elect Director Preetha Reddy For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Proxy Access Right For For Management 5a Amend Articles of Association For For Management 5b Amend Memorandum of Association For For Management 6 Amend Articles to Clarify the Board's For For Management Sole Authority to Determine its Size Within the Fixed Limits MERCK & CO., INC. Ticker: MRK Security ID: 58933Y105 Meeting Date: MAY 23, 2017 Meeting Type: Annual Record Date: MAR 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Leslie A. Brun For For Management 1b Elect Director Thomas R. Cech For For Management 1c Elect Director Pamela J. Craig For For Management 1d Elect Director Kenneth C. Frazier For For Management 1e Elect Director Thomas H. Glocer For For Management 1f Elect Director Rochelle B. Lazarus For For Management 1g Elect Director John H. Noseworthy For For Management 1h Elect Director Carlos E. Represas For For Management 1i Elect Director Paul B. Rothman For For Management 1j Elect Director Patricia F. Russo For For Management 1k Elect Director Craig B. Thompson For For Management 1l Elect Director Wendell P. Weeks For For Management 1m Elect Director Peter C. Wendell For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 5 Require Independent Board Chairman Against Against Shareholder 6 Adopt Holy Land Principles Against Against Shareholder 7 Report on Risks of Doing Business in Against Against Shareholder Conflict-Affected Areas 8 Report on Board Oversight of Product Against Against Shareholder Safety and Quality METLIFE, INC. Ticker: MET Security ID: 59156R108 Meeting Date: JUN 13, 2017 Meeting Type: Annual Record Date: APR 14, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Cheryl W. Grise For For Management 1.2 Elect Director Carlos M. Gutierrez For For Management 1.3 Elect Director David L. Herzog For For Management 1.4 Elect Director R. Glenn Hubbard For For Management 1.5 Elect Director Steven A. Kandarian For For Management 1.6 Elect Director Alfred F. Kelly, Jr. For For Management 1.7 Elect Director Edward J. Kelly, III For For Management 1.8 Elect Director William E. Kennard For For Management 1.9 Elect Director James M. Kilts For For Management 1.10 Elect Director Catherine R. Kinney For For Management 1.11 Elect Director Denise M. Morrison For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Reduce Ownership Threshold for Against For Shareholder Shareholders to Call Special Meeting METTLER-TOLEDO INTERNATIONAL INC. Ticker: MTD Security ID: 592688105 Meeting Date: MAY 04, 2017 Meeting Type: Annual Record Date: MAR 06, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert F. Spoerry For Against Management 1.2 Elect Director Wah-Hui Chu For For Management 1.3 Elect Director Francis A. Contino For For Management 1.4 Elect Director Olivier A. Filliol For For Management 1.5 Elect Director Richard Francis For For Management 1.6 Elect Director Constance L. Harvey For For Management 1.7 Elect Director Michael A. Kelly For For Management 1.8 Elect Director Hans Ulrich Maerki For For Management 1.9 Elect Director Thomas P. Salice For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management MICHAEL KORS HOLDINGS LIMITED Ticker: KORS Security ID: G60754101 Meeting Date: AUG 04, 2016 Meeting Type: Annual Record Date: JUN 01, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Michael Kors For For Management 1b Elect Director Judy Gibbons For For Management 1c Elect Director Jane Thompson For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation MICROCHIP TECHNOLOGY INCORPORATED Ticker: MCHP Security ID: 595017104 Meeting Date: AUG 15, 2016 Meeting Type: Annual Record Date: JUN 21, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Steve Sanghi For For Management 1.2 Elect Director Matthew W. Chapman For For Management 1.3 Elect Director L.B. Day For For Management 1.4 Elect Director Esther L. Johnson For For Management 1.5 Elect Director Wade F. Meyercord For For Management 2 Amend Executive Incentive Bonus Plan For For Management 3 Ratify Ernst & Young LLP as Auditors For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation MICRON TECHNOLOGY, INC. Ticker: MU Security ID: 595112103 Meeting Date: JAN 18, 2017 Meeting Type: Annual Record Date: NOV 21, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert L. Bailey For For Management 1.2 Elect Director Richard M. Beyer For For Management 1.3 Elect Director Patrick J. Byrne For For Management 1.4 Elect Director D. Mark Durcan For For Management 1.5 Elect Director Mercedes Johnson For For Management 1.6 Elect Director Lawrence N. Mondry For For Management 1.7 Elect Director Robert E. Switz For For Management 2 Amend Omnibus Stock Plan For For Management 3 Adopt NOL Rights Plan (NOL Pill) For For Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MICROSOFT CORPORATION Ticker: MSFT Security ID: 594918104 Meeting Date: NOV 30, 2016 Meeting Type: Annual Record Date: SEP 30, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William H. Gates, lll For For Management 1.2 Elect Director Teri L. List-Stoll For For Management 1.3 Elect Director G. Mason Morfit For For Management 1.4 Elect Director Satya Nadella For For Management 1.5 Elect Director Charles H. Noski For For Management 1.6 Elect Director Helmut Panke For For Management 1.7 Elect Director Sandra E. Peterson For For Management 1.8 Elect Director Charles W. Scharf For For Management 1.9 Elect Director John W. Stanton For For Management 1.10 Elect Director John W. Thompson For For Management 1.11 Elect Director Padmasree Warrior For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors 4 Amend Right to Call Special Meeting For For Management 5 Amend Omnibus Stock Plan For For Management 6 Proxy Access Against Against Shareholder MID-AMERICA APARTMENT COMMUNITIES, INC. Ticker: MAA Security ID: 59522J103 Meeting Date: MAY 23, 2017 Meeting Type: Annual Record Date: MAR 17, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director H. Eric Bolton, Jr. For For Management 1b Elect Director Russell R. French For For Management 1c Elect Director Alan B. Graf, Jr. For For Management 1d Elect Director Toni Jennings For For Management 1e Elect Director James K. Lowder For For Management 1f Elect Director Thomas H. Lowder For For Management 1g Elect Director Monica McGurk For For Management 1h Elect Director Claude B. Nielsen For For Management 1i Elect Director Philip W. Norwood For For Management 1j Elect Director W. Reid Sanders For For Management 1k Elect Director Gary Shorb For For Management 1l Elect Director David P. Stockert For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Ernst & Young LLP as Auditors For For Management MOHAWK INDUSTRIES, INC. Ticker: MHK Security ID: 608190104 Meeting Date: MAY 18, 2017 Meeting Type: Annual Record Date: MAR 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard C. Ill For For Management 1.2 Elect Director Jeffrey S. Lorberbaum For For Management 1.3 Elect Director Karen A. Smith Bogart For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Approve Omnibus Stock Plan For For Management MOLSON COORS BREWING COMPANY Ticker: TAP Security ID: 60871R209 Meeting Date: MAY 17, 2017 Meeting Type: Annual Record Date: MAR 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Roger G. Eaton For For Management 1.2 Elect Director Charles M. Herington For For Management 1.3 Elect Director H. Sanford Riley For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MONDELEZ INTERNATIONAL, INC. Ticker: MDLZ Security ID: 609207105 Meeting Date: MAY 17, 2017 Meeting Type: Annual Record Date: MAR 08, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Lewis W.K. Booth For For Management 1b Elect Director Charles E. Bunch For For Management 1c Elect Director Lois D. Juliber For For Management 1d Elect Director Mark D. Ketchum For For Management 1e Elect Director Jorge S. Mesquita For For Management 1f Elect Director Joseph Neubauer For For Management 1g Elect Director Nelson Peltz For For Management 1h Elect Director Fredric G. Reynolds For For Management 1i Elect Director Irene B. Rosenfeld For For Management 1j Elect Director Christiana S. Shi For For Management 1k Elect Director Patrick T. Siewert For For Management 1l Elect Director Ruth J. Simmons For For Management 1m Elect Director Jean-Francois M. L. van For For Management Boxmeer 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Assess Environmental Impact of Against Against Shareholder Non-Recyclable Packaging 6 Create a Committee to Prepare a Report Against Against Shareholder Regarding the Impact of Plant Closures on Communities and Alternatives MONSANTO COMPANY Ticker: MON Security ID: 61166W101 Meeting Date: DEC 13, 2016 Meeting Type: Special Record Date: NOV 07, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Advisory Vote on Golden Parachutes For For Management 3 Adjourn Meeting For For Management MONSANTO COMPANY Ticker: MON Security ID: 61166W101 Meeting Date: JAN 27, 2017 Meeting Type: Annual Record Date: DEC 05, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Dwight M. 'Mitch' Barns For For Management 1b Elect Director Gregory H. Boyce For For Management 1c Elect Director David L. Chicoine For For Management 1d Elect Director Janice L. Fields For For Management 1e Elect Director Hugh Grant For For Management 1f Elect Director Arthur H. Harper For For Management 1g Elect Director Laura K. Ipsen For For Management 1h Elect Director Marcos M. Lutz For For Management 1i Elect Director C. Steven McMillan For For Management 1j Elect Director Jon R. Moeller For For Management 1k Elect Director George H. Poste For For Management 1l Elect Director Robert J. Stevens For Against Management 1m Elect Director Patricia Verduin For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Amend Omnibus Stock Plan For For Management 6 Report on Lobbying Payments and Policy Against Against Shareholder 7 Report on Effectiveness and Risks of Against Against Shareholder Glyphosate Use MONSTER BEVERAGE CORPORATION Ticker: MNST Security ID: 61174X109 Meeting Date: OCT 11, 2016 Meeting Type: Special Record Date: AUG 26, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Increase Authorized Common Stock For For Management MONSTER BEVERAGE CORPORATION Ticker: MNST Security ID: 61174X109 Meeting Date: JUN 19, 2017 Meeting Type: Annual Record Date: APR 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Rodney C. Sacks For For Management 1.2 Elect Director Hilton H. Schlosberg For For Management 1.3 Elect Director Mark J. Hall For Withhold Management 1.4 Elect Director Norman C. Epstein For For Management 1.5 Elect Director Gary P. Fayard For For Management 1.6 Elect Director Benjamin M. Polk For For Management 1.7 Elect Director Sydney Selati For For Management 1.8 Elect Director Harold C. Taber, Jr. For For Management 1.9 Elect Director Kathy N. Waller For For Management 1.10 Elect Director Mark S. Vidergauz For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Approve Non-Employee Director Omnibus For For Management Stock Plan 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management 6 Adopt Proxy Access Right Against For Shareholder 7 Report on Sustainability, Including Against Against Shareholder Water Risks MOODY'S CORPORATION Ticker: MCO Security ID: 615369105 Meeting Date: APR 25, 2017 Meeting Type: Annual Record Date: FEB 28, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Basil L. Anderson For For Management 1.2 Elect Director Jorge A. Bermudez For For Management 1.3 Elect Director Darrell Duffie For For Management 1.4 Elect Director Kathryn M. Hill For For Management 1.5 Elect Director Ewald Kist For For Management 1.6 Elect Director Raymond W. McDaniel, Jr. For For Management 1.7 Elect Director Henry A. McKinnell, Jr. For For Management 1.8 Elect Director Leslie F. Seidman For For Management 1.9 Elect Director Bruce Van Saun For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management MORGAN STANLEY Ticker: MS Security ID: 617446448 Meeting Date: MAY 22, 2017 Meeting Type: Annual Record Date: MAR 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Erskine B. Bowles For For Management 1b Elect Director Alistair Darling For For Management 1c Elect Director Thomas H. Glocer For For Management 1d Elect Director James P. Gorman For For Management 1e Elect Director Robert H. Herz For For Management 1f Elect Director Nobuyuki Hirano For For Management 1g Elect Director Klaus Kleinfeld For For Management 1h Elect Director Jami Miscik For For Management 1i Elect Director Dennis M. Nally For For Management 1j Elect Director Hutham S. Olayan For For Management 1k Elect Director James W. Owens For For Management 1l Elect Director Ryosuke Tamakoshi For For Management 1m Elect Director Perry M. Traquina For For Management 1n Elect Director Rayford Wilkins, Jr. For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Amend Omnibus Stock Plan For For Management 6 Amend Non-Employee Director Omnibus For For Management Stock Plan 7 Provide Vote Counting to Exclude Against Against Shareholder Abstentions 8 Prohibit Accelerated Vesting of Awards Against Against Shareholder to Pursue Government Service MOTOROLA SOLUTIONS, INC. Ticker: MSI Security ID: 620076307 Meeting Date: MAY 15, 2017 Meeting Type: Annual Record Date: MAR 17, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Gregory Q. Brown For For Management 1b Elect Director Kenneth D. Denman For For Management 1c Elect Director Egon P. Durban For For Management 1d Elect Director Clayton M. Jones For For Management 1e Elect Director Judy C. Lewent For For Management 1f Elect Director Gregory K. Mondre For For Management 1g Elect Director Anne R. Pramaggiore For For Management 1h Elect Director Samuel C. Scott, III For For Management 1i Elect Director Joseph M. Tucci For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify KPMG LLP as Auditors For For Management 5 Report on Lobbying Payments and Policy Against Against Shareholder 6 Report on Efforts to Ensure Supply Against Against Shareholder Chain Has No Forced Labor MURPHY OIL CORPORATION Ticker: MUR Security ID: 626717102 Meeting Date: MAY 10, 2017 Meeting Type: Annual Record Date: MAR 13, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director T. Jay Collins For For Management 1b Elect Director Steven A. Cosse For For Management 1c Elect Director Claiborne P. Deming For For Management 1d Elect Director Lawrence R. Dickerson For For Management 1e Elect Director Roger W. Jenkins For For Management 1f Elect Director Elisabeth W. Keller For For Management 1g Elect Director James V. Kelley For For Management 1h Elect Director Walentin Mirosh For For Management 1i Elect Director R. Madison Murphy For For Management 1j Elect Director Jeffrey W. Nolan For For Management 1k Elect Director Neal E. Schmale For For Management 1l Elect Director Laura A. Sugg For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Amend Omnibus Stock Plan For For Management 5 Ratify KPMG LLP as Auditors For For Management MYLAN N.V. Ticker: MYL Security ID: N59465109 Meeting Date: JUN 22, 2017 Meeting Type: Annual Record Date: MAY 25, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Heather Bresch For For Management 1B Elect Director Wendy Cameron For Against Management 1C Elect Director Robert J. Cindrich For For Management 1D Elect Director Robert J. Coury For For Management 1E Elect Director JoEllen Lyons Dillon For For Management 1F Elect Director Neil Dimick For Against Management 1G Elect Director Melina Higgins For For Management 1H Elect Director Rajiv Malik For Against Management 1I Elect Director Mark W. Parrish For Against Management 1J Elect Director Randall L. (Pete) For For Management Vanderveen 1K Elect Director Sjoerd S. Vollebregt For For Management 2 Adopt Financial Statements and For For Management Statutory Reports 3 Ratify Deloitte & Touche LLP as For For Management Auditors 4 Instruction to Deloitte Accountants B. For For Management V. for the Audit of the Company's Dutch Statutory Annual Accounts for Fiscal Year 2017 5 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 6 Advisory Vote on Say on Pay Frequency One Year One Year Management 7 Authorize Repurchase of Shares For For Management NASDAQ, INC. Ticker: NDAQ Security ID: 631103108 Meeting Date: MAY 10, 2017 Meeting Type: Annual Record Date: MAR 13, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Melissa M. Arnoldi For For Management 1b Elect Director Charlene T. Begley For For Management 1c Elect Director Steven D. Black For For Management 1d Elect Director Adena T. Friedman For For Management 1e Elect Director Glenn H. Hutchins For For Management 1f Elect Director Essa Kazim For For Management 1g Elect Director Thomas A. Kloet For For Management 1h Elect Director Michael R. Splinter For For Management 1i Elect Director Lars R. Wedenborn For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Ernst & Young LLP as Auditors For For Management 5 Provide Right to Act by Written Consent Against Against Shareholder NATIONAL OILWELL VARCO, INC. Ticker: NOV Security ID: 637071101 Meeting Date: MAY 17, 2017 Meeting Type: Annual Record Date: MAR 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Clay C. Williams For For Management 1B Elect Director Greg L. Armstrong For For Management 1C Elect Director Marcela E. Donadio For For Management 1D Elect Director Ben A. Guill For For Management 1E Elect Director James T. Hackett For For Management 1F Elect Director David D. Harrison For For Management 1G Elect Director Eric L. Mattson For For Management 1H Elect Director William R. Thomas For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Adopt Proxy Access Right For For Shareholder NAVIENT CORPORATION Ticker: NAVI Security ID: 63938C108 Meeting Date: MAY 25, 2017 Meeting Type: Annual Record Date: MAR 30, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John K. Adams, Jr. For For Management 1b Elect Director Anna Escobedo Cabral For For Management 1c Elect Director William M. For For Management Diefenderfer, III 1d Elect Director Diane Suitt Gilleland For For Management 1e Elect Director Katherine A. Lehman For For Management 1f Elect Director Linda A. Mills For For Management 1g Elect Director John (Jack) F. Remondi For For Management 1h Elect Director Jane J. Thompson For For Management 1i Elect Director Laura S. Unger For For Management 1j Elect Director Barry L. Williams For For Management 1k Elect Director David L. Yowan For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management NETAPP, INC. Ticker: NTAP Security ID: 64110D104 Meeting Date: SEP 15, 2016 Meeting Type: Annual Record Date: JUL 19, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director T. Michael Nevens For For Management 1b Elect Director Jeffry R. Allen For For Management 1c Elect Director Alan L. Earhart For For Management 1d Elect Director Gerald Held For For Management 1e Elect Director Kathryn M. Hill For For Management 1f Elect Director George Kurian For For Management 1g Elect Director George T. Shaheen For For Management 1h Elect Director Stephen M. Smith For For Management 1i Elect Director Robert T. Wall For For Management 1j Elect Director Richard P. Wallace For For Management 2 Amend Omnibus Stock Plan For For Management 3 Amend Qualified Employee Stock For For Management Purchase Plan 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Ratify Deloitte & Touche LLP as For For Management Auditors NETFLIX, INC. Ticker: NFLX Security ID: 64110L106 Meeting Date: JUN 06, 2017 Meeting Type: Annual Record Date: APR 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Reed Hastings For Withhold Management 1.2 Elect Director Jay C. Hoag For Withhold Management 1.3 Elect Director A. George (Skip) Battle For Withhold Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Adopt Proxy Access Right Against For Shareholder 6 Report on Sustainability Against Against Shareholder 7 Report on Feasibility of Net-Zero GHG Against Against Shareholder Emissions 8 Declassify the Board of Directors Against For Shareholder 9 Adopt Simple Majority Vote Against For Shareholder 10 Require a Majority Vote for the Against For Shareholder Election of Directors NEWELL BRANDS INC. Ticker: NWL Security ID: 651229106 Meeting Date: MAY 09, 2017 Meeting Type: Annual Record Date: MAR 17, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Ian G.H. Ashken For For Management 1b Elect Director Thomas E. Clarke For For Management 1c Elect Director Kevin C. Conroy For For Management 1d Elect Director Scott S. Cowen For For Management 1e Elect Director Michael T. Cowhig For For Management 1f Elect Director Domenico De Sole For For Management 1g Elect Director Martin E. Franklin For For Management 1h Elect Director Ros L'Esperance For For Management 1i Elect Director Michael B. Polk For For Management 1j Elect Director Steven J. Strobel For For Management 1k Elect Director Michael A. Todman For For Management 1l Elect Director Raymond G. Viault For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management NEWFIELD EXPLORATION COMPANY Ticker: NFX Security ID: 651290108 Meeting Date: MAY 16, 2017 Meeting Type: Annual Record Date: MAR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Lee K. Boothby For For Management 1b Elect Director Pamela J. Gardner For For Management 1c Elect Director Steven W. Nance For For Management 1d Elect Director Roger B. Plank For For Management 1e Elect Director Thomas G. Ricks For For Management 1f Elect Director Juanita M. Romans For For Management 1g Elect Director John (Jack) W. Schanck For For Management 1h Elect Director J. Terry Strange For For Management 1i Elect Director J. Kent Wells For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 5 Approve Omnibus Stock Plan For For Management 6 Approve Omnibus Stock Plan For For Management 7 Amend Qualified Employee Stock For For Management Purchase Plan NEWMONT MINING CORPORATION Ticker: NEM Security ID: 651639106 Meeting Date: APR 20, 2017 Meeting Type: Annual Record Date: FEB 21, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gregory H. Boyce For For Management 1.2 Elect Director Bruce R. Brook For For Management 1.3 Elect Director J. Kofi Bucknor For For Management 1.4 Elect Director Vincent A. Calarco For For Management 1.5 Elect Director Joseph A. Carrabba For For Management 1.6 Elect Director Noreen Doyle For For Management 1.7 Elect Director Gary J. Goldberg For For Management 1.8 Elect Director Veronica M. Hagen For For Management 1.9 Elect Director Jane Nelson For For Management 1.10 Elect Director Julio M. Quintana For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Report on Human Rights Risk Assessment Against Against Shareholder Process NEWS CORPORATION Ticker: NWS Security ID: 65249B208 Meeting Date: NOV 10, 2016 Meeting Type: Annual Record Date: OCT 11, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director K. Rupert Murdoch For For Management 1b Elect Director Lachlan K. Murdoch For For Management 1c Elect Director Robert J. Thomson For For Management 1d Elect Director Jose Maria Aznar For For Management 1e Elect Director Natalie Bancroft For For Management 1f Elect Director Peter L. Barnes For For Management 1g Elect Director Elaine L. Chao For For Management 1h Elect Director Joel I. Klein For For Management 1i Elect Director James R. Murdoch For For Management 1j Elect Director Ana Paula Pessoa For For Management 1k Elect Director Masroor Siddiqui For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share NEXTERA ENERGY, INC. Ticker: NEE Security ID: 65339F101 Meeting Date: MAY 18, 2017 Meeting Type: Annual Record Date: MAR 23, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Sherry S. Barrat For For Management 1b Elect Director James L. Camaren For For Management 1c Elect Director Kenneth B. Dunn For For Management 1d Elect Director Naren K. Gursahaney For For Management 1e Elect Director Kirk S. Hachigian For For Management 1f Elect Director Toni Jennings For For Management 1g Elect Director Amy B. Lane For For Management 1h Elect Director James L. Robo For For Management 1i Elect Director Rudy E. Schupp For For Management 1j Elect Director John L. Skolds For For Management 1k Elect Director William H. Swanson For For Management 1l Elect Director Hansel E. Tookes, II For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Approve Non-Employee Director For For Management Restricted Stock Plan 6 Report on Political Contributions Against Against Shareholder NIELSEN HOLDINGS PLC Ticker: NLSN Security ID: G6518L108 Meeting Date: MAY 23, 2017 Meeting Type: Annual Record Date: MAR 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director James A. Attwood, Jr. For For Management 1b Elect Director Mitch Barns For For Management 1c Elect Director Karen M. Hoguet For For Management 1d Elect Director James M. Kilts For For Management 1e Elect Director Harish Manwani For For Management 1f Elect Director Robert Pozen For For Management 1g Elect Director David Rawlinson For For Management 1h Elect Director Javier G. Teruel For For Management 1i Elect Director Lauren Zalaznick For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Reappoint Ernst & Young LLP as UK For For Management Statutory Auditors 4 Authorise the Audit Committee to Fix For For Management Remuneration of UK Statutory Auditors 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Advisory Vote on Say on Pay Frequency One Year One Year Management 7 Approve Director's Remuneration Report For For Management NIKE, INC. Ticker: NKE Security ID: 654106103 Meeting Date: SEP 22, 2016 Meeting Type: Annual Record Date: JUL 22, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alan B. Graf, Jr. For For Management 1.2 Elect Director Michelle A. Peluso For For Management 1.3 Elect Director Phyllis M. Wise For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Amend Qualified Employee Stock For For Management Purchase Plan 4 Report on Political Contributions Against Against Shareholder 5 Ratify PricewaterhouseCoopers LLP as For For Management Auditors NISOURCE INC. Ticker: NI Security ID: 65473P105 Meeting Date: MAY 09, 2017 Meeting Type: Annual Record Date: MAR 14, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard A. Abdoo For For Management 1.2 Elect Director Peter A. Altabef For For Management 1.3 Elect Director Aristides S. Candris For For Management 1.4 Elect Director Wayne S. DeVeydt For For Management 1.5 Elect Director Joseph Hamrock For For Management 1.6 Elect Director Deborah A. Henretta For For Management 1.7 Elect Director Michael E. Jesanis For For Management 1.8 Elect Director Kevin T. Kabat For For Management 1.9 Elect Director Richard L. Thompson For For Management 1.10 Elect Director Carolyn Y. Woo For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management NOBLE ENERGY, INC. Ticker: NBL Security ID: 655044105 Meeting Date: APR 25, 2017 Meeting Type: Annual Record Date: FEB 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Jeffrey L. Berenson For For Management 1b Elect Director Michael A. Cawley For For Management 1c Elect Director Edward F. Cox For For Management 1d Elect Director James E. Craddock For Against Management 1e Elect Director Thomas J. Edelman For For Management 1f Elect Director Kirby L. Hedrick For For Management 1g Elect Director David L. Stover For For Management 1h Elect Director Scott D. Urban For For Management 1i Elect Director William T. Van Kleef For For Management 1j Elect Director Molly K. Williamson For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Approve Omnibus Stock Plan For For Management 6 Assess Portfolio Impacts of Policies Against Against Shareholder to Meet 2 Degree Scenario NORDSTROM, INC. Ticker: JWN Security ID: 655664100 Meeting Date: MAY 16, 2017 Meeting Type: Annual Record Date: MAR 07, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Shellye L. Archambeau For For Management 1b Elect Director Stacy Brown-Philpot For For Management 1c Elect Director Tanya L. Domier For For Management 1d Elect Director Blake W. Nordstrom For For Management 1e Elect Director Erik B. Nordstrom For For Management 1f Elect Director Peter E. Nordstrom For For Management 1g Elect Director Philip G. Satre For For Management 1h Elect Director Brad D. Smith For For Management 1i Elect Director Gordon A. Smith For For Management 1j Elect Director Bradley D. Tilden For For Management 1k Elect Director B. Kevin Turner For For Management 1l Elect Director Robert D. Walter For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Amend Omnibus Stock Plan For For Management NORFOLK SOUTHERN CORPORATION Ticker: NSC Security ID: 655844108 Meeting Date: MAY 11, 2017 Meeting Type: Annual Record Date: MAR 02, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas D. Bell, Jr. For For Management 1.2 Elect Director Erskine B. Bowles For For Management 1.3 Elect Director Robert A. Bradway - None None Management Withdrawn 1.4 Elect Director Wesley G. Bush For For Management 1.5 Elect Director Daniel A. Carp For For Management 1.6 Elect Director Mitchell E. Daniels, Jr. For For Management 1.7 Elect Director Marcela E. Donadio For For Management 1.8 Elect Director Steven F. Leer For For Management 1.9 Elect Director Michael D. Lockhart For For Management 1.10 Elect Director Amy E. Miles For For Management 1.11 Elect Director Martin H. Nesbitt For For Management 1.12 Elect Director James A. Squires For For Management 1.13 Elect Director John R. Thompson For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management NORTHERN TRUST CORPORATION Ticker: NTRS Security ID: 665859104 Meeting Date: APR 25, 2017 Meeting Type: Annual Record Date: FEB 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Linda Walker Bynoe For For Management 1b Elect Director Susan Crown For For Management 1c Elect Director Dean M. Harrison For For Management 1d Elect Director Jay L. Henderson For For Management 1e Elect Director Michael G. O'Grady For Against Management 1f Elect Director Jose Luis Prado For For Management 1g Elect Director Thomas E. Richards For For Management 1h Elect Director John W. Rowe For For Management 1i Elect Director Martin P. Slark For For Management 1j Elect Director David H. B. Smith, Jr. For For Management 1k Elect Director Donald Thompson For For Management 1l Elect Director Charles A. Tribbett, III For For Management 1m Elect Director Frederick H. Waddell For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Approve Omnibus Stock Plan For For Management 5 Ratify KPMG LLP as Auditors For For Management NORTHROP GRUMMAN CORPORATION Ticker: NOC Security ID: 666807102 Meeting Date: MAY 17, 2017 Meeting Type: Annual Record Date: MAR 21, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Wesley G. Bush For For Management 1.2 Elect Director Marianne C. Brown For For Management 1.3 Elect Director Victor H. Fazio For For Management 1.4 Elect Director Donald E. Felsinger For For Management 1.5 Elect Director Ann M. Fudge For For Management 1.6 Elect Director Bruce S. Gordon For For Management 1.7 Elect Director William H. Hernandez For For Management 1.8 Elect Director Madeleine A. Kleiner For For Management 1.9 Elect Director Karl J. Krapek For For Management 1.10 Elect Director Gary Roughead For For Management 1.11 Elect Director Thomas M. Schoewe For For Management 1.12 Elect Director James S. Turley For For Management 1.13 Elect Director Mark A. Welsh, III For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Deloitte & Touche LLP as For For Management Auditors NRG ENERGY, INC. Ticker: NRG Security ID: 629377508 Meeting Date: APR 27, 2017 Meeting Type: Annual Record Date: MAR 13, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director E. Spencer Abraham For For Management 1b Elect Director Kirbyjon H. Caldwell For For Management 1c Elect Director Lawrence S. Coben For For Management 1d Elect Director Terry G. Dallas For For Management 1e Elect Director Mauricio Gutierrez For For Management 1f Elect Director William E. Hantke For For Management 1g Elect Director Paul W. Hobby For For Management 1h Elect Director Anne C. Schaumburg For For Management 1i Elect Director Evan J. Silverstein For For Management 1j Elect Director Barry T. Smitherman For For Management 1k Elect Director Thomas H. Weidemeyer For For Management 1l Elect Director C. John Wilder For For Management 1m Elect Director Walter R. Young For For Management 2 Amend Omnibus Stock Plan For For Management 3 Amend Qualified Employee Stock For For Management Purchase Plan 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management 6 Ratify KPMG LLP as Auditors For For Management 7 Report on Political Contributions Against Against Shareholder NUCOR CORPORATION Ticker: NUE Security ID: 670346105 Meeting Date: MAY 11, 2017 Meeting Type: Annual Record Date: MAR 13, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Patrick J. Dempsey For For Management 1.2 Elect Director John J. Ferriola For For Management 1.3 Elect Director Gregory J. Hayes For For Management 1.4 Elect Director Victoria F. Haynes For For Management 1.5 Elect Director Bernard L. Kasriel For For Management 1.6 Elect Director Christopher J. Kearney For For Management 1.7 Elect Director Laurette T. Koellner For For Management 1.8 Elect Director John H. Walker For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency Three One Year Management Years 5 Report on Lobbying Payments and Policy Against Against Shareholder 6 Adopt Quantitative Compnay-Wide GHG Against Against Shareholder Goals NVIDIA CORPORATION Ticker: NVDA Security ID: 67066G104 Meeting Date: MAY 23, 2017 Meeting Type: Annual Record Date: MAR 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Robert K. Burgess For For Management 1b Elect Director Tench Coxe For For Management 1c Elect Director Persis S. Drell For For Management 1d Elect Director James C. Gaither For For Management 1e Elect Director Jen-Hsun Huang For For Management 1f Elect Director Dawn Hudson For For Management 1g Elect Director Harvey C. Jones For For Management 1h Elect Director Michael G. McCaffery For For Management 1i Elect Director William J. Miller For For Management 1j Elect Director Mark L. Perry For For Management 1k Elect Director A. Brooke Seawell For For Management 1l Elect Director Mark A. Stevens For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors O'REILLY AUTOMOTIVE, INC. Ticker: ORLY Security ID: 67103H107 Meeting Date: MAY 09, 2017 Meeting Type: Annual Record Date: FEB 28, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David O'Reilly For For Management 1b Elect Director Charles H. O'Reilly Jr. For Against Management 1c Elect Director Larry O'Reilly For Against Management 1d Elect Director Rosalie O'Reilly Wooten For Against Management 1e Elect Director Jay D. Burchfield For For Management 1f Elect Director Thomas T. Hendrickson For For Management 1g Elect Director Paul R. Lederer For For Management 1h Elect Director John R. Murphy For For Management 1i Elect Director Ronald Rashkow For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Approve Omnibus Stock Plan For For Management 5 Ratify Ernst & Young LLP as Auditors For For Management 6 Reduce Ownership Threshold for Against For Shareholder Shareholders to Call Special Meeting OCCIDENTAL PETROLEUM CORPORATION Ticker: OXY Security ID: 674599105 Meeting Date: MAY 12, 2017 Meeting Type: Annual Record Date: MAR 14, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Spencer Abraham For For Management 1b Elect Director Howard I. Atkins For For Management 1c Elect Director Eugene L. Batchelder For For Management 1d Elect Director John E. Feick For For Management 1e Elect Director Margaret M. Foran For For Management 1f Elect Director Carlos M. Gutierrez For For Management 1g Elect Director Vicki Hollub For For Management 1h Elect Director William R. Klesse For For Management 1i Elect Director Jack B. Moore For For Management 1j Elect Director Avedick B. Poladian For For Management 1k Elect Director Elisse B. Walter For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify KPMG LLP as Auditors For For Management 5 Assess Portfolio Impacts of Policies Against Against Shareholder to Meet 2 Degree Scenario 6 Reduce Ownership Threshold for Against For Shareholder Shareholders to Call Special Meeting 7 Report on Methane Emissions and Against Against Shareholder Flaring Targets 8 Report on Political Contributions and Against Against Shareholder Expenditures OMNICOM GROUP INC. Ticker: OMC Security ID: 681919106 Meeting Date: MAY 25, 2017 Meeting Type: Annual Record Date: APR 05, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John D. Wren For For Management 1.2 Elect Director Bruce Crawford For For Management 1.3 Elect Director Alan R. Batkin For For Management 1.4 Elect Director Mary C. Choksi For For Management 1.5 Elect Director Robert Charles Clark For For Management 1.6 Elect Director Leonard S. Coleman, Jr. For For Management 1.7 Elect Director Susan S. Denison For For Management 1.8 Elect Director Deborah J. Kissire For For Management 1.9 Elect Director John R. Murphy For For Management 1.10 Elect Director John R. Purcell For For Management 1.11 Elect Director Linda Johnson Rice For For Management 1.12 Elect Director Valerie M. Williams For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify KPMG LLP as Auditors For For Management ONEOK, INC. Ticker: OKE Security ID: 682680103 Meeting Date: MAY 24, 2017 Meeting Type: Annual Record Date: MAR 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Brian L. Derksen For For Management 1.2 Elect Director Julie H. Edwards For For Management 1.3 Elect Director John W. Gibson For For Management 1.4 Elect Director Randall J. Larson For For Management 1.5 Elect Director Steven J. Malcolm For For Management 1.6 Elect Director Kevin S. McCarthy - None None Management WITHDRAWN RESOLUTION 1.7 Elect Director Jim W. Mogg For For Management 1.8 Elect Director Pattye L. Moore For For Management 1.9 Elect Director Gary D. Parker For For Management 1.10 Elect Director Eduardo A. Rodriguez For For Management 1.11 Elect Director Terry K. Spencer For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management ONEOK, INC. Ticker: OKE Security ID: 682680103 Meeting Date: JUN 30, 2017 Meeting Type: Special Record Date: MAY 19, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with the For For Management Merger 2 Increase Authorized Common Stock For For Management 3 Adjourn Meeting For For Management ORACLE CORPORATION Ticker: ORCL Security ID: 68389X105 Meeting Date: NOV 16, 2016 Meeting Type: Annual Record Date: SEP 19, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey S. Berg For Withhold Management 1.2 Elect Director H. Raymond Bingham For Withhold Management 1.3 Elect Director Michael J. Boskin For Withhold Management 1.4 Elect Director Safra A. Catz For Withhold Management 1.5 Elect Director Bruce R. Chizen For Withhold Management 1.6 Elect Director George H. Conrades For Withhold Management 1.7 Elect Director Lawrence J. Ellison For Withhold Management 1.8 Elect Director Hector Garcia-Molina For Withhold Management 1.9 Elect Director Jeffrey O. Henley For Withhold Management 1.10 Elect Director Mark V. Hurd For Withhold Management 1.11 Elect Director Renee J. James For For Management 1.12 Elect Director Leon E. Panetta For Withhold Management 1.13 Elect Director Naomi O. Seligman For Withhold Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management 4 Report on Lobbying Payments and Policy Against Against Shareholder PACCAR INC Ticker: PCAR Security ID: 693718108 Meeting Date: APR 25, 2017 Meeting Type: Annual Record Date: FEB 28, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Beth E. Ford For For Management 1.2 Elect Director Kirk S. Hachigian For For Management 1.3 Elect Director Roderick C. McGeary For For Management 1.4 Elect Director Mark A. Schulz For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency Three One Year Management Years 4 Eliminate Supermajority Vote Against For Shareholder Requirement 5 Adopt Proxy Access Right Against For Shareholder PARKER-HANNIFIN CORPORATION Ticker: PH Security ID: 701094104 Meeting Date: OCT 26, 2016 Meeting Type: Annual Record Date: AUG 31, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lee C. Banks For Against Management 1.2 Elect Director Robert G. Bohn For For Management 1.3 Elect Director Linda S. Harty For For Management 1.4 Elect Director Robert J. Kohlhepp For For Management 1.5 Elect Director Kevin A. Lobo For For Management 1.6 Elect Director Klaus-Peter Muller For For Management 1.7 Elect Director Candy M. Obourn For For Management 1.8 Elect Director Joseph Scaminace For For Management 1.9 Elect Director Wolfgang R. Schmitt For For Management 1.10 Elect Director Ake Svensson For For Management 1.11 Elect Director James R. Verrier For For Management 1.12 Elect Director James L. Wainscott For For Management 1.13 Elect Director Thomas L. Williams For For Management 2 Require Advance Notice for Shareholder For For Management Nominations 3 Ratify Deloitte & Touche LLP as For For Management Auditors 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Approve Omnibus Stock Plan For For Management PATTERSON COMPANIES, INC. Ticker: PDCO Security ID: 703395103 Meeting Date: SEP 12, 2016 Meeting Type: Annual Record Date: JUL 15, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Scott P. Anderson For For Management 1.2 Elect Director John D. Buck For For Management 1.3 Elect Director Jody H. Feragen For For Management 1.4 Elect Director Sarena S. Lin For For Management 1.5 Elect Director Ellen A. Rudnick For For Management 1.6 Elect Director Neil A. Schrimsher For For Management 1.7 Elect Director Les C. Vinney For For Management 1.8 Elect Director James W. Wiltz For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management PAYCHEX, INC. Ticker: PAYX Security ID: 704326107 Meeting Date: OCT 12, 2016 Meeting Type: Annual Record Date: AUG 15, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director B. Thomas Golisano For For Management 1b Elect Director Joseph G. Doody For For Management 1c Elect Director David J.S. Flaschen For For Management 1d Elect Director Phillip Horsley For For Management 1e Elect Director Grant M. Inman For For Management 1f Elect Director Pamela A. Joseph For For Management 1g Elect Director Martin Mucci For For Management 1h Elect Director Joseph M. Tucci For For Management 1i Elect Director Joseph M. Velli For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors PAYPAL HOLDINGS, INC. Ticker: PYPL Security ID: 70450Y103 Meeting Date: MAY 24, 2017 Meeting Type: Annual Record Date: APR 05, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Wences Casares For For Management 1b Elect Director Jonathan Christodoro For For Management 1c Elect Director John J. Donahoe For For Management 1d Elect Director David W. Dorman For For Management 1e Elect Director Belinda J. Johnson For For Management 1f Elect Director Gail J. McGovern For For Management 1g Elect Director David M. Moffett For For Management 1h Elect Director Daniel H. Schulman For For Management 1i Elect Director Frank D. Yeary For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Amend Certificate of Incorporation For For Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 5 Provide Right to Act by Written Consent Against Against Shareholder 6 Report on Sustainability Against Against Shareholder 7 Report on Feasibility of Net-Zero GHG Against Against Shareholder Emissions PENTAIR PLC Ticker: PNR Security ID: G7S00T104 Meeting Date: MAY 09, 2017 Meeting Type: Annual Record Date: MAR 06, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Glynis A. Bryan For For Management 1b Elect Director Jerry W. Burris For For Management 1c Elect Director Carol Anthony (John) For For Management Davidson 1d Elect Director Jacques Esculier For For Management 1e Elect Director Edward P. Garden For For Management 1f Elect Director T. Michael Glenn For For Management 1g Elect Director David H. Y. Ho For For Management 1h Elect Director Randall J. Hogan For For Management 1i Elect Director David A. Jones For For Management 1j Elect Director Ronald L. Merriman For For Management 1k Elect Director William T. Monahan For For Management 1l Elect Director Billie Ida Williamson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Approve Deloitte & Touche LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 5 Determine Price Range for Reissuance For For Management of Treasury Shares 6 Provide Proxy Access Right For For Management PEOPLE'S UNITED FINANCIAL, INC. Ticker: PBCT Security ID: 712704105 Meeting Date: APR 20, 2017 Meeting Type: Annual Record Date: FEB 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John P. Barnes For For Management 1b Elect Director Collin P. Baron For For Management 1c Elect Director Kevin T. Bottomley For For Management 1d Elect Director George P. Carter For For Management 1e Elect Director William F. Cruger, Jr. For For Management 1f Elect Director John K. Dwight For For Management 1g Elect Director Jerry Franklin For For Management 1h Elect Director Janet M. Hansen For For Management 1i Elect Director Nancy McAllister For For Management 1j Elect Director Mark W. Richards For For Management 1k Elect Director Kirk W. Walters For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Approve Executive Incentive Bonus Plan For For Management 5 Amend Omnibus Stock Plan For For Management 6 Amend Certificate of Incorporation For For Management Concerning Shareholder Nominations and Proposals 7 Ratify KPMG LLP as Auditors For For Management PEPSICO, INC. Ticker: PEP Security ID: 713448108 Meeting Date: MAY 03, 2017 Meeting Type: Annual Record Date: MAR 01, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Shona L. Brown For For Management 1b Elect Director George W. Buckley For For Management 1c Elect Director Cesar Conde For For Management 1d Elect Director Ian M. Cook For For Management 1e Elect Director Dina Dublon For For Management 1f Elect Director Rona A. Fairhead For For Management 1g Elect Director Richard W. Fisher For For Management 1h Elect Director William R. Johnson For For Management 1i Elect Director Indra K. Nooyi For For Management 1j Elect Director David C. Page For For Management 1k Elect Director Robert C. Pohlad For For Management 1l Elect Director Daniel Vasella For For Management 1m Elect Director Darren Walker For For Management 1n Elect Director Alberto Weisser For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Report on Plans to Minimize Against Against Shareholder Pesticides' Impact on Pollinators 6 Adopt Holy Land Principles Against Against Shareholder PERKINELMER, INC. Ticker: PKI Security ID: 714046109 Meeting Date: APR 25, 2017 Meeting Type: Annual Record Date: FEB 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Peter Barrett For For Management 1b Elect Director Samuel R. Chapin For For Management 1c Elect Director Robert F. Friel For For Management 1d Elect Director Sylvie Gregoire For For Management 1e Elect Director Nicholas A. Lopardo For For Management 1f Elect Director Alexis P. Michas For For Management 1g Elect Director Patrick J. Sullivan For For Management 1h Elect Director Frank Witney For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management PFIZER INC. Ticker: PFE Security ID: 717081103 Meeting Date: APR 27, 2017 Meeting Type: Annual Record Date: FEB 28, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dennis A. Ausiello For For Management 1.2 Elect Director Ronald E. Blaylock For For Management 1.3 Elect Director W. Don Cornwell For For Management 1.4 Elect Director Joseph J. Echevarria For For Management 1.5 Elect Director Frances D. Fergusson For For Management 1.6 Elect Director Helen H. Hobbs For For Management 1.7 Elect Director James M. Kilts For For Management 1.8 Elect Director Shantanu Narayen For For Management 1.9 Elect Director Suzanne Nora Johnson For For Management 1.10 Elect Director Ian C. Read For For Management 1.11 Elect Director Stephen W. Sanger For For Management 1.12 Elect Director James C. Smith For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Adopt Holy Land Principles Against Against Shareholder 6 Amend Bylaws - Call Special Meetings Against For Shareholder 7 Require Independent Board Chairman Against Against Shareholder PG&E CORPORATION Ticker: PCG Security ID: 69331C108 Meeting Date: MAY 30, 2017 Meeting Type: Annual Record Date: MAR 31, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lewis Chew For For Management 1.2 Elect Director Anthony F. Earley, Jr. For For Management 1.3 Elect Director Fred J. Fowler For For Management 1.4 Elect Director Jeh C. Johnson For For Management 1.5 Elect Director Richard C. Kelly For For Management 1.6 Elect Director Roger H. Kimmel For For Management 1.7 Elect Director Richard A. Meserve For For Management 1.8 Elect Director Forrest E. Miller For For Management 1.9 Elect Director Eric D. Mullins For For Management 1.10 Elect Director Rosendo G. Parra For For Management 1.11 Elect Director Barbara L. Rambo For For Management 1.12 Elect Director Anne Shen Smith For For Management 1.13 Elect Director Geisha J. Williams For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Cease Charitable Contributions Against Against Shareholder PHILIP MORRIS INTERNATIONAL INC. Ticker: PM Security ID: 718172109 Meeting Date: MAY 03, 2017 Meeting Type: Annual Record Date: MAR 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Harold Brown For For Management 1.2 Elect Director Andre Calantzopoulos For For Management 1.3 Elect Director Louis C. Camilleri For For Management 1.4 Elect Director Massimo Ferragamo For For Management 1.5 Elect Director Werner Geissler For For Management 1.6 Elect Director Jennifer Li For For Management 1.7 Elect Director Jun Makihara For For Management 1.8 Elect Director Sergio Marchionne For For Management 1.9 Elect Director Kalpana Morparia For For Management 1.10 Elect Director Lucio A. Noto For For Management 1.11 Elect Director Frederik Paulsen For For Management 1.12 Elect Director Robert B. Polet For For Management 1.13 Elect Director Stephen M. Wolf For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Approve Restricted Stock Plan For For Management 5 Approve Non-Employee Director For Against Management Restricted Stock Plan 6 Ratify PricewaterhouseCoopers SA as For For Management Auditors 7 Establish a Board Committee on Human Against Against Shareholder Rights 8 Participate in OECD Mediation for Against Against Shareholder Human Rights Violations PHILLIPS 66 Ticker: PSX Security ID: 718546104 Meeting Date: MAY 03, 2017 Meeting Type: Annual Record Date: MAR 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director William R. Loomis, Jr. For For Management 1b Elect Director Glenn F. Tilton For For Management 1c Elect Director Marna C. Whittington For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PINNACLE WEST CAPITAL CORPORATION Ticker: PNW Security ID: 723484101 Meeting Date: MAY 17, 2017 Meeting Type: Annual Record Date: MAR 09, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Donald E. Brandt For For Management 1.2 Elect Director Denis A. Cortese For For Management 1.3 Elect Director Richard P. Fox For For Management 1.4 Elect Director Michael L. Gallagher For For Management 1.5 Elect Director Roy A. Herberger, Jr. For For Management 1.6 Elect Director Dale E. Klein For For Management 1.7 Elect Director Humberto S. Lopez For For Management 1.8 Elect Director Kathryn L. Munro For For Management 1.9 Elect Director Bruce J. Nordstrom For For Management 1.10 Elect Director Paula J. Sims For For Management 1.11 Elect Director David P. Wagener For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Amend Omnibus Stock Plan For For Management 5 Ratify Deloitte & Touche LLP as For For Management Auditors PIONEER NATURAL RESOURCES COMPANY Ticker: PXD Security ID: 723787107 Meeting Date: MAY 18, 2017 Meeting Type: Annual Record Date: MAR 23, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Edison C. Buchanan For For Management 1.2 Elect Director Andrew F. Cates For For Management 1.3 Elect Director Timothy L. Dove For For Management 1.4 Elect Director Phillip A. Gobe For For Management 1.5 Elect Director Larry R. Grillot For For Management 1.6 Elect Director Stacy P. Methvin For For Management 1.7 Elect Director Royce W. Mitchell For For Management 1.8 Elect Director Frank A. Risch For For Management 1.9 Elect Director Scott D. Sheffield For For Management 1.10 Elect Director Mona K. Sutphen For For Management 1.11 Elect Director J. Kenneth Thompson For For Management 1.12 Elect Director Phoebe A. Wood For For Management 1.13 Elect Director Michael D. Wortley For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Report on Annual Sustainability Against Against Shareholder PPG INDUSTRIES, INC. Ticker: PPG Security ID: 693506107 Meeting Date: APR 20, 2017 Meeting Type: Annual Record Date: FEB 17, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stephen F. Angel For For Management 1.2 Elect Director Hugh Grant For For Management 1.3 Elect Director Melanie L. Healey For For Management 1.4 Elect Director Michele J. Hooper For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors PPL CORPORATION Ticker: PPL Security ID: 69351T106 Meeting Date: MAY 17, 2017 Meeting Type: Annual Record Date: FEB 28, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Rodney C. Adkins For For Management 1.2 Elect Director John W. Conway For For Management 1.3 Elect Director Steven G. Elliott For For Management 1.4 Elect Director Raja Rajamannar For For Management 1.5 Elect Director Craig A. Rogerson For For Management 1.6 Elect Director William H. Spence For For Management 1.7 Elect Director Natica von Althann For For Management 1.8 Elect Director Keith H. Williamson For For Management 1.9 Elect Director Armando Zagalo de Lima For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Amend Omnibus Stock Plan For For Management 5 Ratify Deloitte & Touche LLP as For For Management Auditors 6 Assess Portfolio Impacts of Policies Against Against Shareholder to Meet 2 Degree Scenario PRAXAIR, INC. Ticker: PX Security ID: 74005P104 Meeting Date: APR 25, 2017 Meeting Type: Annual Record Date: MAR 01, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Stephen F. Angel For For Management 1b Elect Director Oscar Bernardes For For Management 1c Elect Director Nance K. Dicciani For For Management 1d Elect Director Edward G. Galante For For Management 1e Elect Director Raymond W. LeBoeuf For For Management 1f Elect Director Larry D. McVay For For Management 1g Elect Director Martin H. Richenhagen For For Management 1h Elect Director Wayne T. Smith For For Management 1i Elect Director Robert L. Wood For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Amend Omnibus Stock Plan For For Management PRINCIPAL FINANCIAL GROUP, INC. Ticker: PFG Security ID: 74251V102 Meeting Date: MAY 16, 2017 Meeting Type: Annual Record Date: MAR 22, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Betsy J. Bernard For For Management 1.2 Elect Director Jocelyn Carter-Miller For For Management 1.3 Elect Director Dennis H. Ferro For For Management 1.4 Elect Director Scott M. Mills For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Ernst & Young, LLP as Auditors For For Management PROLOGIS, INC. Ticker: PLD Security ID: 74340W103 Meeting Date: MAY 03, 2017 Meeting Type: Annual Record Date: MAR 09, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Hamid R. Moghadam For For Management 1b Elect Director George L. Fotiades For For Management 1c Elect Director Lydia H. Kennard For For Management 1d Elect Director J. Michael Losh For For Management 1e Elect Director Irving F. Lyons, III For For Management 1f Elect Director David P. O'Connor For For Management 1g Elect Director Olivier Piani For For Management 1h Elect Director Jeffrey L. Skelton For For Management 1i Elect Director Carl B. Webb For For Management 1j Elect Director William D. Zollars For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify KPMG LLP as Auditors For For Management PRUDENTIAL FINANCIAL, INC. Ticker: PRU Security ID: 744320102 Meeting Date: MAY 09, 2017 Meeting Type: Annual Record Date: MAR 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas J. Baltimore, Jr. For For Management 1.2 Elect Director Gilbert F. Casellas For For Management 1.3 Elect Director Mark B. Grier For Against Management 1.4 Elect Director Martina Hund-Mejean For For Management 1.5 Elect Director Karl J. Krapek For For Management 1.6 Elect Director Peter R. Lighte For For Management 1.7 Elect Director George Paz For For Management 1.8 Elect Director Sandra Pianalto For For Management 1.9 Elect Director Christine A. Poon For For Management 1.10 Elect Director Douglas A. Scovanner For For Management 1.11 Elect Director John R. Strangfeld For For Management 1.12 Elect Director Michael A. Todman For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Require Independent Board Chairman Against Against Shareholder PUBLIC SERVICE ENTERPRISE GROUP INCORPORATED Ticker: PEG Security ID: 744573106 Meeting Date: APR 18, 2017 Meeting Type: Annual Record Date: FEB 17, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Willie A. Deese For For Management 1.2 Elect Director Albert R. Gamper, Jr. For For Management 1.3 Elect Director William V. Hickey For For Management 1.4 Elect Director Ralph Izzo For For Management 1.5 Elect Director Shirley Ann Jackson For For Management 1.6 Elect Director David Lilley For For Management 1.7 Elect Director Thomas A. Renyi For For Management 1.8 Elect Director Hak Cheol (H.C.) Shin For For Management 1.9 Elect Director Richard J. Swift For For Management 1.10 Elect Director Susan Tomasky For For Management 1.11 Elect Director Alfred W. Zollar For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Deloitte & Touche LLP as For For Management Auditors PUBLIC STORAGE Ticker: PSA Security ID: 74460D109 Meeting Date: APR 26, 2017 Meeting Type: Annual Record Date: MAR 01, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ronald L. Havner, Jr. For Against Management 1.2 Elect Director Tamara Hughes Gustavson For Against Management 1.3 Elect Director Uri P. Harkham For Against Management 1.4 Elect Director Leslie S. Heisz For For Management 1.5 Elect Director B. Wayne Hughes, Jr. For Against Management 1.6 Elect Director Avedick B. Poladian For For Management 1.7 Elect Director Gary E. Pruitt For For Management 1.8 Elect Director Ronald P. Spogli For For Management 1.9 Elect Director Daniel C. Staton For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Ernst & Young LLP as Auditors For For Management PULTEGROUP, INC. Ticker: PHM Security ID: 745867101 Meeting Date: MAY 03, 2017 Meeting Type: Annual Record Date: MAR 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Brian P. Anderson For For Management 1.2 Elect Director Bryce Blair For For Management 1.3 Elect Director Richard W. Dreiling For For Management 1.4 Elect Director Thomas J. Folliard For For Management 1.5 Elect Director Joshua Gotbaum For For Management 1.6 Elect Director Cheryl W. Grise For For Management 1.7 Elect Director Andre J. Hawaux For For Management 1.8 Elect Director Ryan R. Marshall For For Management 1.9 Elect Director Patrick J. O'Leary For For Management 1.10 Elect Director John R. Peshkin For For Management 1.11 Elect Director Scott F. Powers For For Management 1.12 Elect Director William J. Pulte For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management PVH CORP. Ticker: PVH Security ID: 693656100 Meeting Date: JUN 15, 2017 Meeting Type: Annual Record Date: APR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Mary Baglivo For For Management 1b Elect Director Brent Callinicos For For Management 1c Elect Director Emanuel Chirico For For Management 1d Elect Director Juan R. Figuereo For For Management 1e Elect Director Joseph B. Fuller For For Management 1f Elect Director V. James Marino For For Management 1g Elect Director G. Penny McIntyre For For Management 1h Elect Director Amy McPherson For For Management 1i Elect Director Henry Nasella For For Management 1j Elect Director Edward R. Rosenfeld For For Management 1k Elect Director Craig Rydin For For Management 1l Elect Director Amanda Sourry For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Ernst & Young LLP as Auditors For For Management QORVO, INC. Ticker: QRVO Security ID: 74736K101 Meeting Date: AUG 03, 2016 Meeting Type: Annual Record Date: JUN 10, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ralph G. Quinsey For For Management 1.2 Elect Director Robert A. Bruggeworth For For Management 1.3 Elect Director Daniel A. DiLeo For For Management 1.4 Elect Director Jeffery R. Gardner For For Management 1.5 Elect Director Charles Scott Gibson For For Management 1.6 Elect Director John R. Harding For For Management 1.7 Elect Director David H. Y. Ho For For Management 1.8 Elect Director Roderick D. Nelson For For Management 1.9 Elect Director Walden C. Rhines For For Management 1.10 Elect Director Walter H. Wilkinson, Jr. For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Amend Executive Incentive Bonus Plan For For Management 4 Ratify KPMG LLP as Auditors For For Management QUALCOMM INCORPORATED Ticker: QCOM Security ID: 747525103 Meeting Date: MAR 07, 2017 Meeting Type: Annual Record Date: JAN 09, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Barbara T. Alexander For Withhold Management 1b Elect Director Jeffrey W. Henderson For For Management 1c Elect Director Thomas W. Horton For For Management 1d Elect Director Paul E. Jacobs For For Management 1e Elect Director Ann M. Livermore For For Management 1f Elect Director Harish Manwani For Withhold Management 1g Elect Director Mark D. McLaughlin For Withhold Management 1h Elect Director Steve Mollenkopf For For Management 1i Elect Director Clark T. "Sandy" Randt, For Withhold Management Jr. 1j Elect Director Francisco Ros For For Management 1k Elect Director Anthony J. Vinciquerra For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Proxy Access Amendments Against Against Shareholder QUANTA SERVICES, INC. Ticker: PWR Security ID: 74762E102 Meeting Date: MAY 24, 2017 Meeting Type: Annual Record Date: MAR 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Earl C. (Duke) Austin, For For Management Jr. 1.2 Elect Director Doyle N. Beneby For For Management 1.3 Elect Director J. Michal Conaway For For Management 1.4 Elect Director Vincent D. Foster For For Management 1.5 Elect Director Bernard Fried For For Management 1.6 Elect Director Worthing F. Jackman For For Management 1.7 Elect Director David M. McClanahan For For Management 1.8 Elect Director Margaret B. Shannon For For Management 1.9 Elect Director Pat Wood, III For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors QUEST DIAGNOSTICS INCORPORATED Ticker: DGX Security ID: 74834L100 Meeting Date: MAY 16, 2017 Meeting Type: Annual Record Date: MAR 17, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jenne K. Britell For For Management 1.2 Elect Director Vicky B. Gregg For For Management 1.3 Elect Director Jeffrey M. Leiden For For Management 1.4 Elect Director Timothy L. Main For For Management 1.5 Elect Director Gary M. Pfeiffer For For Management 1.6 Elect Director Timothy M. Ring For For Management 1.7 Elect Director Stephen H. Rusckowski For For Management 1.8 Elect Director Daniel C. Stanzione For For Management 1.9 Elect Director Gail R. Wilensky For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 5 Amend Non-Employee Director Omnibus For For Management Stock Plan RALPH LAUREN CORPORATION Ticker: RL Security ID: 751212101 Meeting Date: AUG 11, 2016 Meeting Type: Annual Record Date: JUN 13, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Frank A. Bennack, Jr. For For Management 1.2 Elect Director Joel L. Fleishman For For Management 1.3 Elect Director Hubert Joly For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management RANGE RESOURCES CORPORATION Ticker: RRC Security ID: 75281A109 Meeting Date: SEP 15, 2016 Meeting Type: Special Record Date: AUG 10, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with Merger For For Management 2 Adjourn Meeting For For Management RANGE RESOURCES CORPORATION Ticker: RRC Security ID: 75281A109 Meeting Date: MAY 17, 2017 Meeting Type: Annual Record Date: MAR 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Brenda A. Cline For For Management 1b Elect Director Anthony V. Dub For For Management 1c Elect Director Allen Finkelson For Against Management 1d Elect Director James M. Funk For For Management 1e Elect Director Christopher A. Helms For For Management 1f Elect Director Robert A. Innamorati For For Management 1g Elect Director Mary Ralph Lowe For For Management 1h Elect Director Greg G. Maxwell For For Management 1i Elect Director Kevin S. McCarthy For For Management 1j Elect Director Steffen E. Palko For For Management 1k Elect Director Jeffrey L. Ventura For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Ernst & Young LLP as Auditors For For Management 5 Report on Political Contributions Against Against Shareholder RAYTHEON COMPANY Ticker: RTN Security ID: 755111507 Meeting Date: MAY 25, 2017 Meeting Type: Annual Record Date: APR 04, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Tracy A. Atkinson For For Management 1b Elect Director Robert E. Beauchamp For For Management 1c Elect Director Vernon E. Clark For For Management 1d Elect Director Stephen J. Hadley For For Management 1e Elect Director Thomas A. Kennedy For For Management 1f Elect Director Letitia A. Long For For Management 1g Elect Director George R. Oliver For For Management 1h Elect Director Dinesh C. Paliwal For For Management 1i Elect Director William R. Spivey For For Management 1j Elect Director James A. Winnefeld, Jr. For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Approve Executive Incentive Bonus Plan For For Management 5 Ratify PricewaterhouseCoopers LLP as For For Management Auditors REALTY INCOME CORPORATION Ticker: O Security ID: 756109104 Meeting Date: MAY 16, 2017 Meeting Type: Annual Record Date: MAR 09, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Kathleen R. Allen For For Management 1b Elect Director John P. Case For For Management 1c Elect Director A. Larry Chapman For For Management 1d Elect Director Priya Cherian Huskins For For Management 1e Elect Director Michael D. McKee For For Management 1f Elect Director Gregory T. McLaughlin For For Management 1g Elect Director Ronald L. Merriman For For Management 1h Elect Director Stephen E. Sterrett For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management RED HAT, INC. Ticker: RHT Security ID: 756577102 Meeting Date: AUG 11, 2016 Meeting Type: Annual Record Date: JUN 15, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sohaib Abbasi For For Management 1.2 Elect Director W. Steve Albrecht For For Management 1.3 Elect Director Charlene T. Begley For For Management 1.4 Elect Director Jeffrey J. Clarke - None None Management Withdrawn Resolution 1.5 Elect Director Narendra K. Gupta For For Management 1.6 Elect Director Kimberly L. Hammonds For For Management 1.7 Elect Director William S. Kaiser For Against Management 1.8 Elect Director Donald H. Livingstone For For Management 1.9 Elect Director H. Hugh Shelton For For Management 1.10 Elect Director James M. Whitehurst For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Executive Incentive Bonus Plan For For Management 5 Approve Qualified Employee Stock For For Management Purchase Plan REGENCY CENTERS CORPORATION Ticker: REG Security ID: 758849103 Meeting Date: APR 27, 2017 Meeting Type: Annual Record Date: MAR 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Martin E. Stein, Jr. For For Management 1b Elect Director Joseph Azrack For For Management 1c Elect Director Raymond L. Bank For For Management 1d Elect Director Bryce Blair For For Management 1e Elect Director C. Ronald Blankenship For For Management 1f Elect Director Mary Lou Fiala For For Management 1g Elect Director Chaim Katzman For For Management 1h Elect Director Peter Linneman For For Management 1i Elect Director David P. O'Connor For For Management 1j Elect Director John C. Schweitzer For For Management 1k Elect Director Thomas G. Wattles For For Management 2 Advisory Vote on Say on Pay Frequency One Year One Year Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify KPMG LLP as Auditors For For Management REGENERON PHARMACEUTICALS, INC. Ticker: REGN Security ID: 75886F107 Meeting Date: JUN 09, 2017 Meeting Type: Annual Record Date: APR 13, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Bonnie L. Bassler For For Management 1.2 Elect Director N. Anthony Coles For For Management 1.3 Elect Director Joseph L. Goldstein For Against Management 1.4 Elect Director Christine A. Poon For Against Management 1.5 Elect Director P. Roy Vagelos For For Management 1.6 Elect Director Huda Y. Zoghbi For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Amend Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency Three One Year Management Years REGIONS FINANCIAL CORPORATION Ticker: RF Security ID: 7591EP100 Meeting Date: APR 20, 2017 Meeting Type: Annual Record Date: FEB 21, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Carolyn H. Byrd For For Management 1b Elect Director David J. Cooper, Sr. For For Management 1c Elect Director Don DeFosset For For Management 1d Elect Director Samuel A. Di Piazza, Jr. For For Management 1e Elect Director Eric C. Fast For For Management 1f Elect Director O. B. Grayson Hall, Jr. For For Management 1g Elect Director John D. Johns For For Management 1h Elect Director Ruth Ann Marshall For For Management 1i Elect Director Susan W. Matlock For For Management 1j Elect Director John E. Maupin, Jr. For For Management 1k Elect Director Charles D. McCrary For For Management 1l Elect Director James T. Prokopanko For For Management 1m Elect Director Lee J. Styslinger, III For For Management 1n Elect Director Jose S. Suquet For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation REPUBLIC SERVICES, INC. Ticker: RSG Security ID: 760759100 Meeting Date: MAY 12, 2017 Meeting Type: Annual Record Date: MAR 15, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Manuel Kadre For For Management 1b Elect Director Tomago Collins For For Management 1c Elect Director William J. Flynn For For Management 1d Elect Director Thomas W. Handley For For Management 1e Elect Director Jennifer M. Kirk For For Management 1f Elect Director Michael Larson For For Management 1g Elect Director Ramon A. Rodriguez For For Management 1h Elect Director Donald W. Slager For For Management 1i Elect Director John M. Trani For For Management 1j Elect Director Sandra M. Volpe For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Ernst & Young LLP as Auditors For For Management ROBERT HALF INTERNATIONAL INC. Ticker: RHI Security ID: 770323103 Meeting Date: MAY 24, 2017 Meeting Type: Annual Record Date: MAR 31, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Harold M. Messmer, Jr. For For Management 1.2 Elect Director Marc H. Morial For For Management 1.3 Elect Director Barbara J. Novogradac For For Management 1.4 Elect Director Robert J. Pace For For Management 1.5 Elect Director Frederick A. Richman For For Management 1.6 Elect Director M. Keith Waddell For Withhold Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management ROCKWELL AUTOMATION, INC. Ticker: ROK Security ID: 773903109 Meeting Date: FEB 07, 2017 Meeting Type: Annual Record Date: DEC 12, 2016 # Proposal Mgt Rec Vote Cast Sponsor A1 Elect Director Steven R. Kalmanson For For Management A2 Elect Director James P. Keane For For Management A3 Elect Director Blake D. Moret For For Management A4 Elect Director Donald R. Parfet For For Management A5 Elect Director Thomas W. Rosamilia For For Management B Ratify Deloitte & Touche LLP as For For Management Auditors C Advisory Vote to Ratify Named For For Management Executive Officers' Compensation D Advisory Vote on Say on Pay Frequency One Year One Year Management ROCKWELL COLLINS, INC. Ticker: COL Security ID: 774341101 Meeting Date: FEB 02, 2017 Meeting Type: Annual Record Date: DEC 05, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Chris A. Davis For For Management 1.2 Elect Director Ralph E. Eberhart For For Management 1.3 Elect Director David Lilley For Withhold Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Deloitte & Touche LLP as For For Management Auditors ROCKWELL COLLINS, INC. Ticker: COL Security ID: 774341101 Meeting Date: MAR 09, 2017 Meeting Type: Special Record Date: JAN 18, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with Merger For For Management 2 Adjourn Meeting For For Management ROPER TECHNOLOGIES, INC. Ticker: ROP Security ID: 776696106 Meeting Date: JUN 08, 2017 Meeting Type: Annual Record Date: APR 13, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Amy Woods Brinkley For For Management 1.2 Elect Director John F. Fort, III For For Management 1.3 Elect Director Brian D. Jellison For For Management 1.4 Elect Director Robert D. Johnson For For Management 1.5 Elect Director Robert E. Knowling, Jr. For For Management 1.6 Elect Director Wilbur J. Prezzano For For Management 1.7 Elect Director Laura G. Thatcher For For Management 1.8 Elect Director Richard F. Wallman For For Management 1.9 Elect Director Christopher Wright For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors ROSS STORES, INC. Ticker: ROST Security ID: 778296103 Meeting Date: MAY 17, 2017 Meeting Type: Annual Record Date: MAR 21, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Michael Balmuth For For Management 1b Elect Director K. Gunnar Bjorklund For For Management 1c Elect Director Michael J. Bush For For Management 1d Elect Director Norman A. Ferber For Against Management 1e Elect Director Sharon D. Garrett For For Management 1f Elect Director Stephen D. Milligan For For Management 1g Elect Director George P. Orban For For Management 1h Elect Director Michael O'Sullivan For Against Management 1i Elect Director Lawrence S. Peiros For For Management 1j Elect Director Gregory L. Quesnel For For Management 1k Elect Director Barbara Rentler For For Management 2 Approve Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Ratify Deloitte & Touche LLP as For For Management Auditors ROYAL CARIBBEAN CRUISES LTD. Ticker: RCL Security ID: V7780T103 Meeting Date: MAY 22, 2017 Meeting Type: Annual Record Date: MAR 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John F. Brock For For Management 1b Elect Director Richard D. Fain For For Management 1c Elect Director William L. Kimsey For For Management 1d Elect Director Maritza G. Montiel For For Management 1e Elect Director Ann S. Moore For For Management 1f Elect Director Eyal M. Ofer For For Management 1g Elect Director Thomas J. Pritzker For For Management 1h Elect Director William K. Reilly For For Management 1i Elect Director Bernt Reitan For For Management 1j Elect Director Vagn O. Sorensen For For Management 1k Elect Director Donald Thompson For For Management 1l Elect Director Arne Alexander For For Management Wilhelmsen 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Pricewaterhouse Coopers LLP as For For Management Auditors RYDER SYSTEM, INC. Ticker: R Security ID: 783549108 Meeting Date: MAY 05, 2017 Meeting Type: Annual Record Date: MAR 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Robert J. Eck For For Management 1b Elect Director L. Patrick Hassey For For Management 1c Elect Director Michael F. Hilton For For Management 1d Elect Director Tamara L. Lundgren For For Management 1e Elect Director Abbie J. Smith For For Management 1f Elect Director Hansel E. Tookes, II For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Provide Right to Act by Written Consent Against Against Shareholder S&P GLOBAL INC. Ticker: SPGI Security ID: 78409V104 Meeting Date: APR 26, 2017 Meeting Type: Annual Record Date: MAR 06, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Marco Alvera For For Management 1.2 Elect Director William D. Green For For Management 1.3 Elect Director Charles E. Haldeman, Jr. For For Management 1.4 Elect Director Stephanie C. Hill For For Management 1.5 Elect Director Rebecca Jacoby For For Management 1.6 Elect Director Monique F. Leroux For For Management 1.7 Elect Director Maria R. Morris For For Management 1.8 Elect Director Douglas L. Peterson For For Management 1.9 Elect Director Michael Rake For For Management 1.10 Elect Director Edward B. Rust, Jr. For For Management 1.11 Elect Director Kurt L. Schmoke For For Management 1.12 Elect Director Richard E. Thornburgh For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Ernst & Young LLP as Auditors For For Management SALESFORCE.COM, INC. Ticker: CRM Security ID: 79466L302 Meeting Date: JUN 06, 2017 Meeting Type: Annual Record Date: APR 12, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Marc Benioff For For Management 1b Elect Director Keith Block For Against Management 1c Elect Director Craig Conway For For Management 1d Elect Director Alan Hassenfeld For For Management 1e Elect Director Neelie Kroes For For Management 1f Elect Director Colin Powell For For Management 1g Elect Director Sanford Robertson For For Management 1h Elect Director John V. Roos For For Management 1i Elect Director Robin Washington For For Management 1j Elect Director Maynard Webb For For Management 1k Elect Director Susan Wojcicki For For Management 2 Amend Omnibus Stock Plan For For Management 3 Amend Qualified Employee Stock For For Management Purchase Plan 4 Ratify Ernst & Young LLP as Auditors For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Advisory Vote on Say on Pay Frequency One Year One Year Management 7 Shareholders May Call Special Meeting Against For Shareholder SCANA CORPORATION Ticker: SCG Security ID: 80589M102 Meeting Date: APR 27, 2017 Meeting Type: Annual Record Date: MAR 01, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John F.A.V. Cecil For For Management 1.2 Elect Director D. Maybank Hagood For For Management 1.3 Elect Director Alfredo Trujillo For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Deloitte & Touche LLP as For For Management Auditors 5 Declassify the Board of Directors For For Management SCHLUMBERGER LIMITED Ticker: SLB Security ID: 806857108 Meeting Date: APR 05, 2017 Meeting Type: Annual Record Date: FEB 15, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Peter L.S. Currie For For Management 1b Elect Director Miguel M. Galuccio For For Management 1c Elect Director V. Maureen Kempston For For Management Darkes 1d Elect Director Paal Kibsgaard For For Management 1e Elect Director Nikolay Kudryavtsev For For Management 1f Elect Director Helge Lund For For Management 1g Elect Director Michael E. Marks For For Management 1h Elect Director Indra K. Nooyi For For Management 1i Elect Director Lubna S. Olayan For For Management 1j Elect Director Leo Rafael Reif For For Management 1k Elect Director Tore I. Sandvold For For Management 1l Elect Director Henri Seydoux For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Adopt and Approve Financials and For For Management Dividends 5 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 6 Approve Omnibus Stock Plan For For Management 7 Amend Employee Stock Purchase Plan For For Management SCRIPPS NETWORKS INTERACTIVE, INC. Ticker: SNI Security ID: 811065101 Meeting Date: MAY 09, 2017 Meeting Type: Annual Record Date: MAR 13, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jarl Mohn For For Management 1.2 Elect Director Nicholas B. Paumgarten For For Management 1.3 Elect Director Jeffrey Sagansky For For Management 1.4 Elect Director Ronald W. Tysoe For For Management SEAGATE TECHNOLOGY PLC Ticker: STX Security ID: G7945M107 Meeting Date: OCT 19, 2016 Meeting Type: Annual Record Date: AUG 23, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Stephen J. Luczo For For Management 1b Elect Director Frank J. Biondi, Jr. For For Management 1c Elect Director Michael R. Cannon For For Management 1d Elect Director Mei-Wei Cheng For For Management 1e Elect Director William T. Coleman For For Management 1f Elect Director Jay L. Geldmacher For For Management 1g Elect Director Dambisa F. Moyo For For Management 1h Elect Director Chong Sup Park For For Management 1i Elect Director Stephanie Tilenius For For Management 1j Elect Director Edward J. Zander For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Amend Omnibus Stock Plan For For Management 5 Approve Ernst & Young LLP as Auditors For For Management and Authorize Board to Fix Their Remuneration 6A Approve Proposed Amendments to the For For Management Company's Articles of Association 6B Approve Proposed Amendments to the For For Management Company's Memorandum of Association 7A Adopt Plurality Voting for Contested For For Management Election of Directors 7B Amend Articles Re: Setting the Size of For For Management the Board 8 Authorize Issuance of Equity or For For Management Equity-Linked Securities with Preemptive Rights 9 Authorize Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights 10 Determine Price Range for Reissuance For For Management of Treasury Shares SEALED AIR CORPORATION Ticker: SEE Security ID: 81211K100 Meeting Date: MAY 18, 2017 Meeting Type: Annual Record Date: MAR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Michael Chu For For Management 2 Elect Director Lawrence R. Codey For For Management 3 Elect Director Patrick Duff For For Management 4 Elect Director Henry R. Keizer For For Management 5 Elect Director Jacqueline B. Kosecoff For For Management 6 Elect Director Neil Lustig For For Management 7 Elect Director William J. Marino For For Management 8 Elect Director Jerome A. Peribere For For Management 9 Elect Director Richard L. Wambold For For Management 10 Elect Director Jerry R. Whitaker For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Advisory Vote on Say on Pay Frequency One Year One Year Management 13 Ratify Ernst & Young LLP as Auditors For For Management SEMPRA ENERGY Ticker: SRE Security ID: 816851109 Meeting Date: MAY 12, 2017 Meeting Type: Annual Record Date: MAR 17, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alan L. Boeckmann For For Management 1.2 Elect Director Kathleen L. Brown For For Management 1.3 Elect Director Andres Conesa For For Management 1.4 Elect Director Maria Contreras-Sweet For For Management 1.5 Elect Director Pablo A. Ferrero For For Management 1.6 Elect Director William D. Jones For For Management 1.7 Elect Director Bethany J. Mayer For For Management 1.8 Elect Director William G. Ouchi For For Management 1.9 Elect Director Debra L. Reed For For Management 1.10 Elect Director William C. Rusnack For For Management 1.11 Elect Director Lynn Schenk For For Management 1.12 Elect Director Jack T. Taylor For For Management 1.13 Elect Director James C. Yardley For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management SIGNET JEWELERS LIMITED Ticker: SIG Security ID: G81276100 Meeting Date: JUN 28, 2017 Meeting Type: Annual Record Date: APR 21, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director H. Todd Stitzer For For Management 1b Elect Director Virginia "Gina" Drosos For For Management 1c Elect Director Dale Hilpert *Withdrawn None None Management Resolution* 1d Elect Director Mark Light For For Management 1e Elect Director Helen McCluskey For For Management 1f Elect Director Marianne Miller Parrs For For Management 1g Elect Director Thomas Plaskett For For Management 1h Elect Director Jonathan Sokoloff For For Management 1i Elect Director Robert Stack For For Management 1j Elect Director Brian Tilzer For For Management 1k Elect Director Eugenia Ulasewicz For For Management 1l Elect Director Russell Walls For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote on Executive For Against Management Compensation Approach 4 Advisory Vote on Say on Pay Frequency One Year One Year Management SIMON PROPERTY GROUP, INC. Ticker: SPG Security ID: 828806109 Meeting Date: MAY 10, 2017 Meeting Type: Annual Record Date: MAR 15, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Glyn F. Aeppel For For Management 1b Elect Director Larry C. Glasscock For For Management 1c Elect Director Karen N. Horn For For Management 1d Elect Director Allan Hubbard For For Management 1e Elect Director Reuben S. Leibowitz For For Management 1f Elect Director Gary M. Rodkin For For Management 1g Elect Director Daniel C. Smith For For Management 1h Elect Director J. Albert Smith, Jr. For For Management 2 Advisory Vote on Say on Pay Frequency One Year One Year Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Ernst & Young LLP as Auditors For For Management SKYWORKS SOLUTIONS, INC. Ticker: SWKS Security ID: 83088M102 Meeting Date: MAY 10, 2017 Meeting Type: Annual Record Date: MAR 16, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David J. Aldrich For For Management 1.2 Elect Director Kevin L. Beebe For For Management 1.3 Elect Director Timothy R. Furey For For Management 1.4 Elect Director Liam K. Griffin For For Management 1.5 Elect Director Balakrishnan S. Iyer For For Management 1.6 Elect Director Christine King For For Management 1.7 Elect Director David P. McGlade For For Management 1.8 Elect Director David J. McLachlan For For Management 1.9 Elect Director Robert A. Schriesheim For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management SL GREEN REALTY CORP. Ticker: SLG Security ID: 78440X101 Meeting Date: JUN 01, 2017 Meeting Type: Annual Record Date: MAR 31, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Betsy Atkins For For Management 1b Elect Director Marc Holliday For For Management 1c Elect Director John S. Levy For Against Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Declassify the Board of Directors For For Management 4 Ratify Ernst & Young LLP as Auditors For For Management 5 Advisory Vote on Say on Pay Frequency One Year One Year Management 6 Report on Pay Disparity Against Against Shareholder SNAP-ON INCORPORATED Ticker: SNA Security ID: 833034101 Meeting Date: APR 27, 2017 Meeting Type: Annual Record Date: FEB 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David C. Adams For For Management 1.2 Elect Director Karen L. Daniel For For Management 1.3 Elect Director Ruth Ann M. Gillis For For Management 1.4 Elect Director James P. Holden For For Management 1.5 Elect Director Nathan J. Jones For For Management 1.6 Elect Director Henry W. Knueppel For For Management 1.7 Elect Director W. Dudley Lehman For For Management 1.8 Elect Director Nicholas T. Pinchuk For For Management 1.9 Elect Director Gregg M. Sherrill For For Management 1.10 Elect Director Donald J. Stebbins For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management SOUTHWEST AIRLINES CO. Ticker: LUV Security ID: 844741108 Meeting Date: MAY 17, 2017 Meeting Type: Annual Record Date: MAR 21, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David W. Biegler For For Management 1b Elect Director J. Veronica Biggins For For Management 1c Elect Director Douglas H. Brooks For For Management 1d Elect Director William H. Cunningham For Against Management 1e Elect Director John G. Denison For For Management 1f Elect Director Thomas W. Gilligan For For Management 1g Elect Director Gary C. Kelly For For Management 1h Elect Director Grace D. Lieblein For For Management 1i Elect Director Nancy B. Loeffler For For Management 1j Elect Director John T. Montford For For Management 1k Elect Director Ron Ricks For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Ernst & Young LLP as Auditors For For Management SOUTHWESTERN ENERGY COMPANY Ticker: SWN Security ID: 845467109 Meeting Date: MAY 23, 2017 Meeting Type: Annual Record Date: MAR 29, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John D. Gass For For Management 1.2 Elect Director Catherine A. Kehr For For Management 1.3 Elect Director Greg D. Kerley For For Management 1.4 Elect Director Jon A. Marshall For For Management 1.5 Elect Director Elliott Pew For For Management 1.6 Elect Director Terry W. Rathert For For Management 1.7 Elect Director Alan H. Stevens For For Management 1.8 Elect Director William J. Way For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Amend Omnibus Stock Plan For For Management 5 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 6 Proxy Voting Tabulation Against Against Shareholder SPECTRA ENERGY CORP Ticker: SE Security ID: 847560109 Meeting Date: DEC 15, 2016 Meeting Type: Special Record Date: NOV 07, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Advisory Vote on Golden Parachutes For For Management ST. JUDE MEDICAL, INC. Ticker: STJ Security ID: 790849103 Meeting Date: OCT 26, 2016 Meeting Type: Annual Record Date: SEP 16, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Advisory Vote on Golden Parachutes For For Management 3a Elect Director Stuart M. Essig For Against Management 3b Elect Director Barbara B. Hill For Against Management 3c Elect Director Michael A. Rocca For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Approve Omnibus Stock Plan For For Management 6 Declassify the Board of Directors For For Management 7 Provide Proxy Access Right For For Management 8 Ratify Ernst & Young LLP as Auditors For For Management 9 Adjourn Meeting For For Management 10 Reduce Supermajority Vote Requirement Against For Shareholder STANLEY BLACK & DECKER, INC. Ticker: SWK Security ID: 854502101 Meeting Date: APR 20, 2017 Meeting Type: Annual Record Date: FEB 17, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Andrea J. Ayers For For Management 1.2 Elect Director George W. Buckley For For Management 1.3 Elect Director Patrick D. Campbell For For Management 1.4 Elect Director Carlos M. Cardoso For For Management 1.5 Elect Director Robert B. Coutts For For Management 1.6 Elect Director Debra A. Crew For For Management 1.7 Elect Director Michael D. Hankin For For Management 1.8 Elect Director James M. Loree For For Management 1.9 Elect Director Marianne M. Parrs For For Management 1.10 Elect Director Robert L. Ryan For For Management 2 Amend Executive Incentive Bonus Plan For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Ratify Ernst & Young LLP as Auditors For For Management STAPLES, INC. Ticker: SPLS Security ID: 855030102 Meeting Date: JUN 12, 2017 Meeting Type: Annual Record Date: APR 17, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Drew G. Faust For For Management 1b Elect Director Curtis Feeny For For Management 1c Elect Director Paul-Henri Ferrand For For Management 1d Elect Director Shira Goodman For For Management 1e Elect Director Deborah A. Henretta For For Management 1f Elect Director Kunal S. Kamlani For For Management 1g Elect Director John F. Lundgren For For Management 1h Elect Director Robert E. Sulentic For For Management 1i Elect Director Vijay Vishwanath For For Management 1j Elect Director Paul F. Walsh For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Amend Executive Incentive Bonus Plan For For Management 5 Ratify Ernst & Young LLP as Auditors For For Management STARBUCKS CORPORATION Ticker: SBUX Security ID: 855244109 Meeting Date: MAR 22, 2017 Meeting Type: Annual Record Date: JAN 12, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Howard Schultz For For Management 1b Elect Director William W. Bradley For For Management 1c Elect Director Rosalind Brewer For For Management 1d Elect Director Mary N. Dillon For For Management 1e Elect Director Robert M. Gates For For Management 1f Elect Director Mellody Hobson For For Management 1g Elect Director Kevin R. Johnson For For Management 1h Elect Director Jorgen Vig Knudstorp For For Management 1i Elect Director Satya Nadella For For Management 1j Elect Director Joshua Cooper Ramo For For Management 1k Elect Director Clara Shih For For Management 1l Elect Director Javier G. Teruel For For Management 1m Elect Director Myron E. Ullman, III For For Management 1n Elect Director Craig E. Weatherup For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Deloitte & Touche LLP as For For Management Auditors 5 Amend Proxy Access Right Against Against Shareholder STATE STREET CORPORATION Ticker: STT Security ID: 857477103 Meeting Date: MAY 17, 2017 Meeting Type: Annual Record Date: MAR 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Kennett F. Burnes For For Management 1b Elect Director Patrick de Saint-Aignan For For Management 1c Elect Director Lynn A. Dugle For For Management 1d Elect Director Amelia C. Fawcett For For Management 1e Elect Director William C. Freda For For Management 1f Elect Director Linda A. Hill For For Management 1g Elect Director Joseph L. Hooley For For Management 1h Elect Director Sean O'Sullivan For For Management 1i Elect Director Richard P. Sergel For For Management 1j Elect Director Gregory L. Summe For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Approve Omnibus Stock Plan For For Management 5 Ratify Ernst & Young LLP as Auditors For For Management STERICYCLE, INC. Ticker: SRCL Security ID: 858912108 Meeting Date: MAY 24, 2017 Meeting Type: Annual Record Date: MAR 31, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Mark C. Miller For For Management 1b Elect Director Jack W. Schuler For For Management 1c Elect Director Charles A. Alutto For For Management 1d Elect Director Brian P. Anderson For For Management 1e Elect Director Lynn D. Bleil For Against Management 1f Elect Director Thomas D. Brown For For Management 1g Elect Director Thomas F. Chen For Against Management 1h Elect Director Robert S. Murley For For Management 1i Elect Director John Patience For Against Management 1j Elect Director Mike S. Zafirovski For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Ernst & Young LLP as Auditors For For Management 5 Amend Qualified Employee Stock For For Management Purchase Plan 6 Approve Omnibus Stock Plan For For Management 7 Amend Proxy Access Right Against Against Shareholder 8 Pro-rata Vesting of Equity Awards Against For Shareholder STRYKER CORPORATION Ticker: SYK Security ID: 863667101 Meeting Date: MAY 03, 2017 Meeting Type: Annual Record Date: MAR 06, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Howard E. Cox, Jr. For For Management 1b Elect Director Srikant M. Datar For For Management 1c Elect Director Roch Doliveux For For Management 1d Elect Director Louise L. Francesconi For For Management 1e Elect Director Allan C. Golston For For Management 1f Elect Director Kevin A. Lobo For For Management 1g Elect Director Andrew K. Silvernail For For Management 1h Elect Director Ronda E. Stryker For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Amend Restricted Stock Plan For For Management 5 Amend Qualified Employee Stock For For Management Purchase Plan 6 Amend Executive Incentive Bonus Plan For For Management 7 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 8 Advisory Vote on Say on Pay Frequency One Year One Year Management SUNTRUST BANKS, INC. Ticker: STI Security ID: 867914103 Meeting Date: APR 25, 2017 Meeting Type: Annual Record Date: FEB 15, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dallas S. Clement For For Management 1.2 Elect Director Paul R. Garcia For For Management 1.3 Elect Director M. Douglas Ivester For For Management 1.4 Elect Director Kyle Prechtl Legg For For Management 1.5 Elect Director Donna S. Morea For For Management 1.6 Elect Director David M. Ratcliffe For For Management 1.7 Elect Director William H. Rogers, Jr. For For Management 1.8 Elect Director Agnes Bundy Scanlan For For Management 1.9 Elect Director Frank P. Scruggs, Jr. For For Management 1.10 Elect Director Bruce L. Tanner For For Management 1.11 Elect Director Thomas R. Watjen For For Management 1.12 Elect Director Phail Wynn, Jr. For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Ernst & Young LLP as Auditors For For Management SYMANTEC CORPORATION Ticker: SYMC Security ID: 871503108 Meeting Date: NOV 01, 2016 Meeting Type: Annual Record Date: SEP 02, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Gregory S. Clark For For Management 1b Elect Director Frank E. Dangeard For For Management 1c Elect Director Kenneth Y. Hao For For Management 1d Elect Director David W. Humphrey For For Management 1e Elect Director Geraldine B. Laybourne For For Management 1f Elect Director David L. Mahoney For For Management 1g Elect Director Robert S. Miller For For Management 1h Elect Director Anita M. Sands For For Management 1i Elect Director Daniel H. Schulman For For Management 1j Elect Director V. Paul Unruh For For Management 1k Elect Director Suzanne M. Vautrinot For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation SYNCHRONY FINANCIAL Ticker: SYF Security ID: 87165B103 Meeting Date: MAY 18, 2017 Meeting Type: Annual Record Date: MAR 23, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Margaret M. Keane For For Management 1b Elect Director Paget L. Alves For For Management 1c Elect Director Arthur W. Coviello, Jr. For For Management 1d Elect Director William W. Graylin For For Management 1e Elect Director Roy A. Guthrie For For Management 1f Elect Director Richard C. Hartnack For For Management 1g Elect Director Jeffrey G. Naylor For For Management 1h Elect Director Laurel J. Richie For For Management 1i Elect Director Olympia J. Snowe For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify KPMG LLP as Auditors For For Management SYSCO CORPORATION Ticker: SYY Security ID: 871829107 Meeting Date: NOV 16, 2016 Meeting Type: Annual Record Date: SEP 19, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Daniel J. Brutto For For Management 1b Elect Director John M. Cassaday For For Management 1c Elect Director Judith B. Craven For For Management 1d Elect Director William J. DeLaney For For Management 1e Elect Director Joshua D. Frank For For Management 1f Elect Director Larry C. Glasscock For For Management 1g Elect Director Jonathan Golden For For Management 1h Elect Director Bradley M. Halverson For For Management 1i Elect Director Hans-Joachim Koerber For For Management 1j Elect Director Nancy S. Newcomb For For Management 1k Elect Director Nelson Peltz For For Management 1l Elect Director Edward D. Shirley For For Management 1m Elect Director Richard G. Tilghman For For Management 1n Elect Director Jackie M. Ward For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management 4 Pro-rata Vesting of Equity Awards Against Against Shareholder T. ROWE PRICE GROUP, INC. Ticker: TROW Security ID: 74144T108 Meeting Date: APR 26, 2017 Meeting Type: Annual Record Date: FEB 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Mark S. Bartlett For For Management 1b Elect Director Edward C. Bernard For For Management 1c Elect Director Mary K. Bush For For Management 1d Elect Director H. Lawrence Culp, Jr. For For Management 1e Elect Director Freeman A. Hrabowski, For For Management III 1f Elect Director Robert F. MacLellan For For Management 1g Elect Director Brian C. Rogers For For Management 1h Elect Director Olympia J. Snowe For For Management 1i Elect Director William J. Stromberg For For Management 1j Elect Director Dwight S. Taylor For For Management 1k Elect Director Anne Marie Whittemore For For Management 1l Elect Director Sandra S. Wijnberg For For Management 1m Elect Director Alan D. Wilson For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Amend Omnibus Stock Plan For For Management 5 Approve Non-Employee Director Omnibus For For Management Stock Plan 6 Amend Nonqualified Employee Stock For For Management Purchase Plan 7 Ratify KPMG LLP as Auditors For For Management 8 Report on and Assess Proxy Voting Against Against Shareholder Policies in Relation to Climate Change Position 9 Report on and Assess Proxy Voting Against Against Shareholder Policies in Relation to Executive Compensation 10 Prepare Employment Diversity Report None Against Shareholder and Report on Diversity Policies TARGET CORPORATION Ticker: TGT Security ID: 87612E106 Meeting Date: JUN 14, 2017 Meeting Type: Annual Record Date: APR 17, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Roxanne S. Austin For For Management 1b Elect Director Douglas M. Baker, Jr. For For Management 1c Elect Director Brian C. Cornell For For Management 1d Elect Director Calvin Darden For For Management 1e Elect Director Henrique De Castro For For Management 1f Elect Director Robert L. Edwards For For Management 1g Elect Director Melanie L. Healey For For Management 1h Elect Director Donald R. Knauss For For Management 1i Elect Director Monica C. Lozano For For Management 1j Elect Director Mary E. Minnick For For Management 1k Elect Director Derica W. Rice For For Management 1l Elect Director Kenneth L. Salazar For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Approve Executive Incentive Bonus Plan For For Management TE CONNECTIVITY LTD. Ticker: TEL Security ID: H84989104 Meeting Date: MAR 08, 2017 Meeting Type: Annual Record Date: FEB 16, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Pierre R. Brondeau For For Management 1b Elect Director Terrence R. Curtin For For Management 1c Elect Director Carol A. ('John') For For Management Davidson 1d Elect Director William A. Jeffrey For For Management 1e Elect Director Thomas J. Lynch For For Management 1f Elect Director Yong Nam For For Management 1g Elect Director Daniel J. Phelan For For Management 1h Elect Director Paula A. Sneed For For Management 1i Elect Director Abhijit Y. Talwalkar For For Management 1j Elect Director Mark C. Trudeau For For Management 1k Elect Director John C. Van Scoter For For Management 1l Elect Director Laura H. Wright For For Management 2 Elect Board Chairman Thomas J. Lynch For For Management 3a Elect Daniel J. Phelan as Member of For For Management Management Development & Compensation Committee 3b Elect Paula A. Sneed as Member of For For Management Management Development & Compensation Committee 3c Elect John C. Van Scoter as Member of For For Management Management Development & Compensation Committee 4 Designate Rene Schwarzenbach as For For Management Independent Proxy 5.1 Accept Annual Report for Fiscal Year For For Management Ended September 30, 2016 5.2 Accept Statutory Financial Statements For For Management for Fiscal Year Ended September 30, 2016 5.3 Approve Consolidated Financial For For Management Statements for Fiscal Year Ended September 30, 2016 6 Approve Discharge of Board and Senior For For Management Management 7.1 Ratify Deloitte & Touche LLP as For For Management Independent Registered Public Accounting Firm for Fiscal Year 2017 7.2 Ratify Deloitte AG as Swiss Registered For For Management Auditors 7.3 Ratify PricewaterhouseCoopers AG as For For Management Special Auditors 8 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 9 Advisory Vote on Say on Pay Frequency One Year One Year Management 10 Amend Omnibus Stock Plan For For Management 11 Approve the Increase in Maximum For For Management Aggregate Remuneration of Executive Management 12 Approve the Increase in Maximum For For Management Aggregate Remuneration of Board of Directors 13 Approve Allocation of Available For For Management Earnings at September 30, 2016 14 Approve Declaration of Dividend For For Management 15 Authorize Share Repurchase Program For For Management 16 Approve Reduction of Share Capital For For Management 17 Adjourn Meeting For For Management TEGNA INC. Ticker: TGNA Security ID: 87901J105 Meeting Date: MAY 04, 2017 Meeting Type: Annual Record Date: MAR 06, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Jennifer Dulski For For Management 1b Elect Director Howard D. Elias For For Management 1c Elect Director Lidia Fonseca For For Management 1d Elect Director Jill Greenthal For For Management 1e Elect Director Marjorie Magner For For Management 1f Elect Director Gracia C. Martore For For Management 1g Elect Director Scott K. McCune For For Management 1h Elect Director Henry W. McGee For For Management 1i Elect Director Susan Ness For For Management 1j Elect Director Bruce P. Nolop For For Management 1k Elect Director Neal Shapiro For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management TERADATA CORPORATION Ticker: TDC Security ID: 88076W103 Meeting Date: APR 19, 2017 Meeting Type: Annual Record Date: FEB 22, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Nancy E. Cooper For For Management 1b Elect Director Daniel R. Fishback For For Management 1c Elect Director David E. Kepler For For Management 1d Elect Director William S. Stavropoulos For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors TESORO CORPORATION Ticker: TSO Security ID: 881609101 Meeting Date: MAR 24, 2017 Meeting Type: Special Record Date: FEB 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with For For Management Acquisition 2 Increase Authorized Common Stock For For Management 3 Adjourn Meeting For For Management TESORO CORPORATION Ticker: TSO Security ID: 881609101 Meeting Date: MAY 04, 2017 Meeting Type: Annual Record Date: MAR 16, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Rodney F. Chase For For Management 1.2 Elect Director Edward G. Galante For For Management 1.3 Elect Director Gregory J. Goff For For Management 1.4 Elect Director David Lilley For For Management 1.5 Elect Director Mary Pat McCarthy For For Management 1.6 Elect Director J.W. Nokes For For Management 1.7 Elect Director William H. Schumann, III For For Management 1.8 Elect Director Susan Tomasky For For Management 1.9 Elect Director Michael E. Wiley For For Management 1.10 Elect Director Patrick Y. Yang For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management 4 Advisory Vote on Say on Pay Frequency One Year One Year Management TEXAS INSTRUMENTS INCORPORATED Ticker: TXN Security ID: 882508104 Meeting Date: APR 20, 2017 Meeting Type: Annual Record Date: FEB 21, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Ralph W. Babb, Jr. For For Management 1b Elect Director Mark A. Blinn For For Management 1c Elect Director Todd M. Bluedorn For For Management 1d Elect Director Daniel A. Carp For For Management 1e Elect Director Janet F. Clark For For Management 1f Elect Director Carrie S. Cox For For Management 1g Elect Director Jean M. Hobby For For Management 1h Elect Director Ronald Kirk For For Management 1i Elect Director Pamela H. Patsley For For Management 1j Elect Director Robert E. Sanchez For For Management 1k Elect Director Wayne R. Sanders For For Management 1l Elect Director Richard K. Templeton For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Ernst & Young LLP as Auditors For For Management TEXTRON INC. Ticker: TXT Security ID: 883203101 Meeting Date: APR 26, 2017 Meeting Type: Annual Record Date: FEB 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Scott C. Donnelly For For Management 1b Elect Director Kathleen M. Bader For For Management 1c Elect Director R. Kerry Clark For For Management 1d Elect Director James T. Conway For For Management 1e Elect Director Ivor J. Evans For For Management 1f Elect Director Lawrence K. Fish For For Management 1g Elect Director Paul E. Gagne For For Management 1h Elect Director Ralph D. Heath For For Management 1i Elect Director Lloyd G. Trotter For For Management 1j Elect Director James L. Ziemer For For Management 1k Elect Director Maria T. Zuber For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Ratify Ernst & Young LLP as Auditors For For Management 6 Report on Lobbying Payments and Policy Against Against Shareholder THE AES CORPORATION Ticker: AES Security ID: 00130H105 Meeting Date: APR 20, 2017 Meeting Type: Annual Record Date: FEB 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Andres R. Gluski For For Management 1.2 Elect Director Charles L. Harrington For For Management 1.3 Elect Director Kristina M. Johnson For For Management 1.4 Elect Director Tarun Khanna For For Management 1.5 Elect Director Holly K. Koeppel For For Management 1.6 Elect Director James H. Miller For For Management 1.7 Elect Director John B. Morse, Jr. For For Management 1.8 Elect Director Moises Naim For For Management 1.9 Elect Director Charles O. Rossotti For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Ernst & Young LLP as Auditors For For Management 5 Amend Proxy Access Right Against Against Shareholder 6 Assess Impact of a 2 Degree Scenario Against Against Shareholder THE ALLSTATE CORPORATION Ticker: ALL Security ID: 020002101 Meeting Date: MAY 25, 2017 Meeting Type: Annual Record Date: MAR 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Kermit R. Crawford For For Management 1b Elect Director Michael L. Eskew For For Management 1c Elect Director Siddharth N. (Bobby) For For Management Mehta 1d Elect Director Jacques P. Perold For For Management 1e Elect Director Andrea Redmond For For Management 1f Elect Director John W. Rowe For For Management 1g Elect Director Judith A. Sprieser For For Management 1h Elect Director Mary Alice Taylor For For Management 1i Elect Director Perry M. Traquina For For Management 1j Elect Director Thomas J. Wilson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Approve Non-Employee Director Omnibus For For Management Stock Plan 5 Ratify Deloitte & Touche LLP as For For Management Auditors 6 Require Independent Board Chairman Against Against Shareholder 7 Lead Director Qualifications Against For Shareholder 8 Political Contributions Disclosure Against Against Shareholder THE BANK OF NEW YORK MELLON CORPORATION Ticker: BK Security ID: 064058100 Meeting Date: APR 11, 2017 Meeting Type: Annual Record Date: FEB 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Linda Z. Cook For For Management 1.2 Elect Director Nicholas M. Donofrio For For Management 1.3 Elect Director Joseph J. Echevarria For For Management 1.4 Elect Director Edward P. Garden For For Management 1.5 Elect Director Jeffrey A. Goldstein For For Management 1.6 Elect Director Gerald L. Hassell For For Management 1.7 Elect Director John M. Hinshaw For For Management 1.8 Elect Director Edmund F. "Ted" Kelly For For Management 1.9 Elect Director John A. Luke, Jr. For For Management 1.10 Elect Director Jennifer B. Morgan For For Management 1.11 Elect Director Mark A. Nordenberg For For Management 1.12 Elect Director Elizabeth E. Robinson For For Management 1.13 Elect Director Samuel C. Scott, III For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify KPMG LLP as Auditors For For Management 5 Report on and Assess Proxy Voting Against Against Shareholder Policies in Relation to Climate Change Position THE BOEING COMPANY Ticker: BA Security ID: 097023105 Meeting Date: MAY 01, 2017 Meeting Type: Annual Record Date: MAR 02, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Robert A. Bradway For For Management 1b Elect Director David L. Calhoun For For Management 1c Elect Director Arthur D. Collins, Jr. For For Management 1d Elect Director Kenneth M. Duberstein For For Management 1e Elect Director Edmund P. Giambastiani, For For Management Jr. 1f Elect Director Lynn J. Good For For Management 1g Elect Director Lawrence W. Kellner For For Management 1h Elect Director Edward M. Liddy For For Management 1i Elect Director Dennis A. Muilenburg For For Management 1j Elect Director Susan C. Schwab For For Management 1k Elect Director Randall L. Stephenson For For Management 1l Elect Director Ronald A. Williams For For Management 1m Elect Director Mike S. Zafirovski For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Deloitte & Touche LLP as For For Management Auditors 5 Report on Lobbying Payments and Policy Against Against Shareholder 6 Reduce Ownership Threshold for Against For Shareholder Shareholders to Call Special Meeting 7 Report on Weapon Sales to Israel Against Against Shareholder 8 Adopt Holy Land Principles Against Against Shareholder THE CHARLES SCHWAB CORPORATION Ticker: SCHW Security ID: 808513105 Meeting Date: MAY 16, 2017 Meeting Type: Annual Record Date: MAR 17, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director William S. Haraf For For Management 1b Elect Director Frank C. Herringer For For Management 1c Elect Director Stephen T. McLin For For Management 1d Elect Director Roger O. Walther For For Management 1e Elect Director Robert N. Wilson For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Report on Lobbying Payments and Policy Against Against Shareholder 6 Prepare Employment Diversity Report Against Against Shareholder and Report on Diversity Policies 7 Adopt Proxy Access Right Against For Shareholder 8 Provide Vote Counting to Exclude Against Against Shareholder Abstentions THE CLOROX COMPANY Ticker: CLX Security ID: 189054109 Meeting Date: NOV 16, 2016 Meeting Type: Annual Record Date: SEP 19, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Amy Banse For For Management 1.2 Elect Director Richard H. Carmona For For Management 1.3 Elect Director Benno Dorer For For Management 1.4 Elect Director Spencer C. Fleischer For For Management 1.5 Elect Director Esther Lee For For Management 1.6 Elect Director A.D. David Mackay For For Management 1.7 Elect Director Robert W. Matschullat For For Management 1.8 Elect Director Jeffrey Noddle For For Management 1.9 Elect Director Pamela Thomas-Graham For For Management 1.10 Elect Director Carolyn M. Ticknor For For Management 1.11 Elect Director Christopher J. Williams For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management 4 Approve Reduction of Threshold to Call Against For Shareholder Special Meetings to 10% of Outstanding Shares THE COCA-COLA COMPANY Ticker: KO Security ID: 191216100 Meeting Date: APR 26, 2017 Meeting Type: Annual Record Date: FEB 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Herbert A. Allen For For Management 1.2 Elect Director Ronald W. Allen For For Management 1.3 Elect Director Marc Bolland For For Management 1.4 Elect Director Ana Botin For For Management 1.5 Elect Director Richard M. Daley For For Management 1.6 Elect Director Barry Diller For For Management 1.7 Elect Director Helene D. Gayle For For Management 1.8 Elect Director Alexis M. Herman For For Management 1.9 Elect Director Muhtar Kent For For Management 1.10 Elect Director Robert A. Kotick For For Management 1.11 Elect Director Maria Elena Lagomasino For For Management 1.12 Elect Director Sam Nunn For For Management 1.13 Elect Director James Quincey For For Management 1.14 Elect Director David B. Weinberg For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Ernst & Young LLP as Auditors For For Management 5 Report on Human Rights Review on Against Against Shareholder High-Risk Regions THE COOPER COMPANIES, INC. Ticker: COO Security ID: 216648402 Meeting Date: MAR 13, 2017 Meeting Type: Annual Record Date: JAN 17, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director A. Thomas Bender For For Management 1.2 Elect Director Colleen E. Jay For For Management 1.3 Elect Director Michael H. Kalkstein For For Management 1.4 Elect Director William A. Kozy For For Management 1.5 Elect Director Jody S. Lindell For For Management 1.6 Elect Director Gary S. Petersmeyer For For Management 1.7 Elect Director Allan E. Rubenstein For For Management 1.8 Elect Director Robert S. Weiss For For Management 1.9 Elect Director Stanley Zinberg For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management THE DOW CHEMICAL COMPANY Ticker: DOW Security ID: 260543103 Meeting Date: JUL 20, 2016 Meeting Type: Special Record Date: JUN 02, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For For Management 3 Advisory Vote on Golden Parachutes For For Management THE DOW CHEMICAL COMPANY Ticker: DOW Security ID: 260543103 Meeting Date: MAY 11, 2017 Meeting Type: Annual Record Date: MAR 15, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Ajay Banga For For Management 1b Elect Director Jacqueline K. Barton For For Management 1c Elect Director James A. Bell For For Management 1d Elect Director Richard K. Davis For For Management 1e Elect Director Jeff M. Fettig For For Management 1f Elect Director Andrew N. Liveris For For Management 1g Elect Director Mark Loughridge For For Management 1h Elect Director Raymond J. Milchovich For For Management 1i Elect Director Robert S. (Steve) Miller For For Management 1j Elect Director Paul Polman For For Management 1k Elect Director Dennis H. Reilley For For Management 1l Elect Director James M. Ringler For For Management 1m Elect Director Ruth G. Shaw For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management THE DUN & BRADSTREET CORPORATION Ticker: DNB Security ID: 26483E100 Meeting Date: MAY 10, 2017 Meeting Type: Annual Record Date: MAR 15, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Robert P. Carrigan For For Management 1b Elect Director Cindy Christy For For Management 1c Elect Director L. Gordon Crovitz For For Management 1d Elect Director James N. Fernandez For For Management 1e Elect Director Paul R. Garcia For For Management 1f Elect Director Anastassia Lauterbach For For Management 1g Elect Director Thomas J. Manning For For Management 1h Elect Director Randall D. Mott For For Management 1i Elect Director Judith A. Reinsdorf For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management THE ESTEE LAUDER COMPANIES INC. Ticker: EL Security ID: 518439104 Meeting Date: NOV 11, 2016 Meeting Type: Annual Record Date: SEP 12, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ronald S. Lauder For For Management 1.2 Elect Director William P. Lauder For Withhold Management 1.3 Elect Director Richard D. Parsons For Withhold Management 1.4 Elect Director Lynn Forester de For For Management Rothschild 1.5 Elect Director Richard F. Zannino For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation THE GOLDMAN SACHS GROUP, INC. Ticker: GS Security ID: 38141G104 Meeting Date: APR 28, 2017 Meeting Type: Annual Record Date: FEB 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Lloyd C. Blankfein For For Management 1b Elect Director M. Michele Burns For For Management 1c Elect Director Mark A. Flaherty For For Management 1d Elect Director William W. George For For Management 1e Elect Director James A. Johnson For Against Management 1f Elect Director Ellen J. Kullman For For Management 1g Elect Director Lakshmi N. Mittal For For Management 1h Elect Director Adebayo O. Ogunlesi For For Management 1i Elect Director Peter Oppenheimer For For Management 1j Elect Director David A. Viniar For For Management 1k Elect Director Mark O. Winkelman For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors THE GOODYEAR TIRE & RUBBER COMPANY Ticker: GT Security ID: 382550101 Meeting Date: APR 10, 2017 Meeting Type: Annual Record Date: FEB 15, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director William J. Conaty For For Management 1b Elect Director James A. Firestone For For Management 1c Elect Director Werner Geissler For For Management 1d Elect Director Peter S. Hellman For For Management 1e Elect Director Laurette T. Koellner For For Management 1f Elect Director Richard J. Kramer For For Management 1g Elect Director W. Alan McCollough For For Management 1h Elect Director John E. McGlade For For Management 1i Elect Director Michael J. Morell For For Management 1j Elect Director Roderick A. Palmore For For Management 1k Elect Director Stephanie A. Streeter For For Management 1l Elect Director Thomas H. Weidemeyer For For Management 1m Elect Director Michael R. Wessel For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Approve Omnibus Stock Plan For For Management 5 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 6 Require Independent Board Chairman Against Against Shareholder THE HARTFORD FINANCIAL SERVICES GROUP, INC. Ticker: HIG Security ID: 416515104 Meeting Date: MAY 17, 2017 Meeting Type: Annual Record Date: MAR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Robert B. Allardice, III For For Management 1b Elect Director Trevor Fetter For For Management 1c Elect Director Kathryn A. Mikells For For Management 1d Elect Director Michael G. Morris For For Management 1e Elect Director Thomas A. Renyi For For Management 1f Elect Director Julie G. Richardson For For Management 1g Elect Director Teresa Wynn Roseborough For For Management 1h Elect Director Virginia P. Ruesterholz For For Management 1i Elect Director Charles B. Strauss For For Management 1j Elect Director Christopher J. Swift For For Management 1k Elect Director H. Patrick Swygert For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THE HERSHEY COMPANY Ticker: HSY Security ID: 427866108 Meeting Date: MAY 03, 2017 Meeting Type: Annual Record Date: MAR 06, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Pamela M. Arway For Withhold Management 1.2 Elect Director John P. Bilbrey For For Management 1.3 Elect Director James W. Brown For For Management 1.4 Elect Director Michele G. Buck For For Management 1.5 Elect Director Charles A. Davis For For Management 1.6 Elect Director Mary Kay Haben For For Management 1.7 Elect Director M. Diane Koken For For Management 1.8 Elect Director Robert M. Malcolm For For Management 1.9 Elect Director James M. Mead For For Management 1.10 Elect Director Anthony J. Palmer For For Management 1.11 Elect Director Thomas J. Ridge For For Management 1.12 Elect Director David L. Shedlarz For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management THE HOME DEPOT, INC. Ticker: HD Security ID: 437076102 Meeting Date: MAY 18, 2017 Meeting Type: Annual Record Date: MAR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Gerard J. Arpey For For Management 1b Elect Director Ari Bousbib For For Management 1c Elect Director Jeffery H. Boyd For For Management 1d Elect Director Gregory D. Brenneman For For Management 1e Elect Director J. Frank Brown For For Management 1f Elect Director Albert P. Carey For For Management 1g Elect Director Armando Codina For For Management 1h Elect Director Helena B. Foulkes For For Management 1i Elect Director Linda R. Gooden For For Management 1j Elect Director Wayne M. Hewett For For Management 1k Elect Director Karen L. Katen For For Management 1l Elect Director Craig A. Menear For For Management 1m Elect Director Mark Vadon For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Prepare Employment Diversity Report Against Against Shareholder and Report on Diversity Policies 6 Adopt Proxy Statement Reporting on Against Against Shareholder Political Contributions and Advisory Vote 7 Amend Articles/Bylaws/Charter - Call Against For Shareholder Special Meetings THE INTERPUBLIC GROUP OF COMPANIES, INC. Ticker: IPG Security ID: 460690100 Meeting Date: MAY 25, 2017 Meeting Type: Annual Record Date: APR 05, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jocelyn Carter-Miller For For Management 1.2 Elect Director H. John Greeniaus For For Management 1.3 Elect Director Mary J. Steele Guilfoile For For Management 1.4 Elect Director Dawn Hudson For For Management 1.5 Elect Director William T. Kerr For For Management 1.6 Elect Director Henry S. Miller For For Management 1.7 Elect Director Jonathan F. Miller For For Management 1.8 Elect Director Michael I. Roth For For Management 1.9 Elect Director David M. Thomas For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management THE J. M. SMUCKER COMPANY Ticker: SJM Security ID: 832696405 Meeting Date: AUG 17, 2016 Meeting Type: Annual Record Date: JUN 20, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Kathryn W. Dindo For For Management 1b Elect Director Paul J. Dolan For For Management 1c Elect Director Jay L. Henderson For For Management 1d Elect Director Nancy Lopez Knight For For Management 1e Elect Director Elizabeth Valk Long For For Management 1f Elect Director Gary A. Oatey For For Management 1g Elect Director Sandra Pianalto For For Management 1h Elect Director Alex Shumate For For Management 1i Elect Director Mark T. Smucker For For Management 1j Elect Director Richard K. Smucker For For Management 1k Elect Director Timothy P. Smucker For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Plans to Increase Renewable Against Against Shareholder Energy Use THE KRAFT HEINZ COMPANY Ticker: KHC Security ID: 500754106 Meeting Date: APR 19, 2017 Meeting Type: Annual Record Date: FEB 21, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Gregory E. Abel For For Management 1b Elect Director Alexandre Behring For For Management 1c Elect Director Warren E. Buffett For For Management 1d Elect Director John T. Cahill For For Management 1e Elect Director Tracy Britt Cool For For Management 1f Elect Director Feroz Dewan For For Management 1g Elect Director Jeanne P. Jackson For For Management 1h Elect Director Jorge Paulo Lemann For For Management 1i Elect Director Mackey J. McDonald For For Management 1j Elect Director John C. Pope For For Management 1k Elect Director Marcel Herrmann Telles For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 4 Report on Sustainability Against Against Shareholder 5 Assess Environmental Impact of Against Against Shareholder Non-Recyclable Packaging 6 Report on Supply Chain Impact on Against Against Shareholder Deforestation THE KROGER CO. Ticker: KR Security ID: 501044101 Meeting Date: JUN 22, 2017 Meeting Type: Annual Record Date: APR 26, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Nora A. Aufreiter For For Management 1b Elect Director Robert D. Beyer For For Management 1c Elect Director Anne Gates For For Management 1d Elect Director Susan J. Kropf For For Management 1e Elect Director W. Rodney McMullen For For Management 1f Elect Director Jorge P. Montoya For For Management 1g Elect Director Clyde R. Moore For For Management 1h Elect Director James A. Runde For For Management 1i Elect Director Ronald L. Sargent For For Management 1j Elect Director Bobby S. Shackouls For For Management 1k Elect Director Mark S. Sutton For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 5 Assess Environmental Impact of Against Against Shareholder Non-Recyclable Packaging 6 Assess Benefits of Adopting Renewable Against Against Shareholder Energy Goals 7 Adopt Policy and Plan to Eliminate Against Against Shareholder Deforestation in Supply Chain 8 Require Independent Board Chairman Against Against Shareholder THE MACERICH COMPANY Ticker: MAC Security ID: 554382101 Meeting Date: JUN 01, 2017 Meeting Type: Annual Record Date: MAR 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John H. Alschuler For For Management 1b Elect Director Arthur M. Coppola For For Management 1c Elect Director Edward C. Coppola For For Management 1d Elect Director Steven R. Hash For For Management 1e Elect Director Fred S. Hubbell For For Management 1f Elect Director Diana M. Laing For For Management 1g Elect Director Mason G. Ross For For Management 1h Elect Director Steven L. Soboroff For For Management 1i Elect Director Andrea M. Stephen For For Management 1j Elect Director John M. Sullivan For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management THE MOSAIC COMPANY Ticker: MOS Security ID: 61945C103 Meeting Date: MAY 18, 2017 Meeting Type: Annual Record Date: MAR 21, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Nancy E. Cooper For For Management 1b Elect Director Gregory L. Ebel For For Management 1c Elect Director Timothy S. Gitzel For For Management 1d Elect Director Denise C. Johnson For For Management 1e Elect Director Emery N. Koenig For For Management 1f Elect Director Robert L. Lumpkins For For Management 1g Elect Director William T. Monahan For For Management 1h Elect Director James ('Joc') C. For For Management O'Rourke 1i Elect Director James L. Popowich For For Management 1j Elect Director David T. Seaton For For Management 1k Elect Director Steven M. Seibert For For Management 1l Elect Director Kelvin W. Westbrook For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management THE PNC FINANCIAL SERVICES GROUP, INC. Ticker: PNC Security ID: 693475105 Meeting Date: APR 25, 2017 Meeting Type: Annual Record Date: FEB 03, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charles E. Bunch For For Management 1.2 Elect Director Marjorie Rodgers For For Management Cheshire 1.3 Elect Director William S. Demchak For For Management 1.4 Elect Director Andrew T. Feldstein For For Management 1.5 Elect Director Daniel R. Hesse For For Management 1.6 Elect Director Kay Coles James For For Management 1.7 Elect Director Richard B. Kelson For For Management 1.8 Elect Director Jane G. Pepper For For Management 1.9 Elect Director Donald J. Shepard For For Management 1.10 Elect Director Lorene K. Steffes For For Management 1.11 Elect Director Dennis F. Strigl For For Management 1.12 Elect Director Michael J. Ward For For Management 1.13 Elect Director Gregory D. Wasson For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Prepare Employment Diversity Report Against Against Shareholder and Report on Diversity Policies THE PRICELINE GROUP INC. Ticker: PCLN Security ID: 741503403 Meeting Date: JUN 08, 2017 Meeting Type: Annual Record Date: APR 13, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Timothy M. Armstrong For For Management 1.2 Elect Director Jeffery H. Boyd For For Management 1.3 Elect Director Jan L. Docter For For Management 1.4 Elect Director Jeffrey E. Epstein For For Management 1.5 Elect Director Glenn D. Fogel For For Management 1.6 Elect Director James M. Guyette For For Management 1.7 Elect Director Robert J. Mylod, Jr. For For Management 1.8 Elect Director Charles H. Noski For For Management 1.9 Elect Director Nancy B. Peretsman For For Management 1.10 Elect Director Thomas E. Rothman For For Management 1.11 Elect Director Craig W. Rydin For For Management 1.12 Elect Director Lynn M. Vojvodich For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Reduce Ownership Threshold for Against For Shareholder Shareholders to Call Special Meeting THE PROCTER & GAMBLE COMPANY Ticker: PG Security ID: 742718109 Meeting Date: OCT 11, 2016 Meeting Type: Annual Record Date: AUG 12, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Francis S. Blake For For Management 1b Elect Director Angela F. Braly For For Management 1c Elect Director Kenneth I. Chenault For For Management 1d Elect Director Scott D. Cook For For Management 1e Elect Director Terry J. Lundgren For For Management 1f Elect Director W. James McNerney, Jr. For For Management 1g Elect Director David S. Taylor For For Management 1h Elect Director Margaret C. Whitman For For Management 1i Elect Director Patricia A. Woertz For For Management 1j Elect Director Ernesto Zedillo For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Consistency Between Against Against Shareholder Corporate Values and Political Activities 5 Report on Application of Company Against Against Shareholder Non-Discrimination Policies in States with Pro-Discrimination Laws THE PROGRESSIVE CORPORATION Ticker: PGR Security ID: 743315103 Meeting Date: MAY 12, 2017 Meeting Type: Annual Record Date: MAR 17, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Stuart B. Burgdoerfer For For Management 1b Elect Director Charles A. Davis For For Management 1c Elect Director Roger N. Farah For For Management 1d Elect Director Lawton W. Fitt For For Management 1e Elect Director Susan Patricia Griffith For For Management 1f Elect Director Jeffrey D. Kelly For For Management 1g Elect Director Patrick H. Nettles For For Management 1h Elect Director Glenn M. Renwick For For Management 1i Elect Director Bradley T. Sheares For For Management 1j Elect Director Barbara R. Snyder For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Approve Non-Employee Director Omnibus For For Management Stock Plan 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management 6 Ratify PricewaterhouseCoopers LLP as For For Management Auditors THE SHERWIN-WILLIAMS COMPANY Ticker: SHW Security ID: 824348106 Meeting Date: APR 19, 2017 Meeting Type: Annual Record Date: FEB 21, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Arthur F. Anton For For Management 1.2 Elect Director David F. Hodnik For For Management 1.3 Elect Director Thomas G. Kadien - None None Management Withdrawn 1.4 Elect Director Richard J. Kramer For For Management 1.5 Elect Director Susan J. Kropf For For Management 1.6 Elect Director John G. Morikis For For Management 1.7 Elect Director Christine A. Poon For For Management 1.8 Elect Director John M. Stropki For For Management 1.9 Elect Director Michael H. Thaman For For Management 1.10 Elect Director Matthew Thornton, III For For Management 1.11 Elect Director Steven H. Wunning For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Amend Executive Incentive Bonus Plan For For Management 5 Amend Omnibus Stock Plan For For Management 6 Ratify Ernst & Young LLP as Auditors For For Management THE SOUTHERN COMPANY Ticker: SO Security ID: 842587107 Meeting Date: MAY 24, 2017 Meeting Type: Annual Record Date: MAR 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Juanita Powell Baranco For For Management 1b Elect Director Jon A. Boscia For For Management 1c Elect Director Henry A. 'Hal' Clark, For For Management III 1d Elect Director Thomas A. Fanning For For Management 1e Elect Director David J. Grain For For Management 1f Elect Director Veronica M. Hagen For For Management 1g Elect Director Warren A. Hood, Jr. For For Management 1h Elect Director Linda P. Hudson For For Management 1i Elect Director Donald M. James For For Management 1j Elect Director John D. Johns For For Management 1k Elect Director Dale E. Klein For For Management 1l Elect Director William G. Smith, Jr. For For Management 1m Elect Director Steven R. Specker For For Management 1n Elect Director Larry D. Thompson For For Management 1o Elect Director E. Jenner Wood, III For For Management 2 Reduce Supermajority Vote Requirement For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Ratify Deloitte & Touche LLP as For For Management Auditors 6 Report on Strategy for Aligning with 2 Against Against Shareholder Degree Scenario THE TJX COMPANIES, INC. Ticker: TJX Security ID: 872540109 Meeting Date: JUN 06, 2017 Meeting Type: Annual Record Date: APR 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Zein Abdalla For For Management 1.2 Elect Director Jose B. Alvarez For For Management 1.3 Elect Director Alan M. Bennett For For Management 1.4 Elect Director David T. Ching For For Management 1.5 Elect Director Ernie Herrman For For Management 1.6 Elect Director Michael F. Hines For For Management 1.7 Elect Director Amy B. Lane For For Management 1.8 Elect Director Carol Meyrowitz For For Management 1.9 Elect Director Jackwyn L. Nemerov For For Management 1.10 Elect Director John F. O'Brien For For Management 1.11 Elect Director Willow B. Shire For For Management 2 Ratify PricewaterhouseCoopers as For For Management Auditors 3 Amend Omnibus Stock Plan For For Management 4 Amend Executive Incentive Bonus Plan For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Advisory Vote on Say on Pay Frequency One Year One Year Management 7 Include Diversity as a Performance Against Against Shareholder Metric 8 Report on Pay Disparity Against Against Shareholder 9 Report on Gender, Race, or Ethnicity Against Against Shareholder Pay Gap 10 Report on Net-Zero Greenhouse Gas Against Against Shareholder Emissions THE TRAVELERS COMPANIES, INC. Ticker: TRV Security ID: 89417E109 Meeting Date: MAY 18, 2017 Meeting Type: Annual Record Date: MAR 21, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Alan L. Beller For For Management 1b Elect Director John H. Dasburg For For Management 1c Elect Director Janet M. Dolan For For Management 1d Elect Director Kenneth M. Duberstein For For Management 1e Elect Director Patricia L. Higgins For For Management 1f Elect Director William J. Kane For For Management 1g Elect Director Cleve L. Killingsworth, For For Management Jr. 1h Elect Director Philip T. (Pete) For For Management Ruegger, III 1i Elect Director Todd C. Schermerhorn For For Management 1j Elect Director Alan D. Schnitzer For For Management 1k Elect Director Donald J. Shepard For For Management 1l Elect Director Laurie J. Thomsen For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Amend Omnibus Stock Plan For For Management 6 Report on Lobbying Payments and Policy Against Against Shareholder 7 Report on Gender Pay Gap Against Against Shareholder 8 Prepare Employment Diversity Report Against Against Shareholder and Report on Diversity Policies THE WALT DISNEY COMPANY Ticker: DIS Security ID: 254687106 Meeting Date: MAR 08, 2017 Meeting Type: Annual Record Date: JAN 09, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Susan E. Arnold For For Management 1b Elect Director John S. Chen For For Management 1c Elect Director Jack Dorsey For For Management 1d Elect Director Robert A. Iger For For Management 1e Elect Director Maria Elena Lagomasino For For Management 1f Elect Director Fred H. Langhammer For For Management 1g Elect Director Aylwin B. Lewis For For Management 1h Elect Director Robert W. Matschullat For For Management 1i Elect Director Mark G. Parker For For Management 1j Elect Director Sheryl K. Sandberg For For Management 1k Elect Director Orin C. Smith For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Report on Lobbying Payments and Policy Against Against Shareholder 6 Proxy Access Bylaw Amendment Against Against Shareholder THE WESTERN UNION COMPANY Ticker: WU Security ID: 959802109 Meeting Date: MAY 11, 2017 Meeting Type: Annual Record Date: MAR 13, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Martin I. Cole For For Management 1b Elect Director Hikmet Ersek For For Management 1c Elect Director Richard A. Goodman For For Management 1d Elect Director Betsy D. Holden For For Management 1e Elect Director Jeffrey A. Joerres For For Management 1f Elect Director Roberto G. Mendoza For For Management 1g Elect Director Michael A. Miles, Jr. For For Management 1h Elect Director Robert W. Selander For For Management 1i Elect Director Frances Fragos Townsend For For Management 1j Elect Director Solomon D. Trujillo For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Ernst & Young LLP as Auditors For For Management 5 Report on Political Contributions Against Against Shareholder 6 Provide Right to Act by Written Consent Against Against Shareholder 7 Report on Company Non-Discrimination Against Against Shareholder Policies in States with Pro-Discrimination Laws THE WILLIAMS COMPANIES, INC. Ticker: WMB Security ID: 969457100 Meeting Date: NOV 23, 2016 Meeting Type: Annual Record Date: OCT 07, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alan S. Armstrong For For Management 1.2 Elect Director Stephen W. Bergstrom For For Management 1.3 Elect Director Stephen I. Chazen For For Management 1.4 Elect Director Kathleen B. Cooper For For Management 1.5 Elect Director Peter A. Ragauss For For Management 1.6 Elect Director Scott D. Sheffield For For Management 1.7 Elect Director Murray D. Smith For For Management 1.8 Elect Director William H. Spence For For Management 1.9 Elect Director Janice D. Stoney For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THE WILLIAMS COMPANIES, INC. Ticker: WMB Security ID: 969457100 Meeting Date: MAY 18, 2017 Meeting Type: Annual Record Date: MAR 28, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alan S. Armstrong For For Management 1.2 Elect Director Stephen W. Bergstrom For For Management 1.3 Elect Director Stephen I. Chazen For For Management 1.4 Elect Director Charles I. Cogut For For Management 1.5 Elect Director Kathleen B. Cooper For For Management 1.6 Elect Director Michael A. Creel For For Management 1.7 Elect Director Peter A. Ragauss For For Management 1.8 Elect Director Scott D. Sheffield For For Management 1.9 Elect Director Murray D. Smith For For Management 1.10 Elect Director William H. Spence For For Management 1.11 Elect Director Janice D. Stoney For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management THERMO FISHER SCIENTIFIC INC. Ticker: TMO Security ID: 883556102 Meeting Date: MAY 17, 2017 Meeting Type: Annual Record Date: MAR 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Marc N. Casper For For Management 1b Elect Director Nelson J. Chai For For Management 1c Elect Director C. Martin Harris For For Management 1d Elect Director Tyler Jacks For For Management 1e Elect Director Judy C. Lewent For For Management 1f Elect Director Thomas J. Lynch For For Management 1g Elect Director Jim P. Manzi For For Management 1h Elect Director William G. Parrett For For Management 1i Elect Director Lars R. Sorensen For For Management 1j Elect Director Scott M. Sperling For For Management 1k Elect Director Elaine S. Ullian For For Management 1l Elect Director Dion J. Weisler For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors TIFFANY & CO. Ticker: TIF Security ID: 886547108 Meeting Date: MAY 25, 2017 Meeting Type: Annual Record Date: MAR 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Michael J. Kowalski For For Management 1b Elect Director Rose Marie Bravo For For Management 1c Elect Director Gary E. Costley For For Management 1d Elect Director Roger N. Farah For For Management 1e Elect Director Lawrence K. Fish For For Management 1f Elect Director Abby F. Kohnstamm For For Management 1g Elect Director James E. Lillie For For Management 1h Elect Director Charles K. Marquis For For Management 1i Elect Director William A. Shutzer For For Management 1j Elect Director Robert S. Singer For For Management 1k Elect Director Francesco Trapani For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Approve Non-Employee Director Omnibus For For Management Stock Plan TIME WARNER INC. Ticker: TWX Security ID: 887317303 Meeting Date: FEB 15, 2017 Meeting Type: Special Record Date: JAN 03, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Advisory Vote on Golden Parachutes For For Management 3 Adjourn Meeting For For Management TIME WARNER INC. Ticker: TWX Security ID: 887317303 Meeting Date: JUN 15, 2017 Meeting Type: Annual Record Date: APR 19, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director William P. Barr For For Management 1b Elect Director Jeffrey L. Bewkes For For Management 1c Elect Director Robert C. Clark For Against Management 1d Elect Director Mathias Dopfner For For Management 1e Elect Director Jessica P. Einhorn For For Management 1f Elect Director Carlos M. Gutierrez For For Management 1g Elect Director Fred Hassan For For Management 1h Elect Director Paul D. Wachter For For Management 1i Elect Director Deborah C. Wright For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management TORCHMARK CORPORATION Ticker: TMK Security ID: 891027104 Meeting Date: APR 27, 2017 Meeting Type: Annual Record Date: MAR 02, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charles E. Adair For For Management 1.2 Elect Director Marilyn A. Alexander For For Management 1.3 Elect Director David L. Boren For For Management 1.4 Elect Director Jane M. Buchan For For Management 1.5 Elect Director Gary L. Coleman For For Management 1.6 Elect Director Larry M. Hutchison For For Management 1.7 Elect Director Robert W. Ingram For For Management 1.8 Elect Director Steven P. Johnson For For Management 1.9 Elect Director Lloyd W. Newton For For Management 1.10 Elect Director Darren M. Rebelez For For Management 1.11 Elect Director Lamar C. Smith For For Management 1.12 Elect Director Paul J. Zucconi For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management TOTAL SYSTEM SERVICES, INC. Ticker: TSS Security ID: 891906109 Meeting Date: APR 27, 2017 Meeting Type: Annual Record Date: FEB 17, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Kriss Cloninger, III For For Management 1b Elect Director Walter W. Driver, Jr. For For Management 1c Elect Director Sidney E. Harris For For Management 1d Elect Director William M. Isaac For For Management 1e Elect Director Pamela A. Joseph For Against Management 1f Elect Director Mason H. Lampton For For Management 1g Elect Director Connie D. McDaniel For For Management 1h Elect Director Philip W. Tomlinson For For Management 1i Elect Director John T. Turner For For Management 1j Elect Director Richard W. Ussery For For Management 1k Elect Director M. Troy Woods For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Approve Omnibus Stock Plan For For Management TRACTOR SUPPLY COMPANY Ticker: TSCO Security ID: 892356106 Meeting Date: MAY 09, 2017 Meeting Type: Annual Record Date: MAR 15, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Cynthia T. Jamison For For Management 1.2 Elect Director Johnston C. Adams For For Management 1.3 Elect Director Peter D. Bewley For For Management 1.4 Elect Director Ramkumar Krishnan For For Management 1.5 Elect Director George MacKenzie For For Management 1.6 Elect Director Edna K. Morris For For Management 1.7 Elect Director Mark J. Weikel For For Management 1.8 Elect Director Gregory A. Sandfort For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management TRANSDIGM GROUP INCORPORATED Ticker: TDG Security ID: 893641100 Meeting Date: MAR 01, 2017 Meeting Type: Annual Record Date: JAN 03, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William Dries For For Management 1.2 Elect Director Mervin Dunn For For Management 1.3 Elect Director Michael Graff For For Management 1.4 Elect Director Sean Hennessy For For Management 1.5 Elect Director W. Nicholas Howley For For Management 1.6 Elect Director Raymond Laubenthal For For Management 1.7 Elect Director Douglas Peacock For For Management 1.8 Elect Director Robert Small For For Management 1.9 Elect Director John Staer For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency None One Year Management 4 Ratify Ernst & Young LLP as Auditors For For Management TRANSOCEAN LTD. Ticker: RIG Security ID: H8817H100 Meeting Date: MAY 11, 2017 Meeting Type: Annual Record Date: APR 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Discharge of Board and Senior For Against Management Management 3 Appropriation of Available Earnings For For Management for Fiscal Year 2016 4A Elect Director Glyn A. Barker For For Management 4B Elect Director Vanessa C.L. Chang For For Management 4C Elect Director Frederico F. Curado For For Management 4D Elect Director Chadwick C. Deaton For For Management 4E Elect Director Vincent J. Intrieri For For Management 4F Elect Director Martin B. McNamara For For Management 4G Elect Director Samuel J. Merksamer For For Management 4H Elect Director Merrill A. "Pete" For For Management Miller, Jr. 4I Elect Director Edward R. Muller For For Management 4J Elect Director Tan Ek Kia For For Management 4K Elect Director Jeremy D. Thigpen For For Management 5 Elect Merrill A. "Pete" Miller, Jr. as For For Management Board Chairman 6A Appoint Frederico F. Curado as Member For For Management of the Compensation Committee 6B Appoint Vincent J. Intrieri as Member For For Management of the Compensation Committee 6C Appoint Martin B. McNamara as Member For For Management of the Compensation Committee 6D Appoint Tan Ek Kia as Member of the For For Management Compensation Committee 7 Designate Schweiger Advokatur/Notariat For For Management as Independent Proxy 8 Appointment Of Ernst & Young LLP as For For Management Independent Registered Public Accounting Firm for Fiscal Year 2017 and Reelection of Ernst & Young Ltd, Zurich as the Company's Auditor for a Further One-Year Term 9 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 10A Approve Maximum Remuneration of Board For For Management of Directors for the Period Between the 2017 and 2018 Annual General Meetings in the Amount of USD 4.12 Million 10B Approve Maximum Remuneration of the For For Management Executive Management Team for Fiscal Year 2018 in the Amount of USD 24 Million 11 Advisory Vote on Say on Pay Frequency One Year One Year Management 12 Other Business For Against Management TRIPADVISOR, INC. Ticker: TRIP Security ID: 896945201 Meeting Date: JUN 22, 2017 Meeting Type: Annual Record Date: APR 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gregory B. Maffei For Withhold Management 1.2 Elect Director Stephen Kaufer For For Management 1.3 Elect Director Dipchand (Deep) Nishar For For Management 1.4 Elect Director Jeremy Philips For For Management 1.5 Elect Director Spencer M. Rascoff For For Management 1.6 Elect Director Albert E. Rosenthaler For For Management 1.7 Elect Director Sukhinder Singh Cassidy For For Management 1.8 Elect Director Robert S. Wiesenthal For For Management 2 Ratify KPMG LLP as Auditors For For Management TWENTY-FIRST CENTURY FOX, INC. Ticker: FOXA Security ID: 90130A200 Meeting Date: NOV 10, 2016 Meeting Type: Annual Record Date: SEP 13, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director K. Rupert Murdoch For Against Management 1b Elect Director Lachlan K. Murdoch For Against Management 1c Elect Director Delphine Arnault For For Management 1d Elect Director James W. Breyer For Against Management 1e Elect Director Chase Carey For Against Management 1f Elect Director David F. DeVoe For Against Management 1g Elect Director Viet Dinh For For Management 1h Elect Director Roderick I. Eddington For For Management 1i Elect Director James R. Murdoch For For Management 1j Elect Director Jacques Nasser For Against Management 1k Elect Director Robert S. Silberman For Against Management 1l Elect Director Tidjane Thiam For For Management 1m Elect Director Jeffrey W. Ubben For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation TYCO INTERNATIONAL PLC Ticker: TYC Security ID: G91442106 Meeting Date: AUG 17, 2016 Meeting Type: Special Record Date: JUN 27, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles Re: Memorandum of For For Management Association 2 Amend Articles Re: Tyco Governing For For Management Documents Proposals 3 Approve Stock Consolidation For For Management 4 Increase Authorized Common Stock For For Management 5 Issue Shares in Connection with the For For Management Merger 6 Change Company Name to Johnson For For Management Controls International plc 7 Increase Authorized Preferred and For For Management Common Stock 8 Approve the Directors' Authority to For For Management Allot Shares 9 Approve the Disapplication of For For Management Statutory Pre-Emption Rights 10 Approve the Renominalization of Tyco For For Management Ordinary Shares 11 Approve the Creation of Distributable For For Management Reserves TYSON FOODS, INC. Ticker: TSN Security ID: 902494103 Meeting Date: FEB 09, 2017 Meeting Type: Annual Record Date: DEC 12, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John Tyson For For Management 1b Elect Director Gaurdie E. Banister, Jr. For Against Management 1c Elect Director Mike Beebe For For Management 1d Elect Director Mikel A. Durham For For Management 1e Elect Director Tom Hayes For Against Management 1f Elect Director Kevin M. McNamara For Against Management 1g Elect Director Cheryl S. Miller For For Management 1h Elect Director Brad T. Sauer For Against Management 1i Elect Director Jeffrey K. Schomburger For For Management 1j Elect Director Robert Thurber For For Management 1k Elect Director Barbara A. Tyson For Against Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency Three One Year Management Years 5 Report on Lobbying Payments and Policy Against Against Shareholder 6 Board Diversity Against Against Shareholder 7 Proxy Access Against For Shareholder 8 Implement a Water Quality Stewardship Against For Shareholder Policy U.S. BANCORP Ticker: USB Security ID: 902973304 Meeting Date: APR 18, 2017 Meeting Type: Annual Record Date: FEB 21, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Douglas M. Baker, Jr. For For Management 1b Elect Director Warner L. Baxter For For Management 1c Elect Director Marc N. Casper For For Management 1d Elect Director Andrew Cecere For For Management 1e Elect Director Arthur D. Collins, Jr. For For Management 1f Elect Director Richard K. Davis For For Management 1g Elect Director Kimberly J. Harris For For Management 1h Elect Director Roland A. Hernandez For For Management 1i Elect Director Doreen Woo Ho For For Management 1j Elect Director Olivia F. Kirtley For For Management 1k Elect Director Karen S. Lynch For For Management 1l Elect Director David B. O'Maley For For Management 1m Elect Director O'dell M. Owens For For Management 1n Elect Director Craig D. Schnuck For For Management 1o Elect Director Scott W. Wine For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Require Independent Board Chairman Against Against Shareholder UDR, INC. Ticker: UDR Security ID: 902653104 Meeting Date: MAY 11, 2017 Meeting Type: Annual Record Date: MAR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Katherine A. Cattanach For For Management 1b Elect Director Robert P. Freeman For For Management 1c Elect Director Jon A. Grove For For Management 1d Elect Director Mary Ann King For For Management 1e Elect Director James D. Klingbeil For For Management 1f Elect Director Clint D. McDonnough For For Management 1g Elect Director Robert A. McNamara For For Management 1h Elect Director Mark R. Patterson For For Management 1i Elect Director Lynne B. Sagalyn For For Management 1j Elect Director Thomas W. Toomey For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management ULTA BEAUTY, INC. Ticker: ULTA Security ID: 90384S303 Meeting Date: JUN 01, 2017 Meeting Type: Annual Record Date: APR 03, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michelle L. Collins For For Management 1.2 Elect Director Dennis K. Eck For For Management 1.3 Elect Director Charles J. Philippin For For Management 1.4 Elect Director Vanessa A. Wittman For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management UNDER ARMOUR, INC. Ticker: UAA Security ID: 904311107 Meeting Date: MAY 31, 2017 Meeting Type: Annual Record Date: MAR 17, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kevin A. Plank For For Management 1.2 Elect Director George W. Bodenheimer For For Management 1.3 Elect Director Douglas E. Coltharp For For Management 1.4 Elect Director Anthony W. Deering For For Management 1.5 Elect Director Jerri L. DeVard For For Management 1.6 Elect Director Karen W. Katz For For Management 1.7 Elect Director A.B. Krongard For For Management 1.8 Elect Director William R. McDermott For For Management 1.9 Elect Director Eric T. Olson For For Management 1.10 Elect Director Harvey L. Sanders For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors UNION PACIFIC CORPORATION Ticker: UNP Security ID: 907818108 Meeting Date: MAY 11, 2017 Meeting Type: Annual Record Date: MAR 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Andrew H. Card, Jr. For For Management 1b Elect Director Erroll B. Davis, Jr. For For Management 1c Elect Director David B. Dillon For For Management 1d Elect Director Lance M. Fritz For For Management 1e Elect Director Deborah C. Hopkins For For Management 1f Elect Director Jane H. Lute For For Management 1g Elect Director Michael R. McCarthy For For Management 1h Elect Director Michael W. McConnell For For Management 1i Elect Director Thomas F. McLarty, III For For Management 1j Elect Director Steven R. Rogel For For Management 1k Elect Director Jose H. Villarreal For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Require Independent Board Chairman Against Against Shareholder UNITED CONTINENTAL HOLDINGS, INC. Ticker: UAL Security ID: 910047109 Meeting Date: MAY 24, 2017 Meeting Type: Annual Record Date: MAR 29, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Carolyn Corvi For For Management 1.2 Elect Director Jane C. Garvey For For Management 1.3 Elect Director Barney Harford For For Management 1.4 Elect Director Walter Isaacson For For Management 1.5 Elect Director James A. C. Kennedy For For Management 1.6 Elect Director Robert A. Milton For For Management 1.7 Elect Director Oscar Munoz For For Management 1.8 Elect Director William R. Nuti For For Management 1.9 Elect Director Edward M. Philip For For Management 1.10 Elect Director Edward L. Shapiro For For Management 1.11 Elect Director Laurence E. Simmons For For Management 1.12 Elect Director David J. Vitale For For Management 1.13 Elect Director James M. Whitehurst For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Approve Omnibus Stock Plan For For Management UNITED PARCEL SERVICE, INC. Ticker: UPS Security ID: 911312106 Meeting Date: MAY 04, 2017 Meeting Type: Annual Record Date: MAR 06, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David P. Abney For For Management 1b Elect Director Rodney C. Adkins For For Management 1c Elect Director Michael J. Burns For For Management 1d Elect Director William R. Johnson For For Management 1e Elect Director Candace Kendle For For Management 1f Elect Director Ann M. Livermore For For Management 1g Elect Director Rudy H.P. Markham For For Management 1h Elect Director Franck J. Moison For For Management 1i Elect Director Clark "Sandy" T. Randt, For For Management Jr. 1j Elect Director John T. Stankey For For Management 1k Elect Director Carol B. Tome For For Management 1l Elect Director Kevin M. Warsh For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency Three One Year Management Years 4 Ratify Deloitte & Touche LLP as For For Management Auditors 5 Report on Lobbying Payments and Policy Against Against Shareholder 6 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share 7 Adopt Holy Land Principles Against Against Shareholder UNITED RENTALS, INC. Ticker: URI Security ID: 911363109 Meeting Date: MAY 04, 2017 Meeting Type: Annual Record Date: MAR 07, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jenne K. Britell For For Management 1.2 Elect Director Jose B. Alvarez For For Management 1.3 Elect Director Bobby J. Griffin For For Management 1.4 Elect Director Michael J. Kneeland For For Management 1.5 Elect Director Singleton B. McAllister For For Management 1.6 Elect Director Jason D. Papastavrou For For Management 1.7 Elect Director Filippo Passerini For For Management 1.8 Elect Director Donald C. Roof For For Management 1.9 Elect Director Shiv Singh For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Eliminate Supermajority Vote For For Management Requirement 6 Shareholders May Call Special Meetings Against For Shareholder 7 Amend Right to Call Special Meeting For For Management UNITED TECHNOLOGIES CORPORATION Ticker: UTX Security ID: 913017109 Meeting Date: APR 24, 2017 Meeting Type: Annual Record Date: FEB 28, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Lloyd J. Austin, III For For Management 1b Elect Director Diane M. Bryant For For Management 1c Elect Director John V. Faraci For For Management 1d Elect Director Jean-Pierre Garnier For For Management 1e Elect Director Gregory J. Hayes For For Management 1f Elect Director Edward A. Kangas For For Management 1g Elect Director Ellen J. Kullman For For Management 1h Elect Director Marshall O. Larsen For For Management 1i Elect Director Harold McGraw, III For For Management 1j Elect Director Fredric G. Reynolds For For Management 1k Elect Director Brian C. Rogers For For Management 1l Elect Director Christine Todd Whitman For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management UNITEDHEALTH GROUP INCORPORATED Ticker: UNH Security ID: 91324P102 Meeting Date: JUN 05, 2017 Meeting Type: Annual Record Date: APR 11, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director William C. Ballard, Jr. For For Management 1b Elect Director Richard T. Burke For For Management 1c Elect Director Timothy P. Flynn For For Management 1d Elect Director Stephen J. Hemsley For For Management 1e Elect Director Michele J. Hooper For For Management 1f Elect Director Rodger A. Lawson For For Management 1g Elect Director Glenn M. Renwick For For Management 1h Elect Director Kenneth I. Shine For For Management 1i Elect Director Gail R. Wilensky For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Deloitte & Touche LLP as For For Management Auditors 5 Report on Lobbying Payments and Policy Against Against Shareholder UNIVERSAL HEALTH SERVICES, INC. Ticker: UHS Security ID: 913903100 Meeting Date: MAY 17, 2017 Meeting Type: Annual Record Date: MAR 21, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Lawrence S. Gibbs For For Management 2 Amend Stock Option Plan For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency Three One Year Management Years 5 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 6 Adopt Proxy Access Right Against For Shareholder UNUM GROUP Ticker: UNM Security ID: 91529Y106 Meeting Date: MAY 25, 2017 Meeting Type: Annual Record Date: MAR 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Theodore H. Bunting, Jr. For For Management 1.2 Elect Director E. Michael Caulfield For For Management 1.3 Elect Director Joseph J. Echevarria For For Management 1.4 Elect Director Cynthia L. Egan For For Management 1.5 Elect Director Pamela H. Godwin For For Management 1.6 Elect Director Kevin T. Kabat For For Management 1.7 Elect Director Timothy F. Keaney For For Management 1.8 Elect Director Gloria C. Larson For For Management 1.9 Elect Director Richard P. McKenney For For Management 1.10 Elect Director Ronald P. O'Hanley For For Management 1.11 Elect Director Francis J. Shammo For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Ernst & Young LLP as Auditors For For Management 5 Approve Omnibus Stock Plan For For Management URBAN OUTFITTERS, INC. Ticker: URBN Security ID: 917047102 Meeting Date: MAY 23, 2017 Meeting Type: Annual Record Date: MAR 17, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Edward N. Antoian For For Management 1.2 Elect Director Scott A. Belair For Against Management 1.3 Elect Director Harry S. Cherken, Jr. For Against Management 1.4 Elect Director Scott Galloway For For Management 1.5 Elect Director Margaret A. Hayne For For Management 1.6 Elect Director Richard A. Hayne For For Management 1.7 Elect Director Elizabeth Ann Lambert For For Management 1.8 Elect Director Joel S. Lawson, III For For Management 1.9 Elect Director Robert H. Strouse For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Approve Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency Three Three Years Management Years VALERO ENERGY CORPORATION Ticker: VLO Security ID: 91913Y100 Meeting Date: MAY 03, 2017 Meeting Type: Annual Record Date: MAR 07, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director H. Paulett Eberhart For For Management 1b Elect Director Joseph W. Gorder For For Management 1c Elect Director Kimberly S. Greene For For Management 1d Elect Director Deborah P. Majoras For For Management 1e Elect Director Donald L. Nickles For For Management 1f Elect Director Philip J. Pfeiffer For For Management 1g Elect Director Robert A. Profusek For For Management 1h Elect Director Susan Kaufman Purcell For For Management 1i Elect Director Stephen M. Waters For For Management 1j Elect Director Randall J. Weisenburger For For Management 1k Elect Director Rayford Wilkins, Jr. For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management VARIAN MEDICAL SYSTEMS, INC. Ticker: VAR Security ID: 92220P105 Meeting Date: FEB 09, 2017 Meeting Type: Annual Record Date: DEC 13, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Susan L. Bostrom For For Management 1.2 Elect Director Judy Bruner For For Management 1.3 Elect Director Regina E. Dugan For For Management 1.4 Elect Director R. Andrew Eckert For For Management 1.5 Elect Director Mark R. Laret For For Management 1.6 Elect Director Erich R. Reinhardt For For Management 1.7 Elect Director Dow R. Wilson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Amend Omnibus Stock Plan For For Management 5 Ratify PricewaterhouseCoopers LLP as For For Management Auditors VENTAS, INC. Ticker: VTR Security ID: 92276F100 Meeting Date: MAY 18, 2017 Meeting Type: Annual Record Date: MAR 22, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Melody C. Barnes For For Management 1b Elect Director Debra A. Cafaro For For Management 1c Elect Director Jay M. Gellert For For Management 1d Elect Director Richard I. Gilchrist For For Management 1e Elect Director Matthew J. Lustig For For Management 1f Elect Director Roxanne M. Martino For For Management 1g Elect Director Walter C. Rakowich For For Management 1h Elect Director Robert D. Reed For For Management 1i Elect Director Glenn J. Rufrano For For Management 1j Elect Director James D. Shelton For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management VERISIGN, INC. Ticker: VRSN Security ID: 92343E102 Meeting Date: MAY 25, 2017 Meeting Type: Annual Record Date: MAR 31, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director D. James Bidzos For For Management 1.2 Elect Director Kathleen A. Cote For For Management 1.3 Elect Director Thomas F. Frist, III For For Management 1.4 Elect Director Jamie S. Gorelick For For Management 1.5 Elect Director Roger H. Moore For For Management 1.6 Elect Director Louis A. Simpson For For Management 1.7 Elect Director Timothy Tomlinson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Amend Qualified Employee Stock For For Management Purchase Plan 5 Ratify KPMG LLP as Auditors For For Management VERISK ANALYTICS, INC. Ticker: VRSK Security ID: 92345Y106 Meeting Date: MAY 17, 2017 Meeting Type: Annual Record Date: MAR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Frank J. Coyne For For Management 1.2 Elect Director Christopher M. Foskett For For Management 1.3 Elect Director David B. Wright For For Management 1.4 Elect Director Annell R. Bay For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Deloitte And Touche LLP as For For Management Auditors VERIZON COMMUNICATIONS INC. Ticker: VZ Security ID: 92343V104 Meeting Date: MAY 04, 2017 Meeting Type: Annual Record Date: MAR 06, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Shellye L. Archambeau For For Management 1.2 Elect Director Mark T. Bertolini For For Management 1.3 Elect Director Richard L. Carrion For For Management 1.4 Elect Director Melanie L. Healey For For Management 1.5 Elect Director M. Frances Keeth For For Management 1.6 Elect Director Karl-Ludwig Kley For For Management 1.7 Elect Director Lowell C. McAdam For For Management 1.8 Elect Director Clarence Otis, Jr. For For Management 1.9 Elect Director Rodney E. Slater For For Management 1.10 Elect Director Kathryn A. Tesija For For Management 1.11 Elect Director Gregory D. Wasson For For Management 1.12 Elect Director Gregory G. Weaver For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Approve Omnibus Stock Plan For For Management 6 Establish Board Committee on Human Against Against Shareholder Rights 7 Report on Feasibility of Adopting GHG Against Against Shareholder Emissions Targets 8 Amend Bylaws - Call Special Meetings Against For Shareholder 9 Amend Clawback Policy Against Against Shareholder 10 Stock Retention/Holding Period Against For Shareholder 11 Limit Matching Contributions to Against Against Shareholder Executive Retirement Plans VERTEX PHARMACEUTICALS INCORPORATED Ticker: VRTX Security ID: 92532F100 Meeting Date: JUN 08, 2017 Meeting Type: Annual Record Date: APR 12, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alan Garber For For Management 1.2 Elect Director Margaret G. McGlynn For For Management 1.3 Elect Director William D. Young For For Management 2 Declassify the Board of Directors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Ratify Ernst & Young LLP as Auditors For For Management 5 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 6 Advisory Vote on Say on Pay Frequency One Year One Year Management 7 Eliminate Supermajority Vote Against For Shareholder Requirement 8 Report on Lobbying Payments and Policy Against Against Shareholder VF CORPORATION Ticker: VFC Security ID: 918204108 Meeting Date: APR 25, 2017 Meeting Type: Annual Record Date: MAR 01, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard T. Carucci For For Management 1.2 Elect Director Juliana L. Chugg For For Management 1.3 Elect Director Benno Dorer For For Management 1.4 Elect Director Mark S. Hoplamazian For For Management 1.5 Elect Director Robert J. Hurst For For Management 1.6 Elect Director Laura W. Lang For For Management 1.7 Elect Director W. Alan McCollough For For Management 1.8 Elect Director W. Rodney McMullen For For Management 1.9 Elect Director Clarence Otis, Jr. For For Management 1.10 Elect Director Steven E. Rendle For For Management 1.11 Elect Director Carol L. Roberts For For Management 1.12 Elect Director Matthew J. Shattock For For Management 1.13 Elect Director Eric C. Wiseman For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors VISA INC. Ticker: V Security ID: 92826C839 Meeting Date: JAN 31, 2017 Meeting Type: Annual Record Date: DEC 02, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Lloyd A. Carney For For Management 1b Elect Director Mary B. Cranston For For Management 1c Elect Director Francisco Javier For For Management Fernandez-Carbajal 1d Elect Director Gary A. Hoffman For For Management 1e Elect Director Alfred F. Kelly, Jr. For For Management 1f Elect Director Robert W. Matschullat For For Management 1g Elect Director Suzanne Nora Johnson For For Management 1h Elect Director John A.C. Swainson For For Management 1i Elect Director Maynard G. Webb, Jr. For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify KPMG LLP as Auditors For For Management VORNADO REALTY TRUST Ticker: VNO Security ID: 929042109 Meeting Date: MAY 18, 2017 Meeting Type: Annual Record Date: MAR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael Lynne For For Management 1.2 Elect Director David M. Mandelbaum For For Management 1.3 Elect Director Mandakini Puri For For Management 1.4 Elect Director Daniel R. Tisch For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management VULCAN MATERIALS COMPANY Ticker: VMC Security ID: 929160109 Meeting Date: MAY 12, 2017 Meeting Type: Annual Record Date: MAR 15, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director O. B. Grayson Hall, Jr. For For Management 1b Elect Director James T. Prokopanko For For Management 1c Elect Director David P. Steiner For For Management 1d Elect Director Kathleen Wilson-Thompson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Deloitte & Touche LLP as For For Management Auditors W.W. GRAINGER, INC. Ticker: GWW Security ID: 384802104 Meeting Date: APR 26, 2017 Meeting Type: Annual Record Date: MAR 06, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Rodney C. Adkins For For Management 1.2 Elect Director Brian P. Anderson For For Management 1.3 Elect Director V. Ann Hailey For For Management 1.4 Elect Director Stuart L. Levenick For For Management 1.5 Elect Director D.G. Macpherson For For Management 1.6 Elect Director Neil S. Novich For For Management 1.7 Elect Director Michael J. Roberts For For Management 1.8 Elect Director James T. Ryan For For Management 1.9 Elect Director E. Scott Santi For For Management 1.10 Elect Director James D. Slavik For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management WAL-MART STORES, INC. Ticker: WMT Security ID: 931142103 Meeting Date: JUN 02, 2017 Meeting Type: Annual Record Date: APR 07, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director James I. Cash, Jr. For For Management 1b Elect Director Timothy P. Flynn For For Management 1c Elect Director Carla A. Harris For For Management 1d Elect Director Thomas W. Horton For For Management 1e Elect Director Marissa A. Mayer For For Management 1f Elect Director C. Douglas McMillon For For Management 1g Elect Director Gregory B. Penner For For Management 1h Elect Director Steven S Reinemund For For Management 1i Elect Director Kevin Y. Systrom For For Management 1j Elect Director S. Robson Walton For For Management 1k Elect Director Steuart L. Walton For For Management 2 Advisory Vote on Say on Pay Frequency One Year One Year Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Ratify Ernst & Young LLP as Auditors For For Management 5 Require Independent Board Chairman Against Against Shareholder 6 Provide Proxy Access Right Against For Shareholder 7 Require Independent Director Nominee Against Against Shareholder with Environmental Experience WALGREENS BOOTS ALLIANCE, INC. Ticker: WBA Security ID: 931427108 Meeting Date: JAN 26, 2017 Meeting Type: Annual Record Date: NOV 28, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Janice M. Babiak For For Management 1b Elect Director David J. Brailer For For Management 1c Elect Director William C. Foote For For Management 1d Elect Director Ginger L. Graham For For Management 1e Elect Director John A. Lederer For For Management 1f Elect Director Dominic P. Murphy For For Management 1g Elect Director Stefano Pessina For For Management 1h Elect Director Leonard D. Schaeffer For For Management 1i Elect Director Nancy M. Schlichting For For Management 1j Elect Director James A. Skinner For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors 4 Approve Executive Incentive Bonus Plan For For Management 5 Proxy Access Against Against Shareholder 6 Approve Report on Executive Pay & Against Against Shareholder Sustainability Performance WASTE MANAGEMENT, INC. Ticker: WM Security ID: 94106L109 Meeting Date: MAY 12, 2017 Meeting Type: Annual Record Date: MAR 15, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Bradbury H. Anderson For For Management 1b Elect Director Frank M. Clark, Jr. For For Management 1c Elect Director James C. Fish, Jr. For For Management 1d Elect Director Andres R. Gluski For For Management 1e Elect Director Patrick W. Gross For For Management 1f Elect Director Victoria M. Holt For For Management 1g Elect Director Kathleen M. Mazzarella For For Management 1h Elect Director John C. Pope For For Management 1i Elect Director Thomas H. Weidemeyer For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Pro-rata Vesting of Equity Awards Against Against Shareholder WATERS CORPORATION Ticker: WAT Security ID: 941848103 Meeting Date: MAY 09, 2017 Meeting Type: Annual Record Date: MAR 15, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael J. Berendt For For Management 1.2 Elect Director Douglas A. Berthiaume For For Management 1.3 Elect Director Edward Conard For For Management 1.4 Elect Director Laurie H. Glimcher For For Management 1.5 Elect Director Christopher A. Kuebler For For Management 1.6 Elect Director William J. Miller For For Management 1.7 Elect Director Christopher J. O'Connell For For Management 1.8 Elect Director JoAnn A. Reed For For Management 1.9 Elect Director Thomas P. Salice For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Amend Omnibus Stock Plan For For Management 6 Adopt Proxy Access Right None For Shareholder WEC ENERGY GROUP, INC. Ticker: WEC Security ID: 92939U106 Meeting Date: MAY 04, 2017 Meeting Type: Annual Record Date: FEB 23, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John F. Bergstrom For For Management 1.2 Elect Director Barbara L. Bowles For For Management 1.3 Elect Director William J. Brodsky For For Management 1.4 Elect Director Albert J. Budney, Jr. For For Management 1.5 Elect Director Patricia W. Chadwick For For Management 1.6 Elect Director Curt S. Culver For For Management 1.7 Elect Director Thomas J. Fischer For For Management 1.8 Elect Director Paul W. Jones For For Management 1.9 Elect Director Gale E. Klappa For For Management 1.10 Elect Director Henry W. Knueppel For For Management 1.11 Elect Director Allen L. Leverett For For Management 1.12 Elect Director Ulice Payne, Jr. For For Management 1.13 Elect Director Mary Ellen Stanek For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management WELLS FARGO & COMPANY Ticker: WFC Security ID: 949746101 Meeting Date: APR 25, 2017 Meeting Type: Annual Record Date: MAR 01, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John D. Baker, II For For Management 1b Elect Director John S. Chen For Against Management 1c Elect Director Lloyd H. Dean For Against Management 1d Elect Director Elizabeth A. Duke For For Management 1e Elect Director Enrique Hernandez, Jr. For Against Management 1f Elect Director Donald M. James For Against Management 1g Elect Director Cynthia H. Milligan For Against Management 1h Elect Director Karen B. Peetz For For Management 1i Elect Director Federico F. Pena For Against Management 1j Elect Director James H. Quigley For For Management 1k Elect Director Stephen W. Sanger For Against Management 1l Elect Director Ronald L. Sargent For For Management 1m Elect Director Timothy J. Sloan For For Management 1n Elect Director Susan G. Swenson For Against Management 1o Elect Director Suzanne M. Vautrinot For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify KPMG LLP as Auditors For For Management 5 Review and Report on Business Standards Against For Shareholder 6 Provide for Cumulative Voting Against Against Shareholder 7 Report on Divesting Non-Core Business Against Against Shareholder 8 Report on Gender Pay Gap Against Against Shareholder 9 Report on Lobbying Payments and Policy Against Against Shareholder 10 Adopt Global Policy Regarding the Against Against Shareholder Rights of Indigenous People WELLTOWER INC. Ticker: HCN Security ID: 95040Q104 Meeting Date: MAY 04, 2017 Meeting Type: Annual Record Date: MAR 07, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Kenneth J. Bacon For For Management 1b Elect Director Thomas J. DeRosa For For Management 1c Elect Director Jeffrey H. Donahue For For Management 1d Elect Director Fred S. Klipsch For For Management 1e Elect Director Geoffrey G. Meyers For For Management 1f Elect Director Timothy J. Naughton For For Management 1g Elect Director Sharon M. Oster For For Management 1h Elect Director Judith C. Pelham For For Management 1i Elect Director Sergio D. Rivera For For Management 1j Elect Director R. Scott Trumbull For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management WESTERN DIGITAL CORPORATION Ticker: WDC Security ID: 958102105 Meeting Date: NOV 04, 2016 Meeting Type: Annual Record Date: SEP 08, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Martin I. Cole For For Management 1b Elect Director Kathleen A. Cote For For Management 1c Elect Director Henry T. DeNero For For Management 1d Elect Director Michael D. Lambert For For Management 1e Elect Director Len J. Lauer For For Management 1f Elect Director Matthew E. Massengill For For Management 1g Elect Director Sanjay Mehrotra For For Management 1h Elect Director Stephen D. Milligan For For Management 1i Elect Director Paula A. Price For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management WESTROCK COMPANY Ticker: WRK Security ID: 96145D105 Meeting Date: JAN 27, 2017 Meeting Type: Annual Record Date: DEC 02, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Timothy J. Bernlohr For For Management 1b Elect Director J. Powell Brown For For Management 1c Elect Director Michael E. Campbell For For Management 1d Elect Director Terrell K. Crews For For Management 1e Elect Director Russell M. Currey For For Management 1f Elect Director John A. Luke, Jr. For For Management 1g Elect Director Gracia C. Martore For For Management 1h Elect Director James E. Nevels For For Management 1i Elect Director Timothy H. Powers For For Management 1j Elect Director Steven C. Voorhees For For Management 1k Elect Director Bettina M. Whyte For For Management 1l Elect Director Alan D. Wilson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Ernst & Young LLP as Auditors For For Management WEYERHAEUSER COMPANY Ticker: WY Security ID: 962166104 Meeting Date: MAY 19, 2017 Meeting Type: Annual Record Date: MAR 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark A. Emmert For For Management 1.2 Elect Director Rick R. Holley For For Management 1.3 Elect Director Sara Grootwassink Lewis For For Management 1.4 Elect Director John F. Morgan, Sr. For For Management 1.5 Elect Director Nicole W. Piasecki For For Management 1.6 Elect Director Marc F. Racicot For For Management 1.7 Elect Director Lawrence A. Selzer For For Management 1.8 Elect Director Doyle R. Simons For For Management 1.9 Elect Director D. Michael Steuert For For Management 1.10 Elect Director Kim Williams For For Management 1.11 Elect Director Charles R. Williamson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify KPMG LLP as Auditors For For Management WHIRLPOOL CORPORATION Ticker: WHR Security ID: 963320106 Meeting Date: APR 18, 2017 Meeting Type: Annual Record Date: FEB 21, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Samuel R. Allen For For Management 1b Elect Director Marc R. Bitzer For Against Management 1c Elect Director Greg Creed For For Management 1d Elect Director Gary T. DiCamillo For For Management 1e Elect Director Diane M. Dietz For For Management 1f Elect Director Gerri T. Elliott For For Management 1g Elect Director Jeff M. Fettig For For Management 1h Elect Director Michael F. Johnston For For Management 1i Elect Director John D. Liu For For Management 1j Elect Director Harish Manwani For For Management 1k Elect Director William D. Perez For For Management 1l Elect Director Larry O. Spencer For For Management 1m Elect Director Michael D. White For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Ernst & Young LLP as Auditors For For Management WHOLE FOODS MARKET, INC. Ticker: WFM Security ID: 966837106 Meeting Date: FEB 17, 2017 Meeting Type: Annual Record Date: DEC 21, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John Elstrott For For Management 1b Elect Director Mary Ellen Coe For For Management 1c Elect Director Shahid (Hass) Hassan For For Management 1d Elect Director Stephanie Kugelman For For Management 1e Elect Director John Mackey For For Management 1f Elect Director Walter Robb For For Management 1g Elect Director Jonathan Seiffer For For Management 1h Elect Director Morris (Mo) Siegel For For Management 1i Elect Director Jonathan Sokoloff For For Management 1j Elect Director Ralph Sorenson For For Management 1k Elect Director Gabrielle Sulzberger For For Management 1l Elect Director William (Kip) Tindell, For Against Management III 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Ernst & Young LLP as Auditors For For Management 5 Proxy Access Against Against Shareholder 6 Report on Food Waste Management Against Against Shareholder WILLIS TOWERS WATSON PUBLIC LIMITED COMPANY Ticker: WLTW Security ID: G96629103 Meeting Date: JUN 13, 2017 Meeting Type: Annual Record Date: APR 13, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Anna C. Catalano For For Management 1b Elect Director Victor F. Ganzi For For Management 1c Elect Director John J. Haley For For Management 1d Elect Director Wendy E. Lane For For Management 1e Elect Director James F. McCann For For Management 1f Elect Director Brendan R. O'Neill For For Management 1g Elect Director Jaymin Patel For For Management 1h Elect Director Linda D. Rabbitt For For Management 1i Elect Director Paul Thomas For For Management 1j Elect Director Jeffrey W. Ubben For For Management 1k Elect Director Wilhelm Zeller For For Management 2 Approve Deloitte & Touche LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Provide Proxy Access Right For For Management 6A Adopt Plurality Voting for Contested For For Management Election of Directors 6B Establish Range for Size of Board For For Management 7A Amend Advance Notice Provisions and For For Management Make Certain Administrative Amendments 7B Amend Articles of Association For For Management 8 Renew the Board's Authority to Issue For For Management Shares Under Irish Law 9 Renew the Board's Authority to Opt-Out For For Management of Statutory Pre-Emptions Rights WYNDHAM WORLDWIDE CORPORATION Ticker: WYN Security ID: 98310W108 Meeting Date: MAY 09, 2017 Meeting Type: Annual Record Date: MAR 17, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Myra J. Biblowit For For Management 1b Elect Director Louise F. Brady For For Management 1c Elect Director James E. Buckman For For Management 1d Elect Director George Herrera For For Management 1e Elect Director Stephen P. Holmes For For Management 1f Elect Director Brian Mulroney For For Management 1g Elect Director Pauline D.E. Richards For For Management 1h Elect Director Michael H. Wargotz For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Deloitte & Touche LLP as For For Management Auditors 5 Report on Political Contributions Against Against Shareholder Disclosure WYNN RESORTS, LIMITED Ticker: WYNN Security ID: 983134107 Meeting Date: APR 21, 2017 Meeting Type: Annual Record Date: FEB 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Miller For For Management 1.2 Elect Director Clark T. Randt, Jr. For Withhold Management 1.3 Elect Director D. Boone Wayson For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency Three One Year Management Years 5 Report on Political Contributions Against Against Shareholder XCEL ENERGY INC. Ticker: XEL Security ID: 98389B100 Meeting Date: MAY 17, 2017 Meeting Type: Annual Record Date: MAR 21, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Gail K. Boudreaux For For Management 1b Elect Director Richard K. Davis For For Management 1c Elect Director Ben Fowke For For Management 1d Elect Director Richard T. O'Brien For For Management 1e Elect Director Christopher J. For For Management Policinski 1f Elect Director James T. Prokopanko For For Management 1g Elect Director A. Patricia Sampson For For Management 1h Elect Director James J. Sheppard For For Management 1i Elect Director David A. Westerlund For For Management 1j Elect Director Kim Williams For For Management 1k Elect Director Timothy V. Wolf For For Management 1l Elect Director Daniel Yohannes For For Management 2 Advisory Vote on Say on Pay Frequency One Year One Year Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Deloitte & Touche LLP as For For Management Auditors 5 Require Independent Board Chairman Against Against Shareholder XEROX CORPORATION Ticker: XRX Security ID: 984121103 Meeting Date: MAY 23, 2017 Meeting Type: Annual Record Date: MAR 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gregory Q. Brown For For Management 1.2 Elect Director Jonathan Christodoro For For Management 1.3 Elect Director Joseph J. Echevarria For For Management 1.4 Elect Director William Curt Hunter For For Management 1.5 Elect Director Jeffrey Jacobson For For Management 1.6 Elect Director Robert J. Keegan For For Management 1.7 Elect Director Cheryl Gordon Krongard For For Management 1.8 Elect Director Charles Prince For For Management 1.9 Elect Director Ann N. Reese For Against Management 1.10 Elect Director Stephen H. Rusckowski For For Management 1.11 Elect Director Sara Martinez Tucker For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Approve Reverse Stock Split For For Management 6 Adopt Holy Land Principles Against Against Shareholder XILINX, INC. Ticker: XLNX Security ID: 983919101 Meeting Date: AUG 10, 2016 Meeting Type: Annual Record Date: JUN 15, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dennis Segers For For Management 1.2 Elect Director Moshe N. Gavrielov For For Management 1.3 Elect Director Saar Gillai For For Management 1.4 Elect Director Ronald S. Jankov For For Management 1.5 Elect Director Thomas H. Lee For For Management 1.6 Elect Director J. Michael Patterson For For Management 1.7 Elect Director Albert A. Pimentel For For Management 1.8 Elect Director Marshall C. Turner For For Management 1.9 Elect Director Elizabeth W. Vanderslice For For Management 2 Amend Omnibus Stock Plan For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Ratify Ernst & Young LLP as Auditors For For Management XL GROUP LTD Ticker: XL Security ID: G98294104 Meeting Date: MAY 19, 2017 Meeting Type: Annual Record Date: MAR 06, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ramani Ayer For For Management 1.2 Elect Director Dale R. Comey For For Management 1.3 Elect Director Claus-Michael Dill For For Management 1.4 Elect Director Robert R. Glauber For For Management 1.5 Elect Director Edward J. Kelly, III For For Management 1.6 Elect Director Joseph Mauriello For For Management 1.7 Elect Director Michael S. McGavick For For Management 1.8 Elect Director Eugene M. McQuade For For Management 1.9 Elect Director Clayton S. Rose For For Management 1.10 Elect Director Anne Stevens For For Management 1.11 Elect Director John M. Vereker For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Approve PricewaterhouseCoopers as For For Management Auditors and Authorize Board to Fix Their Remuneration XYLEM INC. Ticker: XYL Security ID: 98419M100 Meeting Date: MAY 10, 2017 Meeting Type: Annual Record Date: MAR 14, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Curtis J. Crawford For For Management 1b Elect Director Robert F. Friel For For Management 1c Elect Director Sten E. Jakobsson For For Management 1d Elect Director Steven R. Loranger For For Management 1e Elect Director Surya N. Mohapatra For For Management 1f Elect Director Jerome A. Peribere For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Articles For For Management YAHOO! INC. Ticker: YHOO Security ID: 984332106 Meeting Date: JUN 08, 2017 Meeting Type: Special Record Date: APR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Sale of Yahoo Holdings, Inc., For For Management a wholly-owned subsidiary of Yahoo! Inc. 2 Advisory Vote on Golden Parachutes For For Management 3 Adjourn Meeting For For Management YUM! BRANDS, INC. Ticker: YUM Security ID: 988498101 Meeting Date: MAY 19, 2017 Meeting Type: Annual Record Date: MAR 21, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Paget L. Alves For For Management 1b Elect Director Michael J. Cavanagh For For Management 1c Elect Director Christopher M. Connor For For Management 1d Elect Director Brian C. Cornell For For Management 1e Elect Director Greg Creed For For Management 1f Elect Director Mirian M. Graddick-Weir For For Management 1g Elect Director Thomas C. Nelson For For Management 1h Elect Director P. Justin Skala For For Management 1i Elect Director Elane B. Stock For For Management 1j Elect Director Robert D. Walter For Against Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Adopt Policy and Plan to Eliminate Against Against Shareholder Deforestation in Supply Chain ZIMMER BIOMET HOLDINGS, INC. Ticker: ZBH Security ID: 98956P102 Meeting Date: MAY 12, 2017 Meeting Type: Annual Record Date: MAR 13, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Christopher B. Begley For For Management 1b Elect Director Betsy J. Bernard For For Management 1c Elect Director Gail K. Boudreaux For For Management 1d Elect Director David C. Dvorak For For Management 1e Elect Director Michael J. Farrell For For Management 1f Elect Director Larry C. Glasscock For For Management 1g Elect Director Robert A. Hagemann For For Management 1h Elect Director Arthur J. Higgins For For Management 1i Elect Director Michael W. Michelson For For Management 1j Elect Director Cecil B. Pickett For For Management 1k Elect Director Jeffrey K. Rhodes For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management ZIONS BANCORPORATION Ticker: ZION Security ID: 989701107 Meeting Date: JUN 02, 2017 Meeting Type: Annual Record Date: MAR 30, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Jerry C. Atkin For For Management 1B Elect Director Gary L. Crittenden For For Management 1C Elect Director Suren K. Gupta For For Management 1D Elect Director J. David Heaney For For Management 1E Elect Director Vivian S. Lee For For Management 1F Elect Director Edward F. Murphy For For Management 1G Elect Director Roger B. Porter For For Management 1H Elect Director Stephen D. Quinn For For Management 1I Elect Director Harris H. Simmons For For Management 1J Elect Director Barbara A. Yastine For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder ZOETIS INC. Ticker: ZTS Security ID: 98978V103 Meeting Date: MAY 11, 2017 Meeting Type: Annual Record Date: MAR 17, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gregory Norden For For Management 1.2 Elect Director Louise M. Parent For For Management 1.3 Elect Director Robert W. Scully For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management Dreyfus Opportunistic Fixed Income Fund DREYFUS INSTITUTIONAL PREFERRED MONEY MARKET FUNDS Ticker: Security ID: 26200T208 Meeting Date: JUL 15, 2016 Meeting Type: Special Record Date: JUN 10, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Change of Fundamental For For Management Investment Policy Regarding Industry Concentration Dreyfus Tax Managed Growth Fund ABBOTT LABORATORIES Ticker: ABT Security ID: 002824100 Meeting Date: APR 28, 2017 Meeting Type: Annual Record Date: MAR 01, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Alpern For For Management 1.2 Elect Director Roxanne S. Austin For For Management 1.3 Elect Director Sally E. Blount For For Management 1.4 Elect Director Edward M. Liddy For For Management 1.5 Elect Director Nancy McKinstry For For Management 1.6 Elect Director Phebe N. Novakovic For For Management 1.7 Elect Director William A. Osborn For For Management 1.8 Elect Director Samuel C. Scott, III For For Management 1.9 Elect Director Daniel J. Starks For For Management 1.10 Elect Director Glenn F. Tilton For For Management 1.11 Elect Director Miles D. White For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Approve Omnibus Stock Plan For For Management 6 Amend Nonqualified Employee Stock For For Management Purchase Plan 7 Require Independent Board Chairman Against Against Shareholder ABBVIE INC. Ticker: ABBV Security ID: 00287Y109 Meeting Date: MAY 05, 2017 Meeting Type: Annual Record Date: MAR 08, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Alpern For For Management 1.2 Elect Director Edward M. Liddy For For Management 1.3 Elect Director Melody B. Meyer For For Management 1.4 Elect Director Frederick H. Waddell For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management 5 Report on Lobbying Payments and Policy Against Against Shareholder 6 Require Independent Board Chairman Against Against Shareholder AIR PRODUCTS AND CHEMICALS, INC. Ticker: APD Security ID: 009158106 Meeting Date: JAN 26, 2017 Meeting Type: Annual Record Date: NOV 30, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Susan K. Carter For For Management 1b Elect Director Charles I. Cogut For For Management 1c Elect Director Seifollah (Seifi) For For Management Ghasemi 1d Elect Director Chadwick C. Deaton For For Management 1e Elect Director David H. Y. Ho For For Management 1f Elect Director Margaret G. McGlynn For For Management 1g Elect Director Edward L. Monser For For Management 1h Elect Director Matthew H. Paull For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify KPMG LLP as Auditors For For Management ALTRIA GROUP, INC. Ticker: MO Security ID: 02209S103 Meeting Date: MAY 18, 2017 Meeting Type: Annual Record Date: MAR 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gerald L. Baliles For For Management 1.2 Elect Director Martin J. Barrington For For Management 1.3 Elect Director John T. Casteen, III For For Management 1.4 Elect Director Dinyar S. Devitre For For Management 1.5 Elect Director Thomas F. Farrell, II For For Management 1.6 Elect Director Debra J. Kelly-Ennis For For Management 1.7 Elect Director W. Leo Kiely, III For For Management 1.8 Elect Director Kathryn B. McQuade For For Management 1.9 Elect Director George Munoz For For Management 1.10 Elect Director Nabil Y. Sakkab For For Management 1.11 Elect Director Virginia E. Shanks For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Cease Tobacco-Related Advertising Against Against Shareholder AMERICAN EXPRESS COMPANY Ticker: AXP Security ID: 025816109 Meeting Date: MAY 01, 2017 Meeting Type: Annual Record Date: MAR 03, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Charlene Barshefsky For For Management 1b Elect Director John J. Brennan For For Management 1c Elect Director Ursula M. Burns For For Management 1d Elect Director Kenneth I. Chenault For For Management 1e Elect Director Peter Chernin For For Management 1f Elect Director Ralph de la Vega For For Management 1g Elect Director Anne L. Lauvergeon For For Management 1h Elect Director Michael O. Leavitt For For Management 1i Elect Director Theodore J. Leonsis For For Management 1j Elect Director Richard C. Levin For For Management 1k Elect Director Samuel J. Palmisano For For Management 1l Elect Director Daniel L. Vasella For For Management 1m Elect Director Robert D. Walter For For Management 1n Elect Director Ronald A. Williams For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Provide Right to Act by Written Consent Against Against Shareholder 6 Report on Gender Pay Gap Against Against Shareholder ANHEUSER-BUSCH INBEV SA Ticker: ABI Security ID: 03524A108 Meeting Date: SEP 28, 2016 Meeting Type: Special Record Date: AUG 12, 2016 # Proposal Mgt Rec Vote Cast Sponsor A.1 Approve Matters Relating to the For For Management Acquisition of SABMiller plc by Anheuser-Busch InBev SA B.2 Receive Special Board Report and None None Management Special Auditor Report Re: Item 1 B.3 Receive Information on Modifications None None Management to the Assets and Liabilities of the Merging Companies B.4 Approve Transfer of Assets and For For Management Liabilities Re: SABMILLER plc and Anheuser-Busch Inbev SA Transaction B.5 Approve Delisting Re: SABMILLER plc For For Management and Anheuser-Busch Inbev SA Transaction C.6 Authorize Implementation of Approved For For Management Resolutions and Filing of Required Documents/Formalities at Trade Registry ANHEUSER-BUSCH INBEV SA Ticker: ABI Security ID: 03524A108 Meeting Date: APR 26, 2017 Meeting Type: Annual/Special Record Date: MAR 17, 2017 # Proposal Mgt Rec Vote Cast Sponsor A1.a Receive Special Board Report None None Management A1.b Renew Authorization to Increase Share For Did Not Vote Management Capital up to 3 Percent of Issued Share Capital B1 Management Report Regarding the Old None None Management Anheuser-Busch InBev SA/NV B2 Report by the Statutory Auditor None None Management Regarding the Old AB InBev B3 Approval of the Accounts of the Old AB For Did Not Vote Management InBev B4 Approve Discharge to the Directors of For Did Not Vote Management the Old AB InBev B5 Approve Discharge of Auditors of the For Did Not Vote Management Old AB InBev B6 Receive Directors' Reports None None Management B7 Receive Auditors' Reports None None Management B8 Receive Consolidated Financial None None Management Statements and Statutory Reports (Non-Voting) B9 Adopt Financial Statements For Did Not Vote Management B10 Approve Discharge to the Directors For Did Not Vote Management B11 Approve Discharge of Auditors For Did Not Vote Management B12.a Elect M.J. Barrington as Director For Did Not Vote Management B12.b Elect W.F. Gifford Jr. as Director For Did Not Vote Management B12.c Elect A. Santo Domingo Davila as For Did Not Vote Management Director B13.a Approve Remuneration Report For Did Not Vote Management B13.b Approve Remuneration of Directors For Did Not Vote Management B13.c Approve Non-Executive Director Stock For Did Not Vote Management Option Grants C1 Authorize Implementation of Approved For Did Not Vote Management Resolutions and Filing of Required Documents/Formalities at Trade Registry APPLE INC. Ticker: AAPL Security ID: 037833100 Meeting Date: FEB 28, 2017 Meeting Type: Annual Record Date: DEC 30, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James Bell For For Management 1.2 Elect Director Tim Cook For For Management 1.3 Elect Director Al Gore For For Management 1.4 Elect Director Bob Iger For For Management 1.5 Elect Director Andrea Jung For Against Management 1.6 Elect Director Art Levinson For For Management 1.7 Elect Director Ron Sugar For For Management 1.8 Elect Director Sue Wagner For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Disclose Charitable Contributions Against Against Shareholder 6 Adopt Policy to Increase Diversity of Against Against Shareholder Senior Management and Board of Directors 7 Proxy Access Amendments Against Against Shareholder 8 Engage Outside Independent Experts for Against Against Shareholder Compensation Reforms 9 Adopt Share Retention Policy For Against Against Shareholder Senior Executives ASML HOLDING NV Ticker: ASML Security ID: N07059210 Meeting Date: APR 26, 2017 Meeting Type: Annual Record Date: MAR 29, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Discuss the Company's Business, None None Management Financial Situation and Sustainability 3 Discuss Remuneration Policy for None None Management Management Board Members 4 Adopt Financial Statements and For For Management Statutory Reports 5 Approve Discharge of Management Board For For Management 6 Approve Discharge of Supervisory Board For For Management 7 Receive Explanation on Company's None None Management Reserves and Dividend Policy 8 Approve Dividends of EUR 1.20 Per For For Management Ordinary Share 9 Amend the Remuneration Policy of the For For Management Management Board 10 Approve Performance Share Arrangement For For Management According to Remuneration Policy 11 Approve Number of Stock Options, For For Management Respectively Shares for Employees 12 Discuss Management Board Composition None None Management and Receive Information on Intended Appointment of First van Hout to Management Board 13.a Elect Pauline van der Meer Mohr to For For Management Supervisory Board 13.b Elect Carla Smits-Nusteling to For For Management Supervisory Board 13.c Elect Doug Grose to Supervisory Board For For Management 13.d Elect Wolfgang Ziebart to Supervisory For For Management Board 13.e Discussion of the Supervisory Board None None Management Profile 14 Amend Remuneration of Supervisory Board For For Management 15 Ratify KPMG as Auditors For For Management 16.a Grant Board Authority to Issue Shares For For Management Up To 5 Percent of Issued Capital 16.b Authorize Board to Exclude Preemptive For For Management Rights from Share Issuances Re: Item 16a 16.c Grant Board Authority to Issue Shares For For Management Up To 5 Percent in Case of Takeover/Merger 16.d Authorize Board to Exclude Preemptive For For Management Rights from Share Issuances Re: Item 16c 17.a Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 17.b Authorize Additional Repurchase of Up For For Management to 10 Percent of Issued Share Capital 18 Authorize Cancellation of Repurchased For For Management Shares 19 Other Business (Non-Voting) None None Management 20 Close Meeting None None Management AUTOMATIC DATA PROCESSING, INC. Ticker: ADP Security ID: 053015103 Meeting Date: NOV 08, 2016 Meeting Type: Annual Record Date: SEP 09, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Peter Bisson For For Management 1.2 Elect Director Richard T. Clark For For Management 1.3 Elect Director Eric C. Fast For For Management 1.4 Elect Director Linda R. Gooden For For Management 1.5 Elect Director Michael P. Gregoire For For Management 1.6 Elect Director R. Glenn Hubbard For For Management 1.7 Elect Director John P. Jones For For Management 1.8 Elect Director William J. Ready For For Management 1.9 Elect Director Carlos A. Rodriguez For For Management 1.10 Elect Director Sandra S. Wijnberg For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors BLACKROCK, INC. Ticker: BLK Security ID: 09247X101 Meeting Date: MAY 25, 2017 Meeting Type: Annual Record Date: MAR 30, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Abdlatif Yousef Al-Hamad For For Management 1b Elect Director Mathis Cabiallavetta For For Management 1c Elect Director Pamela Daley For For Management 1d Elect Director William S. Demchak For For Management 1e Elect Director Jessica P. Einhorn For For Management 1f Elect Director Laurence D. Fink For For Management 1g Elect Director Fabrizio Freda For For Management 1h Elect Director Murry S. Gerber For For Management 1i Elect Director James Grosfeld For For Management 1j Elect Director Robert S. Kapito For Against Management 1k Elect Director Deryck Maughan For For Management 1l Elect Director Cheryl D. Mills For For Management 1m Elect Director Gordon M. Nixon For For Management 1n Elect Director Charles H. Robbins For For Management 1o Elect Director Ivan G. Seidenberg For For Management 1p Elect Director Marco Antonio Slim Domit For For Management 1q Elect Director John S. Varley For For Management 1r Elect Director Susan L. Wagner For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Deloitte & Touche LLP as For For Management Auditors 5 Report on Proxy Voting and Executive Against Against Shareholder Compensation 6 Report on Lobbying Payments and Policy Against Against Shareholder CANADIAN PACIFIC RAILWAY LIMITED Ticker: CP Security ID: 13645T100 Meeting Date: MAY 10, 2017 Meeting Type: Annual Record Date: MAR 15, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Ratify Deloitte LLP as Auditors For For Management 2 Advisory Vote on Executive For For Management Compensation Approach 3.1 Elect Director John Baird For For Management 3.2 Elect Director Isabelle Courville For For Management 3.3 Elect Director Keith E. Creel For For Management 3.4 Elect Director Gillian (Jill) H. Denham For For Management 3.5 Elect Director William R. Fatt For For Management 3.6 Elect Director Rebecca MacDonald For For Management 3.7 Elect Director Matthew H. Paull For For Management 3.8 Elect Director Jane L. Peverett For For Management 3.9 Elect Director Andrew F. Reardon For For Management 3.10 Elect Director Gordon T. Trafton II For For Management CELGENE CORPORATION Ticker: CELG Security ID: 151020104 Meeting Date: JUN 14, 2017 Meeting Type: Annual Record Date: APR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Hugin For For Management 1.2 Elect Director Mark J. Alles For For Management 1.3 Elect Director Richard W. Barker For For Management 1.4 Elect Director Michael W. Bonney For For Management 1.5 Elect Director Michael D. Casey For Withhold Management 1.6 Elect Director Carrie S. Cox For For Management 1.7 Elect Director Michael A. Friedman For Withhold Management 1.8 Elect Director Julia A. Haller For For Management 1.9 Elect Director Gilla S. Kaplan For Withhold Management 1.10 Elect Director James J. Loughlin For For Management 1.11 Elect Director Ernest Mario For Withhold Management 2 Ratify KPMG LLP as Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management 6 Provide For Confidential Running Vote Against Against Shareholder Tallies On Executive Pay Matters CHEVRON CORPORATION Ticker: CVX Security ID: 166764100 Meeting Date: MAY 31, 2017 Meeting Type: Annual Record Date: APR 03, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Wanda M. Austin For For Management 1b Elect Director Linnet F. Deily For For Management 1c Elect Director Robert E. Denham For For Management 1d Elect Director Alice P. Gast For For Management 1e Elect Director Enrique Hernandez, Jr. For For Management 1f Elect Director Jon M. Huntsman, Jr. For For Management 1g Elect Director Charles W. Moorman, IV For For Management 1h Elect Director Dambisa F. Moyo For For Management 1i Elect Director Ronald D. Sugar For For Management 1j Elect Director Inge G. Thulin For For Management 1k Elect Director John S. Watson For For Management 1l Elect Director Michael K. Wirth For Against Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Report on Lobbying Payments and Policy Against Against Shareholder 6 Report on Risks of Doing Business in Against Against Shareholder Conflict-Affected Areas 7 Annually Assess Portfolio Impacts of None None Shareholder Policies to Meet 2-degree Scenario *Withdrawn Resolution* 8 Assess and Report on Transition to a Against Against Shareholder Low Carbon Economy 9 Require Independent Board Chairman Against Against Shareholder 10 Require Director Nominee with Against Against Shareholder Environmental Experience 11 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings CHUBB LIMITED Ticker: CB Security ID: H1467J104 Meeting Date: MAY 18, 2017 Meeting Type: Annual Record Date: MAR 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2.1 Allocate Disposable Profit For For Management 2.2 Approve Dividend Distribution From For For Management Legal Reserves Through Capital Contributions Reserve Subaccount 3 Approve Discharge of Board and Senior For For Management Management 4.1 Ratify PricewaterhouseCoopers AG For For Management (Zurich) as Auditors 4.2 Ratify PricewaterhouseCoopers LLP For For Management (United States) as Independent Registered Accounting Firm as Auditors 4.3 Ratify BDO AG (Zurich) as Special For For Management Auditors 5.1 Elect Director Evan G. Greenberg For For Management 5.2 Elect Director Robert M. Hernandez For For Management 5.3 Elect Director Michael G. Atieh For For Management 5.4 Elect Director Sheila P. Burke For For Management 5.5 Elect Director James I. Cash For For Management 5.6 Elect Director Mary Cirillo For For Management 5.7 Elect Director Michael P. Connors For For Management 5.8 Elect Director John A. Edwardson For For Management 5.9 Elect Director Leo F. Mullin For For Management 5.10 Elect Director Kimberly A. Ross For For Management 5.11 Elect Director Robert W. Scully For For Management 5.12 Elect Director Eugene B. Shanks, Jr. For For Management 5.13 Elect Director Theodore E. Shasta For For Management 5.14 Elect Director David H. Sidwell For For Management 5.15 Elect Director Olivier Steimer For For Management 5.16 Elect Director James M. Zimmerman For For Management 6 Elect Evan G. Greenberg as Board For For Management Chairman 7.1 Appoint Michael P. Connors as Member For For Management of the Compensation Committee 7.2 Appoint Mary Cirillo as Member of the For For Management Compensation Committee 7.3 Appoint Robert M. Hernandez as Member For For Management of the Compensation Committee 7.4 Appoint Robert W. Scully as Member of For For Management the Compensation Committee 7.5 Appoint James M. Zimmerman as Member For For Management of the Compensation Committee 8 Designate Homburger AG as Independent For For Management Proxy 9 Approve Qualified Employee Stock For For Management Purchase Plan 10.1 Approve the Increase in Maximum For For Management Aggregate Remuneration of Directors 10.2 Approve Remuneration of Executive For For Management Management in the Amount of USD 41 Million for Fiscal 2018 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Advisory Vote on Say on Pay Frequency One Year One Year Management 13 Transact Other Business (Voting) For Against Management COMCAST CORPORATION Ticker: CMCSA Security ID: 20030N101 Meeting Date: JUN 08, 2017 Meeting Type: Annual Record Date: MAR 16, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kenneth J. Bacon For For Management 1.2 Elect Director Madeline S. Bell For For Management 1.3 Elect Director Sheldon M. Bonovitz For For Management 1.4 Elect Director Edward D. Breen For For Management 1.5 Elect Director Gerald L. Hassell For For Management 1.6 Elect Director Jeffrey A. Honickman For For Management 1.7 Elect Director Asuka Nakahara For For Management 1.8 Elect Director David C. Novak For For Management 1.9 Elect Director Brian L. Roberts For For Management 1.10 Elect Director Johnathan A. Rodgers For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Report on Lobbying Payments and Policy Against For Shareholder 6 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share CONOCOPHILLIPS Ticker: COP Security ID: 20825C104 Meeting Date: MAY 16, 2017 Meeting Type: Annual Record Date: MAR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard L. Armitage For For Management 1b Elect Director Richard H. Auchinleck For For Management 1c Elect Director Charles E. Bunch For For Management 1d Elect Director John V. Faraci For For Management 1e Elect Director Jody L. Freeman For For Management 1f Elect Director Gay Huey Evans For For Management 1g Elect Director Ryan M. Lance For For Management 1h Elect Director Arjun N. Murti For For Management 1i Elect Director Robert A. Niblock For For Management 1j Elect Director Harald J. Norvik For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency None One Year Management 5 Report on Lobbying Payments and Policy Against Against Shareholder 6 Report on Executive Compensation Against Against Shareholder Incentives Aligned with Low Carbon Scenarios CONSTELLATION BRANDS, INC. Ticker: STZ Security ID: 21036P108 Meeting Date: JUL 20, 2016 Meeting Type: Annual Record Date: MAY 23, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jerry Fowden For For Management 1.2 Elect Director Barry A. Fromberg For For Management 1.3 Elect Director Robert L. Hanson For For Management 1.4 Elect Director Ernesto M. Hernandez For For Management 1.5 Elect Director James A. Locke, III For Withhold Management 1.6 Elect Director Daniel J. McCarthy For For Management 1.7 Elect Director Richard Sands For For Management 1.8 Elect Director Robert Sands For For Management 1.9 Elect Director Judy A. Schmeling For For Management 1.10 Elect Director Keith E. Wandell For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation DREYFUS INSTITUTIONAL PREFERRED MONEY MARKET FUNDS Ticker: Security ID: 26200T208 Meeting Date: JUL 15, 2016 Meeting Type: Special Record Date: JUN 10, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Change of Fundamental For For Management Investment Policy Regarding Industry Concentration EXXON MOBIL CORPORATION Ticker: XOM Security ID: 30231G102 Meeting Date: MAY 31, 2017 Meeting Type: Annual Record Date: APR 06, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Susan K. Avery For For Management 1.2 Elect Director Michael J. Boskin For For Management 1.3 Elect Director Angela F. Braly For For Management 1.4 Elect Director Ursula M. Burns For For Management 1.5 Elect Director Henrietta H. Fore For For Management 1.6 Elect Director Kenneth C. Frazier For For Management 1.7 Elect Director Douglas R. Oberhelman For For Management 1.8 Elect Director Samuel J. Palmisano For For Management 1.9 Elect Director Steven S. Reinemund For For Management 1.10 Elect Director William C. Weldon For For Management 1.11 Elect Director Darren W. Woods For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Require Independent Board Chairman Against For Shareholder 6 Require a Majority Vote for the Against For Shareholder Election of Directors 7 Amend Bylaws Call Special Meetings Against For Shareholder 8 Amend Bylaws to Prohibit Precatory Against Against Shareholder Proposals 9 Disclose Percentage of Females at Each Against Against Shareholder Percentile of Compensation 10 Report on Lobbying Payments and Policy Against Against Shareholder 11 Increase Return of Capital to Against Against Shareholder Shareholders in Light of Climate Change Risks 12 Report on Climate Change Policies Against Against Shareholder 13 Report on Methane Emissions Against Against Shareholder FACEBOOK, INC. Ticker: FB Security ID: 30303M102 Meeting Date: JUN 01, 2017 Meeting Type: Annual Record Date: APR 07, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Marc L. Andreessen For Withhold Management 1.2 Elect Director Erskine B. Bowles For Withhold Management 1.3 Elect Director Susan D. For Withhold Management Desmond-Hellmann 1.4 Elect Director Reed Hastings For For Management 1.5 Elect Director Jan Koum For Withhold Management 1.6 Elect Director Sheryl K. Sandberg For Withhold Management 1.7 Elect Director Peter A. Thiel For For Management 1.8 Elect Director Mark Zuckerberg For Withhold Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share 4 Report on Lobbying Payments and Policy Against Against Shareholder 5 Report on Public Policy Issues Against Against Shareholder Associated with Fake News 6 Gender Pay Gap Against Against Shareholder 7 Require Independent Board Chairman Against For Shareholder INTERCONTINENTAL EXCHANGE, INC. Ticker: ICE Security ID: 45866F104 Meeting Date: OCT 12, 2016 Meeting Type: Special Record Date: AUG 24, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Increase Authorized Common Stock For For Management INTERCONTINENTAL EXCHANGE, INC. Ticker: ICE Security ID: 45866F104 Meeting Date: MAY 19, 2017 Meeting Type: Annual Record Date: MAR 21, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Ann M. Cairns For For Management 1b Elect Director Charles R. Crisp For For Management 1c Elect Director Duriya M. Farooqui For For Management 1d Elect Director Jean-Marc Forneri For For Management 1e Elect Director The Right Hon. the Lord For For Management Hague of Richmond 1f Elect Director Fred W. Hatfield For For Management 1g Elect Director Thomas E. Noonan For For Management 1h Elect Director Frederic V. Salerno For For Management 1i Elect Director Jeffrey C. Sprecher For For Management 1j Elect Director Judith A. Sprieser For For Management 1k Elect Director Vincent Tese For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Approve Omnibus Stock Plan For For Management 5 Amend Non-Employee Director Omnibus For For Management Stock Plan 6 Amend Articles For For Management 7 Amend Bylaws For For Management 8 Ratify Ernst & Young LLP as Auditors For For Management 9 Report on Assessing Environmental, Against Against Shareholder Social and Governance Market Disclosure JPMORGAN CHASE & CO. Ticker: JPM Security ID: 46625H100 Meeting Date: MAY 16, 2017 Meeting Type: Annual Record Date: MAR 17, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Linda B. Bammann For For Management 1b Elect Director James A. Bell For For Management 1c Elect Director Crandall C. Bowles For For Management 1d Elect Director Stephen B. Burke For For Management 1e Elect Director Todd A. Combs For For Management 1f Elect Director James S. Crown For For Management 1g Elect Director James Dimon For For Management 1h Elect Director Timothy P. Flynn For For Management 1i Elect Director Laban P. Jackson, Jr. For For Management 1j Elect Director Michael A. Neal For For Management 1k Elect Director Lee R. Raymond For For Management 1l Elect Director William C. Weldon For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Require Independent Board Chairman Against Against Shareholder 6 Prohibit Accelerated Vesting of Awards Against Against Shareholder to Pursue Government Service 7 Clawback Amendment Against Against Shareholder 8 Report on Gender Pay Gap Against Against Shareholder 9 Provide Vote Counting to Exclude Against Against Shareholder Abstentions 10 Reduce Ownership Threshold for Against For Shareholder Shareholders to Call a Special Meeting MCDONALD'S CORPORATION Ticker: MCD Security ID: 580135101 Meeting Date: MAY 24, 2017 Meeting Type: Annual Record Date: MAR 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Lloyd Dean For For Management 1b Elect Director Stephen Easterbrook For For Management 1c Elect Director Robert Eckert For For Management 1d Elect Director Margaret Georgiadis For For Management 1e Elect Director Enrique Hernandez, Jr. For For Management 1f Elect Director Jeanne Jackson For For Management 1g Elect Director Richard Lenny For For Management 1h Elect Director John Mulligan For For Management 1i Elect Director Sheila Penrose For For Management 1j Elect Director John Rogers, Jr. For For Management 1k Elect Director Miles White For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Amend Omnibus Stock Plan For For Management 5 Ratify Ernst & Young LLP as Auditors For For Management 6 Provide Vote Counting to Exclude Against Against Shareholder Abstentions 7 Reduce Ownership Threshold for Against For Shareholder Shareholders to Call a Special Meeting 8 Issue New Series of Preferred Stock Against Against Shareholder with the Right to Elect own Director 9 Adopt Holy Land Principles Against Against Shareholder 10 Adopt Policy to Ban Non-Therapeutic Against Against Shareholder Use of Antibiotics in Meat Supply Chain 11 Assess Environmental Impact of Against Against Shareholder Polystyrene Foam Cups 12 Report on Charitable Contributions Against Against Shareholder MICROSOFT CORPORATION Ticker: MSFT Security ID: 594918104 Meeting Date: NOV 30, 2016 Meeting Type: Annual Record Date: SEP 30, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William H. Gates, lll For For Management 1.2 Elect Director Teri L. List-Stoll For For Management 1.3 Elect Director G. Mason Morfit For For Management 1.4 Elect Director Satya Nadella For For Management 1.5 Elect Director Charles H. Noski For For Management 1.6 Elect Director Helmut Panke For For Management 1.7 Elect Director Sandra E. Peterson For For Management 1.8 Elect Director Charles W. Scharf For For Management 1.9 Elect Director John W. Stanton For For Management 1.10 Elect Director John W. Thompson For For Management 1.11 Elect Director Padmasree Warrior For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors 4 Amend Right to Call Special Meeting For For Management 5 Amend Omnibus Stock Plan For For Management 6 Proxy Access Against Against Shareholder NESTLE SA Ticker: NESN Security ID: 641069406 Meeting Date: APR 06, 2017 Meeting Type: Annual Record Date: FEB 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Accept Financial Statements and For For Management Statutory Reports 1.2 Approve Remuneration Report For For Management 2 Approve Discharge of Board and Senior For For Management Management 3 Approve Allocation of Income and For For Management Dividends of CHF 2.30 per Share 4.1a Reelect Paul Bulcke as Director For For Management 4.1b Reelect Andreas Koopmann as Director For For Management 4.1c Reelect Henri de Castries as Director For For Management 4.1d Reelect Beat W. Hess as Director For For Management 4.1e Reelect Renato Fassbind as Director For For Management 4.1f Reelect Steven G. Hoch as Director For For Management 4.1g Reelect Naina Lal Kidwai as Director For For Management 4.1h Reelect Jean-Pierre Roth as Director For For Management 4.1i Reelect Ann M. Veneman as Director For For Management 4.1j Reelect Eva Cheng as Director For For Management 4.1k Reelect Ruth K. Oniang'o as Director For For Management 4.1l Reelect Patrick Aebischer as Director For For Management 4.2a Elect Ulf Mark Schneider as Director For For Management 4.2b Elect Ursula M. Burns as Director For For Management 4.3 Elect Paul Bulcke as Board Chairman For For Management 4.4a Appoint Beat W. Hess as Member of the For For Management Compensation Committee 4.4b Appoint Andreas Koopmann as Member of For For Management the Compensation Committee 4.4c Appoint Jean-Pierre Roth as Member of For For Management the Compensation Committee 4.4d Appoint Patrick Aebischer as Member of For For Management the Compensation Committee 4.5 Ratify KPMG AG as Auditors For For Management 4.6 Designate Hartmann Dreyer as For For Management Independent Proxy 5.1 Approve Remuneration of Directors in For For Management the Amount of CHF 10 Million 5.2 Approve Remuneration of Executive For For Management Committee in the Amount of CHF 60 Million 6 Transact Other Business (Voting) Against Against Management NIKE, INC. Ticker: NKE Security ID: 654106103 Meeting Date: SEP 22, 2016 Meeting Type: Annual Record Date: JUL 22, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alan B. Graf, Jr. For For Management 1.2 Elect Director Michelle A. Peluso For For Management 1.3 Elect Director Phyllis M. Wise For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Amend Qualified Employee Stock For For Management Purchase Plan 4 Report on Political Contributions Against Against Shareholder 5 Ratify PricewaterhouseCoopers LLP as For For Management Auditors NOVARTIS AG Ticker: NOVN Security ID: 66987V109 Meeting Date: FEB 28, 2017 Meeting Type: Annual Record Date: JAN 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Discharge of Board and Senior For For Management Management 3 Approve Allocation of Income and For For Management Dividends of CHF 2.75 per Share 4 Approve CHF 5.14 Million Reduction in For For Management Share Capital via Cancellation of Repurchased Shares 5.1 Approve Maximum Remuneration of For For Management Directors in the Amount of CHF 8.5 Million 5.2 Approve Maximum Remuneration of For For Management Executive Committee in the Amount of CHF 99 Million 5.3 Approve Remuneration Report For Against Management (Non-Binding) 6.1 Reelect Joerg Reinhardt as Director For For Management and Chairman 6.2 Reelect Nancy C. Andrews as Director For For Management 6.3 Reelect Dimitri Azar as Director For For Management 6.4 Reelect Ton Buechner as Director For For Management 6.5 Reelect Srikant Datar as Director For For Management 6.6 Reelect Elizabeth Doherty as Director For For Management 6.7 Reelect Ann Fudge as Director For For Management 6.8 Reelect Pierre Landolt as Director For For Management 6.9 Reelect Andreas von Planta as Director For For Management 6.10 Reelect Charles L. Sawyers as Director For For Management 6.11 Reelect Enrico Vanni as Director For For Management 6.12 Reelect William T. Winters as Director For For Management 6.13 Elect Frans van Houten as Director For For Management 7.1 Appoint Srikant Datar as Member of the For For Management Compensation Committee 7.2 Appoint Ann Fudge as Member of the For For Management Compensation Committee 7.3 Appoint Enrico Vanni as Member of the For For Management Compensation Committee 7.4 Appoint William T. Winters as Member For For Management of the Compensation Committee 8 Ratify PricewaterhouseCoopers AG as For For Management Auditors 9 Designate Peter Andreas Zahn as For For Management Independent Proxy 10 Transact Other Business (Voting) For Against Management OCCIDENTAL PETROLEUM CORPORATION Ticker: OXY Security ID: 674599105 Meeting Date: MAY 12, 2017 Meeting Type: Annual Record Date: MAR 14, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Spencer Abraham For For Management 1b Elect Director Howard I. Atkins For For Management 1c Elect Director Eugene L. Batchelder For For Management 1d Elect Director John E. Feick For For Management 1e Elect Director Margaret M. Foran For For Management 1f Elect Director Carlos M. Gutierrez For For Management 1g Elect Director Vicki Hollub For For Management 1h Elect Director William R. Klesse For For Management 1i Elect Director Jack B. Moore For For Management 1j Elect Director Avedick B. Poladian For For Management 1k Elect Director Elisse B. Walter For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify KPMG LLP as Auditors For For Management 5 Assess Portfolio Impacts of Policies Against Against Shareholder to Meet 2 Degree Scenario 6 Reduce Ownership Threshold for Against For Shareholder Shareholders to Call Special Meeting 7 Report on Methane Emissions and Against Against Shareholder Flaring Targets 8 Report on Political Contributions and Against Against Shareholder Expenditures ORACLE CORPORATION Ticker: ORCL Security ID: 68389X105 Meeting Date: NOV 16, 2016 Meeting Type: Annual Record Date: SEP 19, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey S. Berg For Withhold Management 1.2 Elect Director H. Raymond Bingham For Withhold Management 1.3 Elect Director Michael J. Boskin For Withhold Management 1.4 Elect Director Safra A. Catz For Withhold Management 1.5 Elect Director Bruce R. Chizen For Withhold Management 1.6 Elect Director George H. Conrades For Withhold Management 1.7 Elect Director Lawrence J. Ellison For Withhold Management 1.8 Elect Director Hector Garcia-Molina For Withhold Management 1.9 Elect Director Jeffrey O. Henley For Withhold Management 1.10 Elect Director Mark V. Hurd For Withhold Management 1.11 Elect Director Renee J. James For For Management 1.12 Elect Director Leon E. Panetta For Withhold Management 1.13 Elect Director Naomi O. Seligman For Withhold Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management 4 Report on Lobbying Payments and Policy Against Against Shareholder PEPSICO, INC. Ticker: PEP Security ID: 713448108 Meeting Date: MAY 03, 2017 Meeting Type: Annual Record Date: MAR 01, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Shona L. Brown For For Management 1b Elect Director George W. Buckley For For Management 1c Elect Director Cesar Conde For For Management 1d Elect Director Ian M. Cook For For Management 1e Elect Director Dina Dublon For For Management 1f Elect Director Rona A. Fairhead For For Management 1g Elect Director Richard W. Fisher For For Management 1h Elect Director William R. Johnson For For Management 1i Elect Director Indra K. Nooyi For For Management 1j Elect Director David C. Page For For Management 1k Elect Director Robert C. Pohlad For For Management 1l Elect Director Daniel Vasella For For Management 1m Elect Director Darren Walker For For Management 1n Elect Director Alberto Weisser For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Report on Plans to Minimize Against Against Shareholder Pesticides' Impact on Pollinators 6 Adopt Holy Land Principles Against Against Shareholder PHILIP MORRIS INTERNATIONAL INC. Ticker: PM Security ID: 718172109 Meeting Date: MAY 03, 2017 Meeting Type: Annual Record Date: MAR 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Harold Brown For For Management 1.2 Elect Director Andre Calantzopoulos For For Management 1.3 Elect Director Louis C. Camilleri For For Management 1.4 Elect Director Massimo Ferragamo For For Management 1.5 Elect Director Werner Geissler For For Management 1.6 Elect Director Jennifer Li For For Management 1.7 Elect Director Jun Makihara For For Management 1.8 Elect Director Sergio Marchionne For For Management 1.9 Elect Director Kalpana Morparia For For Management 1.10 Elect Director Lucio A. Noto For For Management 1.11 Elect Director Frederik Paulsen For For Management 1.12 Elect Director Robert B. Polet For For Management 1.13 Elect Director Stephen M. Wolf For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Approve Restricted Stock Plan For For Management 5 Approve Non-Employee Director For Against Management Restricted Stock Plan 6 Ratify PricewaterhouseCoopers SA as For For Management Auditors 7 Establish a Board Committee on Human Against Against Shareholder Rights 8 Participate in OECD Mediation for Against Against Shareholder Human Rights Violations PRAXAIR, INC. Ticker: PX Security ID: 74005P104 Meeting Date: APR 25, 2017 Meeting Type: Annual Record Date: MAR 01, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Stephen F. Angel For For Management 1b Elect Director Oscar Bernardes For For Management 1c Elect Director Nance K. Dicciani For For Management 1d Elect Director Edward G. Galante For For Management 1e Elect Director Raymond W. LeBoeuf For For Management 1f Elect Director Larry D. McVay For For Management 1g Elect Director Martin H. Richenhagen For For Management 1h Elect Director Wayne T. Smith For For Management 1i Elect Director Robert L. Wood For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Amend Omnibus Stock Plan For For Management STATE STREET CORPORATION Ticker: STT Security ID: 857477103 Meeting Date: MAY 17, 2017 Meeting Type: Annual Record Date: MAR 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Kennett F. Burnes For For Management 1b Elect Director Patrick de Saint-Aignan For For Management 1c Elect Director Lynn A. Dugle For For Management 1d Elect Director Amelia C. Fawcett For For Management 1e Elect Director William C. Freda For For Management 1f Elect Director Linda A. Hill For For Management 1g Elect Director Joseph L. Hooley For For Management 1h Elect Director Sean O'Sullivan For For Management 1i Elect Director Richard P. Sergel For For Management 1j Elect Director Gregory L. Summe For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Approve Omnibus Stock Plan For For Management 5 Ratify Ernst & Young LLP as Auditors For For Management TEXAS INSTRUMENTS INCORPORATED Ticker: TXN Security ID: 882508104 Meeting Date: APR 20, 2017 Meeting Type: Annual Record Date: FEB 21, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Ralph W. Babb, Jr. For For Management 1b Elect Director Mark A. Blinn For For Management 1c Elect Director Todd M. Bluedorn For For Management 1d Elect Director Daniel A. Carp For For Management 1e Elect Director Janet F. Clark For For Management 1f Elect Director Carrie S. Cox For For Management 1g Elect Director Jean M. Hobby For For Management 1h Elect Director Ronald Kirk For For Management 1i Elect Director Pamela H. Patsley For For Management 1j Elect Director Robert E. Sanchez For For Management 1k Elect Director Wayne R. Sanders For For Management 1l Elect Director Richard K. Templeton For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Ernst & Young LLP as Auditors For For Management THE COCA-COLA COMPANY Ticker: KO Security ID: 191216100 Meeting Date: APR 26, 2017 Meeting Type: Annual Record Date: FEB 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Herbert A. Allen For For Management 1.2 Elect Director Ronald W. Allen For For Management 1.3 Elect Director Marc Bolland For For Management 1.4 Elect Director Ana Botin For For Management 1.5 Elect Director Richard M. Daley For For Management 1.6 Elect Director Barry Diller For For Management 1.7 Elect Director Helene D. Gayle For For Management 1.8 Elect Director Alexis M. Herman For For Management 1.9 Elect Director Muhtar Kent For For Management 1.10 Elect Director Robert A. Kotick For For Management 1.11 Elect Director Maria Elena Lagomasino For For Management 1.12 Elect Director Sam Nunn For For Management 1.13 Elect Director James Quincey For For Management 1.14 Elect Director David B. Weinberg For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Ernst & Young LLP as Auditors For For Management 5 Report on Human Rights Review on Against Against Shareholder High-Risk Regions THE ESTEE LAUDER COMPANIES INC. Ticker: EL Security ID: 518439104 Meeting Date: NOV 11, 2016 Meeting Type: Annual Record Date: SEP 12, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ronald S. Lauder For For Management 1.2 Elect Director William P. Lauder For Withhold Management 1.3 Elect Director Richard D. Parsons For Withhold Management 1.4 Elect Director Lynn Forester de For For Management Rothschild 1.5 Elect Director Richard F. Zannino For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation THE PROCTER & GAMBLE COMPANY Ticker: PG Security ID: 742718109 Meeting Date: OCT 11, 2016 Meeting Type: Annual Record Date: AUG 12, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Francis S. Blake For For Management 1b Elect Director Angela F. Braly For For Management 1c Elect Director Kenneth I. Chenault For For Management 1d Elect Director Scott D. Cook For For Management 1e Elect Director Terry J. Lundgren For For Management 1f Elect Director W. James McNerney, Jr. For For Management 1g Elect Director David S. Taylor For For Management 1h Elect Director Margaret C. Whitman For For Management 1i Elect Director Patricia A. Woertz For For Management 1j Elect Director Ernesto Zedillo For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Consistency Between Against Against Shareholder Corporate Values and Political Activities 5 Report on Application of Company Against Against Shareholder Non-Discrimination Policies in States with Pro-Discrimination Laws THE WALT DISNEY COMPANY Ticker: DIS Security ID: 254687106 Meeting Date: MAR 08, 2017 Meeting Type: Annual Record Date: JAN 09, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Susan E. Arnold For For Management 1b Elect Director John S. Chen For For Management 1c Elect Director Jack Dorsey For For Management 1d Elect Director Robert A. Iger For For Management 1e Elect Director Maria Elena Lagomasino For For Management 1f Elect Director Fred H. Langhammer For For Management 1g Elect Director Aylwin B. Lewis For For Management 1h Elect Director Robert W. Matschullat For For Management 1i Elect Director Mark G. Parker For For Management 1j Elect Director Sheryl K. Sandberg For For Management 1k Elect Director Orin C. Smith For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Report on Lobbying Payments and Policy Against Against Shareholder 6 Proxy Access Bylaw Amendment Against Against Shareholder TWENTY-FIRST CENTURY FOX, INC. Ticker: FOXA Security ID: 90130A200 Meeting Date: NOV 10, 2016 Meeting Type: Annual Record Date: SEP 13, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director K. Rupert Murdoch For Against Management 1b Elect Director Lachlan K. Murdoch For Against Management 1c Elect Director Delphine Arnault For For Management 1d Elect Director James W. Breyer For Against Management 1e Elect Director Chase Carey For Against Management 1f Elect Director David F. DeVoe For Against Management 1g Elect Director Viet Dinh For For Management 1h Elect Director Roderick I. Eddington For For Management 1i Elect Director James R. Murdoch For For Management 1j Elect Director Jacques Nasser For Against Management 1k Elect Director Robert S. Silberman For Against Management 1l Elect Director Tidjane Thiam For For Management 1m Elect Director Jeffrey W. Ubben For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation UNITED TECHNOLOGIES CORPORATION Ticker: UTX Security ID: 913017109 Meeting Date: APR 24, 2017 Meeting Type: Annual Record Date: FEB 28, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Lloyd J. Austin, III For For Management 1b Elect Director Diane M. Bryant For For Management 1c Elect Director John V. Faraci For For Management 1d Elect Director Jean-Pierre Garnier For For Management 1e Elect Director Gregory J. Hayes For For Management 1f Elect Director Edward A. Kangas For For Management 1g Elect Director Ellen J. Kullman For For Management 1h Elect Director Marshall O. Larsen For For Management 1i Elect Director Harold McGraw, III For For Management 1j Elect Director Fredric G. Reynolds For For Management 1k Elect Director Brian C. Rogers For For Management 1l Elect Director Christine Todd Whitman For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management UNITEDHEALTH GROUP INCORPORATED Ticker: UNH Security ID: 91324P102 Meeting Date: JUN 05, 2017 Meeting Type: Annual Record Date: APR 11, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director William C. Ballard, Jr. For For Management 1b Elect Director Richard T. Burke For For Management 1c Elect Director Timothy P. Flynn For For Management 1d Elect Director Stephen J. Hemsley For For Management 1e Elect Director Michele J. Hooper For For Management 1f Elect Director Rodger A. Lawson For For Management 1g Elect Director Glenn M. Renwick For For Management 1h Elect Director Kenneth I. Shine For For Management 1i Elect Director Gail R. Wilensky For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Deloitte & Touche LLP as For For Management Auditors 5 Report on Lobbying Payments and Policy Against Against Shareholder VERISIGN, INC. Ticker: VRSN Security ID: 92343E102 Meeting Date: MAY 25, 2017 Meeting Type: Annual Record Date: MAR 31, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director D. James Bidzos For For Management 1.2 Elect Director Kathleen A. Cote For For Management 1.3 Elect Director Thomas F. Frist, III For For Management 1.4 Elect Director Jamie S. Gorelick For For Management 1.5 Elect Director Roger H. Moore For For Management 1.6 Elect Director Louis A. Simpson For For Management 1.7 Elect Director Timothy Tomlinson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Amend Qualified Employee Stock For For Management Purchase Plan 5 Ratify KPMG LLP as Auditors For For Management VISA INC. Ticker: V Security ID: 92826C839 Meeting Date: JAN 31, 2017 Meeting Type: Annual Record Date: DEC 02, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Lloyd A. Carney For For Management 1b Elect Director Mary B. Cranston For For Management 1c Elect Director Francisco Javier For For Management Fernandez-Carbajal 1d Elect Director Gary A. Hoffman For For Management 1e Elect Director Alfred F. Kelly, Jr. For For Management 1f Elect Director Robert W. Matschullat For For Management 1g Elect Director Suzanne Nora Johnson For For Management 1h Elect Director John A.C. Swainson For For Management 1i Elect Director Maynard G. Webb, Jr. For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify KPMG LLP as Auditors For For Management WALGREENS BOOTS ALLIANCE, INC. Ticker: WBA Security ID: 931427108 Meeting Date: JAN 26, 2017 Meeting Type: Annual Record Date: NOV 28, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Janice M. Babiak For For Management 1b Elect Director David J. Brailer For For Management 1c Elect Director William C. Foote For For Management 1d Elect Director Ginger L. Graham For For Management 1e Elect Director John A. Lederer For For Management 1f Elect Director Dominic P. Murphy For For Management 1g Elect Director Stefano Pessina For For Management 1h Elect Director Leonard D. Schaeffer For For Management 1i Elect Director Nancy M. Schlichting For For Management 1j Elect Director James A. Skinner For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors 4 Approve Executive Incentive Bonus Plan For For Management 5 Proxy Access Against Against Shareholder 6 Approve Report on Executive Pay & Against Against Shareholder Sustainability Performance WELLS FARGO & COMPANY Ticker: WFC Security ID: 949746101 Meeting Date: APR 25, 2017 Meeting Type: Annual Record Date: MAR 01, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John D. Baker, II For For Management 1b Elect Director John S. Chen For Against Management 1c Elect Director Lloyd H. Dean For Against Management 1d Elect Director Elizabeth A. Duke For For Management 1e Elect Director Enrique Hernandez, Jr. For Against Management 1f Elect Director Donald M. James For Against Management 1g Elect Director Cynthia H. Milligan For Against Management 1h Elect Director Karen B. Peetz For For Management 1i Elect Director Federico F. Pena For Against Management 1j Elect Director James H. Quigley For For Management 1k Elect Director Stephen W. Sanger For Against Management 1l Elect Director Ronald L. Sargent For For Management 1m Elect Director Timothy J. Sloan For For Management 1n Elect Director Susan G. Swenson For Against Management 1o Elect Director Suzanne M. Vautrinot For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify KPMG LLP as Auditors For For Management 5 Review and Report on Business Standards Against For Shareholder 6 Provide for Cumulative Voting Against Against Shareholder 7 Report on Divesting Non-Core Business Against Against Shareholder 8 Report on Gender Pay Gap Against Against Shareholder 9 Report on Lobbying Payments and Policy Against Against Shareholder 10 Adopt Global Policy Regarding the Against Against Shareholder Rights of Indigenous People WHOLE FOODS MARKET, INC. Ticker: WFM Security ID: 966837106 Meeting Date: FEB 17, 2017 Meeting Type: Annual Record Date: DEC 21, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John Elstrott For For Management 1b Elect Director Mary Ellen Coe For For Management 1c Elect Director Shahid (Hass) Hassan For For Management 1d Elect Director Stephanie Kugelman For For Management 1e Elect Director John Mackey For For Management 1f Elect Director Walter Robb For For Management 1g Elect Director Jonathan Seiffer For For Management 1h Elect Director Morris (Mo) Siegel For For Management 1i Elect Director Jonathan Sokoloff For For Management 1j Elect Director Ralph Sorenson For For Management 1k Elect Director Gabrielle Sulzberger For For Management 1l Elect Director William (Kip) Tindell, For Against Management III 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Ernst & Young LLP as Auditors For For Management 5 Proxy Access Against Against Shareholder 6 Report on Food Waste Management Against Against Shareholder XILINX, INC. Ticker: XLNX Security ID: 983919101 Meeting Date: AUG 10, 2016 Meeting Type: Annual Record Date: JUN 15, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dennis Segers For For Management 1.2 Elect Director Moshe N. Gavrielov For For Management 1.3 Elect Director Saar Gillai For For Management 1.4 Elect Director Ronald S. Jankov For For Management 1.5 Elect Director Thomas H. Lee For For Management 1.6 Elect Director J. Michael Patterson For For Management 1.7 Elect Director Albert A. Pimentel For For Management 1.8 Elect Director Marshall C. Turner For For Management 1.9 Elect Director Elizabeth W. Vanderslice For For Management 2 Amend Omnibus Stock Plan For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Ratify Ernst & Young LLP as Auditors For For Management SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. The Dreyfus/Laurel Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: August 17, 2017
